20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 1 of 107




               Exhibit A
       20-22476-rdd Doc 1888-1 Filed 06/02/21 Entered 06/02/21 17:14:53                                                                                                Exhibit A -
United States Bankruptcy Court, Southern
                                 Proof of District
                                          Claim Pg of New  York
                                                      2 of 107



              Frontier Communications Corporation (20-22476)
      Debtor: _________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                                                  04/1

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense (other than a claim entitled to priority under 11 U.S.C. § 503(b)(9)). Make such a
 request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


 Part 1:    Identify the Claim

1. Who is the current           Sony Music Entertainment, Arista Music, Arista Records LLC, LaFace Records LLC, Sony Music Entertainment US Latin, Volcano Entertainment III, L.L.C., and Zomba Recording LLC
   creditor?
                               Name of the current creditor (the person or entity to be paid for this claim)

                               Other names the creditor used with the debtor

2. Has this claim been          ✘ No
   acquired from
   someone else?                   Yes. From whom?

3. Where should notices        Where should notices to the creditor be sent?                                              Where should payments to the creditor be sent? (if
   and payments to the                                                                                                    different)
   creditor be sent?
   Federal Rule of
   Bankruptcy Procedure
   (FRBP) 2002(g)




                               Contact phone        202-480-2999                                                          Contact phone

                               Contact email         matt@oandzlaw.com; lucy@oandzlaw.com                                 Contact email

4. Does this claim amend       ✘ No
   one already filed?              Yes. Claim number on court claims registry (if known)                                                                    Filed on
                                                                                                                                                                           MM     / DD       / YYYY



5. Do you know if anyone        ✘ No
   else has filed a proof          Yes. Who made the earlier filing?
   of claim for this claim?




                                                                                 Proof of Claim                                                                                       page 1
               20-22476-rdd            Doc 1888-1           Filed 06/02/21 Entered 06/02/21 17:14:53                                Exhibit A -
                                                           Proof of Claim Pg 3 of 107
   Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        ✘ No
    you use to identify the         Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
    debtor?



7. How much is the claim?          $   Unliquidated amount                 . Does this amount include interest or other charges?
                                                                                 No
                                                                                 Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
    claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim   ✘ No
     secured?                       Yes. The claim is secured by a lien on property.
                                           Nature of property:
                                               Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                               Motor vehicle
                                               Other. Describe:



                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)

                                           Value of property:                            $


                                           Amount of the claim that is secured:          $


                                           Amount of the claim that is unsecured: $                               (The sum of the secured and unsecured
                                                                                                                  amounts should match the amount in line 7.)


                                           Amount necessary to cure any default as of the date of the petition:               $



                                           Annual Interest Rate (when case was filed)               %
                                               Fixed
                                               Variable


10. Is this claim based on a     ✘ No
    lease?
                                    Yes. Amount necessary to cure any default as of the date of the petition.                 $


11. Is this claim subject to a   ✘ No
    right of setoff?
                                    Yes. Identify the property:




                                                                       Proof of Claim                                                         page 2
            20-22476-rdd                  Doc 1888-1              Filed 06/02/21 Entered 06/02/21 17:14:53                                        Exhibit A -
                                                                 Proof of Claim Pg 4 of 107

12. Is all or part of the claim           No
    entitled to priority under
    11 U.S.C. § 507(a)?             ✘ Yes. Check one:                                                                                                Amount entitled to priority

   A claim may be partly                       Domestic support obligations (including alimony and child support) under
   priority and partly                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                               $
   nonpriority. For example,
   in some categories, the                     Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                       personal, family, or household use. 11 U.S.C. § 507(a)(7).                                           $
   entitled to priority.
                                               Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                               bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                    $
                                               11 U.S.C. § 507(a)(4).
                                               Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                $

                                               Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                    $

                                          ✘    Other. Specify subsection of 11 U.S.C. § 507(a)( 2           ) that applies.                         $ Unliquidated amount

                                          * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the          ✘ No
    claim entitled to
    administrative priority               Yes. Indicate the amount of your claim arising from the value of any goods received $ ____________________
    pursuant to                           by the Debtor within 20 days before the date of commencement of the above case, in
    11 U.S.C. § 503(b)(9)?                which the goods have been sold to the Debtor in the ordinary course of such
                                          Debtor’s business. Attach documentation supporting such claim.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                        I am the creditor.
 FRBP 9011(b).                    ✘       I am the creditor’s attorney or authorized agent.
 If you file this claim                   I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP                     I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes courts
 to establish local rules         I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
 specifying what a signature      amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 is.
                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 A person who files a             and correct.
 fraudulent claim could be
 fined up to $500,000,            I declare under penalty of perjury that the foregoing is true and correct.
 imprisoned for up to 5
 years, or both.                            Signature:       Matthew J. Oppenheim
                                                             Matthew J. Oppenheim (Jun 1, 2021 23:44 EDT)
 18 U.S.C. §§ 152, 157, and
 3571.                                            Email: matt@oandzlaw.com


                                    ame of the person who is completing and signing this claim:

                                  Name                    Matthew J. Oppenheim
                                                          First name                               Middle name                        Last name

                                  Title                   Managing Partner
                                  Company                  OPPENHEIM + ZEBRAK, LLP
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                 4530 Wisconsin Avenue, NW, Fifth Floor
                                                          Number              Street

                                                          Washington                                                    DC              20016
                                                          City                                                         State          ZIP Code

                                  Contact phone           202-480-2999                                                 Email           matt@oandzlaw.com


                                                                               Proof of Claim                                                                page 3
           20-22476-rdd              Doc 1888-1      Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                                                    Proof of Claim Pg 5 of 107



✘ I have supporting documentation.
❐                                         ❐I do not have supporting documentation
                                                                    documentation..
    (attach below)



      Attachment
          20-22476-rdd           Doc 1888-1        Filed 06/02/21 Entered 06/02/21 17:14:53                 Exhibit A -
                                                  Proof of Claim Pg 6 of 107




Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                             12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                              A Proof of Claim form and any attached documents
                                                                       must show only the last 4 digits of any social security
   Fill in all of the information about the claim as of the            number, individual’s tax identification number, or
   date the case was filed.                                            financial account number, and only the year of any
                                                                       person’s date of birth. See Bankruptcy Rule 9037.
   Fill in the caption at the top of the form.
                                                                       For a minor child, fill in only the child’s initials and the
   If the claim has been acquired from someone else,                   full name and address of the child’s parent or
   then state the identity of the last party who owned the             guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred            Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                       Rule 9037.


   Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the      Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
   definition of redaction on the next page.)                       To receive confirmation that the claim has been filed, enclose a
                                                                    stamped self-addressed envelope and a copy of this form. You
   Also attach redacted copies of any documents that show           may view a list of filed claims in this case by visiting the
   perfection of any security interest or any assignments or        Claims and Noticing Agent's website at
   transfers of the debt. In addition to the documents, a           https://cases.primeclerk.com/ftr.
   summary may be added. Federal Rule of Bankruptcy
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                   Understand the terms used in this form
   Do not attach original documents because                        Administrative expense: Generally, an expense that arises
   attachments may be destroyed after scanning.                    after a bankruptcy case is filed in connection with operating,
                                                                   liquidating, or distributing the bankruptcy estate.
   If the claim is based on delivering health care goods           11 U.S.C. § 503.
   or services, do not disclose confidential health care
   information. Leave out or redact confidential
                                                                   Claim: A creditor’s right to receive payment for a debt that
   information both in the claim and in the attached
                                                                   the debtor owed on the date the debtor filed for bankruptcy.
   documents.
                                                                   11 U.S.C. §101 (5). A claim may be secured or unsecured.
          20-22476-rdd          Doc 1888-1         Filed 06/02/21 Entered 06/02/21 17:14:53                   Exhibit A -
                                                  Proof of Claim Pg 7 of 107

Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising              Secured claim under 11 U.S.C. §506(a): A claim backed by
from the value of any goods received by the Debtor within            a lien on particular property of the debtor. A claim is secured
20 days before the date of commencement of the above case,           to the extent that a creditor has the right to be paid from the
in which the goods have been sold to the Debtor in the               property before other creditors are paid. The amount of a
ordinary course of the Debtor's business. Attach                     secured claim usually cannot be more than the value of the
documentation supporting such claim.                                 particular property on which the creditor has a lien. Any
                                                                     amount owed to a creditor that is more than the value of the
Creditor: A person, corporation, or other entity to whom a
                                                                     property normally may be an unsecured claim. But exceptions
debtor owes a debt that was incurred on or before the date the       exist; for example, see 11 U.S.C. § 1322(b) and the final
debtor filed for bankruptcy. 11 U.S.C. §101 (10).                    sentence of 1325(a).
                                                                     Examples of liens on property include a mortgage on real
Debtor: A person, corporation, or other entity who is in             estate or a security interest in a car. A lien may be voluntarily
bankruptcy. Use the debtor’s name and case number as shown           granted by a debtor or may be obtained through a court
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).         proceeding. In some states, a court judgment may be a lien.


Evidence of perfection: Evidence of perfection of a security         Setoff: Occurs when a creditor pays itself with money
interest may include documents showing that a security               belonging to the debtor that it is holding, or by canceling a
interest has been filed or recorded, such as a mortgage, lien,       debt it owes to the debtor.
certificate of title, or financing statement.
                                                                     Unsecured claim: A claim that does not meet the
Information that is entitled to privacy: A Proof of Claim            requirements of a secured claim. A claim may be unsecured in
form and any attached documents must show only the last 4            part to the extent that the amount of the claim is more than the
digits of any social security number, an individual’s tax            value of the property on which a creditor has a lien.
identification number, or a financial account number, only the
initials of a minor’s name, and only the year of any person’s
date of birth. If a claim is based on delivering health care         Offers to purchase a claim
goods or services, limit the disclosure of the goods or services
                                                                     Certain entities purchase claims for an amount that is less than
to avoid embarrassment or disclosure of confidential health
                                                                     the face value of the claims. These entities may contact
care information. You may later be required to give more
                                                                     creditors offering to purchase their claims. Some written
information if the trustee or someone else in interest objects to
                                                                     communications from these entities may easily be confused
the claim.
                                                                     with official court documentation or communications from the
                                                                     debtor. These entities do not represent the bankruptcy court,
Priority claim: A claim within a category of unsecured               the bankruptcy trustee, or the debtor. A creditor has no
claims that is entitled to priority under 11 U.S.C. §507(a).         obligation to sell its claim. However, if a creditor decides to
These claims are paid from the available money or                    sell its claim, any transfer of that claim is subject to
property in a bankruptcy case before other unsecured                 Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
claims are paid. Common priority unsecured claims                    Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
include alimony, child support, taxes, and certain unpaid            the bankruptcy court that apply.
wages.


Proof of claim: A form that shows the amount of debt the             Please send completed Proof(s) of Claim to:
debtor owed to a creditor on the date of the bankruptcy filing.       r t r             t      r Claims Processing Center
The form must be filed in the district where the case is             c/o Prime Clerk LLC
pending.                                                             850 3rd Avenue, Suite 412
                                                                     Brooklyn, NY 11232
Redaction of information: Masking, editing out, or deleting
certain information to protect privacy. Filers must redact or
leave out information entitled to privacy on the Proof of
Claim form and any attached documents.                              Do not file these instructions with your form
20-22476-rdd      Doc 1888-1      Filed 06/02/21 Entered 06/02/21 17:14:53            Exhibit A -
                                 Proof of Claim Pg 8 of 107



                       In re Frontier Communications Corporation, et al.

                             Bankruptcy Case No. 20-22476 (RDD)

                                   SUMMARY OF CLAIM

        UMG Recordings, Inc., Capitol Records, LLC, and ABKCO Music & Records, Inc.
(collectively, the “Universal Claimants”); Sony Music Entertainment, Arista Music, Arista
Records LLC, LaFace Records LLC, Sony Music Entertainment US Latin, Volcano
Entertainment III, L.L.C., and Zomba Recording LLC (collectively, the “Sony Claimants”);
and Atlantic Recording Corporation, Atlantic Records Group LLC, Bad Boy Records LLC, Big
Beat Records Inc., Elektra Entertainment Group Inc., Fueled by Ramen LLC, Lava Records
LLC, Maverick Recording Company, Nonesuch Records Inc., Rhino Entertainment Company,
Rhino Entertainment LLC, Roadrunner Records, Inc., Warner Music Inc., Warner Music
International Services Limited, Warner Music Nashville LLC, and Warner Records Inc.
(collectively, the “Warner Claimants,” and together with the Universal Claimants and the Sony
Claimants, the “Copyright Claimants”) all hold administrative claims against Frontier
Communications Corporation (“Frontier”) for Frontier’s liability for copyright infringement.
Frontier is contributorily and vicariously liable for the thousands of direct infringements of at
least 6,025 of the Copyright Claimants’ copyrighted sound recordings by Frontier’s
subscribers.

        Each of the Sony Claimants holds an administrative claim in an amount between $750
and $150,000 per work infringed or actual damages in unknown amount, plus attorneys’ fees
and full costs, against Frontier based on Frontier’s liability for copyright infringement
(collectively, the “Administrative Claim”). The exact amount of the Administrative Claim will
be determined after the Copyright Claimants are given access to Frontier’s relevant books and
records. Each Sony Claimant requests payment of its administrative claim pursuant to Section
503(b)(1)(A) of the Bankruptcy Code.

       In support of the Administrative Claim, the Sony Claimants state, on personal
knowledge as to matters relating to themselves and on information and belief as to all other
matters, as follows:

                                  NATURE OF THE CLAIM

         1.      The Copyright Claimants comprise record companies that produce, manufacture,
distribute, sell, and license commercial sound recordings, both in the United States and
internationally. Through their enormous investments of money, time, and exceptional creative
efforts, the Copyright Claimants and their representative recording artists have developed,
marketed, and distributed musical works performed by some of the world’s most famous and
popular artists. The Copyright Claimants own and/or control in whole or in part the copyrights
and/or exclusive rights in innumerable sound recordings. The Copyright Claimants bring this
    20-22476-rdd    Doc 1888-1      Filed 06/02/21 Entered 06/02/21 17:14:53                Exhibit A -
                                   Proof of Claim Pg 9 of 107



claim to remedy a massive violation of their rights under 17 U.S.C. §§ 106, 501, and 1401 et
seq.1

        2.     Frontier is one of the largest Internet service providers in the United States. In
2019, Frontier had approximately 3.5 million Internet subscribers. At all pertinent times,
Frontier’s customers paid Frontier substantial subscription fees for access to and use of its high-
speed Internet network, with Frontier offering a tiered pricing structure based on the speed of
service. Frontier markets its high-speed service as enabling subscribers to “[d]ownload 10 songs
in 3.5 seconds.”

        3.     At all pertinent times, Frontier knew that its subscribers were using its high-speed
network to illegally download and distribute the Copyright Claimants’ sound recordings on
Frontier’s network. Frontier has received hundreds of thousands of copyright infringement
notices from copyright owners, including the Copyright Claimants, but chose not to act on those
notices to address the rampant infringement on its network.

         4.      Through the provision of its services to known infringers, Frontier knowingly
contributed to, and reaped substantial profits from, massive copyright infringement committed
by thousands of its subscribers, causing great harm to the Copyright Claimants, their recording
artists, and others whose livelihoods depend upon the lawful acquisition of music. Frontier’s
contribution to its subscribers’ infringement is both willful and material, and renders Frontier
liable for its subscribers’ infringing activity.

        5.      The infringement notices sent by the Copyright Claimants and other copyright
owners advised Frontier of its subscribers’ blatant and systematic use of Frontier’s Internet
service to illegally download, copy, and distribute copyrighted works through illicit BitTorrent
sites and other online file-sharing services.

        6.     Frontier failed to adequately respond to these notices. It deliberately refused to
take reasonable measures to curb its subscribers from using its service to infringe on the
copyrights of others, including the Copyright Claimants, despite Frontier’s direct knowledge of
particular subscribers engaging in specific, repeated acts of infringement.

         7.     It is well-established law that a party may not contribute to infringing behavior
that it knows is occurring. Further, a party with a direct financial interest in the infringing
activity has a responsibility to stop or limit it, when it has the right and practical ability to do so.
Despite its professed commitment to prohibit infringement on its network, Frontier ignored its
own policy and deliberately failed to act on infringement notices. Frontier provided known
repeat infringers with continued access to and use of its network and failed to terminate the
accounts of, or otherwise take any meaningful action against, those subscribers. In reality,
Frontier operated its network as an attractive tool and safe haven for infringement.




1
  All references to infringements and infringing activity below refer to reproductions and/or
distributions of copyrighted works without authorization. Likewise, all references to infringers
refer to subscribers who reproduce and/or distribute copyrighted works without authorization.
                                                    2
20-22476-rdd       Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53              Exhibit A -
                                 Proof of Claim Pg 10 of 107



        8.      Frontier derived an obvious and direct financial benefit from its subscribers’
infringement. Frontier marketed and promoted the high speeds of its network to attract those
using peer-to-peer (“P2P”) networks to infringe. The unlimited ability to download and
distribute the Copyright Claimants’ works through Frontier’s service served as a draw for
Frontier to attract and retain serial infringers as customers, and, as a consequence, to charge them
higher fees for increased bandwidth and higher-tiered service. Moreover, by failing to terminate
the accounts of specific recidivist infringers known to Frontier, Frontier obtained a direct
financial benefit from that infringing activity. That financial benefit included improper revenue
that Frontier would not have otherwise received had it terminated those accounts. Frontier
decided not to terminate repeat infringers for one simple reason: it wanted to maintain the
revenue stream that it generated from their accounts.

        9.       Frontier’s subscribers’ infringing activity that forms the basis for the Copyright
Claimants’ claims, and for which Frontier is secondarily liable, occurred after Frontier received
multiple notices of those subscribers’ infringing activity. Specifically, the Copyright Claimants
seek relief for infringement of their copyrighted works that accrued between April 14, 2020 and
April 30, 2021. During that timeframe, Frontier’s subscribers have infringed 6,025 copyrighted
works after those particular subscribers were identified to Frontier in multiple infringement
notices. While the Copyright Claimants’ claims accrued during this period of time, Frontier’s
knowledge of, and failure to take action against, repeat infringers began as early as 2013.

                                         THE PARTIES

                                    The Copyright Claimants

       10.     Claimant UMG Recordings, Inc. is a Delaware corporation with its principal
place of business at 2220 Colorado Avenue, Santa Monica, California 90404.

       11.     Claimant Capitol Records, LLC is Delaware Limited Liability Company with its
principal place of business at 1750 N. Vine Street, Los Angeles, California 90068.

       12.     Claimant ABKCO Music & Records, Inc. is a New York corporation with its
principal place of business at 85 Fifth Avenue, New York, New York 10003.

        13.     Claimant Sony Music Entertainment is a Delaware general partnership, the
partners of which are citizens of Delaware. Sony’s headquarters and principal place of business
are located at 25 Madison Avenue, New York, New York 10010.

       14.     Claimant Arista Music is a New York partnership with its principal place of
business at 25 Madison Avenue, New York, New York 10010.

       15.     Claimant Arista Records LLC is a Delaware Limited Liability Company with its
principal place of business at 25 Madison Avenue, New York, New York 10010.

       16.     Claimant LaFace Records LLC is a Delaware Limited Liability Company with its
principal place of business at 25 Madison Avenue, New York, New York 10010.


                                                 3
20-22476-rdd      Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53            Exhibit A -
                                Proof of Claim Pg 11 of 107



       17.     Claimant Sony Music Entertainment US Latin is a Delaware Limited Liability
Company with its principal place of business at 3390 Mary Street, Suite 220, Coconut Grove,
Florida 33133.

       18.  Claimant Volcano Entertainment III, L.L.C. is a Delaware Limited Liability
Company with its principal place of business at 25 Madison Avenue, New York, New York
10010.

        19.      Claimant Zomba Recording LLC is a Delaware Limited Liability Company with
its principal place of business at 25 Madison Avenue, New York, New York 10010.

       20.     Claimant Atlantic Recording Corporation is a Delaware corporation with its
principal place of business at 1633 Broadway, New York, New York 10019.

        21.     Claimant Atlantic Records Group LLC is a Delaware Limited Liability Company
with its principal place of business at 1633 Broadway, New York, New York 10019.

        22.      Claimant Bad Boy Records LLC is a Delaware Limited Liability Company with
its principal place of business at 1633 Broadway, New York, New York 10019.

        23.     Claimant Big Beat Records Inc. is a Delaware Corporation with its principal place
of business at 1633 Broadway, New York, New York 10019.

       24.     Claimant Elektra Entertainment Group Inc. is a Delaware corporation with its
principal place of business at 1633 Broadway, New York, New York 10019.

        25.      Claimant Fueled by Ramen LLC is a Delaware Limited Liability Company with
its principal place of business at 1633 Broadway, New York, New York 10019.

       26.     Claimant Lava Records LLC is a Delaware Limited Liability Company with its
principal place of business at 1633 Broadway, New York, New York 10019.

        27.      Claimant Maverick Recording Company is a California general partnership, with
its principal place of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

       28.     Claimant Nonesuch Records Inc. is a Delaware corporation with its principal
place of business at 1633 Broadway, New York, New York 10019.

       29.     Claimant Rhino Entertainment Company is a Delaware corporation with its
principal place of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

        30.     Claimant Rhino Entertainment LLC is a Delaware Limited Liability Company
with its principal place of business at 777 South Santa Fe Avenue, Los Angeles, California
90021.

       31.     Claimant Roadrunner Records, Inc. is a New York corporation with its principal
place of business at 1633 Broadway, New York, New York 10019.


                                               4
20-22476-rdd       Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53              Exhibit A -
                                 Proof of Claim Pg 12 of 107



       32.     Claimant Warner Music Inc. is a Delaware corporation with its principal place of
business at 1633 Broadway, New York, New York 10019.

        33.     Claimant Warner Music International Services Limited is a Limited Liability
Company, organized and existing under the laws of England and Wales, with its principal place
of business at 27 Wrights Lane, London W8 5 SW, United Kingdom.

       34.  Claimant Warner Music Nashville LLC is a Tennessee Limited Liability
Company with its principal place of business at 20 Music Square East, Nashville, Tennessee
37203.

        35.     Claimant Warner Records Inc. is a Delaware corporation with its principal place
of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

        36.     The Copyright Claimants are some of the largest record companies in the world,
engaged in the business of producing, manufacturing, distributing, selling, licensing, and
otherwise exploiting sound recordings in the United States through various media. They invest
substantial money, time, effort, and talent in creating, advertising, promoting, selling, and
licensing unique and valuable sound recordings embodying the performances of their exclusive
recording artists.

        37.    The Copyright Claimants own and/or control in whole or in part the copyrights
and/or exclusive rights in innumerable sound recordings, including the sound recordings listed
on Exhibit A, which is illustrative and non-exhaustive. All of the sound recordings listed on
Exhibit A have been registered, or filed pursuant to 17 U.S.C. § 1401, with the U.S. Copyright
Office.

                                              Frontier

       38.      Debtor Frontier Communications Corporation is a corporation organized under
the laws of the state of Connecticut, with its principal place of business at 401 Merritt 7,
Norwalk, Connecticut 06851. Frontier also maintains substantial operations and offices in New
York.

        39.     On April 14, 2020, Frontier and certain affiliated debtor entities filed voluntary
petitions for relief under Chapter 11 of Title 11 of the United States Code in the Bankruptcy
Court of the United States District Court of the Southern District of New York (“Bankruptcy
Court”) (the “Petition Date”).

        40.    On April 30, 2021, Frontier filed a notice that the Fifth Amended Joint Plan of
Reorganization of Frontier Communications Corporation and Its Debtor Affiliates Pursuant to
Chapter 11 of the Bankruptcy Code (the “Plan”) became effective on that date (the “Effective
Date”).




                                                  5
    20-22476-rdd   Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53               Exhibit A -
                                 Proof of Claim Pg 13 of 107



                                  FACTUAL BACKGROUND

        41.     Between the Petition Date and the Effective Date, representatives of the
Copyright Claimants transmitted to Frontier over 20,000 copyright infringement notices, which
fully complied with the Digital Millennium Copyright Act (“DMCA”), detailing specific
instances of its subscribers accessing P2P services via Frontier’s network to unlawfully distribute
and copy copyrighted works (“DMCA Notices”). P2P is a term used to refer to a decentralized
network of users whereby each Internet-connected participant (i.e., a “peer” or a “node”) can act
as both a supplier and consumer of content files. Attached as Exhibit B are true and correct
copies of a sampling of the DMCA Notices sent to Frontier.2

        42.     The DMCA Notices identified the unique Internet Protocol (“IP”) address
assigned to each user of Frontier’s network, in addition to the date and time the infringing
activity was detected. Only Frontier, as the provider of the technology and system used to
infringe, had the ability required to match the IP address to a particular subscriber, as well as to
contact that subscriber or terminate that subscriber’s service.

        43.     The DMCA Notices advised Frontier of clear and unambiguous infringing activity
by Frontier’s subscribers—that is, unauthorized downloading and distribution of copyrighted
music. Frontier’s subscribers had no legal basis or justification for downloading or distributing
digital copies of the Copyright Claimants’ sound recordings to thousands or millions of strangers
over the Internet.

        44.     In addition to documenting the sheer volume of the infringing activity on its
network, the DMCA Notices sent to Frontier identified specific subscribers who were flagrant
and serial infringers.

        45.     Over the years, Frontier received thousands of infringement notices from other
copyright owners. The Copyright Claimants are aware of some, but by no means all, of those
notices. Those notices identified thousands of other Frontier subscribers engaged in blatant and
repeated infringement, with more than 4,000 subscribers identified in three or more notices and
some subscribers identified in 100 or more notices. Frontier controls access to this information
and, to date, has not made it available to the Copyright Claimants.

        46.    These examples and countless others amply illustrate that, rather than terminating
repeat infringers—and losing subscription revenues—Frontier consciously chose to look the
other way in order to continue to collect subscriber fees.

        47.     During all pertinent times, Frontier had the full legal right, obligation, and
technical ability to prevent or limit the infringements occurring on its network. Under Frontier’s
“Acceptable Use Policy,” which its subscribers agreed to as a condition of using its Internet
service, Frontier was empowered to suspend or terminate a subscriber’s Internet access for a
variety of reasons, including a subscriber’s use of its network or services for “transmitting or


2
    The Copyright Claimants can make all DMCA Notices available upon request.

                                                  6
20-22476-rdd       Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53              Exhibit A -
                                 Proof of Claim Pg 14 of 107



receiving copyright infringing . . . material.” Further, Frontier’s Acceptable Use Policy
expressly provided: “Repeated copyright infringements are grounds for termination of service.”
Attached as Exhibit C is a true and correct copy of Frontier’s Acceptable Use Policy.

        48.    Despite these alleged policies, and despite receiving thousands of DMCA Notices
from the Copyright Claimants’ representatives, and thousands of similar notices from other
copyright owners, Frontier knowingly permitted specifically identified repeat infringers to
continue to use its network to infringe. Rather than disconnect or otherwise address the Internet
access of blatant repeat infringers, Frontier knowingly continued to provide these subscribers
with the Internet access that enabled them to continue to illegally download or distribute the
Copyright Claimants’ copyrighted works unabated. Frontier’s provision of high-speed Internet
service materially contributed to these direct infringements.

        49.     Frontier’s motivation for refusing to terminate or suspend the accounts of blatant
infringing subscribers was simple: it valued its own profits over its legal responsibilities.
Retaining infringing subscribers provided a direct financial benefit to Frontier. Frontier did not
want to lose subscriber revenue by terminating accounts of infringing subscribers. Frontier did
not want to risk the possibility that account terminations would make its service less attractive to
existing or prospective users. Moreover, infringing subscribers were especially profitable to
Frontier. Illegal P2P activity consumes substantial internet data usage, leading subscribers to
pay more money for plans with faster internet speeds and greater data usage. In addition,
Frontier was simply disinterested in devoting sufficient resources to tracking repeat infringers,
responding to infringement notices, and terminating accounts in appropriate circumstances.
Considering only its own pecuniary gain, Frontier ignored and turned a blind eye to flagrant,
repeat infringement by known specific subscribers, thus facilitating and multiplying the harm to
the Copyright Claimants. And Frontier’s failure to adequately police its infringing subscribers
was a draw to subscribers to purchase Frontier’s services, so that the subscribers could then use
those services to infringe the Copyright Claimants’ (and others’) copyrights. The specific
infringing subscribers identified in the DMCA Notices knew Frontier would not terminate their
accounts despite receiving multiple notices identifying them as infringers, and they remained
Frontier subscribers to continue illegally downloading copyrighted works.

        50.     The consequences of Frontier’s support of and profit from infringement are
obvious and stark. The use of Frontier’s network by its subscribers to copy and distribute
infringing copies of the Copyright Claimants’ copyrighted works undercuts the legitimate music
market, depriving the Copyright Claimants, and those recording artists whose works they sell
and license, of the compensation to which they are entitled. Without such compensation, the
Copyright Claimants and their recording artists have fewer resources available to invest in the
further creation and distribution of high-quality music.

                                 ADMINISTRATIVE CLAIMS

                Contributory Copyright Infringement Claim (17 U.S.C. § 101 et seq.)

       51.     Frontier and its subscribers do not have any authorization, permission, license or
consent to exploit the copyrighted sound recordings at issue.


                                                 7
20-22476-rdd       Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53             Exhibit A -
                                 Proof of Claim Pg 15 of 107



        52.    The Copyright Claimants are the legal or beneficial owners of the copyrighted
works that were infringed by Frontier’s subscribers and which were duly registered, or filed
pursuant to 17 U.S.C. § 1401, with the U.S. Copyright Office. Using Internet access and
services provided by Frontier, its subscribers unlawfully reproduced and distributed via
BitTorrent thousands of the Copyright Claimants’ sound recordings, including those listed on
Exhibit A. The foregoing activity constitutes direct infringement or an unauthorized act in
violation of 17 U.S.C. §§ 106, 501, and 1401 et seq.

         53.    Frontier is contributorily liable for the direct infringements of its subscribers
described herein. Through the DMCA Notices and other means, Frontier had knowledge that its
network was being used for copyright infringement on a massive scale; Frontier also knew which
specific subscribers engaged in such repeated and flagrant infringement. Nevertheless, Frontier
facilitated, encouraged, and materially contributed to such infringement by continuing to provide
its network and the facilities necessary for its subscribers to commit repeated infringements.
Frontier had the means to withhold that assistance upon learning of specific infringing activity by
specific users but failed to do so.

        54.     By purposefully ignoring and turning a blind eye to its subscribers’ flagrant and
repeated infringements, Frontier knowingly caused and materially contributed to the unlawful
reproduction and distribution of the Copyright Claimants’ copyrighted works, including but not
limited to those listed on Exhibit A, in violation of the Copyright Claimants’ exclusive rights
under the copyright laws of the United States.

        55.     Each infringement of the Copyright Claimants’ copyrighted sound recordings
constitutes a separate and distinct act of infringement.

        56.     The foregoing acts of infringement by Frontier have been willful, intentional, and
purposeful, in disregard of the Copyright Claimants’ rights. Indeed, the sound recordings listed
on Exhibit A represent works infringed by Frontier’s subscribers after the Copyright Claimants
identified those particular subscribers to Frontier in multiple DMCA Notices.

        57.    As a direct and proximate result of its wrongful conduct, Frontier has and will
obtain benefits, including, but not limited to, profits to which Frontier is not entitled.

        58.    As a direct and proximate result of Frontier’s willful infringement of the
Copyright Claimants’ copyrights, the Copyright Claimants are entitled to statutory damages,
pursuant to 17 U.S.C. § 504(c), in an amount between $750 and $150,000 with respect to each of
the 6,025 works infringed, or such other amount as may be proper under 17 U.S.C. § 504(c).
The number of works infringed and the request for damages will be adjusted, as necessary, after
the Copyright Claimants are given access to Frontier’s relevant books and records.

       59.     The Copyright Claimants are also entitled to their attorneys’ fees and full costs
pursuant to 17 U.S.C. § 505.




                                                 8
20-22476-rdd       Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53              Exhibit A -
                                 Proof of Claim Pg 16 of 107



              Vicarious Copyright Infringement Claim (17 U.S.C. § 101 et seq.)

        60.    Frontier and its subscribers have no authorization, license or other consent to
exploit the copyrighted sound recordings at issue.

       61.     The Copyright Claimants are the legal or beneficial owners of the copyrighted
works that were infringed by Frontier’s subscribers and which were duly registered, or filed
pursuant to 17 U.S.C. § 1401, with the U.S. Copyright Office. Using Internet access and
services provided by Frontier, its subscribers unlawfully reproduced and distributed via
BitTorrent and other P2P protocols thousands of the Copyright Claimants’ sound recordings,
including those listed on Exhibit A. The foregoing activity constitutes direct infringement or an
unauthorized act in violation of 17 U.S.C. §§ 106, 501, and 1401 et seq.

         62.    Frontier had the legal right and practical ability to supervise and control the
infringing activities that occurred through the use of its network and at all relevant times had a
financial interest in, and derived direct financial benefit from, the infringing use of its network.
Frontier derived an obvious and direct financial benefit from its subscribers’ infringement. The
ability to use Frontier’s high-speed Internet facilities to illegally download the Copyright
Claimants’ copyrighted works served to draw, maintain, and generate higher fees from paying
subscribers to Frontier’s service. Among other financial benefits, by failing to terminate the
accounts of specific repeat infringers known to Frontier, Frontier earned illicit revenue through
user subscription fees that it would not have otherwise received from repeat infringers, as well as
new subscribers drawn to Frontier’s services for the purpose of illegally downloading
copyrighted works. The specific infringing subscribers identified in the DMCA Notices,
including the egregious infringers identified herein, knew Frontier would not terminate their
accounts despite Frontier’s receipt of multiple notices identifying them as infringers, and they
remained Frontier subscribers to continue illegally downloading copyrighted works.

        63.     Frontier is vicariously liable for the unlawful reproduction and distribution of the
Copyright Claimants’ copyrighted works, including but not limited to those listed on Exhibit A,
in violation of the Copyright Claimants’ exclusive rights under the copyright laws of the United
States.

        64.     Each infringement of the Copyright Claimants’ copyrighted sound recordings
constitutes a separate and distinct act of infringement.

        65.     The foregoing acts of infringement by Frontier have been willful, intentional, and
purposeful, in disregard of the Copyright Claimants’ rights. Indeed, the sound recordings listed
on Exhibit A represent works infringed by Frontier’s subscribers after the Copyright Claimants
identified those particular subscribers to Frontier in multiple prior DMCA Notices.

        66.    As a direct and proximate result of its wrongful conduct, Frontier has and will
obtain benefits, including, but not limited to, profits to which Frontier is not entitled.

       67.     As a direct and proximate result of Frontier’s willful infringement of the
Copyright Claimants’ copyrights, the Copyright Claimants are entitled to statutory damages,
pursuant to 17 U.S.C. § 504(c), in an amount between $750 and $150,000 with respect to each of

                                                  9
20-22476-rdd       Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53              Exhibit A -
                                 Proof of Claim Pg 17 of 107



the 6,025 works infringed, or such other amount as may be proper under 17 U.S.C. § 504(c).
The number of works infringed and the request for damages will be adjusted, as necessary, after
the Copyright Claimants are given access to Frontier’s relevant books and records.

       68.     The Copyright Claimants are also entitled to their attorneys’ fees and full costs
pursuant to 17 U.S.C. § 505.

               REQUEST FOR PAYMENT OF ADMINISTRATIVE CLAIM

        69.    The Copyright Claimants file this claim for (a) statutory damages in an
unliquidated amount based upon Frontier’s willful acts of infringement of their copyrighted
sound recordings and unauthorized acts, as alleged above, pursuant to the Copyright Act,
17 U.S.C. §§ 101 et seq. or, alternatively, actual damages attributable to the infringements of the
Copyright Claimants’ copyrights and unauthorized acts alleged above, (b) the costs and
disbursements of an action, including reasonable attorneys’ fees, pursuant to 17 U.S.C. § 505,
(c) pre-judgment and post-judgment interest, to the fullest extent available, on the foregoing, and
(d) such other and further relief as a court deems just and proper.

       70.     The Copyright Claimants are entitled to payment of the Administrative Claim
pursuant to Section 503(b)(1)(A) of the Bankruptcy Code.

                                RESERVATION OF RIGHTS

       This Administrative Claim is filed under compulsion of the bar date established in this
case and is filed to protect the Copyright Claimants from forfeiture of the Administrative Claim.

         The Sony Claimants expressly reserve all rights that they may now or at any time
hereafter may have against Frontier, or any other entity or person, and any property held by
Frontier or any such entity or person. This Proof of Claim is not intended to be, and shall not be
construed as: (1) an election of remedies; (2) a waiver of any defaults; (3) a waiver or limitation
on any rights, remedies, claims or interests of the Sony Claimants; or (4) a waiver of the right to
a jury trial.

        The Sony Claimants reserve any and all rights with respect to this Administrative Claim
(and any other claims they may file in this bankruptcy case), including, but not limited to, the
right to (a) amend, update or supplement this Administrative Claim at any time and in any
respect; (b) file additional administrative claims or proofs of claim; (c) file requests for payment
of administrative or priority expenses in accordance with 11 U.S.C. §§ 503 and 507; (d) file a
motion to withdraw the reference; (e) object to the Bankruptcy Court’s entry of a final order or
judgment on jurisdictional grounds; (f) demand a jury trial; (g) commence an action in another
forum pursuant to 28 U.S.C. § 959; and (h) commence an action in another forum based on
infringement of their copyrighted works occurring on dates not covered by this Administrative
Claim.

        By filing this Administrative Claim, the Sony Claimants do not submit to the jurisdiction
of the Bankruptcy Court for any purpose other than to comply with the Bankruptcy Court’s Bar
Date for filing the Administrative Claim, and the Sony Claimants do not waive, and specifically

                                                 10
20-22476-rdd      Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53             Exhibit A -
                                Proof of Claim Pg 18 of 107



preserve all of their procedural, substantive, jurisdictional, and Constitutional defenses to, any
claim that may be asserted against the Sony Claimants by Frontier or by any trustee of its estate,
including any defense based upon the lack of jurisdiction of this Bankruptcy Court to entertain
any such claim. The Sony Claimants specifically preserve their Constitutional right to a jury
trial.

       All notices, objections or other communications relating to this Administrative Claim
should be addressed and sent to counsel for the Sony Claimants as follows:

                                                 Matthew J. Oppenheim
                                                 Lucy Grace D. Noyola
                                                 OPPENHEIM + ZEBRAK, LLP
                                                 4530 Wisconsin Avenue, NW, Fifth Floor
                                                 Washington, DC 20016
                                                 Tel: 202-480-2999
                                                 matt@oandzlaw.com
                                                 lucy@oandzlaw.com

                                                 Attorneys for the Sony Claimants




                                                11
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 19 of 107




               Exhibit A
Ex. Number                             20-22476-rdd
                                          Artist                    Doc 1888-1             Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                            Registration Number                                        Proof of Claim Claimant   Exhibit A -
    1

    2
             Sam Cooke

             Sam Cooke
                                                      (Ain't That) Good News

                                                      A Change Is Gonna Come
                                                                                                   Proof of Claim Pg 20 of 107
                                                                                                     PRE-1972 Sound Recording

                                                                                                     PRE-1972 Sound Recording
                                                                                                                                                         ABKCO Music & Records, Inc.

                                                                                                                                                         ABKCO Music & Records, Inc.

    3        Sam Cooke                                Just For You                                   PRE-1972 Sound Recording                            ABKCO Music & Records, Inc.

    4        Sam Cooke                                Meet Me At Mary's Place                        PRE-1972 Sound Recording                            ABKCO Music & Records, Inc.

    5        Sam Cooke                                Shake                                          PRE-1972 Sound Recording                            ABKCO Music & Records, Inc.

    6        Sam Cooke                                Tennessee Waltz                                PRE-1972 Sound Recording                            ABKCO Music & Records, Inc.

    7        Sam Cooke                                That's Where It's At                           PRE-1972 Sound Recording                            ABKCO Music & Records, Inc.

    8        The Rolling Stones                       Country Honk                                   SR0000090043                                        ABKCO Music & Records, Inc.

    9        The Rolling Stones                       Live With Me                                   SR0000090043                                        ABKCO Music & Records, Inc.

   10        The Rolling Stones                       Love In Vain                                   SR0000090043                                        ABKCO Music & Records, Inc.

   11        The Rolling Stones                       Midnight Rambler                               SR0000090043                                        ABKCO Music & Records, Inc.

   12        The Rolling Stones                       Monkey Man                                     SR0000090043                                        ABKCO Music & Records, Inc.

   13        The Rolling Stones                       She's A Rainbow                                SR0000090031                                        ABKCO Music & Records, Inc.

   14        The Rolling Stones                       You Got The Silver                             SR0000090043                                        ABKCO Music & Records, Inc.

   15        Alice In Chains                          Breath On A Window                             SR0000725352                                        Capitol Records, LLC

   16        Alice In Chains                          Choke                                          SR0000725352                                        Capitol Records, LLC

   17        Alice In Chains                          Hollow                                         SR0000725352                                        Capitol Records, LLC

   18        Alice In Chains                          Hung On A Hook                                 SR0000725352                                        Capitol Records, LLC

   19        Alice In Chains                          Lab Monkey                                     SR0000725352                                        Capitol Records, LLC

   20        Alice In Chains                          Low Ceiling                                    SR0000725352                                        Capitol Records, LLC

   21        Alice In Chains                          Phantom Limb                                   SR0000725352                                        Capitol Records, LLC

   22        Alice In Chains                          Pretty Done                                    SR0000725352                                        Capitol Records, LLC

   23        Alice In Chains                          Scalpel                                        SR0000725352                                        Capitol Records, LLC

   24        Alice In Chains                          Stone                                          SR0000725352                                        Capitol Records, LLC

   25        Alice In Chains                          The Devil Put Dinosaurs Here                   SR0000725352                                        Capitol Records, LLC

   26        Alice In Chains                          Voices                                         SR0000725352                                        Capitol Records, LLC

   27        Banks                                    Before I Ever Met You                          SR0000759038                                        Capitol Records, LLC


   28        BANKS                                    Beggin For Thread                              SR0000759039                                        Capitol Records, LLC

   29        BANKS                                    Brain                                          SR0000738218                                        Capitol Records, LLC

   30        BANKS                                    Change                                         SR0000736169                                        Capitol Records, LLC

   31        BANKS                                    Drowning                                       SR0000745146                                        Capitol Records, LLC

   32        BANKS                                    F*** Em Only We Know                           SR0000759038                                        Capitol Records, LLC

   33        Banks                                    Fall Over                                      SR0000759038                                        Capitol Records, LLC

   34        BANKS                                    Goddess                                        SR0000743240                                        Capitol Records, LLC

   35        BANKS                                    Someone New                                    SR0000759038                                        Capitol Records, LLC


   36        BANKS                                    This Is What It Feels Like                     SR0000736169                                        Capitol Records, LLC

   37        BANKS                                    Waiting Game                                   SR0000736169                                        Capitol Records, LLC

   38        BANKS                                    Warm Water                                     SR0000759038                                        Capitol Records, LLC

   39        BANKS                                    You Should Know Where I’m Coming From          SR0000759038                                        Capitol Records, LLC

   40        Beastie Boys                             And Me                                         SR0000277731                                        Capitol Records, LLC

   41        Beastie Boys                             Body Movin'                                    SR0000277731                                        Capitol Records, LLC

   42        Beastie Boys                             Dedication                                     SR0000277731                                        Capitol Records, LLC

   43        Beastie Boys                             Dr. Lee, PhD                                   SR0000277731                                        Capitol Records, LLC

   44        Beastie Boys                             Electrify                                      SR0000277731                                        Capitol Records, LLC

   45        Beastie Boys                             Flowin' Prose                                  SR0000277731                                        Capitol Records, LLC

   46        Beastie Boys                             I Don't Know                                   SR0000277731                                        Capitol Records, LLC

   47        Beastie Boys                             Intergalactic                                  SR0000277731                                        Capitol Records, LLC

   48        Beastie Boys                             Just A Test                                    SR0000277731                                        Capitol Records, LLC

   49        Beastie Boys                             Picture This                                   SR0000277731                                        Capitol Records, LLC

   50        Beastie Boys                             Putting Shame In Your Game                     SR0000277731                                        Capitol Records, LLC

   51        Beastie Boys                             Remote Control                                 SR0000277731                                        Capitol Records, LLC

   52        Beastie Boys                             Sneakin' Out The Hospital                      SR0000277731                                        Capitol Records, LLC

   53        Beastie Boys                             Song For Junior                                SR0000277731                                        Capitol Records, LLC

   54        Beastie Boys                             Song For The Man                               SR0000277731                                        Capitol Records, LLC

   55        Beastie Boys                             Super Disco Breakin'                           SR0000277731                                        Capitol Records, LLC

   56        Beastie Boys                             The Grasshopper Unit (Keep Movin')             SR0000277731                                        Capitol Records, LLC

   57        Beastie Boys                             The Move                                       SR0000277731                                        Capitol Records, LLC

   58        Beastie Boys                             The Negotiation Limerick File                  SR0000277731                                        Capitol Records, LLC

   59        Beastie Boys                             Three MC's And One DJ                          SR0000277731                                        Capitol Records, LLC

   60        Beastie Boys                             Unite                                          SR0000277731                                        Capitol Records, LLC

   61        Beck                                     Blackbird Chain                                SR0000746077                                        Capitol Records, LLC

   62        Beck                                     Blue Moon                                      SR0000746077                                        Capitol Records, LLC

   63        Beck                                     Country Down                                   SR0000746077                                        Capitol Records, LLC

   64        Beck                                     Don't Let It Go                                SR0000746077                                        Capitol Records, LLC

   65        Beck                                     Heart Is A Drum                                SR0000746077                                        Capitol Records, LLC

   66        Beck                                     Morning                                        SR0000746077                                        Capitol Records, LLC

   67        Beck                                     Phase                                          SR0000746077                                        Capitol Records, LLC

   68        Beck                                     Say Goodbye                                    SR0000746077                                        Capitol Records, LLC

   69        Beck                                     Turn Away                                      SR0000746077                                        Capitol Records, LLC

   70        Beck                                     Unforgiven                                     SR0000746077                                        Capitol Records, LLC

   71        Beck                                     Waking Light                                   SR0000746077                                        Capitol Records, LLC

   72        Beck                                     Wave                                           SR0000746077                                        Capitol Records, LLC


   73        Beenie Man ft. Ms Thing                  Dude                                           SR0000348384                                        Capitol Records, LLC

   74        Billy Idol                               (Do Not) Stand In The Shadows                  SR0000052131; SR0000052736                          Capitol Records, LLC


   75        Billy Idol                               311 Man                                        SR0000115717                                        Capitol Records, LLC

   76        Billy Idol                               Adam In Chains                                 SR0000186022; SR0000190974                          Capitol Records, LLC

   77        Billy Idol                               All Summer Single                              SR0000079570                                        Capitol Records, LLC

   78        Billy Idol                               Baby Talk                                      SR0000029769                                        Capitol Records, LLC

   79        Billy Idol                               Beyond Belief                                  SR000008110                                         Capitol Records, LLC

   80        Billy Idol                               Blue Highway                                   SR0000052131; SR0000052736                          Capitol Records, LLC

   81        Billy Idol                               Catch My Fall                                  SR0000052131; SR0000052736                          Capitol Records, LLC

   82        Billy Idol                               Cherie                                         SR0000383878                                        Capitol Records, LLC

   83        Billy Idol                               Come On, Come On                               SR0000039673                                        Capitol Records, LLC

   84        Billy Idol                               Concrete Kingdom                               SR0000186022; SR0000190974                          Capitol Records, LLC

   85        Billy Idol                               Congo Man                                      SR0000039673                                        Capitol Records, LLC


   86        Billy Idol                               Cradle Of Love                                 SR0000115717                                        Capitol Records, LLC

   87        Billy Idol                               Crank Call                                     SR0000052131; SR0000052736                          Capitol Records, LLC

   88        Billy Idol                               Dancing With Myself                            SR0000029769                                        Capitol Records, LLC

   89        Billy Idol                               Daytime Drama                                  SR0000052131; SR0000052736                          Capitol Records, LLC

   90        Billy Idol                               Dead On Arrival                                SR0000039673                                        Capitol Records, LLC

   91        Billy Idol                               Don't Need A Gun                               SR0000079191                                        Capitol Records, LLC


   92        Billy Idol                               Endless Sleep                                  SR0000115717                                        Capitol Records, LLC

   93        Billy Idol                               Evil Eye                                       SR0000383878                                        Capitol Records, LLC

   94        Billy Idol                               Eyes Without A Face                            SR0000052131; SR0000052736                          Capitol Records, LLC

   95        Billy Idol                               Fatal Charm                                    SR0000079191                                        Capitol Records, LLC

   96        Billy Idol                               Flesh For Fantasy                              SR0000052131; SR0000052736                          Capitol Records, LLC

   97        Billy Idol                               Heroin                                         SR0000186022; SR0000190974                          Capitol Records, LLC

   98        Billy Idol                               Hot In The City                                SR0000039673                                        Capitol Records, LLC

   99        Billy Idol                               Intro (Billy Idol/Cyberpunk)                   SR0000186022; SR0000190974                          Capitol Records, LLC




                                                                                                                                          Page 1 of 60
Ex. Number                               20-22476-rdd   Artist                   Doc 1888-1      Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                Registration Number                                 Proof of Claim Claimant   Exhibit A -
   100


   101
             Billy Idol


             Billy Idol
                                                                 It's So Cruel


                                                                 L.A. Woman
                                                                                                         Proof of Claim Pg 21 of 107
                                                                                                           SR0000039673


                                                                                                           SR0000115717
                                                                                                                                                             Capitol Records, LLC


                                                                                                                                                             Capitol Records, LLC

   102       Billy Idol                                          Lady Do or Die                            SR0000383878                                      Capitol Records, LLC


   103       Billy Idol                                          License To Thrill                         SR0000115717                                      Capitol Records, LLC

   104       Billy Idol                                          Love Calling                              SR0000039673                                      Capitol Records, LLC

   105       Billy Idol                                          Love Labours On                           SR0000186022; SR0000190974                        Capitol Records, LLC


   106       Billy Idol                                          Love Unchained                            SR0000115717                                      Capitol Records, LLC

   107       Billy Idol                                          Lovechild                                 SR0000115717                                      Capitol Records, LLC

   108       Billy Idol                                          Man For All Seasons                       SR0000072191                                      Capitol Records, LLC


   109       Billy Idol                                          Mark Of Caine                             SR0000115717                                      Capitol Records, LLC

   110       Billy Idol                                          Mony Mony                                 SR0000029769                                      Capitol Records, LLC

   111       Billy Idol                                          Mother Dawn                               SR0000186022; SR0000190974                        Capitol Records, LLC

   112       Billy Idol                                          Neuromancer                               SR0000186022; SR0000190974                        Capitol Records, LLC

   113       Billy Idol                                          Nobody's Business                         SR0000039673                                      Capitol Records, LLC

   114       Billy Idol                                          One Night, One Chance                     SR0000072191                                      Capitol Records, LLC

   115       Billy Idol                                          Outro (Billy Idol/Cyberpunk)              SR0000186022; SR0000190974                        Capitol Records, LLC

   116       Billy Idol                                          Plastic Jesus                             SR0000383878                                      Capitol Records, LLC

   117       Billy Idol                                          Power Junkie                              SR0000186022; SR0000190974                        Capitol Records, LLC


   118       Billy Idol                                          Prodigal Blues                            SR0000115717                                      Capitol Records, LLC


   119       Billy Idol                                          Pumping On Steel                          SR0000115717                                      Capitol Records, LLC

   120       Billy Idol                                          Rat Race                                  SR0000383878                                      Capitol Records, LLC

   121       Billy Idol                                          Rebel Yell                                SR0000052131; SR0000052736                        Capitol Records, LLC

   122       Billy Idol                                          Romeo's Waiting                           SR0000383878                                      Capitol Records, LLC

   123       Billy Idol                                          Scream                                    SR0000383878                                      Capitol Records, LLC

   124       Billy Idol                                          Sherri                                    SR0000383878                                      Capitol Records, LLC

   125       Billy Idol                                          Shock To The System                       SR0000186022; SR0000190974                        Capitol Records, LLC

   126       Billy Idol                                          Shooting Stars                            SR0000039673                                      Capitol Records, LLC

   127       Billy Idol                                          Soul Standing By                          SR0000072191                                      Capitol Records, LLC

   128       Billy Idol                                          Summer Running                            SR0000383878                                      Capitol Records, LLC

   129       Billy Idol                                          Super Overdrive                           SR0000383878                                      Capitol Records, LLC

   130       Billy Idol                                          Sweet Sixteen                             SR000008110                                       Capitol Records, LLC

   131       Billy Idol                                          The Dead Next Door                        SR0000052131; SR0000052736                        Capitol Records, LLC


   132       Billy Idol                                          The Loveless                              SR0000115717                                      Capitol Records, LLC


   133       Billy Idol                                          The Right Way                             SR0000115717                                      Capitol Records, LLC

   134       Billy Idol                                          Then The Night Comes                      SR0000186022; SR0000190974                        Capitol Records, LLC

   135       Billy Idol                                          To Be A Lover                             SR0000079570                                      Capitol Records, LLC

   136       Billy Idol                                          Tomorrow People                           SR0000186022; SR0000190974                        Capitol Records, LLC


   137       Billy Idol                                          Trouble With The Sweet Stuff              SR0000115717                                      Capitol Records, LLC

   138       Billy Idol                                          Untouchables                              SR0000029769                                      Capitol Records, LLC

   139       Billy Idol                                          Venus                                     SR0000186022; SR0000190974                        Capitol Records, LLC

   140       Billy Idol                                          Wasteland                                 SR0000186022; SR0000190974                        Capitol Records, LLC

   141       Billy Idol                                          White Wedding                             SR0000036550                                      Capitol Records, LLC

   142       Billy Idol                                          World Comin' Down                         SR0000383878                                      Capitol Records, LLC

   143       Billy Idol                                          Worlds Forgotten Boy                      SR0000072191                                      Capitol Records, LLC

   144       Billy Idol                                          Yellin' At the Xmas Tree                  SR0000383878                                      Capitol Records, LLC

   145       Bobby McFerrin                                      Don't Worry Be Happy                      SR0000097575                                      Capitol Records, LLC

   146       Gang Starr                                          Aiiight Chill                             SR0000189592                                      Capitol Records, LLC

   147       Gang Starr                                          ALONGWAYTOGO                              SR0000189592                                      Capitol Records, LLC

   148       Gang Starr                                          Blowin' Up The Spot                       SR0000189592                                      Capitol Records, LLC

   149       Gang Starr                                          Brainstorm                                SR0000189592                                      Capitol Records, LLC

   150       Gang Starr                                          Code Of The Streets                       SR0000189592                                      Capitol Records, LLC

   151       Gang Starr                                          Comin' For The Datazz                     SR0000189592                                      Capitol Records, LLC

   152       Gang Starr                                          F.A.L.A.                                  SR0000189592                                      Capitol Records, LLC

   153       Gang Starr                                          Intro (The First Step)                    SR0000189592                                      Capitol Records, LLC

   154       Gang Starr                                          Mass Appeal                               SR0000189592                                      Capitol Records, LLC

   155       Gang Starr                                          Mostly Tha Voice                          SR0000189592                                      Capitol Records, LLC

   156       Gang Starr                                          Now You're Mine                           SR0000189592                                      Capitol Records, LLC

   157       Gang Starr                                          Suckas Need Bodyguards                    SR0000189592                                      Capitol Records, LLC

   158       Gang Starr                                          The Planet                                SR0000189592                                      Capitol Records, LLC

   159       Gang Starr                                          Tonz 'O' Gunz                             SR0000189592                                      Capitol Records, LLC

   160       Gang Starr                                          Words From The Nutcracker                 SR0000189592                                      Capitol Records, LLC

   161       Gang Starr ft. Lil' Dap, Jeru The Damaja            Speak Ya Clout                            SR0000189592                                      Capitol Records, LLC

   162       Gang Starr ft. Nice & Smooth                        DWYCK                                     SR0000189592                                      Capitol Records, LLC

   163       Halsey                                              929                                       SR0000885289                                      Capitol Records, LLC

   164       Halsey                                              3AM                                       SR0000885289                                      Capitol Records, LLC

   165       Halsey                                              Ashley                                    SR0000885289                                      Capitol Records, LLC

   166       Halsey                                              Castle                                    SR0000771415                                      Capitol Records, LLC

   167       Halsey                                              clementine                                SR0000885290                                      Capitol Records, LLC

   168       Halsey                                              Colors                                    SR0000771415                                      Capitol Records, LLC

   169       Halsey                                              Coming Down                               SR0000771415                                      Capitol Records, LLC

   170       Halsey                                              Control                                   SR0000771415                                      Capitol Records, LLC

   171       Halsey                                              Dominic's Interlude                       SR0000885289                                      Capitol Records, LLC

   172       Halsey                                              Drive                                     SR0000770823                                      Capitol Records, LLC

   173       Halsey                                              Finally // beautiful stranger             SR0000885292                                      Capitol Records, LLC

   174       Halsey                                              Forever... (is a long time)               SR0000885289                                      Capitol Records, LLC

   175       Halsey                                              Gasoline                                  SR0000770821                                      Capitol Records, LLC

   176       Halsey                                              Ghost                                     SR0000747740                                      Capitol Records, LLC

   177       Halsey                                              Graveyard                                 SR0000862902                                      Capitol Records, LLC

   178       Halsey                                              Hold Me Down                              SR0000767425                                      Capitol Records, LLC

   179       Halsey                                              Hurricane                                 SR0000752722                                      Capitol Records, LLC

   180       Halsey                                              I HATE EVERYBODY                          SR0000885289                                      Capitol Records, LLC

   181       Halsey                                              I Walk The Line                           SR0000770821                                      Capitol Records, LLC

   182       Halsey                                              killing boys                              SR0000885289                                      Capitol Records, LLC

   183       Halsey                                              More                                      SR0000885289                                      Capitol Records, LLC

   184       Halsey                                              New Americana                             SR0000770822                                      Capitol Records, LLC

   185       Halsey                                              Roman Holiday                             SR0000771415                                      Capitol Records, LLC

   186       Halsey                                              Still Learning                            SR0000885289                                      Capitol Records, LLC

   187       Halsey                                              Strange Love                              SR0000770821                                      Capitol Records, LLC

   188       Halsey                                              Without Me                                SR0000835853                                      Capitol Records, LLC

   189       Halsey                                              You should be sad                         SR000088529                                       Capitol Records, LLC

   190       Halsey                                              Young God [ABGT167]                       SR0000771415                                      Capitol Records, LLC

   191       Halsey, Alanis Morissette                           Alanis’ Interlude                         SR000088529                                       Capitol Records, LLC

   192       Joe Cocker                                          Can't Find My Way Home (Edit)             SR0000281791                                      Capitol Records, LLC

   193       Joe Cocker                                          Don't You Love Me Anymore                 SR0000086386                                      Capitol Records, LLC

   194       Joe Cocker                                          Night Calls                               SR0000281791                                      Capitol Records, LLC

   195       Joe Cocker                                          One                                       SR0000092644                                      Capitol Records, LLC

   196       Joe Cocker                                          Unchain My Heart                          SR0000092644                                      Capitol Records, LLC

   197       Joe Cocker                                          Unforgiven                                SR0000107804                                      Capitol Records, LLC

   198       Joe Cocker                                          When The Night Comes (Edit)               SR0000107804                                      Capitol Records, LLC



                                                                                                                                              Page 2 of 60
Ex. Number                            20-22476-rdd
                                           Artist                   Doc 1888-1        Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                     Registration Number                                 Proof of Claim Claimant   Exhibit A -
   199

   200
             Joe Cocker

             Keith Urban
                                                     You Can Leave Your Hat On

                                                     'Til Summer Comes Around
                                                                                              Proof of Claim Pg 22 of 107
                                                                                                SR0000086386

                                                                                                SR0000656739
                                                                                                                                                  Capitol Records, LLC

                                                                                                                                                  Capitol Records, LLC

   201       Keith Urban                             A Little Luck Of Our Own                   SR0000273265                                      Capitol Records, LLC

   202       Keith Urban                             Better Life                                SR0000353271                                      Capitol Records, LLC

   203       Keith Urban                             But For The Grace Of God                   SR0000273265                                      Capitol Records, LLC

   204       Keith Urban                             Country Comfort                            SR0000353271                                      Capitol Records, LLC

   205       Keith Urban                             Days Go By                                 SR0000353271                                      Capitol Records, LLC

   206       Keith Urban                             Don't Shut Me Out                          SR0000273265                                      Capitol Records, LLC

   207       Keith Urban                             Everybody                                  SR0000398619                                      Capitol Records, LLC

   208       Keith Urban                             Faster Car                                 SR0000398619                                      Capitol Records, LLC

   209       Keith Urban                             Georgia Woods                              SR0000697018                                      Capitol Records, LLC

   210       Keith Urban                             Ghost In This Guitar                       SR0000226855                                      Capitol Records, LLC

   211       Keith Urban                             God Made Woman                             SR0000398619                                      Capitol Records, LLC

   212       Keith Urban                             God's Been Good To Me                      SR0000353271                                      Capitol Records, LLC

   213       Keith Urban                             Got It Right This Time                     SR0000398619                                      Capitol Records, LLC

   214       Keith Urban                             Hit The Ground Runnin'                     SR0000656740                                      Capitol Records, LLC

   215       Keith Urban                             I Can't Stop Loving You                    SR0000398619                                      Capitol Records, LLC

   216       Keith Urban                             I Could Fly                                SR0000353271                                      Capitol Records, LLC

   217       Keith Urban                             I Thought You Knew                         SR0000273265                                      Capitol Records, LLC

   218       Keith Urban                             I Told You So                              SR0000398619                                      Capitol Records, LLC

   219       Keith Urban                             I Wanna Be Your Man (Forever)              SR0000273265                                      Capitol Records, LLC


   220       Keith Urban                             I'm In                                     SR0000656715                                      Capitol Records, LLC

   221       Keith Urban                             If Ever I Could Love                       SR0000656713                                      Capitol Records, LLC

   222       Keith Urban                             If You Wanna Stay                          SR0000273265                                      Capitol Records, LLC

   223       Keith Urban                             It's A Love Thing                          SR0000273265                                      Capitol Records, LLC

   224       Keith Urban                             Jeans On                                   SR0000323344                                      Capitol Records, LLC

   225       Keith Urban                             Kiss A Girl                                SR0000656740                                      Capitol Records, LLC

   226       Keith Urban                             Live To Love Another Day                   SR0000353271                                      Capitol Records, LLC

   227       Keith Urban                             Long Hot Summer                            SR0000697018                                      Capitol Records, LLC

   228       Keith Urban                             Making Memories Of Us                      SR0000353271                                      Capitol Records, LLC

   229       Keith Urban                             My Heart Is Open                           SR0000656739                                      Capitol Records, LLC

   230       Keith Urban                             My Last Name                               SR0000226855                                      Capitol Records, LLC

   231       Keith Urban                             Once In A Lifetime                         SR0000399674                                      Capitol Records, LLC

   232       Keith Urban                             Only You Can Love Me This Way              SR0000656713                                      Capitol Records, LLC

   233       Keith Urban                             Out On My Own                              SR0000273265                                      Capitol Records, LLC

   234       Keith Urban                             Put You In A Song                          SR0000697018                                      Capitol Records, LLC

   235       Keith Urban                             Raining On Sunday                          SR0000323344                                      Capitol Records, LLC

   236       Keith Urban                             Right On Back To You                       SR0000697018                                      Capitol Records, LLC

   237       Keith Urban                             Rollercoaster                              SR0000273265                                      Capitol Records, LLC

   238       Keith Urban                             Romeo's Tune                               SR0000629740                                      Capitol Records, LLC

   239       Keith Urban                             She's Gotta Be                             SR0000353271                                      Capitol Records, LLC

   240       Keith Urban                             Shine                                      SR0000398619                                      Capitol Records, LLC

   241       Keith Urban                             Shut Out The Lights                        SR0000697018                                      Capitol Records, LLC

   242       Keith Urban                             Somebody Like You                          SR0000323344                                      Capitol Records, LLC

   243       Keith Urban                             Song For Dad                               SR0000323344                                      Capitol Records, LLC

   244       Keith Urban                             Standing Right In Front Of You             SR0000656715                                      Capitol Records, LLC

   245       Keith Urban                             Stupid Boy                                 SR0000398619                                      Capitol Records, LLC

   246       Keith Urban                             Sweet Thing                                SR0000656717                                      Capitol Records, LLC

   247       Keith Urban                             Thank You                                  SR0000656739                                      Capitol Records, LLC

   248       Keith Urban                             The Hard Way                               SR0000353271                                      Capitol Records, LLC

   249       Keith Urban                             These Are The Days                         SR0000353271                                      Capitol Records, LLC

   250       Keith Urban                             Tonight I Wanna Cry                        SR0000353271                                      Capitol Records, LLC

   251       Keith Urban                             Tu Compania                                SR0000398619                                      Capitol Records, LLC

   252       Keith Urban                             Used To The Pain                           SR0000398619                                      Capitol Records, LLC

   253       Keith Urban                             Walkin The Country                         SR0000226855                                      Capitol Records, LLC

   254       Keith Urban                             What About Me                              SR0000323344                                      Capitol Records, LLC

   255       Keith Urban                             Whenever I Run                             SR0000323344                                      Capitol Records, LLC

   256       Keith Urban                             Where The Blacktop Ends                    SR0000273265                                      Capitol Records, LLC

   257       Keith Urban                             Who Wouldn't Wanna Be Me                   SR0000323344                                      Capitol Records, LLC

   258       Keith Urban                             Why's It Feel So Long                      SR0000656739                                      Capitol Records, LLC

   259       Keith Urban                             Without You                                SR0000273265                                      Capitol Records, LLC

   260       Keith Urban                             Won't Let You Down                         SR0000398619                                      Capitol Records, LLC

   261       Keith Urban                             You (Or Somebody Like You)                 SR0000323344                                      Capitol Records, LLC

   262       Keith Urban                             You Gonna Fly                              SR0000697018                                      Capitol Records, LLC

   263       Keith Urban                             You Look Good In My Shirt                  SR0000323344                                      Capitol Records, LLC

   264       Keith Urban                             You Won                                    SR0000323344                                      Capitol Records, LLC

   265       Keith Urban                             You'll Think Of Me                         SR0000323344                                      Capitol Records, LLC

   266       Keith Urban                             You're My Better Half                      SR0000353271                                      Capitol Records, LLC

   267       Keith Urban                             You're Not Alone Tonight                   SR0000323344                                      Capitol Records, LLC

   268       Keith Urban                             You're Not My God                          SR0000323344                                      Capitol Records, LLC

   269       Keith Urban                             You're The Only One                        SR0000273265                                      Capitol Records, LLC

   270       Keith Urban                             Your Everything                            SR0000273265                                      Capitol Records, LLC

   271       Keith Urban ft. Ronnie Dunn             Raise The Barn                             SR0000398619                                      Capitol Records, LLC

   272       Keith Urban, The Ranch                  Billy                                      SR0000351010                                      Capitol Records, LLC

   273       Keith Urban, The Ranch                  Clutterbilly                               SR0000273265                                      Capitol Records, LLC

   274       Keith Urban, The Ranch                  Freedom's Finally Mine                     SR0000351010                                      Capitol Records, LLC

   275       Keith Urban, The Ranch                  Hank Don't Fail Me Now                     SR0000351010                                      Capitol Records, LLC

   276       Keith Urban, The Ranch                  Homespun Love                              SR0000351010                                      Capitol Records, LLC

   277       Keith Urban, The Ranch                  Just Some Love                             SR0000351010                                      Capitol Records, LLC

   278       Keith Urban, The Ranch                  Man Of The House                           SR0000351010                                      Capitol Records, LLC

   279       Keith Urban, The Ranch                  Some Days You Gotta Dance                  SR0000351010                                      Capitol Records, LLC

   280       Keith Urban, The Ranch                  Stuck In The Middle With You               SR0000351010                                      Capitol Records, LLC

   281       Keith Urban, The Ranch                  Tangled Up In Love                         SR0000351010                                      Capitol Records, LLC

   282       Keith Urban, The Ranch                  Walkin' The Country                        SR0000351010                                      Capitol Records, LLC

   283       Lady Antebellum                         As You Turn Away                           SR0000686148                                      Capitol Records, LLC

   284       Lady Antebellum                         Cold As Stone                              SR0000686148                                      Capitol Records, LLC

   285       Lady Antebellum                         Dancin' Away With My Heart                 SR0000686147                                      Capitol Records, LLC

   286       Lady Antebellum                         Friday Night                               SR0000686148                                      Capitol Records, LLC

   287       Lady Antebellum                         Heart Of The World                         SR0000686148                                      Capitol Records, LLC

   288       Lady Antebellum                         Just A Kiss                                SR0000679267                                      Capitol Records, LLC

   289       Lady Antebellum                         Love I've Found In You                     SR0000686148                                      Capitol Records, LLC

   290       Lady Antebellum                         Singing Me Home                            SR0000686148                                      Capitol Records, LLC

   291       Lady Antebellum                         Somewhere Love Remains                     SR0000686148                                      Capitol Records, LLC

   292       Lady Antebellum                         Wanted You More                            SR0000686145                                      Capitol Records, LLC

   293       Lady Antebellum                         We Owned The Night                         SR0000686144                                      Capitol Records, LLC

   294       Lady Antebellum                         When You Were Mine                         SR0000686148                                      Capitol Records, LLC

   295       Norah Jones                             Cold Cold Heart                            SR0000320120; SR0000366945                        Capitol Records, LLC

   296       Norah Jones                             Come Away With Me                          SR0000320120; SR0000366945                        Capitol Records, LLC

   297       Norah Jones                             Don't Know Why                             SR0000320120; SR0000366945                        Capitol Records, LLC

   298       Norah Jones                             Feelin' The Same Way                       SR0000320120; SR0000366945                        Capitol Records, LLC

   299       Norah Jones                             Nightingale                                SR0000320120; SR0000366945                        Capitol Records, LLC




                                                                                                                                   Page 3 of 60
Ex. Number                             20-22476-rdd      Artist                 Doc 1888-1             Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                      Registration Number                                 Proof of Claim Claimant   Exhibit A -
   300

   301
             Norah Jones

             Norah Jones
                                                                  One Flight Down

                                                                  Painter Song
                                                                                                               Proof of Claim Pg 23 of 107
                                                                                                                 SR0000320120; SR0000366945

                                                                                                                 SR0000320120; SR0000366945
                                                                                                                                                                   Capitol Records, LLC

                                                                                                                                                                   Capitol Records, LLC

   302       Norah Jones                                          Seven Years                                    SR0000320120; SR0000366945                        Capitol Records, LLC

   303       Norah Jones                                          Shoot The Moon                                 SR0000320120; SR0000366945                        Capitol Records, LLC

   304       Norah Jones                                          The Long Day Is Over                           SR0000320120; SR0000366945                        Capitol Records, LLC

   305       Norah Jones                                          The Nearness Of You                            SR0000320120; SR0000366945                        Capitol Records, LLC

   306       Norah Jones                                          Turn Me On                                     SR0000320120; SR0000366945                        Capitol Records, LLC

   307       Orchestral Manoeuvres In The Dark                    Call My Name                                   SR0000343110                                      Capitol Records, LLC

   308       Orchestral Manoeuvres In The Dark                    Locomotion                                     SR0000058203                                      Capitol Records, LLC

   309       Orchestral Manoeuvres In The Dark                    Pandora's Box                                  SR0000343110                                      Capitol Records, LLC

   310       Orchestral Manoeuvres In The Dark                    Sailing On The Seven Seas                      SR0000343110                                      Capitol Records, LLC

   311       Orchestral Manoeuvres In The Dark                    Stand Above Me                                 SR0000172150                                      Capitol Records, LLC

   312       Orchestral Manoeuvres In The Dark                    Talking Loud And Clear                         SR0000058203                                      Capitol Records, LLC

   313       Orchestral Manoeuvres In The Dark                    Telegraph                                      SR0000045544                                      Capitol Records, LLC

   314       Orchestral Manoeuvres In The Dark                    Tesla Girls                                    SR0000058203                                      Capitol Records, LLC

   315       Orchestral Manoeuvres In The Dark                    Then You Turn Away                             SR0000343110                                      Capitol Records, LLC

   316       Paul McCartney                                       Ain't That A Shame                             SR0000148615                                      Capitol Records, LLC

   317       Paul McCartney                                       Appreciate                                     SR0000735423                                      Capitol Records, LLC

   318       Paul McCartney                                       Beautiful Night                                SR0000267719                                      Capitol Records, LLC

   319       Paul McCartney                                       Calico Skies                                   SR0000267719                                      Capitol Records, LLC

   320       Paul McCartney                                       Coming Up                                      SR0000018490                                      Capitol Records, LLC

   321       Paul McCartney                                       Dance Tonight                                  SR0000406670                                      Capitol Records, LLC

   322       Paul McCartney                                       Early Days                                     SR0000735423                                      Capitol Records, LLC

   323       Paul McCartney                                       Ebony And Ivory                                SR0000036674                                      Capitol Records, LLC

   324       Paul McCartney                                       English Tea                                    SR0000379745                                      Capitol Records, LLC

   325       Paul McCartney                                       Fine Line                                      SR0000379745                                      Capitol Records, LLC

   326       Paul McCartney                                       Flaming Pie                                    SR0000267719                                      Capitol Records, LLC

   327       Paul McCartney                                       Great Day                                      SR0000267719                                      Capitol Records, LLC

   328       Paul McCartney                                       Here Today                                     SR0000036674                                      Capitol Records, LLC

   329       Paul McCartney                                       Hope For The Future                            SR0000788844                                      Capitol Records, LLC

   330       Paul McCartney                                       Jenny Wren                                     SR0000379745                                      Capitol Records, LLC

   331       Paul McCartney                                       Little Willow                                  SR0000267719                                      Capitol Records, LLC

   332       Paul McCartney                                       New                                            SR0000735423                                      Capitol Records, LLC

   333       Paul McCartney                                       No More Lonely Nights                          SR0000298099                                      Capitol Records, LLC

   334       Paul McCartney                                       Only Mama Knows                                SR0000406670                                      Capitol Records, LLC

   335       Paul McCartney                                       Pipes Of Peace                                 SR0000053822                                      Capitol Records, LLC

   336       Paul McCartney                                       Press                                          SR0000088402                                      Capitol Records, LLC

   337       Paul McCartney                                       Put It There                                   SR0000105448                                      Capitol Records, LLC

   338       Paul McCartney                                       Queenie Eye                                    SR0000735423                                      Capitol Records, LLC

   339       Paul McCartney                                       Rough Ride                                     SR0000105448                                      Capitol Records, LLC

   340       Paul McCartney                                       Save Us                                        SR0000735423                                      Capitol Records, LLC

   341       Paul McCartney                                       Souvenir                                       SR0000267719                                      Capitol Records, LLC

   342       Paul McCartney                                       Temporary Secretary                            SR0000019627                                      Capitol Records, LLC

   343       Paul McCartney                                       The Long And Winding Road                      SR0000298099                                      Capitol Records, LLC

   344       Paul McCartney                                       The Song We Were Singing                       SR0000267719                                      Capitol Records, LLC

   345       Paul McCartney                                       The World Tonight                              SR0000267719                                      Capitol Records, LLC

   346       Paul McCartney                                       Too Much Rain                                  SR0000379745                                      Capitol Records, LLC

   347       Paul McCartney                                       Twenty Flight Rock                             SR0000148615                                      Capitol Records, LLC

   348       Paul McCartney                                       Wanderlust                                     SR0000036674                                      Capitol Records, LLC

   349       Paul McCartney                                       Waterfalls                                     SR0000019627                                      Capitol Records, LLC

   350       Paul McCartney                                       Winedark Open Sea                              SR0000299226                                      Capitol Records, LLC

   351       Paul McCartney                                       Yesterday                                      SR0000298099                                      Capitol Records, LLC

   352       Paul McCartney & Wings                               Bip Bop                                        SR0000298104                                      Capitol Records, LLC

   353       Paul McCartney & Wings                               Let 'Em In                                     SR0000309834                                      Capitol Records, LLC

   354       Paul McCartney & Wings                               Silly Love Songs                               SR0000309834                                      Capitol Records, LLC

   355       Paul McCartney & Wings                               Warm And Beautiful                             SR0000309834                                      Capitol Records, LLC

   356       Paul McCartney, Michael Jackson                      Say Say Say                                    SR0000053822                                      Capitol Records, LLC

   357       Snoop Dogg                                           It's D Only Thang                              SR0000679079                                      Capitol Records, LLC

   358       Snoop Dogg                                           Raised In Da Hood                              SR0000679079                                      Capitol Records, LLC

   359       Snoop Dogg                                           The Way Life Used To Be                        SR0000679079                                      Capitol Records, LLC

   360       Snoop Dogg & Tha Dogg Pound                          I Don't Need No Bitch (feat. Kobe)             SR0000679079                                      Capitol Records, LLC

   361       Snoop Dogg & Tha Dogg Pound                          Platinum (feat. R. Kelly)                      SR0000679073                                      Capitol Records, LLC

   362       Snoop Dogg ft. Bootsy Collins                        Toyz N Da Hood                                 SR0000679079                                      Capitol Records, LLC

   363       Snoop Dogg ft. Bootsy Collins, Goldie Loc            We Rest N Cali                                 SR0000679079                                      Capitol Records, LLC

   364       Snoop Dogg ft. E-40, Young Geezy                     My Fucn House                                  SR0000679079                                      Capitol Records, LLC

   365       Snoop Dogg ft. Gorillaz                              Sumthin Like This Night                        SR0000679079                                      Capitol Records, LLC

   366       Snoop Dogg ft. Kanye West, John Legend               Eyez Closed                                    SR0000679079                                      Capitol Records, LLC

   367       Snoop Dogg ft. Latoiya Williams                      Cold Game                                      SR0000679079                                      Capitol Records, LLC

   368       Snoop Dogg ft. Marty James                           El Lay                                         SR0000679079                                      Capitol Records, LLC

   369       Snoop Dogg ft. Mr. Porter                            My Own Way                                     SR0000679079                                      Capitol Records, LLC

   370       Snoop Dogg ft. Pilot                                 Gang Bang Rookie                               SR0000679079                                      Capitol Records, LLC

   371       Snoop Dogg ft. T-Pain                                Boom                                           SR0000679040                                      Capitol Records, LLC

   372       Snoop Dogg ft. Too Short, Daz, Kokane                Take U Home                                    SR0000679079                                      Capitol Records, LLC

   373       Snoop Dogg ft. Traci Nelson                          Peer Pressure                                  SR0000679079                                      Capitol Records, LLC

   374       Snoop Dogg ft. Uncle Chucc                           Wonder What It Do                              SR0000679079                                      Capitol Records, LLC

   375       Snoop Dogg ft. Willie Nelson                         Superman                                       SR0000679079                                      Capitol Records, LLC

   376       Stray Cats                                           (She's) Sexy + 17                              SR0000049183                                      Capitol Records, LLC

   377       Stray Cats                                           18 Miles to Memphis                            SR0000049183                                      Capitol Records, LLC

   378       Stray Cats                                           Beautiful Delilah                              SR0000097754                                      Capitol Records, LLC

   379       Stray Cats                                           Change Of Heart                                SR0000097754                                      Capitol Records, LLC

   380       Stray Cats                                           Hotrod Gang                                    SR0000049183                                      Capitol Records, LLC

   381       Stray Cats                                           How Long You Wanna Live, Anyway?               SR0000049183                                      Capitol Records, LLC

   382       Stray Cats                                           I Wanna Cry                                    SR0000097754                                      Capitol Records, LLC

   383       Stray Cats                                           I Won't Stand In Your Way                      SR0000049183                                      Capitol Records, LLC

   384       Stray Cats                                           Look at That Cadillac                          SR0000049183                                      Capitol Records, LLC

   385       Stray Cats                                           Looking For Someone To Love                    SR0000097754                                      Capitol Records, LLC

   386       Stray Cats                                           One Hand Loose                                 SR0000097754                                      Capitol Records, LLC

   387       Stray Cats                                           Race With The Devil                            SR0000097754                                      Capitol Records, LLC

   388       Stray Cats                                           Rebels Rule                                    SR0000049183                                      Capitol Records, LLC

   389       Stray Cats                                           Reckless                                       SR0000097754                                      Capitol Records, LLC

   390       Stray Cats                                           Rock Therapy                                   SR0000097754                                      Capitol Records, LLC

   391       Stray Cats                                           Something's Wrong with My Radio                SR0000049183                                      Capitol Records, LLC

   392       Stray Cats                                           Too Hip Gotta Go                               SR0000049183                                      Capitol Records, LLC

   393       The Rolling Stones                                   Out Of Control                                 SR0000261515                                      Capitol Records, LLC

   394       The Rolling Stones                                   Saint Of Me                                    SR0000261515                                      Capitol Records, LLC

   395       The Rolling Stones ft. Brad Paisley                  Dead Flowers                                   SR0000221091                                      Capitol Records, LLC

   396       The Smashing Pumpkins                                1979                                           SR0000183904                                      Capitol Records, LLC

   397       The Smashing Pumpkins                                An Ode to No One                               SR0000183904                                      Capitol Records, LLC

   398       The Smashing Pumpkins                                Beautiful                                      SR0000183904                                      Capitol Records, LLC

   399       The Smashing Pumpkins                                Bodies                                         SR0000183904                                      Capitol Records, LLC

   400       The Smashing Pumpkins                                Bullet With Butterfly Wings                    SR0000183904                                      Capitol Records, LLC




                                                                                                                                                    Page 4 of 60
Ex. Number                               20-22476-rdd
                                               Artist                Doc 1888-1                  Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                               Registration Number                                 Proof of Claim Claimant   Exhibit A -
   401

   402
             The Smashing Pumpkins

             The Smashing Pumpkins
                                                        By Starlight

                                                        Cupid De Locke
                                                                                                         Proof of Claim Pg 24 of 107
                                                                                                           SR0000183904

                                                                                                           SR0000183904
                                                                                                                                                            Capitol Records, LLC

                                                                                                                                                            Capitol Records, LLC

   403       The Smashing Pumpkins                      Farewell and Goodnight                             SR0000183904                                     Capitol Records, LLC

   404       The Smashing Pumpkins                      Galapogos                                          SR0000183904                                     Capitol Records, LLC

   405       The Smashing Pumpkins                      Here Is No Why                                     SR0000183904                                     Capitol Records, LLC

   406       The Smashing Pumpkins                      In the Arms of Sleep                               SR0000183904                                     Capitol Records, LLC

   407       The Smashing Pumpkins                      Jellybelly                                         SR0000183904                                     Capitol Records, LLC

   408       The Smashing Pumpkins                      Lily (My One and Only)                             SR0000183904                                     Capitol Records, LLC

   409       The Smashing Pumpkins                      Love                                               SR0000183904                                     Capitol Records, LLC

   410       The Smashing Pumpkins                      Mellon Collie and the Infinite Sadness             SR0000183904                                     Capitol Records, LLC

   411       The Smashing Pumpkins                      Muzzle                                             SR0000183904                                     Capitol Records, LLC

   412       The Smashing Pumpkins                      Porcelina of the Vast Oceans                       SR0000183904                                     Capitol Records, LLC

   413       The Smashing Pumpkins                      Stumbleine (Explicit)                              SR0000183904                                     Capitol Records, LLC

   414       The Smashing Pumpkins                      Take Me Down                                       SR0000183904                                     Capitol Records, LLC

   415       The Smashing Pumpkins                      Tales of a Scorched Earth (Explicit)               SR0000183904                                     Capitol Records, LLC

   416       The Smashing Pumpkins                      Thirty-Three                                       SR0000183904                                     Capitol Records, LLC

   417       The Smashing Pumpkins                      Thru the Eyes of Ruby                              SR0000183904                                     Capitol Records, LLC

   418       The Smashing Pumpkins                      To Forgive                                         SR0000183904                                     Capitol Records, LLC

   419       The Smashing Pumpkins                      Tonight, Tonight                                   SR0000183904                                     Capitol Records, LLC

   420       The Smashing Pumpkins                      We Only Come Out At Night                          SR0000183904                                     Capitol Records, LLC

   421       The Smashing Pumpkins                      Where Boys Fear to Tread                           SR0000183904                                     Capitol Records, LLC

   422       The Smashing Pumpkins                      X.Y.U. (Explicit)                                  SR0000183904                                     Capitol Records, LLC

   423       The Smashing Pumpkins                      Zero (Explicit)                                    SR0000183904                                     Capitol Records, LLC

   424       Tori Kelly                                 Anyway                                             SR0000769761                                     Capitol Records, LLC

   425       Tori Kelly                                 Art Of Letting You Go                              SR0000769761                                     Capitol Records, LLC

   426       Tori Kelly                                 Beautiful Things                                   SR0000768526                                     Capitol Records, LLC

   427       Tori Kelly                                 City Dove                                          SR0000769761                                     Capitol Records, LLC

   428       Tori Kelly                                 Dear No One                                        SR0000733280                                     Capitol Records, LLC

   429       Tori Kelly                                 Falling Slow                                       SR0000769761                                     Capitol Records, LLC

   430       Tori Kelly                                 First Heartbreak                                   SR0000769761                                     Capitol Records, LLC

   431       Tori Kelly                                 Funny                                              SR0000769761                                     Capitol Records, LLC

   432       Tori Kelly                                 Hollow                                             SR0000775985                                     Capitol Records, LLC

   433       Tori Kelly                                 Nobody Love                                        SR0000759702                                     Capitol Records, LLC

   434       Tori Kelly                                 Should’ve Been Us                                  SR0000769767                                     Capitol Records, LLC

   435       Tori Kelly                                 Something Beautiful                                SR0000777931                                     Capitol Records, LLC

   436       Tori Kelly                                 Talk                                               SR0000769761                                     Capitol Records, LLC

   437       Tori Kelly                                 Unbreakable Smile                                  SR0000769766                                     Capitol Records, LLC

   438       Tori Kelly                                 Where I Belong                                     SR0000769761                                     Capitol Records, LLC

   439       Tori Kelly ft. Daye Jack                   Expensive                                          SR0000769765                                     Capitol Records, LLC

   440       Tori Kelly ft. Ed Sheeran                  I Was Made For Loving You                          SR0000769761                                     Capitol Records, LLC

   441       Tori Kelly ft. LL Cool J                   California Lovers                                  SR0000769761                                     Capitol Records, LLC

   442       Wings                                      Arrow Through Me                                   SR0000010787                                     Capitol Records, LLC

   443       Wings                                      Baby's Request                                     SR0000010787                                     Capitol Records, LLC

   444       Wings                                      Don’t Let It Bring You Down                        SR0000005796/SR0000005355                        Capitol Records, LLC

   445       Wings                                      Girlfriend                                         SR0000005796/SR0000005355                        Capitol Records, LLC

   446       Wings                                      Goodnight Tonight                                  SR0000008338                                     Capitol Records, LLC

   447       Wings                                      Mull Of Kintyre                                    SR0000005869                                     Capitol Records, LLC

   448       2 Chainz                                   36                                                 SR0000724645                                     UMG Recordings, Inc.

   449       2 Chainz                                   Beautiful Pain                                     SR0000724645                                     UMG Recordings, Inc.

   450       2 Chainz                                   Black Unicorn                                      SR0000724646                                     UMG Recordings, Inc.

   451       2 Chainz                                   Employee Of The Month                              SR0000730571                                     UMG Recordings, Inc.

   452       2 Chainz                                   Extra                                              SR0000724645                                     UMG Recordings, Inc.

   453       2 Chainz                                   Fork                                               SR0000724645                                     UMG Recordings, Inc.

   454       2 Chainz                                   I Do It                                            SR0000724645                                     UMG Recordings, Inc.

   455       2 Chainz                                   Living                                             SR0000730571                                     UMG Recordings, Inc.

   456       2 Chainz                                   Mainstream Ratchet                                 SR0000724645                                     UMG Recordings, Inc.

   457       2 Chainz                                   Netflix                                            SR0000724645                                     UMG Recordings, Inc.

   458       2 Chainz                                   Outroduction                                       SR0000724645                                     UMG Recordings, Inc.

   459       2 Chainz                                   So We Can Live                                     SR0000724645                                     UMG Recordings, Inc.

   460       2 Chainz                                   U Da Realest                                       SR0000724645                                     UMG Recordings, Inc.

   461       2 Chainz                                   Used 2                                             SR0000724645                                     UMG Recordings, Inc.

   462       2 Chainz                                   Where U Been? (Explicit)                           SR0000724645                                     UMG Recordings, Inc.

   463       2 Chainz ft. Pharrell                      Feds Watching                                      SR0000724645                                     UMG Recordings, Inc.

   464       2 Chainz ft. Pusha T, Dolla Boy            Live And Learn (It Will)                           SR0000730571                                     UMG Recordings, Inc.


   465       2Pac                                       All Out                                            SR0000295873                                     UMG Recordings, Inc.


   466       2Pac                                       Ballad Of A Dead Soulja                            SR0000295873                                     UMG Recordings, Inc.

   467       2Pac                                       Death Around The Corner                            SR0000198774                                     UMG Recordings, Inc.


   468       2Pac                                       Everything They Owe                                SR0000295873                                     UMG Recordings, Inc.


   469       2Pac                                       Fuck Friendz                                       SR0000295873                                     UMG Recordings, Inc.

   470       2Pac                                       Fuck The World                                     SR0000198774                                     UMG Recordings, Inc.


   471       2Pac                                       Fuckin Wit The Wrong Nigga                         SR0000295873                                     UMG Recordings, Inc.


   472       2Pac                                       Good Life                                          SR0000295873                                     UMG Recordings, Inc.


   473       2Pac                                       Happy Home II                                      SR0000295873                                     UMG Recordings, Inc.

   474       2Pac                                       If I Die 2Nite                                     SR0000198774                                     UMG Recordings, Inc.

   475       2Pac                                       It Ain't Easy                                      SR0000198774                                     UMG Recordings, Inc.

   476       2Pac                                       Keep Ya Head Up                                    SR0000152641                                     UMG Recordings, Inc.


   477       2Pac                                       LastOnesLeft                                       SR0000295873                                     UMG Recordings, Inc.


   478       2Pac                                       Letter 2 My Unborn                                 SR0000295873                                     UMG Recordings, Inc.


   479       2Pac                                       Lil' Homies                                        SR0000295873                                     UMG Recordings, Inc.

   480       2Pac                                       Lord Knows                                         SR0000198774                                     UMG Recordings, Inc.


   481       2Pac                                       M.O.B.                                             SR0000295873                                     UMG Recordings, Inc.


   482       2Pac                                       My Closest RoadDogz                                SR0000295873                                     UMG Recordings, Inc.


   483       2Pac                                       Niggaz Nature                                      SR0000295873                                     UMG Recordings, Inc.

   484       2Pac                                       Old School                                         SR0000198941                                     UMG Recordings, Inc.


   485       2Pac                                       Runnin On E                                        SR0000295873                                     UMG Recordings, Inc.

   486       2Pac                                       Soldier Like Me                                    SR0000366107                                     UMG Recordings, Inc.


   487       2Pac                                       Syke Interlude T2001                               SR0000295873                                     UMG Recordings, Inc.


   488       2Pac                                       This Ain't Livin                                   SR0000295873                                     UMG Recordings, Inc.


   489       2Pac                                       U Don't Have 2 Worry                               SR0000295873                                     UMG Recordings, Inc.


   490       2Pac                                       When Thugz Cry                                     SR0000295873                                     UMG Recordings, Inc.


   491       2Pac                                       Words 2 My Firstborn                               SR0000295873                                     UMG Recordings, Inc.


   492       2Pac                                       World Wide Mob Figgaz                              SR0000295873                                     UMG Recordings, Inc.

   493       2Pac                                       Young Niggaz                                       SR0000198774                                     UMG Recordings, Inc.

   494       2Pac ft. Digital Underground               I Get Around                                       SR0000152641                                     UMG Recordings, Inc.

   495       2Pac ft. Dramacydal                        Outlaw                                             SR0000198774                                     UMG Recordings, Inc.

   496       2Pac ft. J. Valentine                      When I Get Free                                    SR0000295873                                     UMG Recordings, Inc.




                                                                                                                                             Page 5 of 60
Ex. Number                                20-22476-rdd  Artist                 Doc 1888-1               Track      Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                        Registration Number                                 Proof of Claim Claimant   Exhibit A -
   497

   498
             2Pac ft. K-Ci, Joel Hailey

             2Pac ft. Kastrom, Noble, Eminem
                                                                 Thug N U Thug N Me

                                                                 Black Cotton
                                                                                                                  Proof of Claim Pg 25 of 107
                                                                                                                    SR0000295873

                                                                                                                    SR0000366107
                                                                                                                                                                     UMG Recordings, Inc.

                                                                                                                                                                     UMG Recordings, Inc.

   499       2Pac ft. Richard Page                               Until The End Of Time                              SR0000295873                                     UMG Recordings, Inc.

   500       2Pac ft. Richie Rich                                Heavy In The Game                                  SR0000198774                                     UMG Recordings, Inc.


   501       2Pac ft. Skg                                        Let Em Have It                                     SR0000295873                                     UMG Recordings, Inc.


   502       2Pac ft. The Outlawz                                Breathin                                           SR0000295873                                     UMG Recordings, Inc.


   503       2Pac ft. Yusef Sharid                               Why U Turn On Me                                   SR0000295873                                     UMG Recordings, Inc.

   504       2pac the Savior                                     Get Away                                           SR0000198774                                     UMG Recordings, Inc.


   505       2Pac, R.L. Hugger                                   Until The End Of Time                              SR0000295873                                     UMG Recordings, Inc.

   506       50 Cent ft. Eminem                                  Peep Show                                          SR0000611234                                     UMG Recordings, Inc.

   507       50 Cent ft. Eminem                                  Psycho                                             SR0000633257                                     UMG Recordings, Inc.

   508       Ace Hood                                            Beautiful                                          SR0000681567                                     UMG Recordings, Inc.

   509       Ace Hood                                            Bitter World                                       SR0000681567                                     UMG Recordings, Inc.

   510       Ace Hood                                            Don't Get Caught Slippin                           SR0000636929                                     UMG Recordings, Inc.

   511       Ace Hood                                            Go N' Get It                                       SR0000681573                                     UMG Recordings, Inc.

   512       Ace Hood                                            Hustle Hard                                        SR0000674482                                     UMG Recordings, Inc.

   513       Ace Hood                                            I Know                                             SR0000681567                                     UMG Recordings, Inc.

   514       Ace Hood                                            King Of The Streets                                SR0000681567                                     UMG Recordings, Inc.

   515       Ace Hood                                            Letter To My Ex's                                  SR0000681567                                     UMG Recordings, Inc.

   516       Ace Hood                                            Lord Knows                                         SR0000681567                                     UMG Recordings, Inc.

   517       Ace Hood                                            Real Big                                           SR0000681567                                     UMG Recordings, Inc.

   518       Ace Hood                                            Spoke To My Momma                                  SR0000681567                                     UMG Recordings, Inc.

   519       Ace Hood                                            Tear Da Roof Off                                   SR0000681567                                     UMG Recordings, Inc.

   520       Ace Hood                                            Walk It Like I Talk It                             SR0000681567                                     UMG Recordings, Inc.

   521       Ace Hood                                            Zone                                               SR0000636929                                     UMG Recordings, Inc.

   522       Ace Hood ft. Akon, T-Pain                           Overtime                                           SR0000632656                                     UMG Recordings, Inc.

   523       Ace Hood ft. Ballgreezy                             Bout Me                                            SR0000636929                                     UMG Recordings, Inc.

   524       Ace Hood ft. Birdman, Schife                        This Ni**a Here                                    SR0000636929                                     UMG Recordings, Inc.

   525       Ace Hood ft. Chris Brown                            Body 2 Body                                        SR0000681567                                     UMG Recordings, Inc.

   526       Ace Hood ft. Jazmine Sullivan, Rick Ross            Champion                                           SR0000636926                                     UMG Recordings, Inc.

   527       Ace Hood ft. Jeremih                                Love Somebody                                      SR0000636929                                     UMG Recordings, Inc.

   528       Ace Hood ft. Kevin Cossom                           Memory Lane                                        SR0000681567                                     UMG Recordings, Inc.

   529       Ace Hood ft. Ludacris                               Born An OG                                         SR0000636929                                     UMG Recordings, Inc.

   530       Ace Hood ft. Rick Ross                              Get Money                                          SR0000636929                                     UMG Recordings, Inc.

   531       Ace Hood ft. Schife                                 Loco Wit The Cake                                  SR0000636924                                     UMG Recordings, Inc.

   532       Ace Hood ft. The-Dream                              Mine                                               SR0000636929                                     UMG Recordings, Inc.

   533       Ace Hood ft. Yo Gotti                               ErrryThang                                         SR0000681567                                     UMG Recordings, Inc.

   534       Ace Hood, DJ Rell, Waka Flocka Flame                Thuggun'                                           SR0000679486                                     UMG Recordings, Inc.

   535       Ace Hood, Rick Ross, Lil Wayne                      Hustle Hard Remix                                  SR0000681569                                     UMG Recordings, Inc.

   536       Adam Levine                                         Lost Stars                                         SR0000752861                                     UMG Recordings, Inc.

   537       Aerosmith                                           Don't Get Mad, Get Even                            SR0000107983/SR0000114548                        UMG Recordings, Inc.

   538       Aerosmith                                           Dulcimer Stomp/ The Other Side                     SR0000107983/SR0000114548                        UMG Recordings, Inc.

   539       Aerosmith                                           F.I.N.E.                                           SR0000107983/SR0000114548                        UMG Recordings, Inc.

   540       Aerosmith                                           Hoodoo/ Voodoo Medicine Man                        SR0000107983/SR0000114548                        UMG Recordings, Inc.

   541       Aerosmith                                           Love In An Elevator                                SRu000161912                                     UMG Recordings, Inc.

   542       Aerosmith                                           Monkey On My Back                                  SR0000107983/SR0000114548                        UMG Recordings, Inc.

   543       Aerosmith                                           My Girl                                            SR0000107983/SR0000114548                        UMG Recordings, Inc.

   544       Aerosmith                                           Water Song/Janie's Got A Gun                       SR0000107983/SR0000114548                        UMG Recordings, Inc.

   545       Aerosmith                                           What It Takes                                      SRu000161912                                     UMG Recordings, Inc.

   546       Aerosmith                                           Young Lust                                         SR0000107983/SR0000114548                        UMG Recordings, Inc.

   547       Akon ft. Eminem                                     Smack That                                         SR0000411449                                     UMG Recordings, Inc.

   548       Amy Winehouse                                       'Round Midnight                                    SR0000613567                                     UMG Recordings, Inc.

   549       Amy Winehouse                                       (There Is) No Greater Love                         SR0000614121                                     UMG Recordings, Inc.

   550       Amy Winehouse                                       Amy Amy Amy                                        SR0000614121                                     UMG Recordings, Inc.

   551       Amy Winehouse                                       Fool's Gold                                        SR0000613567                                     UMG Recordings, Inc.

   552       Amy Winehouse                                       Fuck Me Pumps (Explicit)                           SR0000614121                                     UMG Recordings, Inc.


   553       Amy Winehouse                                       Help Yourself                                      SR0000614121                                     UMG Recordings, Inc.

   554       Amy Winehouse                                       I Heard Love Is Blind                              SR0000614121                                     UMG Recordings, Inc.

   555       Amy Winehouse                                       In My Bed                                          SR0000614121                                     UMG Recordings, Inc.

   556       Amy Winehouse                                       Just Friends                                       SR0000407451                                     UMG Recordings, Inc.

   557       Amy Winehouse                                       Know You Now                                       SR0000614121                                     UMG Recordings, Inc.

   558       Amy Winehouse                                       Moody's Mood For Love                              SR0000614121                                     UMG Recordings, Inc.

   559       Amy Winehouse                                       Mr Magic (Through The Smoke)                       SR0000614121                                     UMG Recordings, Inc.

   560       Amy Winehouse                                       October Song                                       SR0000614121                                     UMG Recordings, Inc.

   561       Amy Winehouse                                       Rehab                                              SR0000407451                                     UMG Recordings, Inc.

   562       Amy Winehouse                                       Someone To Watch Over Me                           SR0000613567                                     UMG Recordings, Inc.

   563       Amy Winehouse                                       Stronger Than Me                                   SR0000614121                                     UMG Recordings, Inc.

   564       Amy Winehouse                                       Take The Box                                       SR0000614121                                     UMG Recordings, Inc.

   565       Amy Winehouse                                       Teach Me Tonight                                   SR0000613567                                     UMG Recordings, Inc.

   566       Amy Winehouse                                       What Is It About Men                               SR0000614121                                     UMG Recordings, Inc.

   567       Amy Winehouse                                       What It Is                                         SR0000613567                                     UMG Recordings, Inc.

   568       Amy Winehouse                                       You Sent Me Flying                                 SR0000614121                                     UMG Recordings, Inc.

   569       Andy Gibb                                           (Love Is) Thicker Than Water                       RE0000926011                                     UMG Recordings, Inc.

   570       Andy Gibb                                           (Our Love) Don't Throw It All Away                 SR0000003058                                     UMG Recordings, Inc.

   571       Andy Gibb                                           After Dark                                         SR0000016740                                     UMG Recordings, Inc.

   572       Andy Gibb                                           An Everlasting Love                                SR0000003058                                     UMG Recordings, Inc.

   573       Andy Gibb                                           Dance To The Light Of The Morning                  RE0000926011                                     UMG Recordings, Inc.

   574       Andy Gibb                                           Flowing Rivers                                     RE0000926011                                     UMG Recordings, Inc.

   575       Andy Gibb                                           I Can't Help It (Duet with Olivia Newton John)     SR0000016740                                     UMG Recordings, Inc.

   576       Andy Gibb                                           I Just Want To Be Your Everything                  RE0000926011                                     UMG Recordings, Inc.

   577       Andy Gibb                                           In The End                                         RE0000926011                                     UMG Recordings, Inc.

   578       Andy Gibb                                           Shadow Dancing                                     SR0000003058                                     UMG Recordings, Inc.

   579       Andy Gibb                                           Starlight                                          RE0000926011                                     UMG Recordings, Inc.

   580       Andy Gibb                                           Too Many Looks In Your Eyes                        RE0000926011                                     UMG Recordings, Inc.

   581       Andy Gibb                                           Warm Ride                                          SR0000016740                                     UMG Recordings, Inc.

   582       Andy Gibb                                           Words And Music                                    RE0000926011                                     UMG Recordings, Inc.

   583       Ariana Grande                                       R.E.M                                              SR0000827657                                     UMG Recordings, Inc.

   584       Ariana Grande ft. Zedd                              Break Free                                         SR0000746098                                     UMG Recordings, Inc.

   585       August Alsina                                       Ah Yeah                                            SR0000748698                                     UMG Recordings, Inc.

   586       August Alsina                                       Kissin' On My Tattoos                              SR0000748697                                     UMG Recordings, Inc.

   587       August Alsina                                       Mama                                               SR0000748698                                     UMG Recordings, Inc.

   588       August Alsina                                       No Love                                            SR0000748698                                     UMG Recordings, Inc.

   589       August Alsina                                       Porn Star                                          SR0000748698                                     UMG Recordings, Inc.

   590       August Alsina                                       Right There                                        SR0000748698                                     UMG Recordings, Inc.

   591       August Alsina                                       Testify                                            SR0000748698                                     UMG Recordings, Inc.

   592       August Alsina                                       You Deserve                                        SR0000748698                                     UMG Recordings, Inc.

   593       August Alsina ft. B.o.B, Yo Gotti                   Numb                                               SR0000736072                                     UMG Recordings, Inc.

   594       August Alsina ft. Fabolous                          Grind & Pray/Get Ya Money                          SR0000748698                                     UMG Recordings, Inc.

   595       August Alsina ft. Jeezy                             Make It Home                                       SR0000737393                                     UMG Recordings, Inc.




                                                                                                                                                      Page 6 of 60
Ex. Number                                 20-22476-rdd Artist                 Doc 1888-1           Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                   Registration Number                                 Proof of Claim Claimant   Exhibit A -
   596

   597
             August Alsina ft. Rick Ross

             August Alsina ft. Trinidad James
                                                                 Benediction

                                                                 I Luv This Shit
                                                                                                            Proof of Claim Pg 26 of 107
                                                                                                              SR0000748699

                                                                                                              SR0000719003
                                                                                                                                                                UMG Recordings, Inc.

                                                                                                                                                                UMG Recordings, Inc.

   598       August Alsina ft. Yo Gotti                          Ghetto                                       SR0000739036                                      UMG Recordings, Inc.

   599       August Alsina, Pusha T                              FML                                          SR0000748698                                      UMG Recordings, Inc.

   600       Avicii                                              All You Need Is Love                         SR0000730381                                      UMG Recordings, Inc.

   601       Avicii                                              Always On The Run                            SR0000732601                                      UMG Recordings, Inc.

   602       Avicii                                              Canyons                                      SR0000730381                                      UMG Recordings, Inc.

   603       Avicii, Imagine Dragons                             Heart Upon My Sleeve                         SR0000732601                                      UMG Recordings, Inc.

   604       Bad Meets Evil                                      A Kiss                                       SR0000678636                                      UMG Recordings, Inc.

   605       Bad Meets Evil                                      Above The Law                                SR0000678636                                      UMG Recordings, Inc.

   606       Bad Meets Evil                                      Echo                                         SR0000678636                                      UMG Recordings, Inc.

   607       Bad Meets Evil                                      Fast Lane                                    SR0000678637                                      UMG Recordings, Inc.

   608       Bad Meets Evil                                      I Get Money                                  SR0000610389                                      UMG Recordings, Inc.

   609       Bad Meets Evil                                      Living Proof                                 SR0000678636                                      UMG Recordings, Inc.

   610       Bad Meets Evil                                      Take From Me                                 SR0000678636                                      UMG Recordings, Inc.

   611       Bad Meets Evil                                      The Reunion (Explicit)                       SR0000678636                                      UMG Recordings, Inc.

   612       Bad Meets Evil                                      Welcome 2 Hell                               SR0000678636                                      UMG Recordings, Inc.

   613       Bad Meets Evil ft. Bruno Mars                       Lighters                                     SR0000678636                                      UMG Recordings, Inc.

   614       Bad Meets Evil ft. Mike Epps                        I’m On Everything                            SR0000678636                                      UMG Recordings, Inc.

   615       Bad Meets Evil ft. Slaughterhouse                   Loud Noises                                  SR0000678636                                      UMG Recordings, Inc.

   616       Big Sean                                            10 2 10                                      SR0000730542                                      UMG Recordings, Inc.

   617       Big Sean                                            All Figured Out                              SR0000730542                                      UMG Recordings, Inc.

   618       Big Sean                                            Dance (A$$)                                  SR0000678630                                      UMG Recordings, Inc.

   619       Big Sean                                            Dark Sky (Skyscrapers)                       SR0000766152                                      UMG Recordings, Inc.

   620       Big Sean                                            Don't Tell Me You Love Me                    SR0000678630                                      UMG Recordings, Inc.

   621       Big Sean                                            Fire                                         SR0000730544                                      UMG Recordings, Inc.

   622       Big Sean                                            Get It (DT)                                  SR0000678630                                      UMG Recordings, Inc.

   623       Big Sean                                            Guap                                         SR0000711108                                      UMG Recordings, Inc.

   624       Big Sean                                            High                                         SR0000678630                                      UMG Recordings, Inc.

   625       Big Sean                                            I Do It                                      SR0000678631                                      UMG Recordings, Inc.

   626       Big Sean                                            I Don't Fuck With You (Explicit)             SR0000750241                                      UMG Recordings, Inc.

   627       Big Sean                                            Intro                                        SR0000678630                                      UMG Recordings, Inc.

   628       Big Sean                                            Live This Life                               SR0000678630                                      UMG Recordings, Inc.

   629       Big Sean                                            Marvin & Chardonnay                          SR0000678630                                      UMG Recordings, Inc.

   630       Big Sean                                            Memories (Part II)                           SR0000678630                                      UMG Recordings, Inc.

   631       Big Sean                                            Mona Lisa                                    SR0000730542                                      UMG Recordings, Inc.

   632       Big Sean                                            My House                                     SR0000678630                                      UMG Recordings, Inc.

   633       Big Sean                                            Nothing Is Stopping You                      SR0000730542                                      UMG Recordings, Inc.

   634       Big Sean                                            Outro                                        SR0000766152                                      UMG Recordings, Inc.

   635       Big Sean                                            Paradise                                     SR0000752369                                      UMG Recordings, Inc.

   636       Big Sean                                            Platinum And Wood                            SR0000766152                                      UMG Recordings, Inc.

   637       Big Sean                                            Sierra Leone                                 SR0000730542                                      UMG Recordings, Inc.

   638       Big Sean                                            So Much More                                 SR0000678630                                      UMG Recordings, Inc.

   639       Big Sean                                            Stay Down                                    SR0000766152                                      UMG Recordings, Inc.

   640       Big Sean                                            Toyota Music                                 SR0000730542                                      UMG Recordings, Inc.

   641       Big Sean                                            What Goes Around                             SR0000678632                                      UMG Recordings, Inc.

   642       Big Sean                                            Win Some, Lose Some (Explicit)               SR0000766688                                      UMG Recordings, Inc.

   643       Big Sean                                            You Don't Know                               SR0000730542                                      UMG Recordings, Inc.

   644       Big Sean ft. 2 Chainz, Meek Mill, Earlly Mac        Mula Remix                                   SR0000730542                                      UMG Recordings, Inc.

   645       Big Sean ft. Ariana Grande                          Research                                     SR0000766152                                      UMG Recordings, Inc.

   646       Big Sean ft. Chris Brown                            My Last                                      SR0000675635                                      UMG Recordings, Inc.

   647       Big Sean ft. Chris Brown, Ty Dolla $ign             Play No Games                                SR0000766152                                      UMG Recordings, Inc.

   648       Big Sean ft. Drake, Kanye West                      Blessings                                    SR0000766140                                      UMG Recordings, Inc.

   649       Big Sean ft. Dwele                                  Celebrity                                    SR0000678630                                      UMG Recordings, Inc.

   650       Big Sean ft. James Fauntleroy                       World Ablaze                                 SR0000730542                                      UMG Recordings, Inc.

   651       Big Sean ft. Jeezy, Payroll                         It's Time                                    SR0000730542                                      UMG Recordings, Inc.

   652       Big Sean ft. Jhené Aiko                             I Know                                       SR0000766152                                      UMG Recordings, Inc.

   653       Big Sean ft. Kanye West                             All Your Fault                               SR0000766152                                      UMG Recordings, Inc.

   654       Big Sean ft. Kanye West, John Legend                One Man Can Change The World                 SR0000766363                                      UMG Recordings, Inc.

   655       Big Sean ft. Lil Wayne                              Deep                                         SR0000766152                                      UMG Recordings, Inc.

   656       Big Sean ft. Lil Wayne, Jhené Aiko                  Beware                                       SR0000730543                                      UMG Recordings, Inc.

   657       Big Sean ft. Lupe Fiasco                            Wait For Me                                  SR0000678630                                      UMG Recordings, Inc.

   658       Big Sean ft. Miguel                                 Ashley                                       SR0000730542                                      UMG Recordings, Inc.

   659       Big Sean ft. Nas, Kid Cudi                          First Chain                                  SR0000730542                                      UMG Recordings, Inc.

   660       Big Sean ft. Nicki Minaj, Juicy J                   MILF                                         SR0000730542                                      UMG Recordings, Inc.

   661       Big Sean ft. PARTYNEXTDOOR                          Deserve It                                   SR0000766152                                      UMG Recordings, Inc.

   662       Big Sean ft. Rick Ross, Pusha T                     100 Keys                                     SR0000678630                                      UMG Recordings, Inc.

   663       Big Sean, Kanye West, Roscoe Dash                   Marvin & Chardonnay                          SR0000678630                                      UMG Recordings, Inc.

   664       Billy Currington                                    Don't                                        SR0000617590                                      UMG Recordings, Inc.

   665       Billy Currington                                    Every Reason Not To Go                       SR0000617590                                      UMG Recordings, Inc.

   666       Billy Currington                                    Heal Me                                      SR0000617590                                      UMG Recordings, Inc.

   667       Billy Currington                                    I Shall Return                               SR0000617590                                      UMG Recordings, Inc.

   668       Billy Currington                                    Life, Love And The Meaning Of                SR0000617590                                      UMG Recordings, Inc.

   669       Billy Currington                                    No One Has Eyes Like You                     SR0000617590                                      UMG Recordings, Inc.

   670       Billy Currington                                    People Are Crazy                             SR0000617590                                      UMG Recordings, Inc.

   671       Billy Currington                                    Swimmin' In Sunshine                         SR0000617590                                      UMG Recordings, Inc.

   672       Billy Currington                                    That's How Country Boys Roll                 SR0000617590                                      UMG Recordings, Inc.

   673       Black Eyed Peas                                     Imma Be                                      SR0000633585                                      UMG Recordings, Inc.

   674       Black Eyed Peas                                     Whenever                                     SR0000670148                                      UMG Recordings, Inc.

   675       Blink 182                                           All The Small Things                         SR0000279826                                      UMG Recordings, Inc.

   676       blink-182                                           Adam's Song                                  SR0000279826                                      UMG Recordings, Inc.

   677       blink-182                                           After Midnight                               SR0000685509                                      UMG Recordings, Inc.

   678       blink-182                                           Always                                       SR0000345359                                      UMG Recordings, Inc.


   679       blink-182                                           Another Girl Another Planet                  SR0000379533                                      UMG Recordings, Inc.

   680       blink-182                                           Down                                         SR0000345359                                      UMG Recordings, Inc.

   681       blink-182                                           Easy Target                                  SR0000345359                                      UMG Recordings, Inc.

   682       blink-182                                           Even If She Falls                            SR0000685509                                      UMG Recordings, Inc.

   683       blink-182                                           Feeling This                                 SR0000345359                                      UMG Recordings, Inc.

   684       blink-182                                           Fighting The Gravity                         SR0000685509                                      UMG Recordings, Inc.

   685       blink-182                                           First Date                                   SR0000301317; SR0000301318                        UMG Recordings, Inc.

   686       blink-182                                           Ghost On The Dance Floor                     SR0000685509                                      UMG Recordings, Inc.

   687       blink-182                                           Go                                           SR0000345359                                      UMG Recordings, Inc.

   688       blink-182                                           Heart's All Gone                             SR0000685509                                      UMG Recordings, Inc.

   689       blink-182                                           Heart's All Gone Interlude                   SR0000685509                                      UMG Recordings, Inc.

   690       blink-182                                           Here's Your Letter                           SR0000345359                                      UMG Recordings, Inc.

   691       blink-182                                           I Miss You                                   SR0000345359                                      UMG Recordings, Inc.

   692       blink-182                                           I Won't Be Home For Christmas                SR0000303924                                      UMG Recordings, Inc.

   693       blink-182                                           Josie                                        SR0000181184                                      UMG Recordings, Inc.

   694       blink-182                                           Kaleidoscope                                 SR0000685509                                      UMG Recordings, Inc.

   695       blink-182                                           Love Is Dangerous                            SR0000685509                                      UMG Recordings, Inc.




                                                                                                                                                 Page 7 of 60
Ex. Number                              20-22476-rdd
                                            Artist                   Doc 1888-1               Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                               Registration Number                                 Proof of Claim Claimant   Exhibit A -
   696

   697
             blink-182

             blink-182
                                                       Man Overboard

                                                       MH 4.18.2011
                                                                                                      Proof of Claim Pg 27 of 107
                                                                                                        SR0000214761

                                                                                                        SR0000685509
                                                                                                                                                            UMG Recordings, Inc.

                                                                                                                                                            UMG Recordings, Inc.

   698       blink-182                                 Natives                                          SR0000685509                                        UMG Recordings, Inc.

   699       blink-182                                 Not Now                                          SR0000345359                                        UMG Recordings, Inc.

   700       blink-182                                 Obvious                                          SR0000345359                                        UMG Recordings, Inc.

   701       blink-182                                 Snake Charmer                                    SR0000685509                                        UMG Recordings, Inc.

   702       blink-182                                 Stay Together For The Kids                       SR0000301317; SR0000301318                          UMG Recordings, Inc.

   703       blink-182                                 Stockholm Syndrome                               SR0000345359                                        UMG Recordings, Inc.

   704       blink-182                                 The Fallen Interlude                             SR0000345359                                        UMG Recordings, Inc.

   705       Blink-182                                 The Rock Show                                    SR0000301317; SR0000301318                          UMG Recordings, Inc.

   706       blink-182                                 This Is Home                                     SR0000685509                                        UMG Recordings, Inc.

   707       blink-182                                 Up all Night                                     SR0000685509                                        UMG Recordings, Inc.

   708       blink-182                                 Violence                                         SR0000345359                                        UMG Recordings, Inc.

   709       blink-182                                 What's My Age Again?                             SR0000279826                                        UMG Recordings, Inc.

   710       blink-182                                 Wishing Well                                     SR0000685509                                        UMG Recordings, Inc.

   711       blink-182 ft. Robert Smith                All Of This                                      SR0000345359                                        UMG Recordings, Inc.

   712       Blue October                              18th Floor Balcony                               SR0000388117                                        UMG Recordings, Inc.

   713       Blue October                              Amazing/Calling You                              SR0000337739                                        UMG Recordings, Inc.

   714       Blue October                              Amnesia                                          SR0000286456                                        UMG Recordings, Inc.

   715       Blue October                              Angel                                            SR0000286456                                        UMG Recordings, Inc.

   716       Blue October                              Balance Beam                                     SR0000286456                                        UMG Recordings, Inc.

   717       Blue October                              Been Down                                        SR0000629145                                        UMG Recordings, Inc.

   718       Blue October                              Blue Does                                        SR0000629145                                        UMG Recordings, Inc.

   719       Blue October                              Breakfast After 10                               SR0000286456                                        UMG Recordings, Inc.

   720       Blue October                              Calling You                                      SR0000337739                                        UMG Recordings, Inc.

   721       Blue October                              Dirt Room                                        SR0000629144                                        UMG Recordings, Inc.

   722       Blue October                              Drilled A Wire Through My Cheek                  SR0000388117                                        UMG Recordings, Inc.

   723       Blue October                              Everlasting Friend                               SR0000388117                                        UMG Recordings, Inc.

   724       Blue October                              Hate Me                                          SR0000388117                                        UMG Recordings, Inc.

   725       Blue October                              Into The Ocean                                   SR0000388117                                        UMG Recordings, Inc.

   726       Blue October                              Jump Rope                                        SR0000629145                                        UMG Recordings, Inc.

   727       Blue October                              Kangaroo Cry                                     SR0000629145                                        UMG Recordings, Inc.

   728       Blue October                              Let It Go                                        SR0000388117                                        UMG Recordings, Inc.

   729       Blue October                              My Never                                         SR0000629145                                        UMG Recordings, Inc.

   730       Blue October                              Overweight                                       SR0000388117                                        UMG Recordings, Inc.

   731       Blue October                              Picking Up Pieces                                SR0000629145                                        UMG Recordings, Inc.

   732       Blue October                              Schizophrenia                                    SR0000286456                                        UMG Recordings, Inc.

   733       Blue October                              She's My Ride Home                               SR0000388117                                        UMG Recordings, Inc.

   734       Blue October                              Should Be Loved                                  SR0000629145                                        UMG Recordings, Inc.

   735       Blue October                              Sound Of Pulling Heaven Down                     SR0000388117                                        UMG Recordings, Inc.

   736       Blue October                              The End                                          SR0000629736                                        UMG Recordings, Inc.

   737       Blue October                              Weight Of The World                              SR0000629145                                        UMG Recordings, Inc.

   738       Blue October                              What If We Could                                 SR0000388117                                        UMG Recordings, Inc.

   739       Blue October                              X-Amount Of Words                                SR0000388117                                        UMG Recordings, Inc.

   740       Blue October                              You Make Me Smile                                SR0000388117                                        UMG Recordings, Inc.

   741       Blue October ft. Imogen Heap              Congratulations                                  SR0000388117                                        UMG Recordings, Inc.

   742       Bob Marley                                Stop The Train                                   RE0000860333; N8793                                 UMG Recordings, Inc.

   743       Bob Marley & The Wailers                  All Day All Night                                RE0000860333; N8793                                 UMG Recordings, Inc.

   744       Bob Marley & The Wailers                  Am-A-Do                                          RE0000906116                                        UMG Recordings, Inc.

   745       Bob Marley & The Wailers                  Baby We've Got A Date (Rock It Baby)             RE0000860333; N8793                                 UMG Recordings, Inc.

   746       Bob Marley & The Wailers                  Bend Down Low                                    SR0000152585                                        UMG Recordings, Inc.

   747       Bob Marley & the Wailers                  Blackman Redemption                              SR0000044856                                        UMG Recordings, Inc.

   748       Bob Marley & the Wailers                  Chant Down Babylon                               SR0000044856                                        UMG Recordings, Inc.

   749       Bob Marley & The Wailers                  Coming In From The Cold                          SR0000019502                                        UMG Recordings, Inc.

   750       Bob Marley & The Wailers                  Concrete Jungle                                  RE0000860333; N8793                                 UMG Recordings, Inc.

   751       Bob Marley & The Wailers                  Crazy Baldhead                                   SR0000323536; N46332                                UMG Recordings, Inc.

   752       Bob Marley & The Wailers                  Crisis                                           SR0000001122                                        UMG Recordings, Inc.

   753       Bob Marley & The Wailers                  Cry To Me                                        RE0000906077; N00000046332                          UMG Recordings, Inc.
                                                                                                        SR0000001122;
   754       Bob Marley & The Wailers                  Forever Loving Jah                               SR0000011955                                        UMG Recordings, Inc.

   755       Bob Marley & The Wailers                  Fussing & Fighting                               PRE-1972 Sound Recording                            UMG Recordings, Inc.

   756       Bob Marley & the Wailers                  Give Thanks & Praises                            SR0000152585                                        UMG Recordings, Inc.

   757       Bob Marley & The Wailers                  Hypocrites                                       SR0000152585                                        UMG Recordings, Inc.

   758       Bob Marley & The Wailers                  I Know                                           SR0000044856                                        UMG Recordings, Inc.

   759       Bob Marley & The Wailers                  I Shot The Sheriff                               RE0000873551; N26054                                UMG Recordings, Inc.

   760       Bob Marley & The Wailers                  Iron Lion Zion                                   SR0000152585                                        UMG Recordings, Inc.

   761       Bob Marley & The Wailers                  Jah Live                                         SR0000323536                                        UMG Recordings, Inc.

   762       Bob Marley & The Wailers                  Johnny Was                                       RE0000906077; N00000046332                          UMG Recordings, Inc.


   763       Bob Marley & the Wailers                  Jump Nyabinghi                                   SR0000044856                                        UMG Recordings, Inc.

   764       Bob Marley & The Wailers                  Kaya                                             SR0000001122                                        UMG Recordings, Inc.

   765       Bob Marley & The Wailers                  Lively Up Yourself                               SR0000005955                                        UMG Recordings, Inc.

   766       Bob Marley & The Wailers                  Misty Morning                                    SR0000001122                                        UMG Recordings, Inc.

   767       Bob Marley & the Wailers                  Mix Up Mix Up                                    SR0000044856                                        UMG Recordings, Inc.

   768       Bob Marley & The Wailers                  Natty Dread                                      RE0000906116; NF0000002048                          UMG Recordings, Inc.

   769       Bob Marley & The Wailers                  Natural Mystic                                   RE0000926868; N48538                                UMG Recordings, Inc.

   770       Bob Marley & The Wailers                  Night Shift                                      SR0000323536; N46332                                UMG Recordings, Inc.

   771       Bob Marley & The Wailers                  No More Trouble                                  RE0000860333; N8793                                 UMG Recordings, Inc.

   772       Bob Marley & The Wailers                  One Drop                                         SR0000013612                                        UMG Recordings, Inc.

   773       Bob Marley & The Wailers                  Pimper's Paradise                                SR0000019502                                        UMG Recordings, Inc.

   774       Bob Marley & The Wailers                  Positive Vibration                               SR0000005955; N46332                                UMG Recordings, Inc.

   775       Bob Marley & The Wailers                  Put it On                                        NF139; RE0000860713                                 UMG Recordings, Inc.

   776       Bob Marley & the Wailers                  Rastaman Live Up                                 SR0000044856                                        UMG Recordings, Inc.

   777       Bob Marley & The Wailers                  Rat Race                                         SR0000005955; N46332                                UMG Recordings, Inc.

   778       Bob Marley & The Wailers                  Real Situation                                   SR0000019502                                        UMG Recordings, Inc.

   779       Bob Marley & The Wailers                  Rebel Music (3 O'Clock Roadblock)                RE0000906116                                        UMG Recordings, Inc.

   780       Bob Marley & The Wailers                  Revolution                                       RE0000906116; NF0000002048                          UMG Recordings, Inc.

   781       Bob Marley & The Wailers                  Ride Natty Ride                                  SR0000013612                                        UMG Recordings, Inc.

   782       Bob Marley & The Wailers                  Roots, Rock, Reggae                              RE0000906077; N00000046332                          UMG Recordings, Inc.


   783       Bob Marley & The Wailers                  Running Away                                     SR0000001122                                        UMG Recordings, Inc.

   784       Bob Marley & the Wailers                  She's Gone                                       SR0000001122                                        UMG Recordings, Inc.

   785       Bob Marley & The Wailers                  Slave Driver                                     SR0000073307                                        UMG Recordings, Inc.

   786       Bob Marley & The Wailers                  Small Axe                                        SR0000152585                                        UMG Recordings, Inc.

   787       Bob Marley & the Wailers                  Smile Jamaica                                    SR0000152585                                        UMG Recordings, Inc.

   788       Bob Marley & The Wailers                  So Jah S'eh                                      RE0000906116; NF0000002048                          UMG Recordings, Inc.

   789       Bob Marley & The Wailers                  So Much Things To Say                            N48538; RE0000926868                                UMG Recordings, Inc.

   790       Bob Marley & The Wailers                  So Much Trouble In The World                     SR0000013612                                        UMG Recordings, Inc.


   791       Bob Marley & the Wailers                  Stiff Necked Fools                               SR0000044856                                        UMG Recordings, Inc.

   792       Bob Marley & The Wailers                  Stop That Train                                  RE0000860333; N8793                                 UMG Recordings, Inc.
                                                                                                        SR0000001122;
   793       Bob Marley & The Wailers                  Sun Is Shining                                   SR0000011955                                        UMG Recordings, Inc.

   794       Bob Marley & The Wailers                  Survival                                         SR0000013612                                        UMG Recordings, Inc.

   795       Bob Marley & The Wailers                  Talkin' Blues                                    SR0000126653                                        UMG Recordings, Inc.




                                                                                                                                             Page 8 of 60
Ex. Number                              20-22476-rdd   Artist                      Doc 1888-1               Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                             Registration Number                                 Proof of Claim Claimant   Exhibit A -
   796

   797
             Bob Marley & The Wailers

             Bob Marley & The Wailers
                                                                      Thank You Lord

                                                                      The Heathen
                                                                                                                    Proof of Claim Pg 28 of 107
                                                                                                                      SR0000152585

                                                                                                                      RE0000926868; N48538
                                                                                                                                                                          UMG Recordings, Inc.

                                                                                                                                                                          UMG Recordings, Inc.

   798       Bob Marley & The Wailers                                 Them Belly Full (But We Hungry)                 SR0000073307                                        UMG Recordings, Inc.

   799       Bob Marley & The Wailers                                 Time Will Tell                                  SR0000001122                                        UMG Recordings, Inc.

   800       Bob Marley & The Wailers                                 Top Rankin'                                     SR0000013612                                        UMG Recordings, Inc.

   801       Bob Marley & The Wailers                                 Trench Town Rock                                SR0000152585                                        UMG Recordings, Inc.

   802       Bob Marley & the Wailers                                 Trenchtown                                      SR0000152585                                        UMG Recordings, Inc.

   803       Bob Marley & The Wailers                                 Trenchtown Rock                                 SR0000152585                                        UMG Recordings, Inc.

   804       Bob Marley & The Wailers                                 Turn Your Lights Down Low                       N48538; RE0000926868                                UMG Recordings, Inc.

   805       Bob Marley & The Wailers                                 Waiting In Vain                                 N48538; RE0000926868                                UMG Recordings, Inc.
                                                                                                                      SR0000013612;
   806       Bob Marley & The Wailers                                 Wake Up And Live                                SR0000012504                                        UMG Recordings, Inc.

   807       Bob Marley & The Wailers                                 Want More                                       N46332; RE0000906077                                UMG Recordings, Inc.

   808       Bob Marley & The Wailers                                 War                                             SR0000323536                                        UMG Recordings, Inc.

   809       Bob Marley & The Wailers                                 We And Dem                                      SR0000019502                                        UMG Recordings, Inc.

   810       Bob Marley & The Wailers                                 Who The Cap Fit                                 N46332; RE0000906077                                UMG Recordings, Inc.

   811       Bob Marley & The Wailers                                 Work                                            SR0000019502                                        UMG Recordings, Inc.

   812       Bob Marley & The Wailers                                 Zimbabwe                                        SR0000013612                                        UMG Recordings, Inc.

   813       Bob Marley & The Wailers                                 Zion Train                                      SR0000019502                                        UMG Recordings, Inc.

   814       Bob Marley &amp; The Wailers                             Soul Shakedown Party                            SR0000152585                                        UMG Recordings, Inc.

   815       Bob Marley ft. Busta Rhymes, Flipmode Squad              Rastaman Chant                                  SR0000278207; SR0000126653                          UMG Recordings, Inc.
                                                                                                                      SR0000278207;
   816       Bob Marley ft. Chuck D.                                  Survival a.k.a. Black Survivors                 SR0000013612                                        UMG Recordings, Inc.

   817       Bob Marley ft. Erykah Badu                               No More Trouble                                 SR0000278207; SR0000005955                          UMG Recordings, Inc.

   818       Bob Marley ft. Guru                                      Johnny Was                                      SR0000278207; N46332                                UMG Recordings, Inc.

   819       Bob Marley ft. Lauryn Hill                               Turn Your Lights Down Low                       SR0000278207; N48538                                UMG Recordings, Inc.

   820       Bob Marley ft. Lost Boyz, Mr.Cheeks                      Guiltiness                                      SR0000278207; N48538                                UMG Recordings, Inc.

   821       Bob Marley ft. Rakim                                     Concrete Jungle                                 SR0000278207; SR0000005955                          UMG Recordings, Inc.

   822       Bob Marley ft. Steven Tyler, Joe Perry                   Roots, Rock, Reggae                             SR0000278207; N46332                                UMG Recordings, Inc.

   823       Bob Marley ft. The Marley Brothers, Ghetto Youths Crew   Kinky Reggae                                    SR0000278207; NF0000002037; RE0000906109            UMG Recordings, Inc.

   824       Bob Marley ft. The Roots, Black Thought                  Burnin' And Lootin'                             SR0000278207; SR0000126653                          UMG Recordings, Inc.

   825       Bobby Creekwater                                         There He Is                                     SR0000401289                                        UMG Recordings, Inc.

   826       Bon Jovi                                                 A Teardrop To The Sea                           SR0000771154                                        UMG Recordings, Inc.

   827       Bon Jovi                                                 All About Lovin' You                            SR0000322656                                        UMG Recordings, Inc.

   828       Bon Jovi                                                 Always Run To You                               SR0000062171                                        UMG Recordings, Inc.

   829       Bon Jovi                                                 Amen                                            SR0000717741                                        UMG Recordings, Inc.

   830       Bon Jovi                                                 Army Of One                                     SR0000717741                                        UMG Recordings, Inc.

   831       Bon Jovi                                                 Backdoor To Heaven                              SR0000100048                                        UMG Recordings, Inc.

   832       Bon Jovi                                                 Beautiful World                                 SR0000717741                                        UMG Recordings, Inc.

   833       Bon Jovi                                                 Because We Can                                  SR0000716425                                        UMG Recordings, Inc.

   834       Bon Jovi                                                 Bells Of Freedom                                SR0000382491                                        UMG Recordings, Inc.

   835       Bon Jovi                                                 Bitter Wine                                     SR0000208948                                        UMG Recordings, Inc.

   836       Bon Jovi                                                 Blame It On The Love Of Rock & Roll             SR0000149231                                        UMG Recordings, Inc.

   837       Bon Jovi                                                 Blind Love                                      SR0000771155                                        UMG Recordings, Inc.

   838       Bon Jovi                                                 Bounce                                          SR0000322656                                        UMG Recordings, Inc.

   839       Bon Jovi                                                 Brokenpromiseland                               SR0000636920                                        UMG Recordings, Inc.

   840       Bon Jovi                                                 Bullet                                          SR0000636920                                        UMG Recordings, Inc.

   841       Bon Jovi                                                 Burning Bridges                                 SR0000771157                                        UMG Recordings, Inc.

   842       Bon Jovi                                                 Captain Crash & The Beauty Queen From Mars      SR0000281803                                        UMG Recordings, Inc.

   843       Bon Jovi                                                 Complicated                                     SR0000382491                                        UMG Recordings, Inc.

   844       Bon Jovi                                                 Crazy Love                                      SR0000100048                                        UMG Recordings, Inc.

   845       Bon Jovi                                                 Damned                                          SR0000208948                                        UMG Recordings, Inc.

   846       Bon Jovi                                                 Diamond Ring                                    SR0000208948                                        UMG Recordings, Inc.

   847       Bon Jovi                                                 Dirty Little Secret                             SR0000382491                                        UMG Recordings, Inc.

   848       Bon Jovi                                                 Does Anybody Really Fall In Love Anymore?       SR0000100048                                        UMG Recordings, Inc.

   849       Bon Jovi                                                 Dry County                                      SR0000149231                                        UMG Recordings, Inc.

   850       Bon Jovi                                                 Everyday                                        SR0000322875                                        UMG Recordings, Inc.

   851       Bon Jovi                                                 Fast Cars                                       SR0000636920                                        UMG Recordings, Inc.

   852       Bon Jovi                                                 Fear                                            SR0000149231                                        UMG Recordings, Inc.

   853       Bon Jovi                                                 Full Moon High                                  SR0000100048                                        UMG Recordings, Inc.

   854       Bon Jovi                                                 Growing Up the Hard Way                         SR0000100048                                        UMG Recordings, Inc.

   855       Bon Jovi                                                 Happy Now                                       SR0000636920                                        UMG Recordings, Inc.

   856       Bon Jovi                                                 Hearts Breaking Even                            SR0000208948                                        UMG Recordings, Inc.

   857       Bon Jovi                                                 Hey God                                         SR0000208948                                        UMG Recordings, Inc.

   858       Bon Jovi                                                 Homebound Train                                 SR0000100048                                        UMG Recordings, Inc.

   859       Bon Jovi                                                 Hook Me Up                                      SR0000322656                                        UMG Recordings, Inc.

   860       Bon Jovi                                                 House Of Fire                                   SR0000100048                                        UMG Recordings, Inc.

   861       Bon Jovi                                                 I Am                                            SR0000382491                                        UMG Recordings, Inc.

   862       Bon Jovi                                                 I Believe                                       SR0000149231                                        UMG Recordings, Inc.

   863       Bon Jovi                                                 I Got The Girl                                  SR0000281803                                        UMG Recordings, Inc.

   864       Bon Jovi                                                 I Want To Be Loved                              SR0000382491                                        UMG Recordings, Inc.

   865       Bon Jovi                                                 I Want You                                      SR0000149231                                        UMG Recordings, Inc.

   866       Bon Jovi                                                 I'm Your Man                                    SR0000771156                                        UMG Recordings, Inc.

   867       Bon Jovi                                                 If I Was Your Mother                            SR0000149231                                        UMG Recordings, Inc.

   868       Bon Jovi                                                 If That's What It Takes                         SR0000208948                                        UMG Recordings, Inc.

   869       Bon Jovi                                                 Joey                                            SR0000322656                                        UMG Recordings, Inc.

   870       Bon Jovi                                                 Judgement Day                                   SR0000100048                                        UMG Recordings, Inc.

   871       Bon Jovi                                                 Just Older                                      SR0000281803                                        UMG Recordings, Inc.

   872       Bon Jovi                                                 King Of The Mountain                            SR0000062171                                        UMG Recordings, Inc.

   873       Bon Jovi                                                 Last Cigarette                                  SR0000382491                                        UMG Recordings, Inc.

   874       Bon Jovi                                                 Last Man Standing                               SR0000382491                                        UMG Recordings, Inc.

   875       Bon Jovi                                                 Learn To Love                                   SR0000636920                                        UMG Recordings, Inc.

   876       Bon Jovi                                                 Let's Make It Baby                              SR0000100048                                        UMG Recordings, Inc.

   877       Bon Jovi                                                 Lie To Me                                       SR0000208948                                        UMG Recordings, Inc.

   878       Bon Jovi                                                 Life Is Beautiful                               SR0000771157                                        UMG Recordings, Inc.

   879       Bon Jovi                                                 Little Bit Of Soul                              SR0000149231                                        UMG Recordings, Inc.

   880       Bon Jovi                                                 Live Before You Die                             SR0000636920                                        UMG Recordings, Inc.

   881       Bon Jovi                                                 Living In Sin                                   SR0000100048                                        UMG Recordings, Inc.

   882       Bon Jovi                                                 Love Hurts                                      SR0000100048                                        UMG Recordings, Inc.

   883       Bon Jovi                                                 Love Is War                                     SR0000100048                                        UMG Recordings, Inc.

   884       Bon Jovi                                                 Love Me Back To Life                            SR0000322656                                        UMG Recordings, Inc.

   885       Bon Jovi                                                 Love's The Only Rule                            SR0000636920                                        UMG Recordings, Inc.

   886       Bon Jovi                                                 Misunderstood                                   SR0000322656                                        UMG Recordings, Inc.

   887       Bon Jovi                                                 My Guitar Lies Bleeding In My Arms              SR0000208948                                        UMG Recordings, Inc.

   888       Bon Jovi                                                 Mystery Train                                   SR0000281803                                        UMG Recordings, Inc.

   889       Bon Jovi                                                 Next 100 Years                                  SR0000281803                                        UMG Recordings, Inc.

   890       Bon Jovi                                                 Novocaine                                       SR0000382491                                        UMG Recordings, Inc.

   891       Bon Jovi                                                 Now And Forever                                 SR0000100048                                        UMG Recordings, Inc.

   892       Bon Jovi                                                 One Wild Night                                  SR0000281803                                        UMG Recordings, Inc.

   893       Bon Jovi                                                 Only Lonely                                     SR0000062171                                        UMG Recordings, Inc.

   894       Bon Jovi                                                 Open All Night                                  SR0000322656                                        UMG Recordings, Inc.

   895       Bon Jovi                                                 Pictures Of You                                 SR0000717741                                        UMG Recordings, Inc.




                                                                                                                                                           Page 9 of 60
Ex. Number                                20-22476-rdd
                                                     Artist                     Doc 1888-1             Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                        Registration Number                                 Proof of Claim Claimant   Exhibit A -
   896

   897
             Bon Jovi

             Bon Jovi
                                                                   Right Side Of Wrong

                                                                   Room At The End Of The World
                                                                                                               Proof of Claim Pg 29 of 107
                                                                                                                 SR0000322656

                                                                                                                 SR0000717741
                                                                                                                                                                     UMG Recordings, Inc.

                                                                                                                                                                     UMG Recordings, Inc.

   898       Bon Jovi                                              Saturday Night Gave Me Sunday Morning         SR0000771152                                        UMG Recordings, Inc.

   899       Bon Jovi                                              Save The World                                SR0000281803                                        UMG Recordings, Inc.

   900       Bon Jovi                                              Say It Isn't So                               SR0000281803                                        UMG Recordings, Inc.

   901       Bon Jovi                                              Secret Dreams                                 SR0000062171                                        UMG Recordings, Inc.

   902       Bon Jovi                                              She Don't Know Me                             SR0000052183                                        UMG Recordings, Inc.

   903       Bon Jovi                                              She's A Mystery                               SR0000281803                                        UMG Recordings, Inc.

   904       Bon Jovi                                              Silent Night                                  SR0000062171                                        UMG Recordings, Inc.

   905       Bon Jovi                                              Something For The Pain                        SR0000208948                                        UMG Recordings, Inc.

   906       Bon Jovi                                              Something To Believe In                       SR0000208948                                        UMG Recordings, Inc.

   907       Bon Jovi                                              Stick To Your Guns                            SR0000100048                                        UMG Recordings, Inc.

   908       Bon Jovi                                              Story Of My Life                              SR0000653188                                        UMG Recordings, Inc.

   909       Bon Jovi                                              Superman Tonight                              SR0000636920                                        UMG Recordings, Inc.

   910       Bon Jovi                                              Thank You For Loving Me                       SR0000281803                                        UMG Recordings, Inc.

   911       Bon Jovi                                              That's What The Water Made Me                 SR0000717741                                        UMG Recordings, Inc.

   912       Bon Jovi                                              The Boys Are Back In Town                     SR0000100048                                        UMG Recordings, Inc.

   913       Bon Jovi                                              The Distance                                  SR0000322656                                        UMG Recordings, Inc.

   914       Bon Jovi                                              The Fighter                                   SR0000717741                                        UMG Recordings, Inc.

   915       Bon Jovi                                              The Hardest Part Is The Night                 SR0000062171                                        UMG Recordings, Inc.

   916       Bon Jovi                                              The Price Of Love                             SR0000062171                                        UMG Recordings, Inc.

   917       Bon Jovi                                              These Arms Are Open All Night                 SR0000362236                                        UMG Recordings, Inc.

   918       Bon Jovi                                              Thick As Thieves                              SR0000717741                                        UMG Recordings, Inc.

   919       Bon Jovi                                              Thorn In My Side                              SR0000636920                                        UMG Recordings, Inc.

   920       Bon Jovi                                              To The Fire                                   SR0000062171                                        UMG Recordings, Inc.

   921       Bon Jovi                                              Tokyo Road                                    SR0000062171                                        UMG Recordings, Inc.

   922       Bon Jovi                                              Two Story Town                                SR0000281803                                        UMG Recordings, Inc.

   923       Bon Jovi                                              Undivided                                     SR0000322656                                        UMG Recordings, Inc.

   924       Bon Jovi                                              We All Fall Down                              SR0000771157                                        UMG Recordings, Inc.

   925       Bon Jovi                                              Welcome To Wherever You Are                   SR0000382491                                        UMG Recordings, Inc.

   926       Bon Jovi                                              What About Now                                SR0000717741                                        UMG Recordings, Inc.

   927       Bon Jovi                                              What's Left Of Me                             SR0000717741                                        UMG Recordings, Inc.

   928       Bon Jovi                                              Who Would You Die For                         SR0000771157                                        UMG Recordings, Inc.

   929       Bon Jovi                                              Whole Lot Of Leavin'                          SR0000609686                                        UMG Recordings, Inc.

   930       Bon Jovi                                              Wild Is The Wind                              SR0000100048                                        UMG Recordings, Inc.

   931       Bon Jovi                                              Wildflower                                    SR0000382491                                        UMG Recordings, Inc.

   932       Bon Jovi                                              With These Two Hands                          SR0000717741                                        UMG Recordings, Inc.

   933       Bon Jovi                                              Woman In Love                                 SR0000149231                                        UMG Recordings, Inc.

   934       Bon Jovi                                              Work For The Working Man                      SR0000636920                                        UMG Recordings, Inc.

   935       Bon Jovi                                              You Had Me From Hello                         SR0000322656                                        UMG Recordings, Inc.

   936       Bon Jovi ft. Bob Geldof                               I Don't Like Mondays                          SR0000208948                                        UMG Recordings, Inc.

   937       Bon Jovi, Jennifer Nettles                            Who Says You Can't Go Home                    SR0000382491                                        UMG Recordings, Inc.

   938       Bush                                                  Alien                                         SR0000207099                                        UMG Recordings, Inc.

   939       Bush                                                  Body                                          SR0000207099                                        UMG Recordings, Inc.

   940       Bush                                                  Bomb                                          SR0000207099                                        UMG Recordings, Inc.

   941       Bush                                                  Comedown                                      SR0000207099                                        UMG Recordings, Inc.

   942       Bush                                                  Everything Zen                                SR0000207099                                        UMG Recordings, Inc.

   943       Bush                                                  Glycerine                                     SR0000207099                                        UMG Recordings, Inc.

   944       Bush                                                  Little Things                                 SR0000207099                                        UMG Recordings, Inc.

   945       Bush                                                  Machinehead                                   SR0000207099                                        UMG Recordings, Inc.

   946       Bush                                                  Monkey                                        SR0000207099                                        UMG Recordings, Inc.

   947       Bush                                                  Swim                                          SR0000207099                                        UMG Recordings, Inc.

   948       Bush                                                  Testosterone                                  SR0000207099                                        UMG Recordings, Inc.

   949       Bush                                                  X-Girlfriend                                  SR0000207099                                        UMG Recordings, Inc.

   950       Cashis                                                Everything Is Shady                           SR0000401289                                        UMG Recordings, Inc.

   951       Cashis                                                Talkin' All That                              SR0000401289                                        UMG Recordings, Inc.

   952       Cashis ft. Eminem                                     Pistol Poppin'                                SR0000401289                                        UMG Recordings, Inc.

   953       Cashmere Cat ft. The Weeknd, Francis and the Lights   Wild Love                                     SR0000792375                                        UMG Recordings, Inc.

   954       Cat Stevens                                           Another Saturday Night                        RE0000867327                                        UMG Recordings, Inc.

   955       Cat Stevens                                           But I Might Die Tonight                       PRE-1972 Sound Recording                            UMG Recordings, Inc.

   956       Cat Stevens                                           Can't Keep It In                              RE0000855323                                        UMG Recordings, Inc.

   957       Cat Stevens                                           Don't Be Shy                                  SR0000058207                                        UMG Recordings, Inc.

   958       Cat Stevens                                           Father And Son                                PRE-1972 Sound Recording                            UMG Recordings, Inc.

   959       Cat Stevens                                           Hard Headed Woman                             PRE-1972 Sound Recording                            UMG Recordings, Inc.

   960       Cat Stevens                                           How Can I Tell You                            SR0000058207                                        UMG Recordings, Inc.

   961       Cat Stevens                                           If You Want To Sing Out, Sing Out             SR0000058207                                        UMG Recordings, Inc.

   962       Cat Stevens                                           Into White                                    PRE-1972 Sound Recording                            UMG Recordings, Inc.

   963       Cat Stevens                                           Lady D'Arbanville                             PRE-1972 Sound Recording                            UMG Recordings, Inc.

   964       Cat Stevens                                           Longer Boats                                  PRE-1972 Sound Recording                            UMG Recordings, Inc.

   965       Cat Stevens                                           Matthew & Son                                 PRE-1972 Sound Recording                            UMG Recordings, Inc.

   966       Cat Stevens                                           Miles From Nowhere                            PRE-1972 Sound Recording                            UMG Recordings, Inc.

   967       Cat Stevens                                           Moonshadow                                    PRE-1972 Sound Recording                            UMG Recordings, Inc.

   968       Cat Stevens                                           Morning Has Broken                            PRE-1972 Sound Recording                            UMG Recordings, Inc.

   969       Cat Stevens                                           Oh Very Young                                 RE0000867650                                        UMG Recordings, Inc.

   970       Cat Stevens                                           On The Road To Find Out                       PRE-1972 Sound Recording                            UMG Recordings, Inc.

   971       Cat Stevens                                           Peace Train                                   PRE-1972 Sound Recording                            UMG Recordings, Inc.

   972       Cat Stevens                                           Rubylove                                      PRE-1972 Sound Recording                            UMG Recordings, Inc.

   973       Cat Stevens                                           Sad Lisa                                      PRE-1972 Sound Recording                            UMG Recordings, Inc.

   974       Cat Stevens                                           Sitting                                       RE0000855323                                        UMG Recordings, Inc.

   975       Cat Stevens                                           Tea For The Tillerman                         PRE-1972 Sound Recording                            UMG Recordings, Inc.

   976       Cat Stevens                                           The First Cut Is The Deepest                  PRE-1972 Sound Recording                            UMG Recordings, Inc.

   977       Cat Stevens                                           Where Do The Children Play?                   PRE-1972 Sound Recording                            UMG Recordings, Inc.

   978       Cat Stevens                                           Wild World                                    PRE-1972 Sound Recording                            UMG Recordings, Inc.

   979       Chaka Demus, Pliers                                   Murder She Wrote                              SR0000190607                                        UMG Recordings, Inc.

   980       Chief Keef                                            Ballin'                                       SR0000716290                                        UMG Recordings, Inc.

   981       Chief Keef                                            Citgo                                         SR0000716290                                        UMG Recordings, Inc.

   982       Chief Keef                                            Finally Rich                                  SR0000716290                                        UMG Recordings, Inc.

   983       Chief Keef                                            Got Them Bands                                SR0000716290                                        UMG Recordings, Inc.

   984       Chief Keef                                            Hallelujah                                    SR0000716290                                        UMG Recordings, Inc.

   985       Chief Keef                                            Kay Kay                                       SR0000716290                                        UMG Recordings, Inc.

   986       Chief Keef                                            Kobe                                          SR0000716290                                        UMG Recordings, Inc.

   987       Chief Keef                                            Laughin' To The Bank                          SR0000716290                                        UMG Recordings, Inc.

   988       Chief Keef                                            Love Sosa                                     SR0000716290                                        UMG Recordings, Inc.

   989       Chief Keef                                            No Tomorrow                                   SR0000716290                                        UMG Recordings, Inc.

   990       Chief Keef ft. 50 Cent, Wiz Khalifa                   Hate Bein' Sober                              SR0000716290                                        UMG Recordings, Inc.

   991       Chief Keef ft. French Montana                         Diamonds                                      SR0000716290                                        UMG Recordings, Inc.

   992       Chief Keef ft. Lil Reese                              I Don't Like                                  SR0000716290                                        UMG Recordings, Inc.

   993       Chief Keef ft. Rick Ross                              3Hunna                                        SR0000716290                                        UMG Recordings, Inc.

   994       Chief Keef ft. Young Jeezy                            Understand Me                                 SR0000716290                                        UMG Recordings, Inc.

   995       Counting Crows                                        A Murder Of One                               SR0000172267                                        UMG Recordings, Inc.

   996       Counting Crows                                        Anna Begins                                   SR0000172267                                        UMG Recordings, Inc.




                                                                                                                                                     Page 10 of 60
Ex. Number                               20-22476-rdd  Artist                     Doc 1888-1                Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                     Registration Number                                 Proof of Claim Claimant   Exhibit A -
   997

   998
             Counting Crows

             Counting Crows
                                                                    Ghost Train

                                                                    Mr. Jones
                                                                                                                    Proof of Claim Pg 30 of 107
                                                                                                                      SR0000172267

                                                                                                                      SR0000172267
                                                                                                                                                                  UMG Recordings, Inc.

                                                                                                                                                                  UMG Recordings, Inc.

   999       Counting Crows                                         Omaha                                             SR0000172267                                UMG Recordings, Inc.

  1000       Counting Crows                                         Perfect Blue Buildings                            SR0000172267                                UMG Recordings, Inc.

  1001       Counting Crows                                         Rain King                                         SR0000172267                                UMG Recordings, Inc.

  1002       Counting Crows                                         Raining In Baltimore                              SR0000172267                                UMG Recordings, Inc.

  1003       Counting Crows                                         Round Here [with Crumbling Buildings]             SR0000172267                                UMG Recordings, Inc.

  1004       Counting Crows                                         Sullivan Street                                   SR0000172267                                UMG Recordings, Inc.

  1005       Counting Crows                                         Time And Time Again                               SR0000172267                                UMG Recordings, Inc.

  1006       D-12                                                   Fight Music                                       SR0000303067                                UMG Recordings, Inc.

  1007       D12                                                    40 Oz.                                            SR0000357106                                UMG Recordings, Inc.

  1008       D12                                                    6 In The Morning                                  SR0000357106                                UMG Recordings, Inc.

  1009       D12                                                    American Psycho                                   SR0000288536                                UMG Recordings, Inc.

  1010       D12                                                    Another Public Service Announcement               SR0000288536                                UMG Recordings, Inc.

  1011       D12                                                    Barbershop                                        SR0000339753                                UMG Recordings, Inc.

  1012       D12                                                    Bitch                                             SR0000357106                                UMG Recordings, Inc.

  1013       D12                                                    Blow My Buzz                                      SR0000288536                                UMG Recordings, Inc.

  1014       D12                                                    Bugz 97                                           SR0000357106                                UMG Recordings, Inc.

  1015       D12                                                    D-12 World                                        SR0000357106                                UMG Recordings, Inc.

  1016       D12                                                    Devils Night                                      SR0000288536                                UMG Recordings, Inc.

  1017       D12                                                    Dude                                              SR0000357106                                UMG Recordings, Inc.

  1018       D12                                                    Get My Gun                                        SR0000357106                                UMG Recordings, Inc.

  1019       D12                                                    Girls                                             SR0000288536                                UMG Recordings, Inc.

  1020       D12                                                    Git Up                                            SR0000357106                                UMG Recordings, Inc.

  1021       D12                                                    Good Die Young                                    SR0000357106                                UMG Recordings, Inc.

  1022       D12                                                    How Come                                          SR0000357106                                UMG Recordings, Inc.

  1023       D12                                                    I'll Be Damned                                    SR0000357106                                UMG Recordings, Inc.

  1024       D12                                                    Instigator                                        SR0000288536                                UMG Recordings, Inc.

  1025       D12                                                    It Ain't Nothin' But Music                        SR0000288536                                UMG Recordings, Inc.

  1026       D12                                                    Just Like U                                       SR0000357106                                UMG Recordings, Inc.

  1027       D12                                                    Keep Talkin'                                      SR0000357106                                UMG Recordings, Inc.

  1028       D12                                                    Leave Dat Boy Alone                               SR0000357106                                UMG Recordings, Inc.

  1029       D12                                                    My Ballz                                          SR0000644001                                UMG Recordings, Inc.

  1030       D12                                                    My Band                                           SR0000357106                                UMG Recordings, Inc.

  1031       D12                                                    Obie Trice                                        SR0000288536                                UMG Recordings, Inc.

  1032       D12                                                    Pimp Like Me                                      SR0000288536                                UMG Recordings, Inc.

  1033       D12                                                    Pistol Pistol                                     SR0000288536                                UMG Recordings, Inc.

  1034       D12                                                    Purple Hills                                      SR0000288536                                UMG Recordings, Inc.

  1035       D12                                                    Rap Game                                          SR0000322706                                UMG Recordings, Inc.

  1036       D12                                                    Revelation                                        SR0000288536                                UMG Recordings, Inc.

  1037       D12                                                    Shit Can Happen                                   SR0000288536                                UMG Recordings, Inc.

  1038       D12                                                    Shit On You                                       SR0000299459                                UMG Recordings, Inc.

  1039       D12                                                    Steve Berman                                      SR0000288536                                UMG Recordings, Inc.

  1040       D12                                                    Steve's Coffee House                              SR0000357106                                UMG Recordings, Inc.

  1041       D12                                                    U R The One                                       SR0000357106                                UMG Recordings, Inc.

  1042       D12 ft. B-Real                                         American Psycho II                                SR0000357106                                UMG Recordings, Inc.

  1043       D12 ft. Obie Trice                                     Loyalty                                           SR0000357106                                UMG Recordings, Inc.

  1044       D12 ft. Truth Hurts                                    Nasty Mind                                        SR0000288536                                UMG Recordings, Inc.

  1045       D12 ft. Young Zee                                      Commercial Break                                  SR0000357106                                UMG Recordings, Inc.

  1046       Damian Marley                                          In 2 Deep                                         SR0000377107                                UMG Recordings, Inc.

  1047       Damian Marley                                          Move!                                             SR0000377107                                UMG Recordings, Inc.

  1048       Damian Marley                                          The Master Has Come Back                          SR0000377107                                UMG Recordings, Inc.

  1049       Damian Marley                                          There For You                                     SR0000377107                                UMG Recordings, Inc.

  1050       Damian Marley                                          We're Gonna Make It                               SR0000377107                                UMG Recordings, Inc.

  1051       Damian Marley                                          Welcome To Jamrock                                SR0000380569                                UMG Recordings, Inc.

  1052       Damian Marley ft. Bobby Brown                          Beautiful                                         SR0000377107                                UMG Recordings, Inc.

  1053       Damian Marley ft. Bounty Killer, Eek-A-Mouse           Khaki Suit                                        SR0000377107                                UMG Recordings, Inc.

  1054       Damian Marley ft. Bunny Wailer                         Confrontation                                     SR0000377107                                UMG Recordings, Inc.

  1055       Damian Marley ft. Nas                                  Road To Zion                                      SR0000377107                                UMG Recordings, Inc.

  1056       Damian Marley ft. Stephen Marley                       All Night                                         SR0000377107                                UMG Recordings, Inc.

  1057       Damian Marley ft. Stephen Marley, Black Thought        Pimpa's Paradise                                  SR0000377107                                UMG Recordings, Inc.

  1058       Damian Marley ft. Stephen Marley, Rovleta Fraser       Hey Girl                                          SR0000377107                                UMG Recordings, Inc.

  1059       Damian Marley, Stephen Marley                          For The Babies                                    SR0000377107                                UMG Recordings, Inc.

  1060       David Banner                                           Lost Souls                                        SR0000382490                                UMG Recordings, Inc.

  1061       David Banner                                           Play                                              SR0000377728                                UMG Recordings, Inc.

  1062       David Banner                                           Westside                                          SR0000377728                                UMG Recordings, Inc.

  1063       David Banner ft. B.G.                                  Bloody War                                        SR0000382490                                UMG Recordings, Inc.

  1064       David Banner ft. Bun B, Too Short, Jazze Pha           Take Your                                         SR0000382490                                UMG Recordings, Inc.

  1065       David Banner ft. Case                                  Thinking Of You                                   SR0000382490                                UMG Recordings, Inc.

  1066       David Banner ft. Grout                                 Crossroads                                        SR0000382490                                UMG Recordings, Inc.

  1067       David Banner ft. Jadakiss                              Treat Me Like                                     SR0000382490                                UMG Recordings, Inc.

  1068       David Banner ft. Jagged Edge                           2 Fingers                                         SR0000382490                                UMG Recordings, Inc.

  1069       David Banner ft. Jazze Pha                             Fucking                                           SR0000382490                                UMG Recordings, Inc.

  1070       David Banner ft. Kamikaze                              X-ed                                              SR0000382490                                UMG Recordings, Inc.

  1071       David Banner ft. Magic, Lil Boosie                     Ain't Got Nothing                                 SR0000375078                                UMG Recordings, Inc.

  1072       David Banner ft. Sky                                   My Life                                           SR0000382490                                UMG Recordings, Inc.

  1073       David Banner ft. Talib Kweli, Dead Prez                Ridin'                                            SR0000382490                                UMG Recordings, Inc.

  1074       David Banner ft. Three 6 Mafia, Marcus, 8-Ball & MJG   Gangster Walk                                     SR0000382490                                UMG Recordings, Inc.

  1075       David Banner ft. Twista                                On Everything                                     SR0000382490                                UMG Recordings, Inc.

  1076       Def Leppard                                            Action                                            SR0000198902                                UMG Recordings, Inc.

  1077       Def Leppard                                            All I Want Is Everything                          SR0000221400                                UMG Recordings, Inc.

  1078       Def Leppard                                            Bringin' On The Heartbreak                        SR0000031564                                UMG Recordings, Inc.

  1079       Def Leppard                                            Die Hard The Hunter                               SR0000042982                                UMG Recordings, Inc.

  1080       Def Leppard                                            Foolin'                                           SR0000042982                                UMG Recordings, Inc.

  1081       Def Leppard                                            Fotografia                                        SR0000042982                                UMG Recordings, Inc.

  1082       Def Leppard                                            Have You Ever Needed Someone So Bad?              SR0000149230                                UMG Recordings, Inc.

  1083       Def Leppard                                            Heaven Is                                         SR0000149230                                UMG Recordings, Inc.

  1084       Def Leppard                                            Let's Get Rocked                                  SR0000149230                                UMG Recordings, Inc.

  1085       Def Leppard                                            Make Love Like A Man                              SR0000149230                                UMG Recordings, Inc.

  1086       Def Leppard                                            No Matter What                                    SR0000372471                                UMG Recordings, Inc.

  1087       Def Leppard                                            Now                                               SR0000317850                                UMG Recordings, Inc.

  1088       Def Leppard                                            Phil Solo                                         SR0000815876                                UMG Recordings, Inc.

  1089       Def Leppard                                            Photograph                                        SR0000042982                                UMG Recordings, Inc.

  1090       Def Leppard                                            Promises                                          SR0000264525                                UMG Recordings, Inc.

  1091       Def Leppard                                            Rock Of Ages                                      SR0000042982                                UMG Recordings, Inc.

  1092       Def Leppard                                            Rock On                                           SR0000391407                                UMG Recordings, Inc.

  1093       Def Leppard                                            Rock! Rock! (Till You Drop)                       SR0000042982                                UMG Recordings, Inc.

  1094       Def Leppard                                            Slang                                             SR0000221400                                UMG Recordings, Inc.

  1095       Def Leppard                                            Stagefright                                       SR0000042982                                UMG Recordings, Inc.

  1096       Def Leppard                                            Stand Up (Kick Love Into Motion)                  SR0000149230                                UMG Recordings, Inc.

  1097       Def Leppard                                            Tonight                                           SR0000149230                                UMG Recordings, Inc.




                                                                                                                                                  Page 11 of 60
Ex. Number                                20-22476-rdd    Artist                                                Doc 1888-1              Track                    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                                                         Registration Number                                 Proof of Claim Claimant   Exhibit A -
  1098

  1099
             Def Leppard

             Def Leppard
                                                                                                 Too Late For Love

                                                                                                 Two Steps Behind
                                                                                                                                                                Proof of Claim Pg 31 of 107
                                                                                                                                                                  SR0000042982

                                                                                                                                                                  SR0000198902
                                                                                                                                                                                                                      UMG Recordings, Inc.

                                                                                                                                                                                                                      UMG Recordings, Inc.

  1100       Def Leppard                                                                         When Love And Hate Collide                                       SR0000221400                                        UMG Recordings, Inc.

  1101       Def Leppard                                                                         Work It Out                                                      SR0000221400                                        UMG Recordings, Inc.

  1102       Demi Lovato                                                                         Concentrate                                                      SR0000811305                                        UMG Recordings, Inc.

  1103       Demi Lovato                                                                         Cry Baby                                                         SR0000811305                                        UMG Recordings, Inc.

  1104       Demi Lovato                                                                         Daddy Issues                                                     SR0000811305                                        UMG Recordings, Inc.

  1105       Demi Lovato                                                                         Games                                                            SR0000811305                                        UMG Recordings, Inc.

  1106       Demi Lovato                                                                         Hitchhiker                                                       SR0000811305                                        UMG Recordings, Inc.

  1107       Demi Lovato                                                                         Lonely                                                           SR0000811305                                        UMG Recordings, Inc.

  1108       Demi Lovato                                                                         Only Forever                                                     SR0000811305                                        UMG Recordings, Inc.

  1109       Demi Lovato                                                                         Ruin The Friendship                                              SR0000811305                                        UMG Recordings, Inc.

  1110       Demi Lovato                                                                         Sexy Dirty Love                                                  SR0000811305                                        UMG Recordings, Inc.

  1111       Demi Lovato                                                                         Sorry Not Sorry                                                  SR0000811305                                        UMG Recordings, Inc.

  1112       Demi Lovato                                                                         Tell Me You Love Me                                              SR0000811305                                        UMG Recordings, Inc.

  1113       Demi Lovato                                                                         You Don't Do It For Me Anymore                                   SR0000811305                                        UMG Recordings, Inc.

  1114       Diana Ross, Michael Jackson                                                         Ease On Down The Road #1                                         SR000000474                                         UMG Recordings, Inc.

  1115       Disclosure featuring Mary J. Blige                                                  F For You                                                        SR0000724303                                        UMG Recordings, Inc.

  1116       Disclosure ft. AlunaGeorge                                                          White Noise                                                      SR0000724303                                        UMG Recordings, Inc.

  1117       Disclosure ft. Edward Macfarlane                                                    Defeated No More                                                 SR0000724303                                        UMG Recordings, Inc.

  1118       Disclosure ft. Eliza Doolittle                                                      You & Me                                                         SR0000724303                                        UMG Recordings, Inc.

  1119       Disclosure ft. Sasha Keable                                                         Voices                                                           SR0000724303                                        UMG Recordings, Inc.

  1120       Disclosure ft. The Weeknd                                                           Nocturnal                                                        SR0000790604                                        UMG Recordings, Inc.

  1121       DJ Clue ft. Royce Da 5'9'', Method Man, Eminem                                      What The Beat (Featuring Eminem, Method Man & Royce The 5-9)     SR0000295381                                        UMG Recordings, Inc.

  1122       DJ Khaled                                                                           It Ain't Over Till It's Over                                     SR0000679490                                        UMG Recordings, Inc.

  1123       DJ Khaled                                                                           Obama (Winning More Interlude)                                   SR0000735440                                        UMG Recordings, Inc.

  1124       DJ Khaled ft. Ace Hood, Future                                                      Suffering From Success                                           SR0000735440                                        UMG Recordings, Inc.

  1125       DJ Khaled ft. Ace Hood, Wale, Meek Mill, Vado, Big Sean                             Future                                                           SR0000679486                                        UMG Recordings, Inc.
             DJ Khaled ft. Big Sean, Rick Ross, French Montana, 2 Chainz, Meek Mill, Ace Hood,
  1126       Timbaland                                                                           You Don't Want These Problems                                    SR0000735440                                        UMG Recordings, Inc.

  1127       DJ Khaled ft. Birdman, Meek Mill                                                    Murcielago (Doors Go Up)                                         SR0000735440                                        UMG Recordings, Inc.

  1128       DJ Khaled ft. Busta Rhymes, Cee-Lo, The Game                                        Sleep When I'm Gone                                              SR0000679486                                        UMG Recordings, Inc.

  1129       DJ Khaled ft. Chris Brown, Keyshia Cole, Ne-Yo                                      Legendary                                                        SR0000679486                                        UMG Recordings, Inc.

  1130       DJ Khaled ft. Chris Brown, Wale, Wiz Khalifa, Ace Hood                              I'm Still                                                        SR0000735440                                        UMG Recordings, Inc.

  1131       DJ Khaled ft. Future, Plies, Ace Hood                                               Blackball                                                        SR0000735440                                        UMG Recordings, Inc.

  1132       DJ Khaled ft. J. Cole, Bas                                                          Hells Kitchen                                                    SR0000735440                                        UMG Recordings, Inc.

  1133       DJ Khaled ft. Jeezy, Ludacris                                                       Money                                                            SR0000679486                                        UMG Recordings, Inc.

  1134       DJ Khaled ft. Lil Wayne                                                             No Motive                                                        SR0000735440                                        UMG Recordings, Inc.

  1135       DJ Khaled ft. Nicki Minaj, Future, Rick Ross                                        I Wanna Be With You                                              SR0000727827                                        UMG Recordings, Inc.

  1136       DJ Khaled ft. Rick Ross, Meek Mill, T.I., Swizz Beatz, Puff Daddy                   I Feel Like Pac / I Feel Like Biggie                             SR0000735440                                        UMG Recordings, Inc.

  1137       DJ Khaled ft. Rick Ross, Plies, Lil Wayne, T-Pain                                   Welcome To My Hood                                               SR0000671260                                        UMG Recordings, Inc.

  1138       DJ Khaled ft. Scarface, Jadakiss, Meek Mill, Akon, John Legend, Anthony Hamilton    Never Surrender                                                  SR0000735440                                        UMG Recordings, Inc.

  1139       DJ Khaled ft. T-Pain, Birdman                                                       Can't Stop                                                       SR0000679486                                        UMG Recordings, Inc.

  1140       DJ Khaled ft. Tyga, Cory Gunz, Mack Maine, Jae Millz, Kevin Rudolf                  A Million Lights                                                 SR0000679486                                        UMG Recordings, Inc.

  1141       DJ Khaled, Akon, B.o.B                                                              My Life                                                          SR0000679486                                        UMG Recordings, Inc.

  1142       Don Henley                                                                          The Boys Of Summer                                               SR0000057993                                        UMG Recordings, Inc.

  1143       Dr. Dre ft. Eminem, Skylar Grey                                                     I Need A Doctor                                                  SR0000674469                                        UMG Recordings, Inc.

  1144       Dr. Dre ft. Snoop Dogg                                                              Still D.R.E.                                                     SR0000279401                                        UMG Recordings, Inc.

  1145       Drake                                                                               Say Something                                                    SR0000636225                                        UMG Recordings, Inc.

  1146       Drake                                                                               Used To (Explicit)                                               SR0000759700                                        UMG Recordings, Inc.

  1147       Drake, Kanye West, Lil Wayne, Eminem                                                Forever                                                          SR0000642489                                        UMG Recordings, Inc.

  1148       Eddie Murphy, Michael Jackson                                                       Whatzupwitu                                                      SR0000170405                                        UMG Recordings, Inc.

  1149       Eli Young Band                                                                      Crazy Girl                                                       SR0000677245                                        UMG Recordings, Inc.

  1150       Ellie Goulding                                                                      Animal                                                           SR0000752677                                        UMG Recordings, Inc.

  1151       Ellie Goulding                                                                      Believe Me                                                       SR0000752677                                        UMG Recordings, Inc.

  1152       Ellie Goulding                                                                      Home                                                             SR0000752677                                        UMG Recordings, Inc.

  1153       Ellie Goulding                                                                      Human                                                            SR0000674480                                        UMG Recordings, Inc.

  1154       Ellie Goulding                                                                      Little Dreams                                                    SR0000752677                                        UMG Recordings, Inc.

  1155       Ellie Goulding                                                                      Your Song                                                        SR0000752677                                        UMG Recordings, Inc.

  1156       Elton John                                                                          (Gotta Get A) Meal Ticket                                        SR0000012937                                        UMG Recordings, Inc.

  1157       Elton John                                                                          A Word In Spanish                                                SR0000309689                                        UMG Recordings, Inc.

  1158       Elton John                                                                          All Quiet On The Western Front                                   SR0000035166                                        UMG Recordings, Inc.

  1159       Elton John                                                                          All That I'm Allowed (I'm Thankful)                              SR0000352448                                        UMG Recordings, Inc.

  1160       Elton John                                                                          All The Girls Love Alice                                         N10950                                              UMG Recordings, Inc.

  1161       Elton John                                                                          American Triangle                                                SR0000303795                                        UMG Recordings, Inc.

  1162       Elton John                                                                          Amoreena                                                         SR0000364815                                        UMG Recordings, Inc.

  1163       Elton John                                                                          Amy                                                              N1989                                               UMG Recordings, Inc.

  1164       Elton John                                                                          And The House Fell Down                                          SR0000396047                                        UMG Recordings, Inc.

  1165       Elton John                                                                          Answer In The Sky                                                SR0000352448                                        UMG Recordings, Inc.

  1166       Elton John                                                                          Ball & Chain                                                     SR0000035166                                        UMG Recordings, Inc.

  1167       Elton John                                                                          Ballad Of A Well-Known Gun                                       SR0000364815                                        UMG Recordings, Inc.

  1168       Elton John                                                                          Better Off Dead                                                  SR0000012937                                        UMG Recordings, Inc.

  1169       Elton John                                                                          Between Seventeen And Twenty                                     N37075                                              UMG Recordings, Inc.

  1170       Elton John                                                                          Big Dipper                                                       SR00000306462                                       UMG Recordings, Inc.

  1171       Elton John                                                                          Bite Your Lip (Get Up And Dance!)                                N37075                                              UMG Recordings, Inc.

  1172       Elton John                                                                          Bitter Fingers                                                   SR0000012937                                        UMG Recordings, Inc.

  1173       Elton John                                                                          Blessed                                                          SR0000198748                                        UMG Recordings, Inc.

  1174       Elton John                                                                          Breaking Down Barriers                                           SR0000027332                                        UMG Recordings, Inc.

  1175       Elton John                                                                          Cage The Songbird                                                N37075                                              UMG Recordings, Inc.

  1176       Elton John                                                                          Captain Fantastic And The Brown Dirt Cowboy                      SR0000012937                                        UMG Recordings, Inc.

  1177       Elton John                                                                          Carla/Etude - Fanfare - Chloe                                    SR0000027332                                        UMG Recordings, Inc.

  1178       Elton John                                                                          Chasing The Crown                                                SR0000023478                                        UMG Recordings, Inc.

  1179       Elton John                                                                          Cold                                                             SR0000198748                                        UMG Recordings, Inc.

  1180       Elton John                                                                          Come Down In Time                                                SR0000364815                                        UMG Recordings, Inc.

  1181       Elton John                                                                          Country Comfort                                                  SR0000364815                                        UMG Recordings, Inc.

  1182       Elton John                                                                          Crazy Water                                                      N37075                                              UMG Recordings, Inc.

  1183       Elton John                                                                          Cry To Heaven                                                    SR0000067567                                        UMG Recordings, Inc.

  1184       Elton John                                                                          Curtains                                                         SR0000012937                                        UMG Recordings, Inc.

  1185       Elton John                                                                          Dark Diamond                                                     SR0000303795                                        UMG Recordings, Inc.

  1186       Elton John                                                                          Dirty Little Girl                                                N10950                                              UMG Recordings, Inc.

  1187       Elton John                                                                          Elton's Song                                                     SR0000027332                                        UMG Recordings, Inc.

  1188       Elton John                                                                          Empty Garden (Hey Hey Johnny)                                    SR0000034877                                        UMG Recordings, Inc.

  1189       Elton John                                                                          Fanfare/Chloe                                                    SR0000027332                                        UMG Recordings, Inc.

  1190       Elton John                                                                          Fascist Faces                                                    SR0000027332                                        UMG Recordings, Inc.

  1191       Elton John                                                                          First Episode At Hienton                                         PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1192       Elton John                                                                          Funeral For A Friend / Love Lies Bleeding                        N10950                                              UMG Recordings, Inc.

  1193       Elton John                                                                          Georgia                                                          SR00000306462                                       UMG Recordings, Inc.

  1194       Elton John                                                                          Grey Seal                                                        N10950                                              UMG Recordings, Inc.

  1195       Elton John                                                                          Harmony                                                          N10950                                              UMG Recordings, Inc.

  1196       Elton John                                                                          Home Again                                                       SR0000729197                                        UMG Recordings, Inc.

  1197       Elton John                                                                          House                                                            SR0000198748                                        UMG Recordings, Inc.

  1198       Elton John                                                                          I Am Your Robot                                                  SR0000035166                                        UMG Recordings, Inc.




                                                                                                                                                                                                      Page 12 of 60
Ex. Number                            20-22476-rdd
                                             Artist                  Doc 1888-1               Track         Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                    Registration Number                                 Proof of Claim Claimant   Exhibit A -
  1199

  1200
             Elton John

             Elton John
                                                      I Don't Care

                                                      I Don't Wanna Go On With You Like That
                                                                                                           Proof of Claim Pg 32 of 107
                                                                                                             SR00000306462

                                                                                                             SR0000309689
                                                                                                                                                                 UMG Recordings, Inc.

                                                                                                                                                                 UMG Recordings, Inc.

  1201       Elton John                               I Need You To Turn To                                  PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1202       Elton John                               I Stop And I Breathe                                   SR0000352448                                        UMG Recordings, Inc.

  1203       Elton John                               I Think I'm Going To Kill Myself                       N1989; SR0000364806                                 UMG Recordings, Inc.

  1204       Elton John                               I've Seen That Movie Too                               N10950                                              UMG Recordings, Inc.

  1205       Elton John                               Idol                                                   N37075                                              UMG Recordings, Inc.

  1206       Elton John                               If The River Can Bend                                  SR0000248256                                        UMG Recordings, Inc.

  1207       Elton John                               Jamaica Jerk-Off                                       N10950                                              UMG Recordings, Inc.

  1208       Elton John                               Johnny B. Goode                                        SR0000023477                                        UMG Recordings, Inc.

  1209       Elton John                               Just Like Belgium                                      SR0000027332                                        UMG Recordings, Inc.

  1210       Elton John                               Little Jeannie                                         SR0000023473                                        UMG Recordings, Inc.

  1211       Elton John                               Long Way From Happiness                                SR0000248256                                        UMG Recordings, Inc.

  1212       Elton John                               Look Ma, No Hands                                      SR0000303795                                        UMG Recordings, Inc.

  1213       Elton John                               Love Song                                              SR0000364815                                        UMG Recordings, Inc.

  1214       Elton John                               Love's Got A Lot To Answer For                         SR0000248256                                        UMG Recordings, Inc.

  1215       Elton John                               Made In England                                        SR0000213594                                        UMG Recordings, Inc.

  1216       Elton John                               Madness                                                SR00000306462                                       UMG Recordings, Inc.

  1217       Elton John                               Mansfield                                              SR0000303795                                        UMG Recordings, Inc.

  1218       Elton John                               My Father's Gun                                        SR0000364815                                        UMG Recordings, Inc.

  1219       Elton John                               Nobody Wins                                            SR0000026079                                        UMG Recordings, Inc.

  1220       Elton John                               Old 67                                                 SR0000396047                                        UMG Recordings, Inc.

  1221       Elton John                               Original Sin                                           SR0000303795                                        UMG Recordings, Inc.

  1222       Elton John                               Part-Time Love                                         SR00000306462                                       UMG Recordings, Inc.

  1223       Elton John                               Please                                                 SR0000198748                                        UMG Recordings, Inc.

  1224       Elton John                               Postcards From Richard Nixon                           SR0000396047                                        UMG Recordings, Inc.

  1225       Elton John                               Princess                                               SR0000035166                                        UMG Recordings, Inc.

  1226       Elton John                               Return To Paradise                                     SR00000306462                                       UMG Recordings, Inc.

  1227       Elton John                               Roy Rogers                                             N10950                                              UMG Recordings, Inc.

  1228       Elton John                               Salvation                                              N1989; SR0000364806                                 UMG Recordings, Inc.

  1229       Elton John                               Sartorial Eloquence                                    SR0000023478                                        UMG Recordings, Inc.

  1230       Elton John                               Shine On Through                                       SR00000306462                                       UMG Recordings, Inc.

  1231       Elton John                               Shooting Star                                          SR00000306462                                       UMG Recordings, Inc.

  1232       Elton John                               Since God Invented Girls                               SR0000309689                                        UMG Recordings, Inc.

  1233       Elton John                               Sixty Years On                                         PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1234       Elton John                               Slave                                                  N1989; SR0000364806                                 UMG Recordings, Inc.

  1235       Elton John                               Social Disease                                         N10950                                              UMG Recordings, Inc.

  1236       Elton John                               Soul Glove                                             SR0000067567                                        UMG Recordings, Inc.

  1237       Elton John                               Spotlight                                              SR0000023477                                        UMG Recordings, Inc.

  1238       Elton John                               Susie (Dramas)                                         N1989; SR0000364806                                 UMG Recordings, Inc.

  1239       Elton John                               Sweet Painted Lady                                     N10950                                              UMG Recordings, Inc.

  1240       Elton John                               Take Me Back                                           SR0000023478                                        UMG Recordings, Inc.

  1241       Elton John                               Take Me To The Pilot                                   PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1242       Elton John                               Talking Old Soldiers                                   PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1243       Elton John                               Tell Me When The Whistle Blows                         SR0000012937                                        UMG Recordings, Inc.

  1244       Elton John                               The Ballad Of Danny Bailey (1909-1934)                 N10950                                              UMG Recordings, Inc.

  1245       Elton John                               The Big Picture                                        SR0000248256                                        UMG Recordings, Inc.

  1246       Elton John                               The Bridge                                             SR0000396048                                        UMG Recordings, Inc.

  1247       Elton John                               The Captain and The Kid                                SR0000396047                                        UMG Recordings, Inc.

  1248       Elton John                               The Diving Board                                       SR0000732588                                        UMG Recordings, Inc.

  1249       Elton John                               The Greatest Discovery                                 PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1250       Elton John                               The King Must Die                                      PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1251       Elton John                               The Wasteland                                          SR0000303795                                        UMG Recordings, Inc.

  1252       Elton John                               They Call Her The Cat                                  SR0000352448                                        UMG Recordings, Inc.

  1253       Elton John                               This Song Has No Title                                 N10950                                              UMG Recordings, Inc.

  1254       Elton John                               This Town                                              SR0000067567                                        UMG Recordings, Inc.

  1255       Elton John                               This Train Don't Stop There Anymore                    SR0000303795                                        UMG Recordings, Inc.

  1256       Elton John                               Thunder In The Night                                   SR0000023477                                        UMG Recordings, Inc.

  1257       Elton John                               Tonight                                                N37075                                              UMG Recordings, Inc.

  1258       Elton John                               Too Young                                              SR0000067567                                        UMG Recordings, Inc.

  1259       Elton John                               Town Of Plenty                                         SR0000309689                                        UMG Recordings, Inc.

  1260       Elton John                               Turn The Lights Out When You Leave                     SR0000352448                                        UMG Recordings, Inc.

  1261       Elton John                               Victim Of Love                                         SR0000023477                                        UMG Recordings, Inc.

  1262       Elton John                               We All Fall In Love Sometimes                          SR0000012937                                        UMG Recordings, Inc.

  1263       Elton John                               Where To Now St. Peter?                                SR0000364815                                        UMG Recordings, Inc.

  1264       Elton John                               Writing                                                SR0000012937                                        UMG Recordings, Inc.

  1265       Elton John                               Your Sister Can't Twist (But She Can Rock'n' Roll)     N10950                                              UMG Recordings, Inc.

  1266       Elton John ft. George Michael            Wrap Her Up                                            SR0000066895                                        UMG Recordings, Inc.

  1267       Elton John, Luciano Pavarotti            Live Like Horses                                       SR0000248256                                        UMG Recordings, Inc.

  1268       Eminem                                   3 a.m.                                                 SR0000633156                                        UMG Recordings, Inc.

  1269       Eminem                                   Bagpipes From Baghdad                                  SR0000633152                                        UMG Recordings, Inc.

  1270       Eminem                                   Beautiful                                              SR0000633152                                        UMG Recordings, Inc.

  1271       Eminem                                   Buffalo Bill                                           SR0000642488                                        UMG Recordings, Inc.

  1272       Eminem                                   Careful What You Wish For (Explicit)                   SR0000637064                                        UMG Recordings, Inc.

  1273       Eminem                                   Deja Vu                                                SR0000633152                                        UMG Recordings, Inc.

  1274       Eminem                                   Dr. West                                               SR0000633152                                        UMG Recordings, Inc.

  1275       Eminem                                   Drop The Bomb On 'Em                                   SR0000642488                                        UMG Recordings, Inc.

  1276       Eminem                                   Elevator                                               SR0000642488                                        UMG Recordings, Inc.

  1277       Eminem                                   Hello                                                  SR0000633152                                        UMG Recordings, Inc.

  1278       Eminem                                   Insane                                                 SR0000633152                                        UMG Recordings, Inc.

  1279       Eminem                                   Medicine Ball                                          SR0000633152                                        UMG Recordings, Inc.

  1280       Eminem                                   Music Box                                              SR0000642488                                        UMG Recordings, Inc.

  1281       Eminem                                   Must Be The Ganja                                      SR0000633152                                        UMG Recordings, Inc.

  1282       Eminem                                   My Darling (Explicit)                                  SR0000642488                                        UMG Recordings, Inc.

  1283       Eminem                                   My Mom                                                 SR0000633152                                        UMG Recordings, Inc.

  1284       Eminem                                   Rabbit Run                                             SR0000322706                                        UMG Recordings, Inc.

  1285       Eminem                                   Ridaz                                                  SR0000659181                                        UMG Recordings, Inc.

  1286       Eminem                                   Same Song & Dance                                      SR0000633152                                        UMG Recordings, Inc.

  1287       Eminem                                   Shady Narcotics                                        SR0000401289                                        UMG Recordings, Inc.

  1288       Eminem                                   Stay Wide Awake                                        SR0000633152                                        UMG Recordings, Inc.

  1289       Eminem                                   Taking My Ball                                         SR0000642488                                        UMG Recordings, Inc.

  1290       Eminem                                   The Kids                                               SR0000280854                                        UMG Recordings, Inc.

  1291       Eminem                                   Underground                                            SR0000633152                                        UMG Recordings, Inc.

  1292       Eminem                                   Underground/Ken Kaniff                                 SR0000280854                                        UMG Recordings, Inc.

  1293       Eminem                                   We As Americans                                        SR0000364769                                        UMG Recordings, Inc.

  1294       Eminem                                   We Made You                                            SR0000633152                                        UMG Recordings, Inc.

  1295       Eminem ft. Dr. Dre                       Hell Breaks Loose                                      SR0000642488                                        UMG Recordings, Inc.

  1296       Eminem ft. Dr. Dre                       Old Time's Sake                                        SR0000633157                                        UMG Recordings, Inc.

  1297       Eminem ft. Dr. Dre, 50 Cent              Crack A Bottle                                         SR0000633152                                        UMG Recordings, Inc.

  1298       Eminem ft. Sia                           Beautiful Pain                                         SR0000735449                                        UMG Recordings, Inc.

  1299       Eminem ft. Slaughterhouse                Session One                                            SR0000659181                                        UMG Recordings, Inc.




                                                                                                                                                 Page 13 of 60
Ex. Number                               20-22476-rdd  Artist                        Doc 1888-1              Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                              Registration Number                                 Proof of Claim Claimant   Exhibit A -
  1300

  1301
             Eminem, Dr. Dre

             Eminem, King Tech, Sway ft. DJ Revolution
                                                                      Bad Guys Always Die

                                                                      Get You Mad
                                                                                                                     Proof of Claim Pg 33 of 107
                                                                                                                       SR0000847965

                                                                                                                       SR0000847965
                                                                                                                                                                           UMG Recordings, Inc.

                                                                                                                                                                           UMG Recordings, Inc.

  1302       Eminem, Obie Trice, Stat Quo, Bobby Creekwater, Cashis   We're Back                                       SR0000401289                                        UMG Recordings, Inc.

  1303       Eminem, Redman                                           Off The Wall                                     SR0000284452                                        UMG Recordings, Inc.

  1304       Eric Clapton                                             Cocaine                                          SR0000001112                                        UMG Recordings, Inc.

  1305       Eric Clapton                                             I Shot the Sheriff                               N16785                                              UMG Recordings, Inc.

  1306       Eric Clapton                                             Knockin' On Heaven's Door                        N25879                                              UMG Recordings, Inc.

  1307       Eric Clapton                                             Let It Grow                                      N16809; RE0000866829                                UMG Recordings, Inc.

  1308       Eric Clapton                                             Promises                                         SR0000004291                                        UMG Recordings, Inc.

  1309       Eric Clapton                                             Wonderful Tonight                                SR0000001112                                        UMG Recordings, Inc.

  1310       Fall Out Boy                                             Immortals                                        SR0000766550                                        UMG Recordings, Inc.

  1311       Fall Out Boy                                             The Kids Aren't Alright                          SR0000766934                                        UMG Recordings, Inc.

  1312       Fall Out Boy                                             Twin Skeleton's (Hotel In NYC)                   SR0000766550                                        UMG Recordings, Inc.

  1313       Fall Out Boy ft. Juicy J                                 Centuries                                        SR0000750127                                        UMG Recordings, Inc.

  1314       Far East Movement ft. Ryan Tedder                        Rocketeer                                        SR0000664587                                        UMG Recordings, Inc.

  1315       French Montana ft. The Weeknd                            Gifted                                           SR0000722499                                        UMG Recordings, Inc.

  1316       French Montana ft. Trey Songz, Fabolous                  40                                               SR0000722499                                        UMG Recordings, Inc.

  1317       G-Unit                                                   G'D Up                                           SR0000337759                                        UMG Recordings, Inc.

  1318       G-Unit                                                   Poppin' Them Thangs                              SR0000337759                                        UMG Recordings, Inc.

  1319       Game                                                     Drug Test                                        SR0000685461                                        UMG Recordings, Inc.

  1320       Godsmack                                                 I Stand Alone                                    SR0000329097                                        UMG Recordings, Inc.

  1321       Godsmack                                                 Keep Away                                        SR0000351054                                        UMG Recordings, Inc.

  1322       Godsmack                                                 Livin In Sin                                     SR0000387181                                        UMG Recordings, Inc.

  1323       Godsmack                                                 Touché                                           SR0000351054                                        UMG Recordings, Inc.

  1324       Godsmack                                                 Vampires                                         SR0000293376                                        UMG Recordings, Inc.

  1325       Godsmack                                                 Voices                                           SR0000351054                                        UMG Recordings, Inc.

  1326       Godsmack                                                 Voodoo                                           SR0000616341                                        UMG Recordings, Inc.

  1327       Godsmack                                                 Voodoo Too                                       SR0000387181                                        UMG Recordings, Inc.


  1328       Godsmack                                                 War And Peace                                    SR0000668958                                        UMG Recordings, Inc.

  1329       Godsmack                                                 What’s Next?                                     SR0000755619                                        UMG Recordings, Inc.

  1330       Godsmack                                                 Whatever                                         SR0000241879                                        UMG Recordings, Inc.

  1331       Guns N' Roses                                            Ain't Goin' Down No More                         SR0000862150                                        UMG Recordings, Inc.

  1332       Gwen Stefani                                             Breakin' Up                                      SR0000400614                                        UMG Recordings, Inc.

  1333       Gwen Stefani                                             Bubble Pop Electric                              SR0000364759                                        UMG Recordings, Inc.

  1334       Gwen Stefani                                             Crash                                            SR0000364759                                        UMG Recordings, Inc.

  1335       Gwen Stefani                                             Don't Get It Twisted                             SR0000400614                                        UMG Recordings, Inc.

  1336       Gwen Stefani                                             Early Winter                                     SR0000400614                                        UMG Recordings, Inc.

  1337       Gwen Stefani                                             Fluorescent                                      SR0000400614                                        UMG Recordings, Inc.

  1338       Gwen Stefani                                             Luxurious                                        SR0000364759                                        UMG Recordings, Inc.

  1339       Gwen Stefani                                             Orange County Girl                               SR0000400614                                        UMG Recordings, Inc.

  1340       Gwen Stefani                                             U Started It                                     SR0000400614                                        UMG Recordings, Inc.

  1341       Gwen Stefani ft. Pharrell                                Yummy                                            SR0000400614                                        UMG Recordings, Inc.

  1342       Ice Cube                                                 Can You Bounce?                                  SR0000287324                                        UMG Recordings, Inc.

  1343       Ice Cube                                                 Dinner With The CEO                              SR0000287324                                        UMG Recordings, Inc.

  1344       Ice Cube                                                 Givin' Up The Nappy Dug Out                      SR0000144674                                        UMG Recordings, Inc.

  1345       Ice Cube                                                 Gotta Be Insanity                                SR0000287324                                        UMG Recordings, Inc.

  1346       Ice Cube                                                 Mental Warfare (Insert)                          SR0000287324                                        UMG Recordings, Inc.

  1347       Ice Cube                                                 N**** Of The Century                             SR0000287324                                        UMG Recordings, Inc.

  1348       Ice Cube                                                 Record Company Pimpin'                           SR0000287324                                        UMG Recordings, Inc.

  1349       Ice Cube                                                 Roll All Day                                     SR0000287324                                        UMG Recordings, Inc.

  1350       Ice Cube                                                 Steady Mobbin'                                   SR0000144674                                        UMG Recordings, Inc.

  1351       Ice Cube                                                 Supreme Hustle                                   SR0000287324                                        UMG Recordings, Inc.

  1352       Ice Cube                                                 The Wrong N***a To F**k Wit                      SR0000144674                                        UMG Recordings, Inc.

  1353       Ice Cube                                                 Waitin' Ta Hate                                  SR0000287324                                        UMG Recordings, Inc.

  1354       Ice Cube                                                 You Can Do It                                    SR0000279277                                        UMG Recordings, Inc.

  1355       Ice Cube ft. Chris Rock                                  You Ain't Gotta Lie (Ta Kick It)                 SR0000287324                                        UMG Recordings, Inc.

  1356       Ice Cube ft. Dr. Dre, MC Ren                             Hello                                            SR0000287324                                        UMG Recordings, Inc.

  1357       Ice Cube ft. Krayzie Bone                                Until We Rich                                    SR0000287324                                        UMG Recordings, Inc.

  1358       India.Arie                                               Always In My Head                                SR0000295599                                        UMG Recordings, Inc.

  1359       India.Arie                                               Back To The Middle                               SR0000295599                                        UMG Recordings, Inc.

  1360       India.Arie                                               Beautiful                                        SR0000295599                                        UMG Recordings, Inc.

  1361       India.Arie                                               Beautiful Flower                                 SR0000625716                                        UMG Recordings, Inc.

  1362       India.Arie                                               Beautiful Surprise                               SR0000317750                                        UMG Recordings, Inc.

  1363       India.Arie                                               Better People                                    SR0000391512                                        UMG Recordings, Inc.

  1364       India.Arie                                               Brown Skin                                       SR0000295599                                        UMG Recordings, Inc.

  1365       India.Arie                                               Butterfly                                        SR0000661631                                        UMG Recordings, Inc.

  1366       India.Arie                                               Can I Walk With You                              SR0000317750                                        UMG Recordings, Inc.

  1367       India.Arie                                               Cocoa Butter                                     SR0000721176                                        UMG Recordings, Inc.

  1368       India.Arie                                               Complicated Melody                               SR0000317750                                        UMG Recordings, Inc.

  1369       India.Arie                                               Get It Together                                  SR0000317750                                        UMG Recordings, Inc.

  1370       India.Arie                                               God Is Real                                      SR0000317750                                        UMG Recordings, Inc.

  1371       India.Arie                                               Good Man                                         SR0000317750                                        UMG Recordings, Inc.

  1372       India.Arie                                               Good Mourning                                    SR0000391512                                        UMG Recordings, Inc.

  1373       India.Arie                                               Gratitude                                        SR0000317750                                        UMG Recordings, Inc.

  1374       India.Arie                                               Growth                                           SR0000317750                                        UMG Recordings, Inc.

  1375       India.Arie                                               He Heals Me                                      SR0000625716                                        UMG Recordings, Inc.

  1376       India.Arie                                               Headed In The Right Direction                    SR0000317750                                        UMG Recordings, Inc.

  1377       India.Arie                                               Healing                                          SR0000317750                                        UMG Recordings, Inc.

  1378       India.Arie                                               I See God In You                                 SR0000295599                                        UMG Recordings, Inc.

  1379       India.Arie                                               India'Song                                       SR0000391512                                        UMG Recordings, Inc.

  1380       India.Arie                                               Interested                                       SR0000317750                                        UMG Recordings, Inc.

  1381       India.Arie                                               Interlude (India.Arie/Acoustic Soul)             SR0000295599                                        UMG Recordings, Inc.

  1382       India.Arie                                               Intro (India.Arie/Acoustic Soul)                 SR0000295599                                        UMG Recordings, Inc.

  1383       India.Arie                                               Intro: Loving                                    SR0000391512                                        UMG Recordings, Inc.

  1384       India.Arie                                               Little Things                                    SR0000319079                                        UMG Recordings, Inc.

  1385       India.Arie                                               Long Goodbye                                     SR0000625716                                        UMG Recordings, Inc.

  1386       India.Arie                                               Nature                                           SR0000295599                                        UMG Recordings, Inc.

  1387       India.Arie                                               Outro (India.Arie/Acoustic Soul)                 SR0000295599                                        UMG Recordings, Inc.

  1388       India.Arie                                               Part Of My Life                                  SR0000295599                                        UMG Recordings, Inc.

  1389       India.Arie                                               Private Party                                    SR0000391512                                        UMG Recordings, Inc.

  1390       India.Arie                                               Promises                                         SR0000295599                                        UMG Recordings, Inc.

  1391       India.Arie                                               Ready For Love                                   SR0000295599                                        UMG Recordings, Inc.

  1392       India.Arie                                               River Rise                                       SR0000625716                                        UMG Recordings, Inc.

  1393       India.Arie                                               Simple                                           SR0000295599                                        UMG Recordings, Inc.

  1394       India.Arie                                               Slow Down                                        SR0000317750                                        UMG Recordings, Inc.

  1395       India.Arie                                               Strength Courage & Wisdom                        SR0000295599                                        UMG Recordings, Inc.

  1396       India.Arie                                               Talk To Her                                      SR0000317750                                        UMG Recordings, Inc.

  1397       India.Arie                                               The Heart Of The Matter                          SR0000391512                                        UMG Recordings, Inc.

  1398       India.Arie                                               The One                                          SR0000317750                                        UMG Recordings, Inc.

  1399       India.Arie                                               The Truth                                        SR0000317750                                        UMG Recordings, Inc.

  1400       India.Arie                                               There's Hope                                     SR0000391512                                        UMG Recordings, Inc.




                                                                                                                                                           Page 14 of 60
Ex. Number                                 20-22476-rdd    Artist                  Doc 1888-1           Track             Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                  Registration Number                                 Proof of Claim Claimant   Exhibit A -
  1401

  1402
             India.Arie

             India.Arie
                                                                    This Too Shall Pass

                                                                    Wings Of Forgiveness
                                                                                                                         Proof of Claim Pg 34 of 107
                                                                                                                           SR0000391512

                                                                                                                           SR0000391512
                                                                                                                                                                               UMG Recordings, Inc.

                                                                                                                                                                               UMG Recordings, Inc.

  1403       India.Arie                                             Wonderful (Stevie Wonder Dedication)                   SR0000295599                                        UMG Recordings, Inc.

  1404       India.Arie ft. Akon                                    I Am Not My Hair                                       SR0000382821                                        UMG Recordings, Inc.

  1405       India.Arie ft. Bonnie Raitt                            I Choose                                               SR0000391512                                        UMG Recordings, Inc.

  1406       India.Arie ft. Dobet Gnahoré                           Pearls                                                 SR0000625716                                        UMG Recordings, Inc.

  1407       India.Arie ft. Gramps Morgan                           Therapy                                                SR0000625716                                        UMG Recordings, Inc.

  1408       India.Arie ft. MC Lyte                                 Psalms 23                                              SR0000625716                                        UMG Recordings, Inc.

  1409       India.Arie ft. Musiq Soulchild                         Chocolate High                                         SR0000625716                                        UMG Recordings, Inc.

  1410       India.Arie ft. Rascal Flatts, Victor Wooten            Summer                                                 SR0000391512                                        UMG Recordings, Inc.

  1411       India.Arie ft. Supercat                                Video                                                  SR0000295599                                        UMG Recordings, Inc.

  1412       India.Arie ft. Swizz Beatz                             I Am Not My Hair                                       SR0000394903                                        UMG Recordings, Inc.

  1413       India.Arie ft. Terrell Carter                          Yellow                                                 SR0000625716                                        UMG Recordings, Inc.

  1414       Jackson 5                                              (I Know) I'm Losing You                                PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1415       Jackson 5                                              (You Were Made) Especially For Me                      RE0000888494; N0000024035                           UMG Recordings, Inc.

  1416       Jackson 5                                              2-4-6-8                                                PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1417       Jackson 5                                              ABC                                                    PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1418       Jackson 5                                              Ain't Nothing Like The Real Thing                      RE0000852796; N00000003430                          UMG Recordings, Inc.

  1419       Jackson 5                                              All I Do Is Think Of You                               RE0000888494; N0000024035                           UMG Recordings, Inc.

  1420       Jackson 5                                              Born To Love You                                       PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1421       Jackson 5                                              Breezy                                                 RE0000888494; N0000024035                           UMG Recordings, Inc.

  1422       Jackson 5                                              Bridge Over Troubled Water                             PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1423       Jackson 5                                              Call Of The Wild                                       RE0000888494; N0000024035                           UMG Recordings, Inc.

  1424       Jackson 5                                              Can I See You In The Morning                           PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1425       Jackson 5                                              Can You Remember                                       PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1426       Jackson 5                                              Chained                                                PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1427       Jackson 5                                              Coming Home                                            SR0000191250                                        UMG Recordings, Inc.

  1428       Jackson 5                                              Corner Of The Sky                                      RE0000852339; N00000005103                          UMG Recordings, Inc.

  1429       Jackson 5                                              Dancing Machine                                        RE0000867366; N18206                                UMG Recordings, Inc.

  1430       Jackson 5                                              Darling Dear                                           PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1431       Jackson 5                                              Don't Know Why I Love You                              PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1432       Jackson 5                                              Don't Let Your Baby Catch You                          RE0000852796; N00000003430                          UMG Recordings, Inc.

  1433       Jackson 5                                              Don't Say Good Bye Again                               RE0000860655; N00000011863                          UMG Recordings, Inc.

  1434       Jackson 5                                              Don't Want To See You Tomorrow                         RE0000852796; N00000003430                          UMG Recordings, Inc.

  1435       Jackson 5                                              E-Ne-Me-Ne-Mi-Ne-Moe (The Choice Is Yours To Pull)     RE0000852796; N00000003430                          UMG Recordings, Inc.

  1436       Jackson 5                                              Everybody Is A Star                                    SR0000191250                                        UMG Recordings, Inc.

  1437       Jackson 5                                              Forever Came Today                                     RE0000888494; N0000024035                           UMG Recordings, Inc.

  1438       Jackson 5                                              Get It Together                                        RE0000860350; N00000008907                          UMG Recordings, Inc.

  1439       Jackson 5                                              Give Love On Christmas Day                             PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1440       Jackson 5                                              Goin' Back To Indiana                                  PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1441       Jackson 5                                              Hallelujah Day                                         RE0000860512; N00000006010                          UMG Recordings, Inc.

  1442       Jackson 5                                              How Funky Is Your Chicken                              PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1443       Jackson 5                                              Hum Along And Dance                                    RE0000860655; N00000011863                          UMG Recordings, Inc.

  1444       Jackson 5                                              I Am Love                                              RE0000867366; N18206                                UMG Recordings, Inc.

  1445       Jackson 5                                              I Can Only Give You Love                               RE0000852796; N00000003430                          UMG Recordings, Inc.

  1446       Jackson 5                                              I Found That Girl                                      PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1447       Jackson 5                                              I Want You Back                                        PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1448       Jackson 5                                              I Will Find A Way                                      PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1449       Jackson 5                                              I'll Bet You                                           PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1450       Jackson 5                                              If I Don't Love You This Way                           RE0000867366; N18206                                UMG Recordings, Inc.

  1451       Jackson 5                                              It All Begins And Ends With Love                       RE0000867366; N18206                                UMG Recordings, Inc.

  1452       Jackson 5                                              It's Too Late To Change The Time                       RE0000860655; N00000011863                          UMG Recordings, Inc.

  1453       Jackson 5                                              It's Your Thing                                        SR0000191250                                        UMG Recordings, Inc.

  1454       Jackson 5                                              Just A Little Misunderstanding                         SR0000191250                                        UMG Recordings, Inc.

  1455       Jackson 5                                              La La (Means I Love You)                               PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1456       Jackson 5                                              Let's Have A Party                                     SR0000191250                                        UMG Recordings, Inc.

  1457       Jackson 5                                              Little Bitty Pretty One                                RE0000852122; N00000000214                          UMG Recordings, Inc.

  1458       Jackson 5                                              Lookin' Through The Windows                            RE0000852796; N00000003430                          UMG Recordings, Inc.

  1459       Jackson 5                                              Love Scenes                                            SR0000191250                                        UMG Recordings, Inc.

  1460       Jackson 5                                              Love's Gone Bad                                        SR0000006347                                        UMG Recordings, Inc.

  1461       Jackson 5                                              Mama I Gotta Brand New Thing (Don't Say No)            RE0000860655; N00000011863                          UMG Recordings, Inc.

  1462       Jackson 5                                              Mama's Pearl                                           PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1463       Jackson 5                                              Maybe Tomorrow                                         PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1464       Jackson 5                                              Money Honey                                            SR0000191250                                        UMG Recordings, Inc.

  1465       Jackson 5                                              Moving Violation                                       RE0000888494; N0000024035                           UMG Recordings, Inc.

  1466       Jackson 5                                              My Cherie Amour                                        PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1467       Jackson 5                                              My Little Baby                                         PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1468       Jackson 5                                              Never Can Say Goodbye                                  PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1469       Jackson 5                                              Nobody                                                 PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1470       Jackson 5                                              Oh How Happy                                           PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1471       Jackson 5                                              Ooh, I'd Love To Be With You                           RE0000860512; N00000006010                          UMG Recordings, Inc.

  1472       Jackson 5                                              Petals                                                 PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1473       Jackson 5                                              Reach In                                               PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1474       Jackson 5                                              Ready Or Not (Here I Come)                             PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1475       Jackson 5                                              Reflections                                            RE0000860655; N00000011863                          UMG Recordings, Inc.

  1476       Jackson 5                                              Rudolph The Red-Nosed Reindeer                         PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1477       Jackson 5                                              Santa Claus Is Coming To Town                          PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1478       Jackson 5                                              She's A Rhythm Child                                   RE0000867366; N18206                                UMG Recordings, Inc.

  1479       Jackson 5                                              She's Good                                             PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1480       Jackson 5                                              Sixteen Candles                                        PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1481       Jackson 5                                              Skywriter                                              RE0000860512; N00000006010                          UMG Recordings, Inc.

  1482       Jackson 5                                              Someday At Christmas                                   PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1483       Jackson 5                                              Stand!                                                 PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1484       Jackson 5                                              Standing In The Shadows Of Love                        PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1485       Jackson 5                                              Sugar Daddy                                            PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1486       Jackson 5                                              Teenage Symphony                                       RE0000908029; N00000033678                          UMG Recordings, Inc.

  1487       Jackson 5                                              The Boogie Man                                         RE0000860512; N00000006010                          UMG Recordings, Inc.

  1488       Jackson 5                                              The Christmas Song                                     PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1489       Jackson 5                                              The Life Of The Party                                  RE0000867366; N18206                                UMG Recordings, Inc.

  1490       Jackson 5                                              The Love I Saw In You Was Just A Mirage                PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1491       Jackson 5                                              The Love You Save                                      PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1492       Jackson 5                                              The Mirrors Of My Mind                                 RE0000867366; N18206                                UMG Recordings, Inc.

  1493       Jackson 5                                              The Wall                                               PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1494       Jackson 5                                              The Young Folks                                        PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1495       Jackson 5                                              Time Explosion                                         RE0000888494; N0000024035                           UMG Recordings, Inc.

  1496       Jackson 5                                              Uppermost                                              RE0000860512; N00000006010                          UMG Recordings, Inc.

  1497       Jackson 5                                              We Can Have Fun                                        SR0000191250                                        UMG Recordings, Inc.

  1498       Jackson 5                                              What You Don't Know                                    RE0000867366; N18206                                UMG Recordings, Inc.

  1499       Jackson 5                                              Whatever You Got, I Want                               RE0000867366; N18206                                UMG Recordings, Inc.

  1500       Jackson 5                                              Who's Lovin' You                                       PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1501       Jackson 5                                              World Of Sunshine                                      RE0000860512; N00000006010                          UMG Recordings, Inc.




                                                                                                                                                               Page 15 of 60
Ex. Number                                20-22476-rdd Artist                          Doc 1888-1               Track                   Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                                Registration Number                                 Proof of Claim Claimant   Exhibit A -
  1502

  1503
             Jackson 5

             Jackson 5
                                                                         You Ain't Giving Me What I Want (So I'm Taking It All Back)

                                                                         You Made Me What I Am
                                                                                                                                       Proof of Claim Pg 35 of 107
                                                                                                                                         SR0000191250

                                                                                                                                         RE0000860512; N00000006010
                                                                                                                                                                                             UMG Recordings, Inc.

                                                                                                                                                                                             UMG Recordings, Inc.

  1504       Jackson 5                                                   You Need Love Like I Do (Don't You?)                            RE0000860655; N00000011863                          UMG Recordings, Inc.

  1505       Jackson 5                                                   You've Changed                                                  PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1506       Jackson 5                                                   Zip A Dee Doo Dah                                               PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1507       Jackson 5 ft. Michael Jackson                               Joyful Jukebox Music                                            RE0000908682; N00000036834                          UMG Recordings, Inc.

  1508       Jackson 5 ft. Michael Jackson                               Love Is The Thing You Need                                      SR0000191250                                        UMG Recordings, Inc.

  1509       Jackson 5 ft. Michael Jackson                               Make Tonight All Mine                                           SR0000191250                                        UMG Recordings, Inc.

  1510       Jackson 5 ft. Michael Jackson                               Pride And Joy                                                   SR0000191250                                        UMG Recordings, Inc.

  1511       Jackson 5 ft. Michael Jackson                               The Eternal Light                                               SR0000191250                                        UMG Recordings, Inc.

  1512       Jadakiss                                                    Air It Out                                                      SR0000356267                                        UMG Recordings, Inc.

  1513       Jadakiss                                                    Bring You Down                                                  SR0000356267                                        UMG Recordings, Inc.

  1514       Jadakiss                                                    By Your Side                                                    SR0000356267                                        UMG Recordings, Inc.

  1515       Jadakiss                                                    Gettin' It In                                                   SR0000356267                                        UMG Recordings, Inc.

  1516       Jadakiss                                                    Hot Sauce To Go                                                 SR0000356267                                        UMG Recordings, Inc.

  1517       Jadakiss                                                    I'm Goin Back                                                   SR0000356267                                        UMG Recordings, Inc.

  1518       Jadakiss                                                    Intro                                                           SR0000356267                                        UMG Recordings, Inc.

  1519       Jadakiss                                                    Kiss Of Death                                                   SR0000356267                                        UMG Recordings, Inc.

  1520       Jadakiss                                                    Real Hip Hop                                                    SR0000356267                                        UMG Recordings, Inc.

  1521       Jadakiss                                                    Shine                                                           SR0000356267                                        UMG Recordings, Inc.

  1522       Jadakiss                                                    Shoot Outs                                                      SR0000356267                                        UMG Recordings, Inc.

  1523       Jadakiss                                                    Time's Up                                                       SR0000359032                                        UMG Recordings, Inc.

  1524       Jadakiss                                                    U Make Me Wanna                                                 SR0000356267                                        UMG Recordings, Inc.

  1525       Jadakiss                                                    Welcome To D-Block                                              SR0000356267                                        UMG Recordings, Inc.

  1526       Jadakiss                                                    What You So Mad At??                                            SR0000360666                                        UMG Recordings, Inc.

  1527       Jadakiss                                                    Why [Dirty Version]                                             SR0000360666                                        UMG Recordings, Inc.

  1528       James Morrison ft. Nelly Furtado                            Broken Strings                                                  SR0000629431                                        UMG Recordings, Inc.

  1529       Jax Jones ft. Demi Lovato, Stefflon Don                     Instruction                                                     SR0000803980                                        UMG Recordings, Inc.

  1530       JAY Z, Kanye West ft. Otis Redding                          Otis                                                            SR0000683713                                        UMG Recordings, Inc.

  1531       Jeezy, Trae                                                 Recession                                                       SR0000616586                                        UMG Recordings, Inc.

  1532       Jeremih                                                     Pass Dat                                                        SR0000775469                                        UMG Recordings, Inc.

  1533       Jermaine Jackson                                            Daddy's Home                                                    RE0000852704; N00000002085                          UMG Recordings, Inc.

  1534       Jermaine Jackson                                            That's How Love Goes                                            RE0000852704; N00000002085                          UMG Recordings, Inc.

  1535       Joe Cocker                                                  Cry Me A River                                                  PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1536       Joe Cocker                                                  Darling Be Home Soon                                            PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1537       Joe Cocker                                                  Delta Lady                                                      PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1538       Joe Cocker                                                  Feelin' Alright                                                 PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1539       Joe Cocker                                                  High Time We Went                                               RE0000852754; N00000002917                          UMG Recordings, Inc.

  1540       Joe Cocker                                                  I Can Stand A Little Rain                                       N00000017376                                        UMG Recordings, Inc.

  1541       Joe Cocker                                                  Many Rivers To Cross                                            SR0000036158                                        UMG Recordings, Inc.

  1542       Joe Cocker                                                  Marjorine                                                       PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1543       Joe Cocker                                                  Performance                                                     N00000017376                                        UMG Recordings, Inc.

  1544       Joe Cocker                                                  She Came In Through The Bathroom Window                         PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1545       Joe Cocker                                                  The Letter                                                      PRE-1972 Sound Recording                            UMG Recordings, Inc.

  1546       Joe Cocker                                                  Woman To Woman                                                  RE0000852696; N00000002010                          UMG Recordings, Inc.

  1547       Joe Cocker                                                  You Are So Beautiful                                            N00000017376                                        UMG Recordings, Inc.

  1548       Joe Cocker & Jennifer Warnes                                Up Where We Belong                                              SR0000037411                                        UMG Recordings, Inc.

  1549       John Newman                                                 Love Me Again                                                   SR0000726970                                        UMG Recordings, Inc.

  1550       Jon Bon Jovi                                                August 7, 4:15                                                  SR0000188766                                        UMG Recordings, Inc.

  1551       Jon Bon Jovi                                                Destination Anywhere                                            SR0000188766                                        UMG Recordings, Inc.

  1552       Jon Bon Jovi                                                Every Word Was A Piece Of My Heart                              SR0000188766                                        UMG Recordings, Inc.

  1553       Jon Bon Jovi                                                It's Just Me                                                    SR0000188766                                        UMG Recordings, Inc.

  1554       Jon Bon Jovi                                                Janie, Don't Take Your Love To Town                             SR0000188766                                        UMG Recordings, Inc.

  1555       Jon Bon Jovi                                                Learning How To Fall                                            SR0000188766                                        UMG Recordings, Inc.

  1556       Jon Bon Jovi                                                Little City                                                     SR0000188766                                        UMG Recordings, Inc.

  1557       Jon Bon Jovi                                                Midnight In Chelsea                                             SR0000188766                                        UMG Recordings, Inc.

  1558       Jon Bon Jovi                                                Naked                                                           SR0000188766                                        UMG Recordings, Inc.

  1559       Jon Bon Jovi                                                Not Running Anymore                                             SR0000717741                                        UMG Recordings, Inc.

  1560       Jon Bon Jovi                                                Old Habits Die Hard                                             SR0000717741                                        UMG Recordings, Inc.

  1561       Jon Bon Jovi                                                Queen Of New Orleans                                            SR0000188766                                        UMG Recordings, Inc.

  1562       Jon Bon Jovi                                                Staring At Your Window With A Suitcase In My Hand               SR0000188766                                        UMG Recordings, Inc.

  1563       Jon Bon Jovi                                                Ugly                                                            SR0000188766                                        UMG Recordings, Inc.

  1564       Justin Bieber                                               All Bad                                                         SR0000733273                                        UMG Recordings, Inc.

  1565       Justin Bieber                                               All That Matters                                                SR0000733273                                        UMG Recordings, Inc.

  1566       Justin Bieber                                               Bad Day                                                         SR0000732686                                        UMG Recordings, Inc.

  1567       Justin Bieber                                               Change Me                                                       SR0000733273                                        UMG Recordings, Inc.

  1568       Justin Bieber                                               Heartbreaker                                                    SR0000733273                                        UMG Recordings, Inc.

  1569       Justin Bieber                                               Hold Tight                                                      SR0000733273                                        UMG Recordings, Inc.

  1570       Justin Bieber                                               One Life                                                        SR0000736955                                        UMG Recordings, Inc.

  1571       Justin Bieber                                               Recovery                                                        SR0000733273                                        UMG Recordings, Inc.

  1572       Justin Bieber                                               Roller Coaster                                                  SR0000733273                                        UMG Recordings, Inc.

  1573       Justin Bieber                                               Swap It Out                                                     SR0000736955                                        UMG Recordings, Inc.

  1574       Justin Bieber ft. Big Sean                                  Memphis                                                         SR0000736955                                        UMG Recordings, Inc.

  1575       Justin Bieber ft. Chance The Rapper                         Confident                                                       SR0000733273                                        UMG Recordings, Inc.

  1576       Justin Bieber ft. Future                                    What's Hatnin'                                                  SR0000736955                                        UMG Recordings, Inc.

  1577       Justin Bieber ft. Jessica Jarrell                           Overboard                                                       SR0000647657                                        UMG Recordings, Inc.

  1578       Justin Bieber ft. Lil Wayne                                 Backpack                                                        SR0000736955                                        UMG Recordings, Inc.

  1579       Justin Bieber ft. R. Kelly                                  PYD                                                             SR0000733273                                        UMG Recordings, Inc.

  1580       Kacey Musgraves                                             Back On The Map                                                 SR0000717697                                        UMG Recordings, Inc.

  1581       Kacey Musgraves                                             Blowin' Smoke                                                   SR0000717697                                        UMG Recordings, Inc.

  1582       Kacey Musgraves                                             Dandelion                                                       SR0000717697                                        UMG Recordings, Inc.

  1583       Kacey Musgraves                                             Follow Your Arrow                                               SR0000717697                                        UMG Recordings, Inc.

  1584       Kacey Musgraves                                             I Miss You                                                      SR0000717697                                        UMG Recordings, Inc.

  1585       Kacey Musgraves                                             It Is What It Is                                                SR0000717697                                        UMG Recordings, Inc.

  1586       Kacey Musgraves                                             Keep It To Yourself                                             SR0000717697                                        UMG Recordings, Inc.

  1587       Kacey Musgraves                                             Merry Go 'Round                                                 SR0000711865                                        UMG Recordings, Inc.

  1588       Kacey Musgraves                                             My House                                                        SR0000717697                                        UMG Recordings, Inc.

  1589       Kacey Musgraves                                             Silver Lining                                                   SR0000717697                                        UMG Recordings, Inc.

  1590       Kacey Musgraves                                             Step Off                                                        SR0000717697                                        UMG Recordings, Inc.

  1591       Kacey Musgraves                                             Stupid                                                          SR0000717697                                        UMG Recordings, Inc.

  1592       Kanye West                                                  Champion                                                        SR0000615020                                        UMG Recordings, Inc.

  1593       Kanye West                                                  Good Morning                                                    SR0000615020                                        UMG Recordings, Inc.

  1594       Kanye West                                                  Who Will Survive In America                                     SR0000683430                                        UMG Recordings, Inc.

  1595       Kanye West ft. Bon Iver                                     Lost In The World                                               SR0000683430                                        UMG Recordings, Inc.

  1596       Kanye West ft. Kid Cudi, Raekwon                            Gorgeous                                                        SR0000683430                                        UMG Recordings, Inc.

  1597       Kanye West ft. Mos Def, Al Be Back                          Good Night                                                      SR0000614872                                        UMG Recordings, Inc.

  1598       Kanye West ft. Mos Def, Freeway, The Boys Choir Of Harlem   Two Words                                                       SR0000343120                                        UMG Recordings, Inc.

  1599       Kanye West ft. Rick Ross                                    Devil In A New Dress                                            SR0000683430                                        UMG Recordings, Inc.

  1600       Kanye West, JAY-Z                                           H•A•M                                                           SR0000673731                                        UMG Recordings, Inc.

  1601       Kendrick Lamar                                              Backseat Freestyle                                              SR0000710032                                        UMG Recordings, Inc.

  1602       Kendrick Lamar                                              Black Boy Fly                                                   SR0000710032                                        UMG Recordings, Inc.




                                                                                                                                                                             Page 16 of 60
Ex. Number                                20-22476-rdd  Artist                Doc 1888-1                 Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                        Registration Number                                 Proof of Claim Claimant   Exhibit A -
  1603

  1604
             Kendrick Lamar

             Kendrick Lamar
                                                                 good kid

                                                                 Sherane a.k.a Master Splinter’s Daughter
                                                                                                                 Proof of Claim Pg 36 of 107
                                                                                                                   SR0000710032

                                                                                                                   SR0000710032
                                                                                                                                                                     UMG Recordings, Inc.

                                                                                                                                                                     UMG Recordings, Inc.

  1605       Kendrick Lamar                                      Sing About Me, I'm Dying Of Thirst                SR0000710032                                      UMG Recordings, Inc.

  1606       Kendrick Lamar                                      Swimming Pools (Drank) (Explicit)                 SR0000705077                                      UMG Recordings, Inc.

  1607       Kendrick Lamar                                      The Art of Peer Pressure                          SR0000710032                                      UMG Recordings, Inc.

  1608       Kendrick Lamar ft. Anna Wise                        Real                                              SR0000710032                                      UMG Recordings, Inc.

  1609       Kendrick Lamar ft. Dr. Dre                          Compton                                           SR0000710030                                      UMG Recordings, Inc.


  1610       Kendrick Lamar ft. Dr. Dre                          The Recipe                                        SR0000698477                                      UMG Recordings, Inc.

  1611       Kendrick Lamar ft. Drake                            Poetic Justice                                    SR0000710032                                      UMG Recordings, Inc.

  1612       Kendrick Lamar ft. Jay Rock                         Money Trees                                       SR0000710032                                      UMG Recordings, Inc.

  1613       Kendrick Lamar ft. JAY Z                            Bitch, Don’t Kill My Vibe                         SR0000720099                                      UMG Recordings, Inc.

  1614       Kendrick Lamar ft. Mary J. Blige                    Now Or Never                                      SR0000710032                                      UMG Recordings, Inc.

  1615       Kendrick Lamar ft. MC Eiht                          m.A.A.d city                                      SR0000710032                                      UMG Recordings, Inc.

  1616       Keyshia Cole                                        A Different Me "Intro"                            SR0000622772                                      UMG Recordings, Inc.

  1617       Keyshia Cole                                        A Different Me "Outro"                            SR0000622772                                      UMG Recordings, Inc.

  1618       Keyshia Cole                                        Beautiful Music                                   SR0000622772                                      UMG Recordings, Inc.

  1619       Keyshia Cole                                        Brand New                                         SR0000622772                                      UMG Recordings, Inc.

  1620       Keyshia Cole                                        Erotic                                            SR0000622772                                      UMG Recordings, Inc.

  1621       Keyshia Cole                                        Make Me Over                                      SR0000622772                                      UMG Recordings, Inc.


  1622       Keyshia Cole                                        Playa Cardz Right                                 SR0000622774                                      UMG Recordings, Inc.

  1623       Keyshia Cole                                        Please Don't Stop                                 SR0000622772                                      UMG Recordings, Inc.

  1624       Keyshia Cole                                        This Is Us                                        SR0000622772                                      UMG Recordings, Inc.

  1625       Keyshia Cole                                        Thought You Should Know                           SR0000622772                                      UMG Recordings, Inc.

  1626       Keyshia Cole                                        Where This Love Could End Up                      SR0000622772                                      UMG Recordings, Inc.

  1627       Keyshia Cole                                        You Complete Me                                   SR0000622772                                      UMG Recordings, Inc.

  1628       Keyshia Cole ft. Amina Harris                       No Other                                          SR0000622772                                      UMG Recordings, Inc.

  1629       Keyshia Cole ft. Monica                             Trust                                             SR0000622772                                      UMG Recordings, Inc.

  1630       Keyshia Cole ft. Nas                                Oh-Oh, Yeah -Yea                                  SR0000622772                                      UMG Recordings, Inc.

  1631       Kid Cudi                                            Alive (Nightmare)                                 SR0000637865                                      UMG Recordings, Inc.

  1632       Kid Cudi                                            All Along                                         SR0000696989                                      UMG Recordings, Inc.

  1633       Kid Cudi                                            Ashin’ Kusher                                     SR0000696989                                      UMG Recordings, Inc.

  1634       Kid Cudi                                            Burn Baby Burn                                    SR0000720054                                      UMG Recordings, Inc.

  1635       Kid Cudi                                            Cold Blooded                                      SR0000720054                                      UMG Recordings, Inc.

  1636       Kid Cudi                                            Cudi Zone                                         SR0000637865                                      UMG Recordings, Inc.

  1637       Kid Cudi                                            Day 'N' Nite (Nightmare)                          SR0000637865                                      UMG Recordings, Inc.

  1638       Kid Cudi                                            Enter Galactic (Love Connection Part I)           SR0000637865                                      UMG Recordings, Inc.

  1639       Kid Cudi                                            Erase Me                                          SR0000695773                                      UMG Recordings, Inc.

  1640       Kid Cudi                                            GHOST!                                            SR0000696989                                      UMG Recordings, Inc.

  1641       Kid Cudi                                            Heart Of A Lion (Kid Cudi Theme Music)            SR0000637865                                      UMG Recordings, Inc.

  1642       Kid Cudi                                            In My Dreams (Cudder Anthem)                      SR0000637865                                      UMG Recordings, Inc.

  1643       Kid Cudi                                            Just What I Am (feat. King Chip) [Explicit]       SR0000710267                                      UMG Recordings, Inc.

  1644       Kid Cudi                                            King Wizard                                       SR0000715311                                      UMG Recordings, Inc.

  1645       Kid Cudi                                            Lord Of The Sad And Lonely                        SR0000720054                                      UMG Recordings, Inc.

  1646       Kid Cudi                                            Mad Solar                                         SR0000720054                                      UMG Recordings, Inc.

  1647       Kid Cudi                                            Marijuana                                         SR0000696989                                      UMG Recordings, Inc.

  1648       Kid Cudi                                            Mojo So Dope                                      SR0000696989                                      UMG Recordings, Inc.

  1649       Kid Cudi                                            Mr. Rager                                         SR0000695775                                      UMG Recordings, Inc.

  1650       Kid Cudi                                            New York City Rage Fest                           SR0000720054                                      UMG Recordings, Inc.

  1651       Kid Cudi                                            REVOFEV                                           SR0000696989                                      UMG Recordings, Inc.

  1652       Kid Cudi                                            Simple As...                                      SR0000637865                                      UMG Recordings, Inc.

  1653       Kid Cudi                                            Sky Might Fall                                    SR0000637865                                      UMG Recordings, Inc.

  1654       Kid Cudi                                            Solo Dolo (Nightmare)                             SR0000637865                                      UMG Recordings, Inc.

  1655       Kid Cudi                                            Soundtrack 2 My Life                              SR0000637865                                      UMG Recordings, Inc.

  1656       Kid Cudi                                            The Flight Of The Moon Man                        SR0000720054                                      UMG Recordings, Inc.

  1657       Kid Cudi                                            The Mood                                          SR0000696989                                      UMG Recordings, Inc.

  1658       Kid Cudi                                            The Resurrection Of Scott Mescudi                 SR0000720054                                      UMG Recordings, Inc.

  1659       Kid Cudi                                            Trapped In My Mind                                SR0000696989                                      UMG Recordings, Inc.

  1660       Kid Cudi                                            Unfuckwittable                                    SR0000720054                                      UMG Recordings, Inc.

  1661       Kid Cudi                                            Up Up & Away                                      SR0000637865                                      UMG Recordings, Inc.

  1662       Kid Cudi                                            We Aite (Wake Your Mind Up)                       SR0000696989                                      UMG Recordings, Inc.

  1663       Kid Cudi                                            Wild’n Cuz I’m Young                              SR0000696989                                      UMG Recordings, Inc.

  1664       Kid Cudi ft. Billy Craven                           My World                                          SR0000637865                                      UMG Recordings, Inc.

  1665       Kid Cudi ft. Cage, St. Vincent                      MANIAC                                            SR0000696989                                      UMG Recordings, Inc.

  1666       Kid Cudi ft. Cee-Lo                                 Scott Mescudi Vs. The World                       SR0000696989                                      UMG Recordings, Inc.

  1667       Kid Cudi ft. Chip Tha Ripper                        Hyyerr                                            SR0000637865                                      UMG Recordings, Inc.

  1668       Kid Cudi ft. Father John Misty                      Young Lady                                        SR0000720054                                      UMG Recordings, Inc.

  1669       Kid Cudi ft. GLC, Chip Tha Ripper, Nicole Wray      The End                                           SR0000696989                                      UMG Recordings, Inc.

  1670       Kid Cudi ft. Haim                                   Red Eye                                           SR0000720054                                      UMG Recordings, Inc.

  1671       Kid Cudi ft. Kanye West, Common                     Make Her Say                                      SR0000641951                                      UMG Recordings, Inc.

  1672       Kid Cudi ft. Kendrick Lamar                         Solo Dolo Part II                                 SR0000720054                                      UMG Recordings, Inc.

  1673       Kid Cudi ft. King Chip, A$AP Rocky                  Brothers                                          SR0000720054                                      UMG Recordings, Inc.

  1674       Kid Cudi ft. Mary J. Blige                          Don’t Play This Song                              SR0000696989                                      UMG Recordings, Inc.

  1675       Kid Cudi ft. Mary J. Blige                          These Worries                                     SR0000696989                                      UMG Recordings, Inc.

  1676       Kid Cudi ft. MGMT, Ratatat                          Pursuit Of Happiness (Nightmare)                  SR0000637865                                      UMG Recordings, Inc.

  1677       Kid Cudi ft. Michael Bolton, King Chip              Afterwards (Bring Yo Friends)                     SR0000720054                                      UMG Recordings, Inc.

  1678       Kid Cudi ft. RZA                                    Beez                                              SR0000720054                                      UMG Recordings, Inc.

  1679       Kid Cudi ft. Too $hort                              Girls                                             SR0000720055                                      UMG Recordings, Inc.

  1680       Kiss                                                100,000 Years                                     RE0000867636; N00000013685                        UMG Recordings, Inc.

  1681       Kiss                                                A Million To One                                  SR0000049428                                      UMG Recordings, Inc.

  1682       Kiss                                                A World Without Heroes                            SR0000031822                                      UMG Recordings, Inc.

  1683       Kiss                                                All Hell's Breakin' Loose                         SR0000049428                                      UMG Recordings, Inc.

  1684       Kiss                                                Almost Human                                      RE0000926390; N00000043191                        UMG Recordings, Inc.

  1685       Kiss                                                And On The 8th Day                                SR0000049428                                      UMG Recordings, Inc.

  1686       Kiss                                                Any Way You Slice It                              SR0000077557                                      UMG Recordings, Inc.

  1687       Kiss                                                Baby Driver                                       RE0000908713; N00000037138                        UMG Recordings, Inc.

  1688       Kiss                                                Bang Bang You                                     SR0000087124                                      UMG Recordings, Inc.

  1689       Kiss                                                Beth                                              RE0000908671; N00000036664                        UMG Recordings, Inc.

  1690       Kiss                                                Betrayed                                          SR0000107663                                      UMG Recordings, Inc.

  1691       Kiss                                                Black Diamond                                     RE0000867636; N00000013685                        UMG Recordings, Inc.

  1692       Kiss                                                Boomerang                                         SR0000107663                                      UMG Recordings, Inc.

  1693       Kiss                                                Burn Bitch Burn                                   SR0000068080                                      UMG Recordings, Inc.

  1694       Kiss                                                Cadillac Dreams                                   SR0000107663                                      UMG Recordings, Inc.

  1695       Kiss                                                Carr Jam 1981                                     SR0000146240                                      UMG Recordings, Inc.

  1696       Kiss                                                Childhood's End                                   SR0000243944                                      UMG Recordings, Inc.

  1697       Kiss                                                Christine Sixteen                                 RE0000926390; N00000043191                        UMG Recordings, Inc.

  1698       Kiss                                                Cold Gin                                          RE0000867636; N00000013685                        UMG Recordings, Inc.

  1699       Kiss                                                Crazy Crazy Nights                                SR0000087124                                      UMG Recordings, Inc.

  1700       Kiss                                                Dance All Over Your Face                          SR0000049428                                      UMG Recordings, Inc.

  1701       Kiss                                                Dark Light                                        SR0000031822                                      UMG Recordings, Inc.

  1702       Kiss                                                Detroit Rock City                                 RE0000908621; N00000036078                        UMG Recordings, Inc.




                                                                                                                                                     Page 17 of 60
Ex. Number          20-22476-rdd
                       Artist                   Doc 1888-1               Track        Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                              Registration Number                                 Proof of Claim Claimant   Exhibit A -
  1703

  1704
             Kiss

             Kiss
                                   Deuce

                                   Do You Love Me
                                                                                     Proof of Claim Pg 37 of 107
                                                                                       RE0000867636; N00000013685

                                                                                       RE0000908419; N00000030780
                                                                                                                                           UMG Recordings, Inc.

                                                                                                                                           UMG Recordings, Inc.

  1705       Kiss                  Domino                                              SR0000146240                                        UMG Recordings, Inc.

  1706       Kiss                  Dreamin'                                            SR0000258037                                        UMG Recordings, Inc.

  1707       Kiss                  Escape From The Island                              SR0000031822                                        UMG Recordings, Inc.

  1708       Kiss                  Every Time I Look At You                            SR0000146240                                        UMG Recordings, Inc.

  1709       Kiss                  Exciter                                             SR0000049428                                        UMG Recordings, Inc.

  1710       Kiss                  Fanfare                                             SR0000031822                                        UMG Recordings, Inc.

  1711       Kiss                  Firehouse                                           RE0000867636; N00000013685                          UMG Recordings, Inc.

  1712       Kiss                  Fits Like A Glove                                   SR0000049428                                        UMG Recordings, Inc.

  1713       Kiss                  Flaming Youth                                       RE0000908419; N00000030780                          UMG Recordings, Inc.

  1714       Kiss                  Forever                                             SR0000107663                                        UMG Recordings, Inc.

  1715       Kiss                  Get All You Can Take                                SR0000068080                                        UMG Recordings, Inc.

  1716       Kiss                  Gimme More                                          SR0000049428                                        UMG Recordings, Inc.

  1717       Kiss                  God Gave Rock 'N' Roll To You II                    SR0000146240                                        UMG Recordings, Inc.

  1718       Kiss                  God Of Thunder                                      RE0000908419; N00000030780                          UMG Recordings, Inc.

  1719       Kiss                  Good Girl Gone Bad                                  SR0000087124                                        UMG Recordings, Inc.

  1720       Kiss                  Got Love For Sale                                   RE0000926390; N00000043191                          UMG Recordings, Inc.

  1721       Kiss                  Great Expectations                                  RE0000908419; N00000030780                          UMG Recordings, Inc.

  1722       Kiss                  Hard Luck Woman                                     RE0000908713; N00000037138                          UMG Recordings, Inc.

  1723       Kiss                  Hate                                                SR0000243944                                        UMG Recordings, Inc.

  1724       Kiss                  Heart Of Chrome                                     SR0000146240                                        UMG Recordings, Inc.

  1725       Kiss                  Heaven's On Fire                                    SR0000068080                                        UMG Recordings, Inc.

  1726       Kiss                  Hell Or High Water                                  SR0000087124                                        UMG Recordings, Inc.

  1727       Kiss                  Hide Your Heart                                     SR0000107663                                        UMG Recordings, Inc.

  1728       Kiss                  Hooligan                                            RE0000926390; N00000043191                          UMG Recordings, Inc.

  1729       Kiss                  I                                                   SR0000031822                                        UMG Recordings, Inc.

  1730       Kiss                  I Confess                                           SR0000243944                                        UMG Recordings, Inc.

  1731       Kiss                  I Finally Found My Way                              SR0000258037                                        UMG Recordings, Inc.

  1732       Kiss                  I Just Wanna                                        SR0000146240                                        UMG Recordings, Inc.

  1733       Kiss                  I Pledge Allegiance To The State Of Rock & Roll     SR0000258037                                        UMG Recordings, Inc.

  1734       Kiss                  I Stole Your Love                                   RE0000926390; N00000043191                          UMG Recordings, Inc.

  1735       Kiss                  I Walk Alone                                        SR0000243944                                        UMG Recordings, Inc.

  1736       Kiss                  I Want You                                          RE0000908713; N00000037138                          UMG Recordings, Inc.

  1737       Kiss                  I Will Be There                                     SR0000243944                                        UMG Recordings, Inc.

  1738       Kiss                  I'll Fight Hell To Hold You                         SR0000087124                                        UMG Recordings, Inc.

  1739       Kiss                  I'm Alive                                           SR0000077557                                        UMG Recordings, Inc.

  1740       Kiss                  I've Had Enough (Into The Fire)                     SR0000068080                                        UMG Recordings, Inc.

  1741       Kiss                  In My Head                                          SR0000243944                                        UMG Recordings, Inc.

  1742       Kiss                  In The Mirror                                       SR0000243944                                        UMG Recordings, Inc.

  1743       Kiss                  Into The Void                                       SR0000258037                                        UMG Recordings, Inc.

  1744       Kiss                  It Never Goes Away                                  SR0000243944                                        UMG Recordings, Inc.

  1745       Kiss                  Journey Of 1000 Years                               SR0000258037                                        UMG Recordings, Inc.

  1746       Kiss                  Jungle                                              SR0000243944                                        UMG Recordings, Inc.

  1747       Kiss                  Just A Boy                                          SR0000031822                                        UMG Recordings, Inc.

  1748       Kiss                  King Of Hearts                                      SR0000107663                                        UMG Recordings, Inc.

  1749       Kiss                  King Of The Mountain                                SR0000077557                                        UMG Recordings, Inc.

  1750       Kiss                  King Of The Night Time World                        N30780; RE0000908419                                UMG Recordings, Inc.

  1751       Kiss                  Kissin' Time                                        RE0000867636; N00000013685                          UMG Recordings, Inc.

  1752       Kiss                  Ladies Room                                         RE0000908713; N00000037138                          UMG Recordings, Inc.

  1753       Kiss                  Let Me Know                                         RE0000867636; N00000013685                          UMG Recordings, Inc.

  1754       Kiss                  Lick It Up                                          SR0000049428                                        UMG Recordings, Inc.

  1755       Kiss                  Little Caesar                                       SR0000107663                                        UMG Recordings, Inc.

  1756       Kiss                  Lonely Is The Hunter                                SR0000068080                                        UMG Recordings, Inc.

  1757       Kiss                  Love 'Em And Leave 'Em                              RE0000908713; N00000037138                          UMG Recordings, Inc.

  1758       Kiss                  Love Gun                                            RE0000926390; N00000043191                          UMG Recordings, Inc.

  1759       Kiss                  Love Theme From Kiss                                RE0000867636; N00000013685                          UMG Recordings, Inc.

  1760       Kiss                  Love's A Deadly Weapon                              SR0000077557                                        UMG Recordings, Inc.

  1761       Kiss                  Love's A Slap In The Face                           SR0000107663                                        UMG Recordings, Inc.

  1762       Kiss                  Makin' Love                                         RE0000908713; N00000037138                          UMG Recordings, Inc.

  1763       Kiss                  Master & Slave                                      SR0000243944                                        UMG Recordings, Inc.

  1764       Kiss                  Mr. Blackwell                                       SR0000031822                                        UMG Recordings, Inc.

  1765       Kiss                  Mr. Speed                                           RE0000908713; N00000037138                          UMG Recordings, Inc.

  1766       Kiss                  Murder In High-Heels                                SR0000068080                                        UMG Recordings, Inc.

  1767       Kiss                  My Way                                              SR0000087124                                        UMG Recordings, Inc.

  1768       Kiss                  No No No                                            SR0000087124                                        UMG Recordings, Inc.

  1769       Kiss                  Not For The Innocent                                SR0000049428                                        UMG Recordings, Inc.

  1770       Kiss                  Nothin' To Lose                                     RE0000867636; N00000013685                          UMG Recordings, Inc.

  1771       Kiss                  Nothing Can Keep Me From You                        SR0000267749                                        UMG Recordings, Inc.

  1772       Kiss                  Odyssey                                             SR0000031822                                        UMG Recordings, Inc.

  1773       Kiss                  Only You                                            SR0000031822                                        UMG Recordings, Inc.

  1774       Kiss                  Paralyzed                                           SR0000146240                                        UMG Recordings, Inc.

  1775       Kiss                  Plaster Caster                                      RE0000926390; N00000043191                          UMG Recordings, Inc.

  1776       Kiss                  Prisoner Of Love                                    SR0000107663                                        UMG Recordings, Inc.

  1777       Kiss                  Psycho Circus                                       SR0000258037                                        UMG Recordings, Inc.

  1778       Kiss                  Radar For Love                                      SR0000077557                                        UMG Recordings, Inc.

  1779       Kiss                  Rain                                                SR0000243944                                        UMG Recordings, Inc.

  1780       Kiss                  Raise Your Glasses                                  SR0000258037                                        UMG Recordings, Inc.

  1781       Kiss                  Read My Body                                        SR0000107663                                        UMG Recordings, Inc.

  1782       Kiss                  Reason To Live                                      SR0000087124                                        UMG Recordings, Inc.

  1783       Kiss                  Secretly Cruel                                      SR0000077557                                        UMG Recordings, Inc.

  1784       Kiss                  Seduction Of The Innocent                           SR0000243944                                        UMG Recordings, Inc.

  1785       Kiss                  See You In Your Dreams                              RE0000908713; N00000037138                          UMG Recordings, Inc.

  1786       Kiss                  Shock Me                                            RE0000926390; N00000043191                          UMG Recordings, Inc.

  1787       Kiss                  Shout It Out Loud                                   RE0000908419; N00000030780                          UMG Recordings, Inc.

  1788       Kiss                  Silver Spoon                                        SR0000107663                                        UMG Recordings, Inc.

  1789       Kiss                  Spit                                                SR0000146240                                        UMG Recordings, Inc.

  1790       Kiss                  Strutter                                            RE0000867636; N00000013685                          UMG Recordings, Inc.

  1791       Kiss                  Sweet Pain                                          RE0000908419; N00000030780                          UMG Recordings, Inc.

  1792       Kiss                  Take It Off                                         SR0000146240                                        UMG Recordings, Inc.

  1793       Kiss                  Take Me                                             RE0000908713; N00000037138                          UMG Recordings, Inc.

  1794       Kiss                  Tears Are Falling                                   SR0000077557                                        UMG Recordings, Inc.

  1795       Kiss                  The Oath                                            SR0000031822                                        UMG Recordings, Inc.

  1796       Kiss                  The Street Giveth And The Street Taketh Away        SR0000107663                                        UMG Recordings, Inc.

  1797       Kiss                  Then She Kissed Me                                  RE0000926390; N00000043191                          UMG Recordings, Inc.

  1798       Kiss                  Thief In The Night                                  SR0000087124                                        UMG Recordings, Inc.

  1799       Kiss                  Thou Shalt Not                                      SR0000146240                                        UMG Recordings, Inc.

  1800       Kiss                  Thrills In The Night                                SR0000068080                                        UMG Recordings, Inc.

  1801       Kiss                  Tomorrow And Tonight                                RE0000926390; N00000043191                          UMG Recordings, Inc.

  1802       Kiss                  Tough Love                                          SR0000146240                                        UMG Recordings, Inc.

  1803       Kiss                  Trial By Fire                                       SR0000077557                                        UMG Recordings, Inc.




                                                                                                                           Page 18 of 60
Ex. Number                              20-22476-rddArtist                  Doc 1888-1          Track                         Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                          Registration Number                                 Proof of Claim Claimant   Exhibit A -
  1804

  1805
             Kiss

             Kiss
                                                             Turn On The Night

                                                             Uh! All Night
                                                                                                                             Proof of Claim Pg 38 of 107
                                                                                                                                           SR0000087124

                                                                                                                                           SR0000077557
                                                                                                                                                                                       UMG Recordings, Inc.

                                                                                                                                                                                       UMG Recordings, Inc.

  1806       Kiss                                            Under The Gun                                                                 SR0000068080                                UMG Recordings, Inc.

  1807       Kiss                                            Under The Rose                                                                SR0000031822                                UMG Recordings, Inc.

  1808       Kiss                                            Unholy                                                                        SR0000146240                                UMG Recordings, Inc.

  1809       Kiss                                            We Are One                                                                    SR0000258037                                UMG Recordings, Inc.

  1810       Kiss                                            When Your Walls Come Down                                                     SR0000087124                                UMG Recordings, Inc.

  1811       Kiss                                            While The City Sleeps                                                         SR0000068080                                UMG Recordings, Inc.

  1812       Kiss                                            Who Wants To Be Lonely                                                        SR0000077557                                UMG Recordings, Inc.

  1813       Kiss                                            Within                                                                        SR0000258037                                UMG Recordings, Inc.

  1814       Kiss                                            You Love Me To Hate You                                                       SR0000107663                                UMG Recordings, Inc.

  1815       Kiss                                            You Wanted The Best                                                           SR0000258037                                UMG Recordings, Inc.

  1816       Kiss                                            Young And Wasted                                                              SR0000049428                                UMG Recordings, Inc.

  1817       Lady Gaga                                       Born This Way                                                                 SR0000671815                                UMG Recordings, Inc.

  1818       Lady Gaga                                       Fashion Of His Love                                                           SR0000678406                                UMG Recordings, Inc.

  1819       Lady Gaga                                       G.U.Y.                                                                        SR0000737557                                UMG Recordings, Inc.

  1820       Lady Gaga                                       MANiCURE                                                                      SR0000737557                                UMG Recordings, Inc.

  1821       Lady Gaga                                       Sexxx Dreams                                                                  SR0000737557                                UMG Recordings, Inc.

  1822       Lady Gaga                                       Venus                                                                         SR0000737557                                UMG Recordings, Inc.

  1823       Lifehouse                                       All In                                                                        SR0000642695                                UMG Recordings, Inc.

  1824       Lifehouse                                       Blind                                                                         SR0000370643                                UMG Recordings, Inc.

  1825       Lifehouse                                       Breathing                                                                     SR0000289389                                UMG Recordings, Inc.

  1826       Lifehouse                                       Broken                                                                        SR0000409087                                UMG Recordings, Inc.

  1827       Lifehouse                                       Everything                                                                    SR0000289389                                UMG Recordings, Inc.

  1828       Lifehouse                                       Falling In                                                                    SR0000642695                                UMG Recordings, Inc.

  1829       Lifehouse                                       First Time                                                                    SR0000409088                                UMG Recordings, Inc.

  1830       Lifehouse                                       From Where You Are                                                            SR0000614087                                UMG Recordings, Inc.

  1831       Lifehouse                                       Halfway Gone                                                                  SR0000637167                                UMG Recordings, Inc.

  1832       Lifehouse                                       Hanging By A Moment                                                           SR0000654925                                UMG Recordings, Inc.

  1833       Lifehouse                                       It Is What It Is                                                              SR0000642695                                UMG Recordings, Inc.

  1834       Lifehouse                                       Sick Cycle Carousel                                                           SR0000289389                                UMG Recordings, Inc.

  1835       Lifehouse                                       Spin                                                                          SR0000321812                                UMG Recordings, Inc.

  1836       Lifehouse                                       Take Me Away                                                                  SR0000321812                                UMG Recordings, Inc.

  1837       Lifehouse                                       Whatever It Takes                                                             SR0000409087                                UMG Recordings, Inc.

  1838       Lifehouse                                       You And Me                                                                    SR0000370643                                UMG Recordings, Inc.

  1839       Lifehouse ft. Natasha Bedingfield               Between The Raindrops                                                         SR0000708119                                UMG Recordings, Inc.

  1840       Lil Wayne                                       6 Foot 7 Foot                                                                 SR0000670221                                UMG Recordings, Inc.

  1841       Lil Wayne                                       Best Rapper Alive                                                             SR0000392191                                UMG Recordings, Inc.

  1842       Lil Wayne                                       Carter II                                                                     SR0000392191                                UMG Recordings, Inc.

  1843       Lil Wayne                                       Feel Me                                                                       SR0000392191                                UMG Recordings, Inc.

  1844       Lil Wayne                                       Fireman                                                                       SR0000392192                                UMG Recordings, Inc.

  1845       Lil Wayne                                       Fly In                                                                        SR0000392191                                UMG Recordings, Inc.

  1846       Lil Wayne                                       Fly Out                                                                       SR0000392191                                UMG Recordings, Inc.

  1847       Lil Wayne                                       Hit Em Up                                                                     SR0000392191                                UMG Recordings, Inc.

  1848       Lil Wayne                                       Hustler Musik                                                                 SR0000392191                                UMG Recordings, Inc.

  1849       Lil Wayne                                       Love Me (Explicit)                                                            SR0000718185                                UMG Recordings, Inc.

  1850       Lil Wayne                                       Mo Fire                                                                       SR0000392191                                UMG Recordings, Inc.

  1851       Lil Wayne                                       Money On My Mind                                                              SR0000392191                                UMG Recordings, Inc.

  1852       Lil Wayne                                       Oh No                                                                         SR0000392191                                UMG Recordings, Inc.

  1853       Lil Wayne                                       Receipt                                                                       SR0000392191                                UMG Recordings, Inc.

  1854       Lil Wayne                                       Tha Mobb                                                                      SR0000392191                                UMG Recordings, Inc.

  1855       Lil Wayne ft. Birdman, ÐüÉÞó, ÐüÉÞó             I'm A Dboy                                                                    SR0000392191                                UMG Recordings, Inc.

  1856       Lil Wayne ft. Bruno Mars                        Mirror                                                                        SR0000687428                                UMG Recordings, Inc.

  1857       Lil Wayne ft. Currency, ?????, ?????            Grown Man                                                                     SR0000392191                                UMG Recordings, Inc.

  1858       Lil Wayne ft. Eminem                            Drop The World                                                                SR0000645384                                UMG Recordings, Inc.

  1859       Lil Wayne ft. Kurupt, KURUPT, ????              Lock And Load                                                                 SR0000392191                                UMG Recordings, Inc.

  1860       Lil Wayne ft. Nikki, NIKKI, ???                 Get Over                                                                      SR0000392191                                UMG Recordings, Inc.

  1861       Lil Wayne ft. Nikki, NIKKI, ???                 Weezy Baby                                                                    SR0000392191                                UMG Recordings, Inc.

  1862       Limp Bizkit                                     9 Teen 90 Nine                                                                SR0000279827                                UMG Recordings, Inc.

  1863       Limp Bizkit                                     A Lesson Learned                                                              SR0000279827                                UMG Recordings, Inc.

  1864       Limp Bizkit                                     Boiler                                                                        SR0000214636                                UMG Recordings, Inc.

  1865       Limp Bizkit                                     Break Stuff                                                                   SR0000279827                                UMG Recordings, Inc.

  1866       Limp Bizkit                                     Don't Go Off Wandering                                                        SR0000279827                                UMG Recordings, Inc.

  1867       Limp Bizkit                                     Full Nelson                                                                   SR0000214636                                UMG Recordings, Inc.

  1868       Limp Bizkit                                     Hold On                                                                       SR0000214636                                UMG Recordings, Inc.

  1869       Limp Bizkit                                     Hot Dog                                                                       SR0000214636                                UMG Recordings, Inc.

  1870       Limp Bizkit                                     I'm Broke                                                                     SR0000279827                                UMG Recordings, Inc.

  1871       Limp Bizkit                                     Intro                                                                         SR0000214636                                UMG Recordings, Inc.

  1872       Limp Bizkit                                     It'll Be OK                                                                   SR0000214636                                UMG Recordings, Inc.

  1873       Limp Bizkit                                     Just Like This                                                                SR0000279827                                UMG Recordings, Inc.

  1874       Limp Bizkit                                     Livin' It Up                                                                  SR0000214636                                UMG Recordings, Inc.

  1875       Limp Bizkit                                     My Generation                                                                 SR0000214636                                UMG Recordings, Inc.

  1876       Limp Bizkit                                     My Way                                                                        SR0000214636                                UMG Recordings, Inc.

  1877       Limp Bizkit                                     N 2 Gether Now                                                                SR0000279827                                UMG Recordings, Inc.

  1878       Limp Bizkit                                     Nobody Like You                                                               SR0000279827                                UMG Recordings, Inc.

  1879       Limp Bizkit                                     Outro (Explicit)                                                              SR0000279827                                UMG Recordings, Inc.

  1880       Limp Bizkit                                     Re-Arranged                                                                   SR0000279827                                UMG Recordings, Inc.

  1881       Limp Bizkit                                     Rollin' (Air Raid Vehicle)                                                    SR0000214636                                UMG Recordings, Inc.

  1882       Limp Bizkit                                     Show Me What You Got                                                          SR0000279827                                UMG Recordings, Inc.

  1883       Limp Bizkit                                     Take A Look Around                                                            SR0000214636                                UMG Recordings, Inc.

  1884       Limp Bizkit                                     The One                                                                       SR0000214636                                UMG Recordings, Inc.

  1885       Limp Bizkit                                     Trust?                                                                        SR0000279827                                UMG Recordings, Inc.
                                                             Getcha Groove On Intro/Getcha Groove On (Limp Bizkit/Chocolate Starfish And
  1886       Limp Bizkit ft. Xzibit                          The Hot Dog Flavored Water)                                                   SR0000214636                                UMG Recordings, Inc.

  1887       Lloyd Banks                                     Die One Day                                                                   SR0000360559                                UMG Recordings, Inc.

  1888       Lloyd Banks                                     I'm So Fly/Warrior                                                            SR0000360559                                UMG Recordings, Inc.

  1889       Lloyd Banks                                     If You So Gangsta                                                             SR0000360559                                UMG Recordings, Inc.

  1890       Lloyd Banks                                     Karma                                                                         SR0000360559                                UMG Recordings, Inc.

  1891       Lloyd Banks                                     Playboy                                                                       SR0000360559                                UMG Recordings, Inc.

  1892       Lloyd Banks                                     South Side Story                                                              SR0000360559                                UMG Recordings, Inc.

  1893       Lloyd Banks                                     Til The End                                                                   SR0000360559                                UMG Recordings, Inc.

  1894       Lloyd Banks                                     Warrior                                                                       SR0000354450                                UMG Recordings, Inc.

  1895       Lloyd Banks                                     Warrior Part 2                                                                SR0000360559                                UMG Recordings, Inc.

  1896       Lloyd Banks ft. 50 Cent, Snoop Dogg             I Get High                                                                    SR0000360559                                UMG Recordings, Inc.

  1897       Lloyd Banks ft. Akon                            Celebrity                                                                     SR0000360559                                UMG Recordings, Inc.

  1898       Lloyd Banks ft. Tony Yayo                       Ain't No Click                                                                SR0000360559                                UMG Recordings, Inc.

  1899       Lloyd Banks ft. Young Buck                      Work Magic                                                                    SR0000360559                                UMG Recordings, Inc.

  1900       Lloyd Banks, Eminem                             On Fire                                                                       SR0000354450                                UMG Recordings, Inc.

  1901       Lloyd Banks, The Game                           When The Chips Are Down                                                       SR0000360559                                UMG Recordings, Inc.

  1902       Logic                                           Bounce                                                                        SR0000750237                                UMG Recordings, Inc.

  1903       Logic                                           Buried Alive                                                                  SR0000750237                                UMG Recordings, Inc.

  1904       Logic                                           Gang Related                                                                  SR0000750237                                UMG Recordings, Inc.




                                                                                                                                                                       Page 19 of 60
Ex. Number                                 20-22476-rdd  Artist                                      Doc 1888-1              Track               Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                                 Registration Number                                 Proof of Claim Claimant   Exhibit A -
  1905

  1906
             Logic

             Logic
                                                                                        Growing Pains III

                                                                                        I'm Gone
                                                                                                                                                Proof of Claim Pg 39 of 107
                                                                                                                                                  SR0000750237

                                                                                                                                                  SR0000750237
                                                                                                                                                                                              UMG Recordings, Inc.

                                                                                                                                                                                              UMG Recordings, Inc.

  1907       Logic                                                                      Intro                                                     SR0000750237                                UMG Recordings, Inc.

  1908       Logic                                                                      Metropolis                                                SR0000750237                                UMG Recordings, Inc.

  1909       Logic                                                                      Never Enough                                              SR0000750237                                UMG Recordings, Inc.

  1910       Logic                                                                      Nikki                                                     SR0000750237                                UMG Recordings, Inc.

  1911       Logic                                                                      Now                                                       SR0000750237                                UMG Recordings, Inc.

  1912       Logic                                                                      Soul Food                                                 SR0000750237                                UMG Recordings, Inc.

  1913       Logic                                                                      Till The End                                              SR0000750237                                UMG Recordings, Inc.

  1914       Logic                                                                      Under Pressure                                            SR0000760985                                UMG Recordings, Inc.

  1915       Logic ft. Big Sean                                                         Alright                                                   SR0000750237                                UMG Recordings, Inc.

  1916       Lorde                                                                      Bravado                                                   SR0000724529                                UMG Recordings, Inc.

  1917       Lorde                                                                      Million Dollar Bills                                      SR0000724529                                UMG Recordings, Inc.

  1918       Ludacris                                                                   Cry Babies (Oh No)                                        SR0000304605                                UMG Recordings, Inc.

  1919       Ludacris ft. Bishop Eddie Lee Long                                         Freedom Of Preach                                         SR0000401288                                UMG Recordings, Inc.

  1920       Ludacris ft. Chimere                                                       Cold Outside                                              SR0000304605                                UMG Recordings, Inc.

  1921       Ludacris ft. Ciara, Pitbull                                                How Low                                                   SR0000647266                                UMG Recordings, Inc.

  1922       Ludacris ft. Infamous 2-0                                                  Block Lockdown                                            SR0000304605                                UMG Recordings, Inc.

  1923       Ludacris ft. John Legend                                                   In My Life                                                SR0000755632                                UMG Recordings, Inc.

  1924       Ludacris ft. Shareefa, Lil Fate, Playaz Circle, Norfclk, Field Mob, I-20   Family Affair                                             SR0000382664                                UMG Recordings, Inc.

  1925       Ludacris ft. Trey Songz                                                    Sex Room                                                  SR0000647266                                UMG Recordings, Inc.

  1926       M.I.A.                                                                     Come Around (Featuring Timbaland)                         SR0000411631                                UMG Recordings, Inc.

  1927       Marilyn Manson                                                             (s)AINT                                                   SR0000337799                                UMG Recordings, Inc.

  1928       Marilyn Manson                                                             Antichrist Superstar                                      SR0000229506                                UMG Recordings, Inc.

  1929       Marilyn Manson                                                             Coma White                                                SR0000260273                                UMG Recordings, Inc.


  1930       Marilyn Manson                                                             Disposable Teens                                          SR0000288448                                UMG Recordings, Inc.

  1931       Marilyn Manson                                                             Doll-Dagga Buzz-Buzz Ziggety-Zag                          SR0000337799                                UMG Recordings, Inc.

  1932       Marilyn Manson                                                             Get Your Gunn                                             SR0000193994                                UMG Recordings, Inc.

  1933       Marilyn Manson                                                             Heart-Shaped Glasses (When The Heart Guides The Hand)     SR0000408310                                UMG Recordings, Inc.

  1934       Marilyn Manson                                                             I Don't Like The Drugs (But The Drugs Like Me)            SR0000260273                                UMG Recordings, Inc.

  1935       Marilyn Manson                                                             If I Was Your Vampire                                     SR0000408310                                UMG Recordings, Inc.

  1936       Marilyn Manson                                                             Ka-Boom Ka-Boom                                           SR0000337799                                UMG Recordings, Inc.

  1937       Marilyn Manson                                                             Lunchbox                                                  SR0000207043                                UMG Recordings, Inc.

  1938       Marilyn Manson                                                             Mechanical Animals                                        SR0000260273                                UMG Recordings, Inc.

  1939       Marilyn Manson                                                             mOBSCENE                                                  SR0000331578                                UMG Recordings, Inc.

  1940       Marilyn Manson                                                             Mutilation Is The Most Sincere Form Of Flattery           SR0000408310                                UMG Recordings, Inc.

  1941       Marilyn Manson                                                             New Model No. 15                                          SR0000260273                                UMG Recordings, Inc.

  1942       Marilyn Manson                                                             Personal Jesus                                            SR0000362079                                UMG Recordings, Inc.

  1943       Marilyn Manson                                                             Putting Holes In Happiness                                SR0000408310                                UMG Recordings, Inc.

  1944       Marilyn Manson                                                             Rock Is Dead                                              SR0000260273                                UMG Recordings, Inc.

  1945       Marilyn Manson                                                             Sweet Dreams (Are Made Of This)                           SR0000206722                                UMG Recordings, Inc.

  1946       Marilyn Manson                                                             The Beautiful People                                      SR0000229506                                UMG Recordings, Inc.


  1947       Marilyn Manson                                                             The Death Song                                            SR0000288448                                UMG Recordings, Inc.

  1948       Marilyn Manson                                                             The Dope Show                                             SR0000260273                                UMG Recordings, Inc.


  1949       Marilyn Manson                                                             The Fight Song                                            SR0000288448                                UMG Recordings, Inc.


  1950       Marilyn Manson                                                             The Nobodies                                              SR0000288448                                UMG Recordings, Inc.

  1951       Marilyn Manson                                                             The Reflecting God                                        SR0000229506                                UMG Recordings, Inc.

  1952       Marilyn Manson                                                             This Is The New Shit                                      SR0000337799                                UMG Recordings, Inc.

  1953       Marilyn Manson                                                             Tourniquet                                                SR0000229506                                UMG Recordings, Inc.

  1954       Marilyn Manson                                                             Use Your Fist And Not Your Mouth                          SR0000337799                                UMG Recordings, Inc.

  1955       Marilyn Manson                                                             Vodevil                                                   SR0000337799                                UMG Recordings, Inc.

  1956       Maroon 5                                                                   Back At Your Door                                         SR0000613104                                UMG Recordings, Inc.

  1957       Maroon 5                                                                   Better That We Break                                      SR0000613104                                UMG Recordings, Inc.

  1958       Maroon 5                                                                   Coming Back For You                                       SR0000763864                                UMG Recordings, Inc.

  1959       Maroon 5                                                                   Crazy Little Thing Called Love                            SR0000664531                                UMG Recordings, Inc.

  1960       Maroon 5                                                                   Feelings                                                  SR0000763864                                UMG Recordings, Inc.

  1961       Maroon 5                                                                   Harder To Breathe                                         SR0000357928                                UMG Recordings, Inc.

  1962       Maroon 5                                                                   In Your Pocket                                            SR0000763864                                UMG Recordings, Inc.

  1963       Maroon 5                                                                   It Was Always You                                         SR0000763861                                UMG Recordings, Inc.

  1964       Maroon 5                                                                   Kiwi                                                      SR0000613104                                UMG Recordings, Inc.

  1965       Maroon 5                                                                   Leaving California                                        SR0000763864                                UMG Recordings, Inc.

  1966       Maroon 5                                                                   Little Of Your Time                                       SR0000613104                                UMG Recordings, Inc.

  1967       Maroon 5                                                                   Losing My Mind                                            SR0000613104                                UMG Recordings, Inc.

  1968       Maroon 5                                                                   Makes Me Wonder                                           SR0000613103                                UMG Recordings, Inc.

  1969       Maroon 5                                                                   Miss You Love You                                         SR0000609542                                UMG Recordings, Inc.

  1970       Maroon 5                                                                   Must Get Out                                              SR0000357928                                UMG Recordings, Inc.

  1971       Maroon 5                                                                   New Love                                                  SR0000763864                                UMG Recordings, Inc.

  1972       Maroon 5                                                                   Not Coming Home                                           SR0000357928                                UMG Recordings, Inc.

  1973       Maroon 5                                                                   Not Falling Apart                                         SR0000613104                                UMG Recordings, Inc.

  1974       Maroon 5                                                                   Nothing Lasts Forever                                     SR0000613104                                UMG Recordings, Inc.

  1975       Maroon 5                                                                   Secret                                                    SR0000357928                                UMG Recordings, Inc.

  1976       Maroon 5                                                                   She Will Be Loved                                         SR0000674174                                UMG Recordings, Inc.

  1977       Maroon 5                                                                   Shiver                                                    SR0000357928                                UMG Recordings, Inc.

  1978       Maroon 5                                                                   Shoot Love                                                SR0000763864                                UMG Recordings, Inc.

  1979       Maroon 5                                                                   Story                                                     SR0000613104                                UMG Recordings, Inc.

  1980       Maroon 5                                                                   Sugar                                                     SR0000763864                                UMG Recordings, Inc.

  1981       Maroon 5                                                                   Sunday Morning                                            SR0000357928                                UMG Recordings, Inc.

  1982       Maroon 5                                                                   Sweetest Goodbye                                          SR0000357928                                UMG Recordings, Inc.

  1983       Maroon 5                                                                   Tangled                                                   SR0000357928                                UMG Recordings, Inc.

  1984       Maroon 5                                                                   The Sun                                                   SR0000357928                                UMG Recordings, Inc.

  1985       Maroon 5                                                                   The Way I Was                                             SR0000613104                                UMG Recordings, Inc.

  1986       Maroon 5                                                                   Through With You                                          SR0000357928                                UMG Recordings, Inc.

  1987       Maroon 5                                                                   Unkiss Me                                                 SR0000763864                                UMG Recordings, Inc.

  1988       Maroon 5                                                                   Until You're Over Me                                      SR0000613104                                UMG Recordings, Inc.

  1989       Maroon 5 ft. Christina Aguilera                                            Moves Like Jagger                                         SR0000680542                                UMG Recordings, Inc.

  1990       Maroon 5 ft. Gwen Stefani                                                  My Heart Is Open                                          SR0000763864                                UMG Recordings, Inc.

  1991       Method Man                                                                 Act Right                                                 SR0000355449                                UMG Recordings, Inc.

  1992       Method Man                                                                 Biscuits                                                  SR0000755374                                UMG Recordings, Inc.

  1993       Method Man                                                                 Bring The Pain                                            SR0000755374                                UMG Recordings, Inc.

  1994       Method Man                                                                 Dangerous Ground                                          SR0000246145                                UMG Recordings, Inc.


  1995       Method Man                                                                 Fall Out                                                  SR0000393676                                UMG Recordings, Inc.


  1996       Method Man                                                                 Got To Have It                                            SR0000393676                                UMG Recordings, Inc.

  1997       Method Man                                                                 I Get My Thang In Action                                  SR0000755374                                UMG Recordings, Inc.


  1998       Method Man                                                                 Is It Me                                                  SR0000393676                                UMG Recordings, Inc.

  1999       Method Man                                                                 Judgement Day                                             SR0000237698                                UMG Recordings, Inc.

  2000       Method Man                                                                 Killin' Fields                                            SR0000246145                                UMG Recordings, Inc.


  2001       Method Man                                                                 Konichiwa Bi*ches                                         SR0000393676                                UMG Recordings, Inc.

  2002       Method Man                                                                 Method Man                                                SR0000183674                                UMG Recordings, Inc.

  2003       Method Man                                                                 Perfect World                                             SR0000246145                                UMG Recordings, Inc.




                                                                                                                                                                              Page 20 of 60
Ex. Number                              20-22476-rdd    Artist                                                         Doc 1888-1                 Track        Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                                               Registration Number                                 Proof of Claim Claimant   Exhibit A -
  2004

  2005
             Method Man

             Method Man
                                                                                                          Problem

                                                                                                          Release Yo' Delf
                                                                                                                                                              Proof of Claim Pg 40 of 107
                                                                                                                                                                SR0000393676

                                                                                                                                                                SR0000755374
                                                                                                                                                                                                            UMG Recordings, Inc.

                                                                                                                                                                                                            UMG Recordings, Inc.

  2006       Method Man                                                                                   Retro Godfather                                       SR0000246145                                UMG Recordings, Inc.

  2007       Method Man                                                                                   Say                                                   SR0000391615                                UMG Recordings, Inc.


  2008       Method Man                                                                                   Somebody Done F**ked Up                               SR0000393676                                UMG Recordings, Inc.

  2009       Method Man                                                                                   Step By Step                                          SR0000246145                                UMG Recordings, Inc.

  2010       Method Man                                                                                   Stimulation                                           SR0000755374                                UMG Recordings, Inc.

  2011       Method Man                                                                                   Sub Crazy                                             SR0000755374                                UMG Recordings, Inc.

  2012       Method Man                                                                                   The Motto                                             SR0000352821                                UMG Recordings, Inc.

  2013       Method Man                                                                                   The Riddler                                           SR0000763555                                UMG Recordings, Inc.

  2014       Method Man                                                                                   The Show                                              SR0000355449                                UMG Recordings, Inc.

  2015       Method Man                                                                                   Tical                                                 SR0000755374                                UMG Recordings, Inc.

  2016       Method Man                                                                                   Torture                                               SR0000246145                                UMG Recordings, Inc.

  2017       Method Man                                                                                   Who Ya Rollin Wit                                     SR0000355449                                UMG Recordings, Inc.

  2018       Method Man                                                                                   You Play Too Much                                     SR0000246145                                UMG Recordings, Inc.

  2019       Method Man ft. Busta Rhymes                                                                  What's Happenin'                                      SR0000352821                                UMG Recordings, Inc.

  2020       Method Man ft. Cappadonna, Streetlife                                                        Sweet Love                                            SR0000246145                                UMG Recordings, Inc.

  2021       Method Man ft. Carlton Fisk                                                                  P.L.O. Style                                          SR0000755374                                UMG Recordings, Inc.

  2022       Method Man ft. Chinky                                                                        Tease                                                 SR0000355449                                UMG Recordings, Inc.

  2023       Method Man ft. D'Angelo                                                                      Break Ups 2 Make Ups                                  SR0000246145                                UMG Recordings, Inc.


  2024       Method Man ft. Fat Joe, Styles P                                                             Ya'Meen                                               SR0000393676                                UMG Recordings, Inc.

  2025       Method Man ft. Ghostface Killah                                                              Afterparty                                            SR0000355449                                UMG Recordings, Inc.


  2026       Method Man ft. Ginuwine                                                                      Let's Ride                                            SR0000393676                                UMG Recordings, Inc.


  2027       Method Man ft. Inspectah Deck, Streetlife                                                    Everything                                            SR0000393676                                UMG Recordings, Inc.

  2028       Method Man ft. Jason Scott "Rebel-INS." Hunter, Streetlife, Mobb Deep                        Play 4 Keeps                                          SR0000246145                                UMG Recordings, Inc.
             Method Man ft. Killer Sin, Masta Killa, Jason Scott "Rebel-INS." Hunter, Streetlife, Corey
  2029       Woods                                                                                        Spazzola                                              SR0000246145                                UMG Recordings, Inc.

  2030       Method Man ft. Lisa 'Left Eye' Lopes                                                         Cradle Rock                                           SR0000246145                                UMG Recordings, Inc.

  2031       Method Man ft. Ludacris                                                                      Rodeo                                                 SR0000355449                                UMG Recordings, Inc.

  2032       Method Man ft. Mary J. Blige                                                                 All I Need                                            SR0000755374                                UMG Recordings, Inc.

  2033       Method Man ft. Mary J. Blige                                                                 I'll Be There For You/You're All I Need To Get By     SR0000755374                                UMG Recordings, Inc.


  2034       Method Man ft. Megan Rochell                                                                 4 Ever                                                SR0000393676                                UMG Recordings, Inc.

  2035       Method Man ft. Missy Elliott                                                                 Say What                                              SR0000355449                                UMG Recordings, Inc.


  2036       Method Man ft. O.D.B.                                                                        Dirty Mef                                             SR0000393676                                UMG Recordings, Inc.

  2037       Method Man ft. Raekwon                                                                       Meth Vs. Chef                                         SR0000755374                                UMG Recordings, Inc.

  2038       Method Man ft. Raekwon                                                                       The Turn                                              SR0000355449                                UMG Recordings, Inc.


  2039       Method Man ft. Raekwon, La The Darkman                                                       The Glide                                             SR0000393676                                UMG Recordings, Inc.


  2040       Method Man ft. Raekwon, RZA                                                                  Presidential MC                                       SR0000393676                                UMG Recordings, Inc.

  2041       Method Man ft. Redman                                                                        Big Dogs                                              SR0000246145                                UMG Recordings, Inc.

  2042       Method Man ft. Redman, Snoop Dogg                                                            We Some Dogs                                          SR0000355449                                UMG Recordings, Inc.

  2043       Method Man ft. RZA                                                                           Intro (Method Man/Tical 0: The Prequel/LP3)           SR0000355449                                UMG Recordings, Inc.

  2044       Method Man ft. RZA, Inspectah Deck, Carlton Fisk                                             Mr. Sandman                                           SR0000755374                                UMG Recordings, Inc.

  2045       Method Man ft. RZA, Y-Kim                                                                    What The Blood Clot                                   SR0000755374                                UMG Recordings, Inc.

  2046       Method Man ft. Saukrates, E-3                                                                Never Hold Back                                       SR0000355449                                UMG Recordings, Inc.

  2047       Method Man ft. Star, Polite                                                                  Elements                                              SR0000246145                                UMG Recordings, Inc.

  2048       Method Man ft. Street Life                                                                   All I Need                                            SR0000755374                                UMG Recordings, Inc.

  2049       Method Man ft. Streetlife                                                                    Crooked Letter I                                      SR0000355449                                UMG Recordings, Inc.

  2050       Method Man ft. Streetlife                                                                    Grid Iron Rap                                         SR0000246145                                UMG Recordings, Inc.

  2051       Method Man ft. Streetlife                                                                    Suspect Chin Music                                    SR0000246145                                UMG Recordings, Inc.

  2052       Method Man ft. Streetlife                                                                    The Prequel                                           SR0000355449                                UMG Recordings, Inc.


  2053       Method Man ft. Streetlife, Carlton Fisk                                                      4:20                                                  SR0000393676                                UMG Recordings, Inc.

  2054       Method Man, Ghostface Killah, Inspectah Deck, Sun God                                        Gunshowers                                            SR0000647699                                UMG Recordings, Inc.

  2055       Method Man, Raekwon                                                                          Mef Vs Chef 2                                         SR0000647701                                UMG Recordings, Inc.

  2056       Method Man, Redman                                                                           Da Rockwilder                                         SR0000276712                                UMG Recordings, Inc.

  2057       Method Man, Redman                                                                           Y.O.U.                                                SR0000279400                                UMG Recordings, Inc.

  2058       Nelly ft. Tim McGraw                                                                         Over And Over                                         SR0000358551                                UMG Recordings, Inc.

  2059       Nelly Furtado                                                                                All Good Things                                       SR0000387509                                UMG Recordings, Inc.

  2060       Nelly Furtado                                                                                Forca                                                 SR0000347749                                UMG Recordings, Inc.

  2061       Nelly Furtado                                                                                I'm Like a Bird                                       SR0000289461                                UMG Recordings, Inc.

  2062       Nelly Furtado                                                                                In God's Hands                                        SR0000612217                                UMG Recordings, Inc.

  2063       Nelly Furtado                                                                                Maneater                                              SR0000387509                                UMG Recordings, Inc.

  2064       Nelly Furtado                                                                                Manos Al Aire                                         SR0000641955                                UMG Recordings, Inc.

  2065       Nelly Furtado                                                                                Night Is Young                                        SR0000756992                                UMG Recordings, Inc.

  2066       Nelly Furtado                                                                                Say It Right                                          SR0000387509                                UMG Recordings, Inc.

  2067       Nelly Furtado                                                                                Shit On The Radio (Remember The Days)                 SR0000289461                                UMG Recordings, Inc.

  2068       Nelly Furtado                                                                                Try                                                   SR0000347749                                UMG Recordings, Inc.

  2069       Nelly Furtado                                                                                Turn Off The Light                                    SR0000729667                                UMG Recordings, Inc.

  2070       NELLY FURTADO FEAT TIMBALAND                                                                 PROMISCUOUS                                           SR0000391618                                UMG Recordings, Inc.

  2071       Nelly Furtado ft. Juanes                                                                     Powerless (Say What You Want)                         SR0000347749                                UMG Recordings, Inc.

  2072       Nicki Minaj                                                                                  All Things Go                                         SR0000768094                                UMG Recordings, Inc.

  2073       Nicki Minaj                                                                                  Anaconda                                              SR0000747474                                UMG Recordings, Inc.

  2074       Nicki Minaj                                                                                  Automatic                                             SR0000698591                                UMG Recordings, Inc.

  2075       Nicki Minaj                                                                                  Barbie Tingz                                          SR0000823032                                UMG Recordings, Inc.

  2076       Nicki Minaj                                                                                  Beautiful Sinner                                      SR0000698591                                UMG Recordings, Inc.

  2077       Nicki Minaj                                                                                  Beez In The Trap                                      SR0000698591                                UMG Recordings, Inc.

  2078       Nicki Minaj                                                                                  Come On A Cone                                        SR0000698591                                UMG Recordings, Inc.

  2079       Nicki Minaj                                                                                  Fire Burns                                            SR0000698591                                UMG Recordings, Inc.

  2080       Nicki Minaj                                                                                  Four Door Aventador                                   SR0000772831                                UMG Recordings, Inc.

  2081       Nicki Minaj                                                                                  Freedom                                               SR0000712659                                UMG Recordings, Inc.

  2082       Nicki Minaj                                                                                  Gun Shot                                              SR0000698591                                UMG Recordings, Inc.

  2083       Nicki Minaj                                                                                  HOV Lane                                              SR0000698591                                UMG Recordings, Inc.

  2084       Nicki Minaj                                                                                  I Lied                                                SR0000772831                                UMG Recordings, Inc.

  2085       Nicki Minaj                                                                                  Marilyn Monroe                                        SR0000698591                                UMG Recordings, Inc.

  2086       Nicki Minaj                                                                                  Mona Lisa                                             SR0000766469                                UMG Recordings, Inc.

  2087       Nicki Minaj                                                                                  Pills N Potions                                       SR0000744144                                UMG Recordings, Inc.

  2088       Nicki Minaj                                                                                  Put You In A Room                                     SR0000766469                                UMG Recordings, Inc.

  2089       Nicki Minaj                                                                                  Roman Holiday                                         SR0000698591                                UMG Recordings, Inc.

  2090       Nicki Minaj                                                                                  Shanghai                                              SR0000772831                                UMG Recordings, Inc.

  2091       Nicki Minaj                                                                                  Stupid Hoe                                            SR0000693404                                UMG Recordings, Inc.

  2092       Nicki Minaj                                                                                  The Boys                                              SR0000712661                                UMG Recordings, Inc.

  2093       Nicki Minaj                                                                                  The Night Is Still Young                              SR0000772831                                UMG Recordings, Inc.

  2094       Nicki Minaj                                                                                  Up In Flames                                          SR0000716784                                UMG Recordings, Inc.

  2095       Nicki Minaj                                                                                  Want Some More                                        SR0000772831                                UMG Recordings, Inc.

  2096       Nicki Minaj                                                                                  Whip It                                               SR0000698591                                UMG Recordings, Inc.

  2097       Nicki Minaj                                                                                  Win Again                                             SR0000772831                                UMG Recordings, Inc.

  2098       Nicki Minaj                                                                                  Young Forever                                         SR0000698591                                UMG Recordings, Inc.

  2099       Nicki Minaj ft. Ariana Grande                                                                Get On Your Knees                                     SR0000772831                                UMG Recordings, Inc.

  2100       Nicki Minaj ft. Beyoncé                                                                      Feeling Myself                                        SR0000772831                                UMG Recordings, Inc.

  2101       Nicki Minaj ft. Cam'Ron, Rick Ross                                                           I Am Your Leader                                      SR0000698591                                UMG Recordings, Inc.




                                                                                                                                                                                            Page 21 of 60
Ex. Number                               20-22476-rdd  Artist                       Doc 1888-1             Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                          Registration Number                                 Proof of Claim Claimant   Exhibit A -
  2102

  2103
             Nicki Minaj ft. Chris Brown

             Nicki Minaj ft. Ciara
                                                                      Right By My Side

                                                                      I'm Legit
                                                                                                                   Proof of Claim Pg 41 of 107
                                                                                                                     SR0000698591

                                                                                                                     SR0000716784
                                                                                                                                                                       UMG Recordings, Inc.

                                                                                                                                                                       UMG Recordings, Inc.

  2104       Nicki Minaj ft. Drake, Lil Wayne                         Truffle Butter                                 SR0000755548                                      UMG Recordings, Inc.

  2105       Nicki Minaj ft. Drake, Lil Wayne, Chris Brown            Only                                           SR0000752726                                      UMG Recordings, Inc.

  2106       Nicki Minaj ft. Foxy Brown                               Coco Chanel                                    SR0000827650                                      UMG Recordings, Inc.

  2107       Nicki Minaj ft. Future                                   Sir                                            SR0000827650                                      UMG Recordings, Inc.

  2108       Nicki Minaj ft. Jeremih                                  Favorite                                       SR0000772831                                      UMG Recordings, Inc.

  2109       Nicki Minaj ft. Jessie Ware                              The Crying Game                                SR0000772831                                      UMG Recordings, Inc.

  2110       Nicki Minaj ft. Lil Wayne                                Roman Reloaded                                 SR0000698591                                      UMG Recordings, Inc.

  2111       Nicki Minaj ft. Lil Wayne                                Roman's Revenge                                SR0000671246                                      UMG Recordings, Inc.

  2112       Nicki Minaj ft. Lil Wayne, Bobby V.                      Sex In The Lounge                              SR0000698591                                      UMG Recordings, Inc.

  2113       Nicki Minaj ft. LunchMoney Lewis                         Trini Dem Girls                                SR0000772831                                      UMG Recordings, Inc.

  2114       Nicki Minaj ft. Meek Mill                                Big Daddy                                      SR0000772831                                      UMG Recordings, Inc.

  2115       Nicki Minaj ft. Meek Mill                                Buy A Heart                                    SR0000772831                                      UMG Recordings, Inc.

  2116       Nicki Minaj ft. Nas, Drake, Young Jeezy                  Champion                                       SR0000698591                                      UMG Recordings, Inc.

  2117       Nicki Minaj ft. Parker                                   Hell Yeah                                      SR0000716784                                      UMG Recordings, Inc.

  2118       Nicki Minaj ft. Skylar Grey                              Bed Of Lies                                    SR0000768095                                      UMG Recordings, Inc.

  2119       Nicki Minaj ft. Tyga, Thomas Brinx                       I Endorse These Strippers                      SR0000716784                                      UMG Recordings, Inc.

  2120       Nicki Minaj, Labrinth ft. Eminem                         Majesty                                        SR0000827650                                      UMG Recordings, Inc.

  2121       Nirvana                                                  Endless, Nameless                              SR0000135335                                      UMG Recordings, Inc.

  2122       No Doubt                                                 Stand And Deliver                              SR0000708746                                      UMG Recordings, Inc.

  2123       Obie Trice                                               Pistol Pistol (Remix)                          SR0000401289                                      UMG Recordings, Inc.

  2124       Obie Trice                                               There They Go                                  SR0000396265                                      UMG Recordings, Inc.

  2125       Obie Trice ft. 50 Cent, Lloyd Banks, Eminem              We All Die One Day                             SR0000341637                                      UMG Recordings, Inc.

  2126       Obie Trice ft. D12, Eminem                               Outro (Obie Trice/ Cheers)                     SR0000341637                                      UMG Recordings, Inc.

  2127       Obie Trice ft. Eminem                                    Hands On You                                   SR0000341637                                      UMG Recordings, Inc.

  2128       Obie Trice ft. Eminem                                    Lady                                           SR0000341637                                      UMG Recordings, Inc.

  2129       Obie Trice, Cashis                                       We Ride For Shady                              SR0000401289                                      UMG Recordings, Inc.

  2130       Obie Trice, Dr. Dre                                      Shit Hits The Fan                              SR0000341637                                      UMG Recordings, Inc.

  2131       Obie Trice, Kuniva, Bobby Creekwater, Cashis, Stat Quo   Cry Now                                        SR0000396266                                      UMG Recordings, Inc.

  2132       OneRepublic                                              All Fall Down                                  SR0000614111                                      UMG Recordings, Inc.

  2133       OneRepublic                                              All The Right Moves                            SR0000643258                                      UMG Recordings, Inc.

  2134       OneRepublic                                              All This Time                                  SR0000643258                                      UMG Recordings, Inc.

  2135       OneRepublic                                              All We Are                                     SR0000614111                                      UMG Recordings, Inc.

  2136       OneRepublic                                              Apologize                                      SR0000614117                                      UMG Recordings, Inc.

  2137       OneRepublic                                              Au Revoir                                      SR0000717699                                      UMG Recordings, Inc.

  2138       OneRepublic                                              Burning Bridges                                SR0000717699                                      UMG Recordings, Inc.

  2139       OneRepublic                                              Can’t Stop                                     SR0000717699                                      UMG Recordings, Inc.

  2140       OneRepublic                                              Counting Stars                                 SR0000717699                                      UMG Recordings, Inc.

  2141       OneRepublic                                              Don't Look Down                                SR0000717699                                      UMG Recordings, Inc.

  2142       OneRepublic                                              Dreaming Out Loud                              SR0000614111                                      UMG Recordings, Inc.

  2143       OneRepublic                                              Everybody Loves Me                             SR0000643258                                      UMG Recordings, Inc.

  2144       OneRepublic                                              Fear                                           SR0000643258                                      UMG Recordings, Inc.

  2145       OneRepublic                                              Feel Again                                     SR0000708057                                      UMG Recordings, Inc.

  2146       OneRepublic                                              Goodbye, Apathy                                SR0000614111                                      UMG Recordings, Inc.

  2147       OneRepublic                                              Hearing Voices                                 SR0000614111                                      UMG Recordings, Inc.

  2148       OneRepublic                                              I Lived                                        SR0000717699                                      UMG Recordings, Inc.

  2149       OneRepublic                                              If I Lose Myself                               SR0000716424                                      UMG Recordings, Inc.

  2150       OneRepublic                                              It's A Shame                                   SR0000643258                                      UMG Recordings, Inc.

  2151       OneRepublic                                              Life In Color                                  SR0000717699                                      UMG Recordings, Inc.

  2152       OneRepublic                                              Light It Up                                    SR0000717699                                      UMG Recordings, Inc.

  2153       OneRepublic                                              Lullaby                                        SR0000643258                                      UMG Recordings, Inc.

  2154       OneRepublic                                              Made For You                                   SR0000643258                                      UMG Recordings, Inc.

  2155       OneRepublic                                              Marchin On                                     SR0000643258                                      UMG Recordings, Inc.

  2156       OneRepublic                                              Mercy                                          SR0000637162                                      UMG Recordings, Inc.

  2157       OneRepublic                                              Passenger                                      SR0000643258                                      UMG Recordings, Inc.

  2158       OneRepublic                                              Preacher                                       SR0000717699                                      UMG Recordings, Inc.

  2159       OneRepublic                                              Prodigal                                       SR0000614111                                      UMG Recordings, Inc.

  2160       OneRepublic                                              Say (All I Need)                               SR0000614111                                      UMG Recordings, Inc.

  2161       OneRepublic                                              Secrets                                        SR0000643258                                      UMG Recordings, Inc.

  2162       OneRepublic                                              Someone To Save You                            SR0000614111                                      UMG Recordings, Inc.

  2163       OneRepublic                                              Something I Need                               SR0000717699                                      UMG Recordings, Inc.

  2164       OneRepublic                                              Something's Gotta Give                         SR0000717699                                      UMG Recordings, Inc.

  2165       OneRepublic                                              Stop and Stare                                 SR0000614111                                      UMG Recordings, Inc.

  2166       OneRepublic                                              Sucker Punch                                   SR0000643258                                      UMG Recordings, Inc.

  2167       OneRepublic                                              Too Easy                                       SR0000610763                                      UMG Recordings, Inc.

  2168       OneRepublic                                              Trap Door                                      SR0000643258                                      UMG Recordings, Inc.

  2169       OneRepublic                                              Tyrant                                         SR0000614111                                      UMG Recordings, Inc.

  2170       OneRepublic                                              Waking Up                                      SR0000643258                                      UMG Recordings, Inc.

  2171       OneRepublic                                              What You Wanted                                SR0000717699                                      UMG Recordings, Inc.

  2172       OneRepublic                                              Won't Stop                                     SR0000614111                                      UMG Recordings, Inc.

  2173       OneRepublic ft. B.o.B                                    Good Life                                      SR0000643258                                      UMG Recordings, Inc.

  2174       OneRepublic ft. Sara Bareilles                           Come Home                                      SR0000632435                                      UMG Recordings, Inc.

  2175       Orchestral Manoeuvres In The Dark                        If You Leave (Extended Version)                SR0000069525                                      UMG Recordings, Inc.

  2176       Orchestral Manoeuvres In The Dark                        La Femme Accident                              SR0000065396                                      UMG Recordings, Inc.

  2177       Orchestral Manoeuvres In The Dark                        Secret                                         SR0000065396                                      UMG Recordings, Inc.

  2178       Orchestral Manoeuvres In The Dark                        So In Love                                     SR0000065396                                      UMG Recordings, Inc.

  2179       Pete Townshend                                           Any More                                       SR0000695080                                      UMG Recordings, Inc.

  2180       Pete Townshend                                           Fill No' 1 - Get Out And Stay Out              SR0000695080                                      UMG Recordings, Inc.

  2181       Pete Townshend                                           Fill No' 2                                     SR0000695080                                      UMG Recordings, Inc.

  2182       Pete Townshend                                           Get Inside                                     SR0000695080                                      UMG Recordings, Inc.

  2183       Pete Townshend                                           Helpless Dancer                                SR0000695080                                      UMG Recordings, Inc.

  2184       Pete Townshend                                           I'm One                                        SR0000695080                                      UMG Recordings, Inc.

  2185       Pete Townshend                                           I've Had Enough                                SR0000695080                                      UMG Recordings, Inc.

  2186       Pete Townshend                                           Is It Me?                                      SR0000695080                                      UMG Recordings, Inc.

  2187       Pete Townshend                                           Joker James                                    SR0000695080                                      UMG Recordings, Inc.

  2188       Pete Townshend                                           Punk                                           SR0000695080                                      UMG Recordings, Inc.

  2189       Pete Townshend                                           Quadrophenic Four Faces                        SR0000695080                                      UMG Recordings, Inc.

  2190       Pete Townshend                                           We Close Tonight                               SR0000695080                                      UMG Recordings, Inc.

  2191       Pete Townshend                                           Wizardry                                       SR0000695080                                      UMG Recordings, Inc.

  2192       Peter Frampton                                           (I'll Give You) Money                          N00000022374; RE0000887741                        UMG Recordings, Inc.

  2193       Peter Frampton                                           (Putting My) Heart On The Line                 N00000042967 ; RE0000925989                       UMG Recordings, Inc.

  2194       Peter Frampton                                           All I Want To Be (Is By Your Side)             N00000001184; RE0000852215                        UMG Recordings, Inc.

  2195       Peter Frampton                                           Breaking All The Rules                         SR0000027291                                      UMG Recordings, Inc.

  2196       Peter Frampton                                           I Can't Stand It No More                       SR0000014275                                      UMG Recordings, Inc.

  2197       Peter Frampton                                           I'm In You                                     N00000042406; RE0000926358                        UMG Recordings, Inc.

  2198       Peter Frampton                                           Jumping Jack Flash                             N00000001184; RE0000852215                        UMG Recordings, Inc.

  2199       Peter Frampton                                           Nassau/Baby I Love Your Way                    N00000022374; RE0000887741                        UMG Recordings, Inc.

  2200       Peter Frampton                                           Nowhere's Too Far (For My Baby)                N00000022374; RE0000887741                        UMG Recordings, Inc.

  2201       Peter Frampton                                           Penny For Your Thoughts                        N00000022374; RE0000887741                        UMG Recordings, Inc.

  2202       Peter Frampton                                           Show Me The Way                                N00000022374; RE0000887741                        UMG Recordings, Inc.




                                                                                                                                                       Page 22 of 60
Ex. Number                               20-22476-rddArtist                  Doc 1888-1             Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                     Registration Number                                 Proof of Claim Claimant   Exhibit A -
  2203

  2204
             Peter Frampton

             Peter Frampton
                                                              Signed, Sealed, Delivered I'm Yours

                                                              The Crying Clown
                                                                                                            Proof of Claim Pg 42 of 107
                                                                                                              N00000042967 ; RE0000925989

                                                                                                              N00000022374; RE0000887741
                                                                                                                                                                  UMG Recordings, Inc.

                                                                                                                                                                  UMG Recordings, Inc.

  2205       Peter Frampton                                   Wind Of Change                                  N00000001184; RE0000852215                          UMG Recordings, Inc.

  2206       Post Malone                                      I Fall Apart                                    SR0000800519                                        UMG Recordings, Inc.

  2207       Pusha T                                          King Push                                       SR0000733365                                        UMG Recordings, Inc.

  2208       Pusha T                                          Numbers On The Boards (Explicit)                SR0000723797                                        UMG Recordings, Inc.

  2209       Pusha T                                          Pain                                            SR0000733365                                        UMG Recordings, Inc.

  2210       Pusha T                                          Sweet Serenade                                  SR0000733366                                        UMG Recordings, Inc.

  2211       Pusha T ft. 2 Chainz, Big Sean                   Who I Am                                        SR0000733365                                        UMG Recordings, Inc.

  2212       Pusha T ft. Ab-Liva                              Suicide                                         SR0000733365                                        UMG Recordings, Inc.

  2213       Pusha T ft. Jeezy, Kevin Cossom                  No Regrets                                      SR0000733365                                        UMG Recordings, Inc.

  2214       Pusha T ft. Kelly Rowland                        Let Me Love You                                 SR0000733365                                        UMG Recordings, Inc.

  2215       Pusha T ft. Kendrick Lamar                       Nosetalgia                                      SR0000733365                                        UMG Recordings, Inc.

  2216       Pusha T ft. Pharrell                             S.N.I.T.C.H.                                    SR0000733365                                        UMG Recordings, Inc.

  2217       Pusha T ft. Rick Ross                            Hold On                                         SR0000733365                                        UMG Recordings, Inc.

  2218       Pusha T ft. The-Dream                            40 Acres                                        SR0000733365                                        UMG Recordings, Inc.

  2219       Quality Control, Offset, Cardi B                 Um Yea (Quality Control, Offset & Cardi B)      SR0000816395                                        UMG Recordings, Inc.

  2220       Rae Sremmurd                                     By Chance                                       SR0000779267                                        UMG Recordings, Inc.

  2221       Rae Sremmurd                                     Came A Long Way                                 SR0000779325                                        UMG Recordings, Inc.

  2222       Rae Sremmurd                                     Do Yoga                                         SR0000779325                                        UMG Recordings, Inc.

  2223       Rae Sremmurd                                     Just Like Us                                    SR0000779325                                        UMG Recordings, Inc.

  2224       Rae Sremmurd                                     Look Alive                                      SR0000779191                                        UMG Recordings, Inc.

  2225       Rae Sremmurd                                     Now That I Know                                 SR0000779325                                        UMG Recordings, Inc.

  2226       Rae Sremmurd                                     Real Chill                                      SR0000779325                                        UMG Recordings, Inc.

  2227       Rae Sremmurd                                     Set The Roof                                    SR0000791321                                        UMG Recordings, Inc.

  2228       Rae Sremmurd                                     Shake It Fast                                   SR0000779325                                        UMG Recordings, Inc.

  2229       Rae Sremmurd                                     Start A Party                                   SR0000779325                                        UMG Recordings, Inc.

  2230       Rae Sremmurd                                     Swang                                           SR0000779325                                        UMG Recordings, Inc.

  2231       Rae Sremmurd                                     Take It Or Leave It                             SR0000779325                                        UMG Recordings, Inc.

  2232       Rae Sremmurd ft. Bobo Swae                       Over Here                                       SR0000790854                                        UMG Recordings, Inc.

  2233       Rae Sremmurd ft. Gucci Mane                      Black Beatles                                   SR0000779325                                        UMG Recordings, Inc.

  2234       Raekwon, Ghostface Killah, Method Man            Dangerous                                       SR0000647699                                        UMG Recordings, Inc.

  2235       Raekwon, Ghostface Killah, Method Man            Miranda                                         SR0000647699                                        UMG Recordings, Inc.

  2236       Rick Ross                                        Free Mason                                      SR0000656701                                        UMG Recordings, Inc.

  2237       Rick Ross                                        I'm Not A Star                                  SR0000656701                                        UMG Recordings, Inc.

  2238       Rick Ross                                        Maybach Music III                               SR0000656701                                        UMG Recordings, Inc.

  2239       Rick Ross                                        MC Hammer                                       SR0000656701                                        UMG Recordings, Inc.

  2240       Rick Ross                                        Super High feat. Ne-Yo                          SR0000656701                                        UMG Recordings, Inc.

  2241       Rick Ross                                        Tears Of Joy                                    SR0000656701                                        UMG Recordings, Inc.

  2242       Rick Ross ft. Kanye West                         Live Fast, Die Young                            SR0000656701                                        UMG Recordings, Inc.

  2243       Rick Ross ft. Raphael Saadiq                     All The Money In The World                      SR0000656701                                        UMG Recordings, Inc.

  2244       Rick Ross ft. Trey Songz, Diddy                  No. 1                                           SR0000656701                                        UMG Recordings, Inc.

  2245       Rihanna                                          Birthday Cake                                   SR0000689431                                        UMG Recordings, Inc.

  2246       Rihanna                                          California King Bed                             SR0000684805                                        UMG Recordings, Inc.

  2247       Rihanna                                          Cold Case Love                                  SR0000644571                                        UMG Recordings, Inc.

  2248       Rihanna                                          G4L                                             SR0000644571                                        UMG Recordings, Inc.

  2249       Rihanna                                          Hard                                            SR0000644571                                        UMG Recordings, Inc.

  2250       Rihanna                                          Mad House                                       SR0000644571                                        UMG Recordings, Inc.

  2251       Rihanna                                          Only Girl (In The World)                        SR0000669316                                        UMG Recordings, Inc.

  2252       Rihanna                                          ROCKSTAR 101                                    SR0000644571                                        UMG Recordings, Inc.

  2253       Rihanna                                          S&M                                             SR0000684805                                        UMG Recordings, Inc.

  2254       Rihanna                                          Stupid In Love                                  SR0000644571                                        UMG Recordings, Inc.

  2255       Rihanna                                          We All Want Love                                SR0000689431                                        UMG Recordings, Inc.

  2256       Rihanna                                          Where Have You Been                             SR0000689431                                        UMG Recordings, Inc.

  2257       Rihanna                                          You Da One (Explicit)                           SR0000689433                                        UMG Recordings, Inc.

  2258       Rihanna ft. Calvin Harris                        We Found Love                                   SR0000685290                                        UMG Recordings, Inc.

  2259       Rihanna ft. JAY Z                                Talk That Talk                                  SR0000689431                                        UMG Recordings, Inc.

  2260       Rihanna ft. will.i.am                            Photographs                                     SR0000644571                                        UMG Recordings, Inc.

  2261       Robin Thicke                                     Shooter                                         SR0000392191                                        UMG Recordings, Inc.

  2262       Rockwell                                         Somebody's Watching Me                          SR0000051899                                        UMG Recordings, Inc.

  2263       Rod Stewart                                      Angel                                           N00000002158; RE0000852719                          UMG Recordings, Inc.

  2264       Rod Stewart                                      Country Comfort                                 PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2265       Rod Stewart                                      Farewell                                        N00000019011/RE0000867615                           UMG Recordings, Inc.

  2266       Rod Stewart                                      Handbags And Gladrags                           PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2267       Rod Stewart                                      It's All Over Now                               PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2268       Rod Stewart                                      Man Of Constant Sorrow                          PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2269       Rod Stewart                                      Mandolin Wind                                   PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2270       Rod Stewart                                      Reason To Believe                               PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2271       Rod Stewart                                      Sweet Little Rock 'N' Roller                    N00000019011/RE0000867615                           UMG Recordings, Inc.

  2272       Rod Stewart                                      True Blue                                       N00000002158; RE0000852719                          UMG Recordings, Inc.

  2273       Rod Stewart                                      Twistin' The Night Away                         N00000002158; RE0000852719                          UMG Recordings, Inc.

  2274       Rush                                             2112: Overture                                  N00000030692; RE0000908417                          UMG Recordings, Inc.

  2275       Rush                                             Between The Wheels                              SR0000053638                                        UMG Recordings, Inc.

  2276       Rush                                             Closer To The Heart                             N00000046706                                        UMG Recordings, Inc.

  2277       Rush                                             Cygnus X-1 / The Story So Far                   N00000046706                                        UMG Recordings, Inc.

  2278       Rush                                             Different Strings                               SR0000016570                                        UMG Recordings, Inc.

  2279       Rush                                             Distant Early Warning                           SR0000053638                                        UMG Recordings, Inc.

  2280       Rush                                             Entre Nous                                      SR0000016570                                        UMG Recordings, Inc.

  2281       Rush                                             Freewill                                        SR0000016570                                        UMG Recordings, Inc.

  2282       Rush                                             Hemispheres: Prelude                            SR0000004015                                        UMG Recordings, Inc.

  2283       Rush                                             Jacob's Ladder                                  SR0000016570                                        UMG Recordings, Inc.

  2284       Rush                                             Lakeside Park / Anthem                          N00000026875; RE0000888144                          UMG Recordings, Inc.

  2285       Rush                                             Natural Science                                 SR0000016570                                        UMG Recordings, Inc.

  2286       Rush                                             Red Barchetta                                   SR0000025005                                        UMG Recordings, Inc.

  2287       Rush                                             Subdivisions                                    SR0000047166                                        UMG Recordings, Inc.

  2288       Rush                                             The Camera Eye                                  SR0000025005                                        UMG Recordings, Inc.

  2289       Rush                                             The Spirit Of Radio                             SR0000016570                                        UMG Recordings, Inc.

  2290       Rush                                             Xanadu                                          N00000046706                                        UMG Recordings, Inc.

  2291       Rush                                             YYZ                                             SR0000025005                                        UMG Recordings, Inc.

  2292       Rush ft. Ben Mink                                Losing It                                       SR0000047166                                        UMG Recordings, Inc.

  2293       Sam Smith                                        Baby, You Make Me Crazy                         SR0000815027                                        UMG Recordings, Inc.

  2294       Sam Smith                                        Burning                                         SR0000815028                                        UMG Recordings, Inc.

  2295       Sam Smith                                        Him                                             SR0000815027                                        UMG Recordings, Inc.

  2296       Sam Smith                                        Midnight Train                                  SR0000815027                                        UMG Recordings, Inc.

  2297       Sam Smith                                        Nothing Left For You                            SR0000815027                                        UMG Recordings, Inc.

  2298       Sam Smith                                        One Day At A Time                               SR0000815027                                        UMG Recordings, Inc.

  2299       Sam Smith                                        One Last Song                                   SR0000815027                                        UMG Recordings, Inc.

  2300       Sam Smith                                        Palace                                          SR0000815027                                        UMG Recordings, Inc.

  2301       Sam Smith                                        Pray                                            SR0000815027                                        UMG Recordings, Inc.

  2302       Sam Smith                                        Say It First                                    SR0000815027                                        UMG Recordings, Inc.

  2303       Sam Smith                                        Scars                                           SR0000815027                                        UMG Recordings, Inc.




                                                                                                                                                  Page 23 of 60
Ex. Number                             20-22476-rdd
                                                 Artist                 Doc 1888-1                Track      Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                             Registration Number                                 Proof of Claim Claimant   Exhibit A -
  2304

  2305
             Sam Smith

             Sam Smith
                                                          The Thrill Of It All

                                                          Too Good At Goodbyes
                                                                                                            Proof of Claim Pg 43 of 107
                                                                                                              SR0000815027

                                                                                                              SR0000815027
                                                                                                                                                          UMG Recordings, Inc.

                                                                                                                                                          UMG Recordings, Inc.

  2306       Sam Smith ft. YEBBA                          No Peace                                            SR0000815027                                UMG Recordings, Inc.

  2307       Scorpions                                    As Soon as the Good Times Roll                      SR0000054748                                UMG Recordings, Inc.

  2308       Scorpions                                    Bad Boys Running Wild                               SR0000054748                                UMG Recordings, Inc.

  2309       Scorpions                                    Big City Nights                                     SR0000054748                                UMG Recordings, Inc.

  2310       Scorpions                                    Coming Home                                         SR0000054748                                UMG Recordings, Inc.

  2311       Scorpions                                    Crossfire                                           SR0000054748                                UMG Recordings, Inc.

  2312       Scorpions                                    I'm Leaving You                                     SR0000054748                                UMG Recordings, Inc.

  2313       Scorpions                                    Rock You Like A Hurricane                           SR0000054748                                UMG Recordings, Inc.

  2314       Scorpions                                    Still Loving You                                    SR0000054748                                UMG Recordings, Inc.

  2315       Scorpions                                    The Same Thrill                                     SR0000054748                                UMG Recordings, Inc.

  2316       Selena Gomez                                 Body Heat                                           SR0000773199                                UMG Recordings, Inc.

  2317       Selena Gomez                                 Camouflage                                          SR0000773199                                UMG Recordings, Inc.

  2318       Selena Gomez                                 Cologne                                             SR0000773199                                UMG Recordings, Inc.

  2319       Selena Gomez                                 Hands To Myself                                     SR0000773199                                UMG Recordings, Inc.

  2320       Selena Gomez                                 Kill Em With Kindness                               SR0000773199                                UMG Recordings, Inc.

  2321       Selena Gomez                                 Me & My Girls                                       SR0000773199                                UMG Recordings, Inc.

  2322       Selena Gomez                                 Me & The Rhythm                                     SR0000773200                                UMG Recordings, Inc.

  2323       Selena Gomez                                 Nobody                                              SR0000773199                                UMG Recordings, Inc.

  2324       Selena Gomez                                 Outta My Hands (Loco)                               SR0000773199                                UMG Recordings, Inc.

  2325       Selena Gomez                                 Perfect                                             SR0000773199                                UMG Recordings, Inc.

  2326       Selena Gomez                                 Revival                                             SR0000773199                                UMG Recordings, Inc.

  2327       Selena Gomez                                 Rise                                                SR0000773199                                UMG Recordings, Inc.

  2328       Selena Gomez                                 Same Old Love                                       SR0000773201                                UMG Recordings, Inc.

  2329       Selena Gomez                                 Sober                                               SR0000773199                                UMG Recordings, Inc.

  2330       Selena Gomez                                 Survivors                                           SR0000773199                                UMG Recordings, Inc.

  2331       Selena Gomez ft. A$AP Rocky                  Good For You                                        SR0000768302                                UMG Recordings, Inc.

  2332       Seven Lions                                  Nepenthe                                            SR0000743251                                UMG Recordings, Inc.

  2333       Seven Lions ft. Ellie Goulding               Don’t Leave                                         SR0000743251                                UMG Recordings, Inc.

  2334       Seven Lions ft. Kerli                        Keep It Close                                       SR0000743251                                UMG Recordings, Inc.

  2335       Shania Twain                                 (If You're Not In It For Love) I'm Outta Here!      SR0000207884                                UMG Recordings, Inc.

  2336       Shania Twain                                 Any Man Of Mine                                     SR0000207884                                UMG Recordings, Inc.

  2337       Shania Twain                                 Come On Over                                        SR0000243502                                UMG Recordings, Inc.

  2338       Shania Twain                                 Don't Be Stupid (You Know I Love You)               SR0000243502                                UMG Recordings, Inc.

  2339       Shania Twain                                 Don't!                                              SR0000352447                                UMG Recordings, Inc.

  2340       Shania Twain                                 Forever & For Always                                SR0000326255                                UMG Recordings, Inc.

  2341       Shania Twain                                 From This Moment On                                 SR0000243502                                UMG Recordings, Inc.

  2342       Shania Twain                                 Honey, I'm Home                                     SR0000243502                                UMG Recordings, Inc.

  2343       Shania Twain                                 I Ain't No Quitter                                  SR0000352447                                UMG Recordings, Inc.

  2344       Shania Twain                                 I'm Gonna Getcha Good!                              SR0000326255                                UMG Recordings, Inc.

  2345       Shania Twain                                 Ka-Ching!                                           SR0000326255                                UMG Recordings, Inc.

  2346       Shania Twain                                 Love Gets Me Every Time                             SR0000243502                                UMG Recordings, Inc.

  2347       Shania Twain                                 Man! I Feel Like A Woman!                           SR0000243502                                UMG Recordings, Inc.

  2348       Shania Twain                                 No One Needs To Know                                SR0000207884                                UMG Recordings, Inc.

  2349       Shania Twain                                 That Dont Impress Me Much                           SR0000243502                                UMG Recordings, Inc.

  2350       Shania Twain                                 The Woman In Me (Needs The Man In You)              SR0000207884                                UMG Recordings, Inc.

  2351       Shania Twain                                 Up!                                                 SR0000326255                                UMG Recordings, Inc.

  2352       Shania Twain                                 Whose Bed Have Your Boots Been Under?               SR0000207884                                UMG Recordings, Inc.

  2353       Shania Twain                                 You Win My Love                                     SR0000207884                                UMG Recordings, Inc.

  2354       Shania Twain                                 You're Still The One                                SR0000243502                                UMG Recordings, Inc.

  2355       Shania Twain ft. Mark McGrath                Party For Two                                       SR0000352447                                UMG Recordings, Inc.

  2356       Slayer                                       Angel Of Death                                      SR0000076878                                UMG Recordings, Inc.

  2357       Slayer                                       Behind The Crooked Cross                            SR0000094242                                UMG Recordings, Inc.

  2358       Slayer                                       Ghosts Of War                                       SR0000094242                                UMG Recordings, Inc.

  2359       SLAYER                                       Mandatory Suicide                                   SR0000094242                                UMG Recordings, Inc.

  2360       Slayer                                       South Of Heaven                                     SR0000094242                                UMG Recordings, Inc.

  2361       SLAYER                                       Spill the Blood                                     SR0000094242                                UMG Recordings, Inc.

  2362       Snow Patrol                                  Called Out In The Dark                              SR0000684341                                UMG Recordings, Inc.

  2363       Snow Patrol                                  Chasing Cars                                        SR0000394022                                UMG Recordings, Inc.

  2364       Snow Patrol                                  Chocolate                                           SR0000353890                                UMG Recordings, Inc.

  2365       Snow Patrol                                  Crack The Shutters                                  SR0000618124                                UMG Recordings, Inc.

  2366       Snow Patrol                                  Just Say Yes                                        SR0000642027                                UMG Recordings, Inc.

  2367       Snow Patrol                                  Make This Go On Forever                             SR0000394022                                UMG Recordings, Inc.

  2368       Snow Patrol                                  Open Your Eyes                                      SR0000394022                                UMG Recordings, Inc.

  2369       Snow Patrol                                  Run                                                 SR0000353890                                UMG Recordings, Inc.

  2370       Snow Patrol                                  Shut Your Eyes                                      SR0000394022                                UMG Recordings, Inc.

  2371       Snow Patrol                                  Spitting Games                                      SR0000353890                                UMG Recordings, Inc.

  2372       Snow Patrol                                  Take Back The City                                  SR0000618125                                UMG Recordings, Inc.

  2373       Snow Patrol                                  The Lightning Strike (What If This Storm Ends?)     SR0000618124                                UMG Recordings, Inc.

  2374       Snow Patrol                                  You Could Be Happy                                  SR0000394022                                UMG Recordings, Inc.

  2375       Snow Patrol ft. Martha Wainwright            Set The Fire To The Third Bar                       SR0000394022                                UMG Recordings, Inc.

  2376       Soundgarden                                  4th Of July                                         SR0000280540                                UMG Recordings, Inc.

  2377       Soundgarden                                  Birth Ritual                                        SR0000752406                                UMG Recordings, Inc.

  2378       Soundgarden                                  Black Hole Sun                                      SR0000280540                                UMG Recordings, Inc.

  2379       Soundgarden                                  Exit Stonehenge                                     SR0000752406                                UMG Recordings, Inc.

  2380       Soundgarden                                  Fell On Black Days                                  SR0000280540                                UMG Recordings, Inc.

  2381       Soundgarden                                  Fresh Tendrils                                      SR0000280540                                UMG Recordings, Inc.

  2382       Soundgarden                                  Half                                                SR0000280540                                UMG Recordings, Inc.

  2383       Soundgarden                                  Head Down                                           SR0000280540                                UMG Recordings, Inc.

  2384       Soundgarden                                  Jerry Garcia's Finger                               SR0000231551                                UMG Recordings, Inc.

  2385       Soundgarden                                  Kickstand                                           SR0000280540                                UMG Recordings, Inc.

  2386       Soundgarden                                  Kyle Petty, Son Of Richard                          SR0000752406                                UMG Recordings, Inc.

  2387       Soundgarden                                  Let Me Drown                                        SR0000280540                                UMG Recordings, Inc.

  2388       Soundgarden                                  Like Suicide                                        SR0000280540                                UMG Recordings, Inc.

  2389       Soundgarden                                  Limo Wreck                                          SR0000280540                                UMG Recordings, Inc.

  2390       Soundgarden                                  Mailman                                             SR0000280540                                UMG Recordings, Inc.

  2391       Soundgarden                                  My Wave                                             SR0000280540                                UMG Recordings, Inc.

  2392       Soundgarden                                  Spoonman                                            SR0000280540                                UMG Recordings, Inc.

  2393       Soundgarden                                  Superunknown                                        SR0000280540                                UMG Recordings, Inc.

  2394       Soundgarden                                  The Day I Tried To Live                             SR0000280540                                UMG Recordings, Inc.

  2395       Stat Quo                                     Get Low                                             SR0000401289                                UMG Recordings, Inc.

  2396       Sting                                        Demolition Man                                      SR0000209754                                UMG Recordings, Inc.

  2397       Sting                                        Every Breath You Take                               SR0000044862                                UMG Recordings, Inc.

  2398       Sting                                        Message In A Bottle                                 SR0000013166                                UMG Recordings, Inc.

  2399       Sting                                        Roxanne                                             SR0000004190                                UMG Recordings, Inc.

  2400       Sting                                        Shape Of My Heart                                   SR0000209758                                UMG Recordings, Inc.

  2401       Sting                                        So Lonely                                           SR0000006942                                UMG Recordings, Inc.

  2402       Sting                                        Spirits In The Material World                       SR0000030222                                UMG Recordings, Inc.

  2403       Sting                                        Synchronicity II                                    SR0000044862                                UMG Recordings, Inc.

  2404       Sting                                        Walking On The Moon                                 SR0000013166                                UMG Recordings, Inc.




                                                                                                                                          Page 24 of 60
Ex. Number                              20-22476-rdd
                                              Artist                Doc 1888-1          Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                       Registration Number                                 Proof of Claim Claimant   Exhibit A -
  2405

  2406
             Taio Cruz

             Taio Cruz
                                                       Dynamite

                                                       Feel Again
                                                                                                Proof of Claim Pg 44 of 107
                                                                                                  SR0000670254

                                                                                                  SR0000656945
                                                                                                                                                    UMG Recordings, Inc.

                                                                                                                                                    UMG Recordings, Inc.

  2407       Taio Cruz                                 Forever Love                               SR0000658280                                      UMG Recordings, Inc.

  2408       Taio Cruz                                 I Can Be                                   SR0000656945                                      UMG Recordings, Inc.

  2409       Taio Cruz ft. Ke$ha                       Dirty Picture                              SR0000656945                                      UMG Recordings, Inc.

  2410       Taio Cruz ft. Luciana Caporaso            Come On Girl                               SR0000656945                                      UMG Recordings, Inc.

  2411       Taio Cruz ft. Travie McCoy                Higher                                     SR0000670292                                      UMG Recordings, Inc.

  2412       Tears For Fears                           Advice For The Young At Heart              SR0000144549                                      UMG Recordings, Inc.

  2413       Tears for fears                           Change                                     SR0000144549                                      UMG Recordings, Inc.

  2414       Tears For Fears                           Laid So Low (Tears Roll Down)              SR0000144549                                      UMG Recordings, Inc.

  2415       Tears For Fears                           Sowing The Seeds Of Love                   SR0000144549                                      UMG Recordings, Inc.

  2416       Tears For Fears                           The Conflict                               SR0000294696                                      UMG Recordings, Inc.

  2417       Tears For Fears                           The Marauders                              SR0000294696                                      UMG Recordings, Inc.

  2418       Tears For Fears                           Woman In Chains                            SR0000144549                                      UMG Recordings, Inc.

  2419       The 1975                                  12                                         SR0000749855                                      UMG Recordings, Inc.

  2420       The 1975                                  An Encounter                               SR0000749855                                      UMG Recordings, Inc.

  2421       The 1975                                  Anobrain                                   SR0000749856                                      UMG Recordings, Inc.

  2422       The 1975                                  Antichrist                                 SR0000744278                                      UMG Recordings, Inc.

  2423       The 1975                                  Chocolate                                  SR0000749858                                      UMG Recordings, Inc.

  2424       The 1975                                  Facedown                                   SR0000744278                                      UMG Recordings, Inc.

  2425       The 1975                                  Girls                                      SR0000749855                                      UMG Recordings, Inc.

  2426       The 1975                                  Head.Cars.Bending                          SR0000749856                                      UMG Recordings, Inc.

  2427       The 1975                                  Heart Out                                  SR0000749855                                      UMG Recordings, Inc.

  2428       The 1975                                  HNSCC                                      SR0000749856                                      UMG Recordings, Inc.

  2429       The 1975                                  Intro / Set3                               SR0000744141                                      UMG Recordings, Inc.

  2430       The 1975                                  Is There Somebody Who Can Watch You        SR0000749855                                      UMG Recordings, Inc.

  2431       The 1975                                  M.O.N.E.Y.                                 SR0000749855                                      UMG Recordings, Inc.

  2432       The 1975                                  Me                                         SR0000749856                                      UMG Recordings, Inc.

  2433       The 1975                                  Menswear                                   SR0000749855                                      UMG Recordings, Inc.

  2434       The 1975                                  Pressure                                   SR0000749855                                      UMG Recordings, Inc.

  2435       The 1975                                  Robbers                                    SR0000749855                                      UMG Recordings, Inc.

  2436       The 1975                                  Settle Down                                SR0000749855                                      UMG Recordings, Inc.

  2437       The 1975                                  Sex                                        SR0000744141                                      UMG Recordings, Inc.

  2438       The 1975                                  She Way Out                                SR0000749855                                      UMG Recordings, Inc.

  2439       The 1975                                  So Far (It's Alright)                      SR0000749858                                      UMG Recordings, Inc.

  2440       The 1975                                  Talk!                                      SR0000749855                                      UMG Recordings, Inc.

  2441       The 1975                                  The 1975                                   SR0000749855                                      UMG Recordings, Inc.

  2442       The 1975                                  The City                                   SR0000744278                                      UMG Recordings, Inc.

  2443       The 1975                                  Undo                                       SR0000744141                                      UMG Recordings, Inc.

  2444       The 1975                                  Woman                                      SR0000744278                                      UMG Recordings, Inc.

  2445       The 1975                                  You                                        SR0000744141                                      UMG Recordings, Inc.

  2446       The All-American Rejects                  11:11 PM                                   SR0000374412                                      UMG Recordings, Inc.

  2447       The All-American Rejects                  Affection                                  SR0000699014                                      UMG Recordings, Inc.

  2448       The All-American Rejects                  Another Heart Calls                        SR0000620001                                      UMG Recordings, Inc.

  2449       The All-American Rejects                  Back To Me                                 SR0000620001                                      UMG Recordings, Inc.

  2450       The All-American Rejects                  Beekeeper’s Daughter                       SR0000699015                                      UMG Recordings, Inc.

  2451       The All-American Rejects                  Believe                                    SR0000620001                                      UMG Recordings, Inc.

  2452       The All-American Rejects                  Bleed Into Your Mind                       SR0000699014                                      UMG Recordings, Inc.

  2453       The All-American Rejects                  Can't Take It                              SR0000374412                                      UMG Recordings, Inc.

  2454       The All-American Rejects                  Change Your Mind                           SR0000374412                                      UMG Recordings, Inc.

  2455       The All-American Rejects                  Damn Girl                                  SR0000620001                                      UMG Recordings, Inc.

  2456       The All-American Rejects                  Dance Inside                               SR0000374412                                      UMG Recordings, Inc.

  2457       The All-American Rejects                  Dirty Little Secret                        SR0000374412                                      UMG Recordings, Inc.

  2458       The All-American Rejects                  Drive Away                                 SR0000323454                                      UMG Recordings, Inc.

  2459       The All-American Rejects                  Drown Next To Me                           SR0000699014                                      UMG Recordings, Inc.

  2460       The All-American Rejects                  Fallin' Apart                              SR0000620001                                      UMG Recordings, Inc.

  2461       The All-American Rejects                  Fast & Slow                                SR0000699014                                      UMG Recordings, Inc.

  2462       The All-American Rejects                  Gives You Hell                             SR0000620001                                      UMG Recordings, Inc.

  2463       The All-American Rejects                  Gonzo                                      SR0000699014                                      UMG Recordings, Inc.

  2464       The All-American Rejects                  Happy Endings                              SR0000323454                                      UMG Recordings, Inc.

  2465       The All-American Rejects                  Heartbeat Slowing Down                     SR0000699014                                      UMG Recordings, Inc.

  2466       The All-American Rejects                  I For You                                  SR0000699014                                      UMG Recordings, Inc.

  2467       The All-American Rejects                  I Wanna                                    SR0000620001                                      UMG Recordings, Inc.

  2468       The All-American Rejects                  I'm Waiting                                SR0000374412                                      UMG Recordings, Inc.

  2469       The All-American Rejects                  It Ends Tonight                            SR0000374412                                      UMG Recordings, Inc.

  2470       The All-American Rejects                  Kids In The Street                         SR0000699019                                      UMG Recordings, Inc.

  2471       The All-American Rejects                  Mona Lisa (When The World Comes Down)      SR0000619999                                      UMG Recordings, Inc.

  2472       The All-American Rejects                  Move Along                                 SR0000374412                                      UMG Recordings, Inc.

  2473       The All-American Rejects                  My Paper Heart                             SR0000323454                                      UMG Recordings, Inc.

  2474       The All-American Rejects                  Night Drive                                SR0000374412                                      UMG Recordings, Inc.

  2475       The All-American Rejects                  One More Sad Song                          SR0000323454                                      UMG Recordings, Inc.

  2476       The All-American Rejects                  Out The Door                               SR0000699014                                      UMG Recordings, Inc.

  2477       The All-American Rejects                  Real World                                 SR0000620001                                      UMG Recordings, Inc.

  2478       The All-American Rejects                  Someday's Gone                             SR0000699014                                      UMG Recordings, Inc.

  2479       The All-American Rejects                  Stab My Back                               SR0000374412                                      UMG Recordings, Inc.

  2480       The All-American Rejects                  Straightjacket Feeling                     SR0000374412                                      UMG Recordings, Inc.

  2481       The All-American Rejects                  Sunshine                                   SR0000620001                                      UMG Recordings, Inc.

  2482       The All-American Rejects                  Swing, Swing                               SR0000323454                                      UMG Recordings, Inc.

  2483       The All-American Rejects                  The Last Song                              SR0000323454                                      UMG Recordings, Inc.

  2484       The All-American Rejects                  The Wind Blows                             SR0000620001                                      UMG Recordings, Inc.

  2485       The All-American Rejects                  Time Stands Still                          SR0000323454                                      UMG Recordings, Inc.

  2486       The All-American Rejects                  Too Far Gone                               SR0000323454                                      UMG Recordings, Inc.

  2487       The All-American Rejects                  Top Of The World                           SR0000374412                                      UMG Recordings, Inc.

  2488       The All-American Rejects                  Walk Over Me                               SR0000699014                                      UMG Recordings, Inc.

  2489       The All-American Rejects                  Why Worry                                  SR0000323454                                      UMG Recordings, Inc.

  2490       The All-American Rejects                  Your Star                                  SR0000323454                                      UMG Recordings, Inc.

  2491       The Beatles                               Leave My Kitten Alone                      SR0000220415                                      UMG Recordings, Inc.

  2492       The Black Eyed Peas                       ?Que Dices?                                SR0000257098                                      UMG Recordings, Inc.

  2493       The Black Eyed Peas                       Alive                                      SR0000633587; SR0000412273                        UMG Recordings, Inc.

  2494       The Black Eyed Peas                       Anxiety                                    SR0000334398                                      UMG Recordings, Inc.

  2495       The Black Eyed Peas                       Audio Delite at Low Fidelity               SR0000378166                                      UMG Recordings, Inc.

  2496       The Black Eyed Peas                       Ba Bump                                    SR0000378166                                      UMG Recordings, Inc.

  2497       The Black Eyed Peas                       Bebot                                      SR0000378166                                      UMG Recordings, Inc.

  2498       The Black Eyed Peas                       BEP Empire                                 SR0000214650                                      UMG Recordings, Inc.

  2499       The Black Eyed Peas                       BIG LOVE                                   SR0000834666                                      UMG Recordings, Inc.

  2500       The Black Eyed Peas                       Boom Boom Pow                              SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2501       The Black Eyed Peas                       Bridging The Gaps                          SR0000214650                                      UMG Recordings, Inc.

  2502       The Black Eyed Peas                       Bringing It Back                           SR0000214650                                      UMG Recordings, Inc.

  2503       The Black Eyed Peas                       Clap Your Hands                            SR0000257098                                      UMG Recordings, Inc.

  2504       The Black Eyed Peas                       Communication                              SR0000257098                                      UMG Recordings, Inc.

  2505       The Black Eyed Peas                       Disco Club                                 SR0000378166                                      UMG Recordings, Inc.




                                                                                                                                    Page 25 of 60
Ex. Number                             20-22476-rdd      Artist                                 Doc 1888-1           Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                    Registration Number                                 Proof of Claim Claimant   Exhibit A -
  2506

  2507
             The Black Eyed Peas

             The Black Eyed Peas
                                                                                  Do It Like This

                                                                                  Don't Lie
                                                                                                                             Proof of Claim Pg 45 of 107
                                                                                                                               SR0000670148

                                                                                                                               SR0000378166
                                                                                                                                                                                 UMG Recordings, Inc.

                                                                                                                                                                                 UMG Recordings, Inc.

  2508       The Black Eyed Peas                                                  Don't Phunk With My Heart                    SR0000378166                                      UMG Recordings, Inc.

  2509       The Black Eyed Peas                                                  Don’t Stop The Party                         SR0000670148                                      UMG Recordings, Inc.

  2510       The Black Eyed Peas                                                  Electric City                                SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2511       The Black Eyed Peas                                                  Fallin' Up                                   SR0000257098                                      UMG Recordings, Inc.

  2512       The Black Eyed Peas                                                  Fashion Beats                                SR0000670148                                      UMG Recordings, Inc.

  2513       The Black Eyed Peas                                                  Feel It                                      SR0000378166                                      UMG Recordings, Inc.

  2514       The Black Eyed Peas                                                  Fly Away                                     SR0000334398                                      UMG Recordings, Inc.

  2515       The Black Eyed Peas                                                  GET READY                                    SR0000834667                                      UMG Recordings, Inc.

  2516       The Black Eyed Peas                                                  Go Go                                        SR0000214650                                      UMG Recordings, Inc.

  2517       The Black Eyed Peas                                                  Gone Going                                   SR0000378166                                      UMG Recordings, Inc.

  2518       The Black Eyed Peas                                                  Hands Up                                     SR0000334398                                      UMG Recordings, Inc.

  2519       The Black Eyed Peas                                                  Head Bobs                                    SR0000257098                                      UMG Recordings, Inc.

  2520       The Black Eyed Peas                                                  Hey Mama                                     SR0000334398                                      UMG Recordings, Inc.

  2521       The Black Eyed Peas                                                  I Gotta Feeling                              SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2522       The Black Eyed Peas                                                  Joints & Jam                                 SR0000257098                                      UMG Recordings, Inc.

  2523       The Black Eyed Peas                                                  Just Cant Get Enough                         SR0000670148                                      UMG Recordings, Inc.

  2524       The Black Eyed Peas                                                  Karma                                        SR0000257098                                      UMG Recordings, Inc.

  2525       The Black Eyed Peas                                                  Labor Day (It's A Holiday)                   SR0000334398                                      UMG Recordings, Inc.

  2526       The Black Eyed Peas                                                  Latin Girls                                  SR0000334398                                      UMG Recordings, Inc.

  2527       The Black Eyed Peas                                                  Let's Get It Started                         SR0000356340                                      UMG Recordings, Inc.

  2528       The Black Eyed Peas                                                  Let's Get Retarded                           SR0000334398                                      UMG Recordings, Inc.

  2529       The Black Eyed Peas                                                  Light Up The Night                           SR0000670148                                      UMG Recordings, Inc.

  2530       The Black Eyed Peas                                                  Like That                                    SR0000378166                                      UMG Recordings, Inc.

  2531       The Black Eyed Peas                                                  Lil' Lil'                                    SR0000214650                                      UMG Recordings, Inc.

  2532       The Black Eyed Peas                                                  Love Won't Wait                              SR0000257098                                      UMG Recordings, Inc.

  2533       The Black Eyed Peas                                                  Meet Me Halfway                              SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2534       The Black Eyed Peas                                                  Missing You                                  SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2535       The Black Eyed Peas                                                  Movement                                     SR0000257098                                      UMG Recordings, Inc.

  2536       The Black Eyed Peas                                                  My Humps                                     SR0000378166                                      UMG Recordings, Inc.

  2537       The Black Eyed Peas                                                  NEW WAVE                                     SR0000834667                                      UMG Recordings, Inc.

  2538       The Black Eyed Peas                                                  Now Generation                               SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2539       The Black Eyed Peas                                                  One Tribe                                    SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2540       The Black Eyed Peas                                                  Out Of My Head                               SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2541       The Black Eyed Peas                                                  Own It                                       SR0000670148                                      UMG Recordings, Inc.

  2542       The Black Eyed Peas                                                  Party All The Time                           SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2543       The Black Eyed Peas                                                  Play It Loud                                 SR0000670148                                      UMG Recordings, Inc.

  2544       The Black Eyed Peas                                                  Pump It                                      SR0000378166                                      UMG Recordings, Inc.

  2545       The Black Eyed Peas                                                  Release                                      SR0000214650                                      UMG Recordings, Inc.

  2546       The Black Eyed Peas                                                  Request + Line                               SR0000214650                                      UMG Recordings, Inc.

  2547       The Black Eyed Peas                                                  RING THE ALARM pt.1 pt.2 pt.3                SR0000822882                                      UMG Recordings, Inc.

  2548       The Black Eyed Peas                                                  Ring-A-Ling                                  SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2549       The Black Eyed Peas                                                  Rock That Body                               SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2550       The Black Eyed Peas                                                  Rockin To The Beat                           SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2551       The Black Eyed Peas                                                  Say Goodbye                                  SR0000257098                                      UMG Recordings, Inc.

  2552       The Black Eyed Peas                                                  Showdown                                     SR0000633584; SR0000412278                        UMG Recordings, Inc.

  2553       The Black Eyed Peas                                                  Shut Up                                      SR0000334398                                      UMG Recordings, Inc.

  2554       The Black Eyed Peas                                                  Smells Like Funk                             SR0000334398                                      UMG Recordings, Inc.

  2555       The Black Eyed Peas                                                  Someday                                      SR0000670148                                      UMG Recordings, Inc.

  2556       The Black Eyed Peas                                                  Tell Your Momma Come                         SR0000214650                                      UMG Recordings, Inc.

  2557       The Black Eyed Peas                                                  The Apl Song                                 SR0000334398                                      UMG Recordings, Inc.

  2558       The Black Eyed Peas                                                  The Best One Yet (The Boy)                   SR0000670148                                      UMG Recordings, Inc.

  2559       The Black Eyed Peas                                                  The Coming                                   SR0000670148                                      UMG Recordings, Inc.

  2560       The Black Eyed Peas                                                  The Situation                                SR0000670148                                      UMG Recordings, Inc.

  2561       The Black Eyed Peas                                                  The Way U Make Me Feel                       SR0000257098                                      UMG Recordings, Inc.

  2562       The Black Eyed Peas                                                  Third Eye                                    SR0000356340                                      UMG Recordings, Inc.

  2563       The Black Eyed Peas                                                  Union                                        SR0000378166                                      UMG Recordings, Inc.

  2564       The Black Eyed Peas                                                  VIBRATIONS pt.1 pt.2                         SR0000834667                                      UMG Recordings, Inc.

  2565       The Black Eyed Peas                                                  What It Is                                   SR0000257098                                      UMG Recordings, Inc.

  2566       The Black Eyed Peas                                                  Where Is The Love?                           SR0000334303                                      UMG Recordings, Inc.

  2567       The Black Eyed Peas                                                  XOXOXO                                       SR0000670148                                      UMG Recordings, Inc.

  2568       The Black Eyed Peas                                                  YES OR NO                                    SR0000834667                                      UMG Recordings, Inc.

  2569       The Black Eyed Peas ft. Chali 2na                                    Get Original                                 SR0000214650                                      UMG Recordings, Inc.

  2570       The Black Eyed Peas ft. Dante Santiago                               Dum Diddly                                   SR0000378166                                      UMG Recordings, Inc.

  2571       The Black Eyed Peas ft. Esthero                                      4EVER (feat. Esthero)                        SR0000834667                                      UMG Recordings, Inc.

  2572       The Black Eyed Peas ft. Esthero                                      Weekend                                      SR0000214650                                      UMG Recordings, Inc.

  2573       The Black Eyed Peas ft. James Brown                                  They Don't Want Music                        SR0000378166                                      UMG Recordings, Inc.

  2574       The Black Eyed Peas ft. Justin Timberlake                            My Style                                     SR0000378166                                      UMG Recordings, Inc.

  2575       The Black Eyed Peas ft. Kim Hill                                     Hot                                          SR0000214650                                      UMG Recordings, Inc.

  2576       The Black Eyed Peas ft. Les Nubians, Mos Def                         On My Own                                    SR0000214650                                      UMG Recordings, Inc.

  2577       The Black Eyed Peas ft. Nas                                          BACK 2 HIPHOP                                SR0000834667                                      UMG Recordings, Inc.

  2578       The Black Eyed Peas ft. Nicole Scherzinger                           WINGS (feat. Nicole Scherzinger)             SR0000834667                                      UMG Recordings, Inc.

  2579       The Black Eyed Peas ft. Phife Dawg, Ali Shaheed Muhammad, Posdnuos   ALL AROUND THE WORLD                         SR0000834667                                      UMG Recordings, Inc.

  2580       The Black Eyed Peas ft. Slick Rick                                   CONSTANT pt.1 pt.2                           SR0000834665                                      UMG Recordings, Inc.

  2581       The Black Eyed Peas ft. Wyclef Jean                                  Rap Song                                     SR0000214650                                      UMG Recordings, Inc.

  2582       The Cure                                                             alt.end                                      SR0000360662                                      UMG Recordings, Inc.

  2583       The Cure                                                             Freakshow                                    SR0000617188                                      UMG Recordings, Inc.

  2584       The Cure                                                             Going Nowhere                                SR0000360662                                      UMG Recordings, Inc.

  2585       The Cure                                                             Lost                                         SR0000360662                                      UMG Recordings, Inc.

  2586       The Cure                                                             Sleep When I'm Dead (Mix 13)                 SR0000617188                                      UMG Recordings, Inc.

  2587       The Cure                                                             The Hungry Ghost                             SR0000617188                                      UMG Recordings, Inc.

  2588       The Cure                                                             The Perfect Boy                              SR0000617188                                      UMG Recordings, Inc.

  2589       The Cure                                                             The Scream                                   SR0000617188                                      UMG Recordings, Inc.

  2590       The Cure                                                             Truth Goodness and Beauty                    SR0000360662                                      UMG Recordings, Inc.

  2591       The Cure                                                             Underneath The Stars                         SR0000617188                                      UMG Recordings, Inc.

  2592       The Game                                                             Big Dreams                                   SR0000616675                                      UMG Recordings, Inc.

  2593       The Game                                                             Dope Boys                                    SR0000616675                                      UMG Recordings, Inc.

  2594       The Game                                                             House Of Pain                                SR0000616675                                      UMG Recordings, Inc.

  2595       The Game                                                             Intro (The Game/LAX)                         SR0000616675                                      UMG Recordings, Inc.

  2596       The Game                                                             LAX Files                                    SR0000616675                                      UMG Recordings, Inc.

  2597       The Game                                                             Money                                        SR0000616675                                      UMG Recordings, Inc.

  2598       The Game ft. Bilal                                                   Cali Sunshine                                SR0000616675                                      UMG Recordings, Inc.

  2599       The Game ft. Chrisette Michele                                       Let Us Live                                  SR0000616675                                      UMG Recordings, Inc.

  2600       The Game ft. Common                                                  Angel                                        SR0000616675                                      UMG Recordings, Inc.

  2601       The Game ft. Ice Cube                                                State Of Emergency                           SR0000616675                                      UMG Recordings, Inc.

  2602       The Game ft. Keyshia Cole                                            Game's Pain                                  SR0000613661                                      UMG Recordings, Inc.

  2603       The Game ft. LaToya Williams                                         Never Can Say Goodbye                        SR0000616675                                      UMG Recordings, Inc.

  2604       The Game ft. Lil Wayne                                               My Life                                      SR0000616676                                      UMG Recordings, Inc.

  2605       The Game ft. Ludacris                                                Ya Heard                                     SR0000616675                                      UMG Recordings, Inc.

  2606       The Game ft. Nas                                                     Letter To The King                           SR0000616675                                      UMG Recordings, Inc.




                                                                                                                                                                 Page 26 of 60
Ex. Number                               20-22476-rdd Artist                            Doc 1888-1              Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                 Registration Number                                 Proof of Claim Claimant   Exhibit A -
  2607

  2608
             The Game ft. Ne-Yo

             The Game ft. Ne-Yo
                                                                           Camera Phone

                                                                           Gentleman's Affair
                                                                                                                        Proof of Claim Pg 46 of 107
                                                                                                                          SR0000616675

                                                                                                                          SR0000616675
                                                                                                                                                                              UMG Recordings, Inc.

                                                                                                                                                                              UMG Recordings, Inc.

  2609       The Game ft. Raekwon                                          Bulletproof Diaries                            SR0000616675                                        UMG Recordings, Inc.

  2610       The Game ft. Raheem DeVaughn                                  Touchdown                                      SR0000616675                                        UMG Recordings, Inc.

  2611       The Jackson 5                                                 I Saw Mommy Kissing Santa Claus                PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2612       The Jackson 5                                                 I'll Be There                                  PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2613       The Jackson 5                                                 Up On The Housetop                             PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2614       The Killers                                                   A Crippling Blow                               SR0000619234                                        UMG Recordings, Inc.

  2615       The Killers                                                   A Dustland Fairytale                           SR0000620038                                        UMG Recordings, Inc.

  2616       The Killers                                                   A Matter Of Time                               SR0000708761                                        UMG Recordings, Inc.

  2617       The Killers                                                   All The Pretty Faces                           SR0000398798                                        UMG Recordings, Inc.

  2618       The Killers                                                   All These Things That I've Done                SR0000355962                                        UMG Recordings, Inc.

  2619       The Killers                                                   Andy, You're A Star                            SR0000355962                                        UMG Recordings, Inc.

  2620       The Killers                                                   Be Still                                       SR0000708761                                        UMG Recordings, Inc.

  2621       The Killers                                                   Believe Me Natalie                             SR0000355962                                        UMG Recordings, Inc.

  2622       The Killers                                                   Bling (Confession Of A King)                   SR0000398798                                        UMG Recordings, Inc.

  2623       The Killers                                                   Bones                                          SR0000398798                                        UMG Recordings, Inc.

  2624       The Killers                                                   Carry Me Home                                  SR0000708761                                        UMG Recordings, Inc.

  2625       The Killers                                                   Change Your Mind                               SR0000355962                                        UMG Recordings, Inc.

  2626       The Killers                                                   Daddy's Eyes                                   SR0000398798                                        UMG Recordings, Inc.

  2627       The Killers                                                   Deadlines And Commitments                      SR0000708761                                        UMG Recordings, Inc.

  2628       The Killers                                                   Enterlude                                      SR0000398798                                        UMG Recordings, Inc.

  2629       The Killers                                                   Everything Will Be Alright                     SR0000355962                                        UMG Recordings, Inc.

  2630       The Killers                                                   Exitlude                                       SR0000398798                                        UMG Recordings, Inc.

  2631       The Killers                                                   Flesh And Bone                                 SR0000708761                                        UMG Recordings, Inc.

  2632       The Killers                                                   For Reasons Unknown                            SR0000398798                                        UMG Recordings, Inc.

  2633       The Killers                                                   Forget About What I Said                       SR0000620295                                        UMG Recordings, Inc.

  2634       The Killers                                                   From Here On Out                               SR0000708761                                        UMG Recordings, Inc.

  2635       The Killers                                                   Glamorous Indie Rock And Roll                  SR0000614125                                        UMG Recordings, Inc.

  2636       The Killers                                                   Heart Of A Girl                                SR0000708761                                        UMG Recordings, Inc.

  2637       The Killers                                                   Here With Me                                   SR0000708761                                        UMG Recordings, Inc.

  2638       The Killers                                                   Human                                          SR0000619236                                        UMG Recordings, Inc.

  2639       The Killers                                                   I Can't Stay                                   SR0000620038                                        UMG Recordings, Inc.

  2640       The Killers                                                   Jenny Was A Friend Of Mine                     SR0000355962                                        UMG Recordings, Inc.

  2641       The Killers                                                   Joseph, Better You Than Me                     SR0000801400                                        UMG Recordings, Inc.

  2642       The Killers                                                   Joy Ride                                       SR0000620038                                        UMG Recordings, Inc.

  2643       The Killers                                                   Just Another Girl                              SR0000737563                                        UMG Recordings, Inc.

  2644       The Killers                                                   Leave The Bourbon On The Shelf                 SR0000614125                                        UMG Recordings, Inc.

  2645       The Killers                                                   Losing Touch                                   SR0000620038                                        UMG Recordings, Inc.

  2646       The Killers                                                   Midnight Show                                  SR0000355962                                        UMG Recordings, Inc.

  2647       The Killers                                                   Miss Atomic Bomb                               SR0000708761                                        UMG Recordings, Inc.

  2648       The Killers                                                   Mr. Brightside                                 SR0000355962                                        UMG Recordings, Inc.

  2649       The Killers                                                   My List                                        SR0000398798                                        UMG Recordings, Inc.

  2650       The Killers                                                   On Top                                         SR0000355962                                        UMG Recordings, Inc.

  2651       The Killers                                                   Prize Fighter                                  SR0000708761                                        UMG Recordings, Inc.

  2652       The Killers                                                   Read My Mind                                   SR0000398798                                        UMG Recordings, Inc.

  2653       The Killers                                                   Ruby, Don't Take Your Love To Town             SR0000614125                                        UMG Recordings, Inc.

  2654       The Killers                                                   Runaways                                       SR0000703879                                        UMG Recordings, Inc.

  2655       The Killers                                                   Sam's Town                                     SR0000398798                                        UMG Recordings, Inc.

  2656       The Killers                                                   Shadowplay                                     SR0000689136                                        UMG Recordings, Inc.

  2657       The Killers                                                   Show You How                                   SR0000614125                                        UMG Recordings, Inc.

  2658       The Killers                                                   Smile Like You Mean It                         SR0000355962                                        UMG Recordings, Inc.

  2659       The Killers                                                   Somebody Told Me                               SR0000355962                                        UMG Recordings, Inc.

  2660       The Killers                                                   Spaceman                                       SR0000620039                                        UMG Recordings, Inc.

  2661       The Killers                                                   The Ballad Of Michael Valentine                SR0000614125                                        UMG Recordings, Inc.

  2662       The Killers                                                   The Rising Tide                                SR0000708761                                        UMG Recordings, Inc.

  2663       The Killers                                                   The Way It Was                                 SR0000708761                                        UMG Recordings, Inc.

  2664       The Killers                                                   The World We Live In                           SR0000620038                                        UMG Recordings, Inc.

  2665       The Killers                                                   This Is Your Life                              SR0000620038                                        UMG Recordings, Inc.

  2666       The Killers                                                   This River Is Wild                             SR0000398798                                        UMG Recordings, Inc.

  2667       The Killers                                                   Uncle Jonny                                    SR0000398798                                        UMG Recordings, Inc.

  2668       The Killers                                                   Under The Gun                                  SR0000614125                                        UMG Recordings, Inc.

  2669       The Killers                                                   When You Were Young                            SR0000398798                                        UMG Recordings, Inc.

  2670       The Killers                                                   Where The White Boys Dance                     SR0000614125                                        UMG Recordings, Inc.

  2671       The Killers                                                   Who Let You Go?                                SR0000614125                                        UMG Recordings, Inc.

  2672       The Killers                                                   Why Do I Keep Counting?                        SR0000398798                                        UMG Recordings, Inc.

  2673       The Killers ft. Ryan Pardey                                   Don't Shoot Me Santa                           SR0000801400                                        UMG Recordings, Inc.

  2674       The Killers ft. Toni Halliday                                 A Great Big Sled                               SR0000801400                                        UMG Recordings, Inc.

  2675       The Lonely Island                                             Shy Ronnie 2: Ronnie & Clyde                   SR0000702548                                        UMG Recordings, Inc.

  2676       The Rolling Stones                                            Bitch                                          PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2677       The Rolling Stones                                            Don't Stop                                     SR0000372248                                        UMG Recordings, Inc.

  2678       The Rolling Stones                                            Rain Fall Down                                 SR0000375854                                        UMG Recordings, Inc.

  2679       The Rolling Stones                                            Rock And A Hard Place                          SR0000130050                                        UMG Recordings, Inc.

  2680       The Rolling Stones                                            Rocks Off                                      N527                                                UMG Recordings, Inc.

  2681       The Rolling Stones                                            Rough Justice                                  SR0000375854                                        UMG Recordings, Inc.

  2682       The Rolling Stones ft. Florence Welch                         Wild Horses                                    PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2683       The Roots                                                     Doin' It Again                                 SR0000653584                                        UMG Recordings, Inc.

  2684       The Roots                                                     How I Got Over                                 SR0000641963                                        UMG Recordings, Inc.

  2685       The Roots ft. Amber Coffman, Angel Deradoorian, Haley Dekle   A Peace Of Light                               SR0000653583                                        UMG Recordings, Inc.

  2686       The Roots ft. Blu, P.O.R.N., Dice Raw                         Radio Daze                                     SR0000653583                                        UMG Recordings, Inc.

  2687       The Roots ft. Blu, Phonte, Patty Crash                        The Day                                        SR0000653583                                        UMG Recordings, Inc.

  2688       The Roots ft. Joanna Newsom, STS                              Right On                                       SR0000653583                                        UMG Recordings, Inc.

  2689       The Roots ft. John Legend                                     The Fire                                       SR0000653583                                        UMG Recordings, Inc.

  2690       The Roots ft. Monsters Of Folk                                Dear God 2.0                                   SR0000653583                                        UMG Recordings, Inc.

  2691       The Roots ft. Peedi Peedi, Truck North                        Web 20/20                                      SR0000653583                                        UMG Recordings, Inc.

  2692       The Roots ft. Phonte, Dice Raw                                Now Or Never                                   SR0000653583                                        UMG Recordings, Inc.

  2693       The Roots ft. STS                                             Hustla                                         SR0000653583                                        UMG Recordings, Inc.

  2694       The Roots ft. Truck North, P.O.R.N., Dice Raw                 Walk Alone                                     SR0000653583                                        UMG Recordings, Inc.

  2695       The Wailers                                                   Duppy Conqueror                                NF0000000139/RE0000860713                           UMG Recordings, Inc.

  2696       The Wailers                                                   Hallelujah Time                                NF0000000139/RE0000860713                           UMG Recordings, Inc.

  2697       The Wailers                                                   No Sympathy                                    SR0000299905                                        UMG Recordings, Inc.

  2698       The Wailers                                                   One Foundation                                 NF0000000139/RE0000860713                           UMG Recordings, Inc.

  2699       The Wailers                                                   Pass It On                                     NF0000000139/RE0000860713                           UMG Recordings, Inc.

  2700       The Wailers                                                   Put It On                                      NF0000000139/RE0000860713                           UMG Recordings, Inc.

  2701       The Wailers                                                   Rastaman Chant                                 NF0000000139/RE0000860713                           UMG Recordings, Inc.

  2702       The Wailers                                                   Reincarnated Soul                              SR0000299905                                        UMG Recordings, Inc.

  2703       The Wailers                                                   The Oppressed Song                             SR0000299905                                        UMG Recordings, Inc.

  2704       The Weeknd                                                    Adaptation                                     SR0000804418                                        UMG Recordings, Inc.

  2705       The Weeknd                                                    Belong To The World                            SR0000804418                                        UMG Recordings, Inc.

  2706       The Weeknd                                                    Call Out My Name                               SR0000823853                                        UMG Recordings, Inc.

  2707       The Weeknd                                                    Can't Feel My Face                             SR0000779648                                        UMG Recordings, Inc.




                                                                                                                                                              Page 27 of 60
Ex. Number                                20-22476-rdd  Artist                     Doc 1888-1                Track                    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                              Registration Number                                 Proof of Claim Claimant   Exhibit A -
  2708

  2709
             The Weeknd

             The Weeknd
                                                                       Die For You

                                                                       Kiss Land
                                                                                                                                     Proof of Claim Pg 47 of 107
                                                                                                                                       SR0000814318

                                                                                                                                       SR0000804418
                                                                                                                                                                                           UMG Recordings, Inc.

                                                                                                                                                                                           UMG Recordings, Inc.

  2710       The Weeknd                                                Love In The Sky                                                 SR0000804418                                        UMG Recordings, Inc.

  2711       The Weeknd                                                Pretty                                                          SR0000804418                                        UMG Recordings, Inc.

  2712       The Weeknd                                                Privilege                                                       SR0000823853                                        UMG Recordings, Inc.

  2713       The Weeknd                                                Professional                                                    SR0000804418                                        UMG Recordings, Inc.

  2714       The Weeknd                                                Tears In The Rain                                               SR0000804418                                        UMG Recordings, Inc.

  2715       The Weeknd                                                The Town                                                        SR0000804418                                        UMG Recordings, Inc.

  2716       The Weeknd                                                Try Me                                                          SR0000823853                                        UMG Recordings, Inc.

  2717       The Weeknd                                                Wanderlust                                                      SR0000804418                                        UMG Recordings, Inc.

  2718       The Weeknd                                                Wasted Times                                                    SR0000823853                                        UMG Recordings, Inc.

  2719       The Weeknd ft. Daft Punk                                  I Feel It Coming                                                SR0000814318                                        UMG Recordings, Inc.

  2720       The Weeknd ft. Juicy J                                    Same Old Song                                                   SR0000808047                                        UMG Recordings, Inc.

  2721       The Weeknd ft. Kendrick Lamar                             Sidewalks                                                       SR0000814318                                        UMG Recordings, Inc.

  2722       The Weeknd, Gesaffelstein                                 Hurt You                                                        SR0000823853                                        UMG Recordings, Inc.

  2723       The Weeknd, Gesaffelstein                                 I Was Never There                                               SR0000823853                                        UMG Recordings, Inc.

  2724       The Weeknd, Kendrick Lamar                                Pray For Me                                                     SR0000820095                                        UMG Recordings, Inc.

  2725       The Who                                                   5.15                                                            N 11215                                             UMG Recordings, Inc.

  2726       The Who                                                   (Love Is Like A) Heat Wave                                      PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2727       The Who                                                   (This Could Be) The Last Time                                   PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2728       The Who                                                   Anytime You Want Me                                             SR0000073435                                        UMG Recordings, Inc.

  2729       The Who                                                   Anyway, Anyhow, Anywhere                                        SR0000193812                                        UMG Recordings, Inc.

  2730       The Who                                                   Bald Headed Woman                                               SR0000322722                                        UMG Recordings, Inc.

  2731       The Who                                                   Bargain                                                         PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2732       The Who                                                   Behind Blue Eyes                                                PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2733       The Who                                                   Bell Boy                                                        N 11215                                             UMG Recordings, Inc.

  2734       The Who                                                   Boris The Spider                                                PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2735       The Who                                                   Call Me Lightning                                               PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2736       The Who                                                   Circles                                                         PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2737       The Who                                                   Cut My Hair                                                     N 11215                                             UMG Recordings, Inc.

  2738       The Who                                                   Daddy Rolling Stone                                             SR0000322722                                        UMG Recordings, Inc.

  2739       The Who                                                   Doctor Jimmy                                                    N 11215                                             UMG Recordings, Inc.

  2740       The Who                                                   Dogs                                                            PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2741       The Who                                                   Drowned                                                         N 11215                                             UMG Recordings, Inc.

  2742       The Who                                                   Happy Jack                                                      PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2743       The Who                                                   I Am The Sea                                                    N 11215                                             UMG Recordings, Inc.

  2744       The Who                                                   I Can See For Miles                                             PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2745       The Who                                                   I Can't Explain                                                 PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2746       The Who                                                   I'm A Boy                                                       SR0000073435                                        UMG Recordings, Inc.

  2747       The Who                                                   I'm A Man                                                       PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2748       The Who                                                   I'm Free                                                        PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2749       The Who                                                   Instant Party Mixture                                           SR0000322722                                        UMG Recordings, Inc.

  2750       The Who                                                   Is It In My Head?                                               N 11215                                             UMG Recordings, Inc.

  2751       The Who                                                   It's Not Enough                                                 SR0000403293                                        UMG Recordings, Inc.

  2752       The Who                                                   It's Not True                                                   PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2753       The Who                                                   Leaving Here                                                    SR0000322722                                        UMG Recordings, Inc.

  2754       The Who                                                   Love Reign O'er Me                                              N 11215                                             UMG Recordings, Inc.

  2755       The Who                                                   Lubie (Come Back Home)                                          SR0000073435                                        UMG Recordings, Inc.

  2756       The Who                                                   Motoring                                                        SR0000322722                                        UMG Recordings, Inc.

  2757       The Who                                                   Much Too Much                                                   PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2758       The Who                                                   My Generation                                                   PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2759       The Who                                                   Out In The Street                                               PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2760       The Who                                                   Pictures Of Lily                                                PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2761       The Who                                                   Pinball Wizard                                                  PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2762       The Who                                                   Please Please Please                                            PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2763       The Who                                                   Quadrophenia                                                    N 11215                                             UMG Recordings, Inc.

  2764       The Who                                                   Real Good Looking Boy                                           SR0000353887                                        UMG Recordings, Inc.

  2765       The Who                                                   Sea And Sand                                                    N 11215                                             UMG Recordings, Inc.

  2766       The Who                                                   Shout And Shimmy                                                SR0000073435                                        UMG Recordings, Inc.

  2767       The Who                                                   Slip Kid                                                        N00000273998/RE0000888541                           UMG Recordings, Inc.

  2768       The Who                                                   Squeeze Box                                                     N00000273998/RE0000888541                           UMG Recordings, Inc.

  2769       The Who                                                   Summertime Blues                                                SR0000255124                                        UMG Recordings, Inc.

  2770       The Who                                                   The Dirty Jobs                                                  N 11215                                             UMG Recordings, Inc.

  2771       The Who                                                   The Good's Gone                                                 PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2772       The Who                                                   The Kids Are Alright                                            PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2773       The Who                                                   The Ox                                                          PRE-1972 Sound Recording                            UMG Recordings, Inc.

  2774       The Who                                                   The Punk And The Godfather                                      N 11215                                             UMG Recordings, Inc.

  2775       The Who                                                   The Real Me                                                     N 11215                                             UMG Recordings, Inc.

  2776       The Who                                                   The Rock                                                        N 11215                                             UMG Recordings, Inc.

  2777       The Who                                                   Trick Of The Light                                              SR0000002995                                        UMG Recordings, Inc.

  2778       The Who                                                   Who Are You                                                     SR0000002995                                        UMG Recordings, Inc.

  2779       Timbaland                                                 Ease Off The Liquor                                             SR0000636223                                        UMG Recordings, Inc.

  2780       Timbaland                                                 Oh Timbaland                                                    SR0000623039                                        UMG Recordings, Inc.

  2781       Timbaland                                                 Scream                                                          SR0000411631                                        UMG Recordings, Inc.

  2782       Timbaland ft. 50 Cent, Tony Yayo                          Come and Get Me                                                 SR0000411631                                        UMG Recordings, Inc.

  2783       Timbaland ft. Amar, Jim Beanz                             Bombay                                                          SR0000411631                                        UMG Recordings, Inc.

  2784       Timbaland ft. Attitude, Bran' Nu, D.O.E.                  Symphony                                                        SR0000636223                                        UMG Recordings, Inc.

  2785       Timbaland ft. Attitude, Keri Hilson                       Hello                                                           SR0000411631                                        UMG Recordings, Inc.

  2786       Timbaland ft. Bran' Nu                                    Meet In Tha Middle (Featuring Bran' Nu)                         SR0000636223                                        UMG Recordings, Inc.

  2787       Timbaland ft. Chad Kroeger, Sebastian                     Tomorrow In The Bottle (Featuring Chad Kroeger & Sebastian)     SR0000636223                                        UMG Recordings, Inc.

  2788       Timbaland ft. Daughtry                                    Long Way Down (Featuring Daughtry)                              SR0000636223                                        UMG Recordings, Inc.

  2789       Timbaland ft. DJ Felli Fel                                Intro                                                           SR0000636223                                        UMG Recordings, Inc.

  2790       Timbaland ft. Elton John                                  2 Man Show                                                      SR0000411631                                        UMG Recordings, Inc.

  2791       Timbaland ft. Esthero, Sebastian                          Can You Feel It (Featuring Esthero & Sebastian)                 SR0000636223                                        UMG Recordings, Inc.

  2792       Timbaland ft. Fall Out Boy                                One and Only                                                    SR0000411631                                        UMG Recordings, Inc.

  2793       Timbaland ft. Jet                                         Timothy Where You Been (Featuring Jet)                          SR0000636223                                        UMG Recordings, Inc.

  2794       Timbaland ft. JoJo                                        Lose Control (Featuring JoJo)                                   SR0000636223                                        UMG Recordings, Inc.

  2795       Timbaland ft. Justin Timberlake                           Carry Out                                                       SR0000636223                                        UMG Recordings, Inc.

  2796       Timbaland ft. Justin Timberlake                           Release                                                         SR0000411631                                        UMG Recordings, Inc.

  2797       Timbaland ft. Justin Timberlake, Nelly Furtado            Give It To Me                                                   SR0000406964                                        UMG Recordings, Inc.

  2798       Timbaland ft. Katy Perry                                  If We Ever Meet Again                                           SR0000636223                                        UMG Recordings, Inc.

  2799       Timbaland ft. Keri Hilson, D.O.E.                         The One I Love (Featuring Keri Hilson & D.O.E.)                 SR0000636223                                        UMG Recordings, Inc.

  2800       Timbaland ft. Keri Hilson, D.O.E.                         The Way I Are                                                   SR0000411631                                        UMG Recordings, Inc.

  2801       Timbaland ft. Keri Hilson, Sebastian                      Miscommunication                                                SR0000411631                                        UMG Recordings, Inc.

  2802       Timbaland ft. Magoo                                       Boardmeeting                                                    SR0000411631                                        UMG Recordings, Inc.

  2803       Timbaland ft. Money                                       Fantasy                                                         SR0000411631                                        UMG Recordings, Inc.

  2804       Timbaland ft. Nelly Furtado, Soshy                        Morning After Dark                                              SR0000636224                                        UMG Recordings, Inc.

  2805       Timbaland ft. Sebastian, Attitude                         Kill Yourself                                                   SR0000411631                                        UMG Recordings, Inc.

  2806       Timbaland ft. She Wants Revenge                           Time                                                            SR0000411631                                        UMG Recordings, Inc.

  2807       Timbaland ft. The Hives                                   Throw It On Me                                                  SR0000411631                                        UMG Recordings, Inc.

  2808       Timbaland, Missy Elliott, Justin Timberlake ft. Dr. Dre   Bounce                                                          SR0000411631                                        UMG Recordings, Inc.




                                                                                                                                                                           Page 28 of 60
Ex. Number                             20-22476-rdd     Artist                 Doc 1888-1                    Track          Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                            Registration Number                                 Proof of Claim Claimant   Exhibit A -
  2809

  2810
             Tony Yayo ft. Eminem, Obie Trice

             Tory Lanez
                                                                 Drama Setter

                                                                 4am Flex
                                                                                                                           Proof of Claim Pg 48 of 107
                                                                                                                             SR0000377817

                                                                                                                             SR0000779313
                                                                                                                                                                         UMG Recordings, Inc.

                                                                                                                                                                         UMG Recordings, Inc.

  2811       Tory Lanez                                          Honda Civic                                                 SR0000780552                                UMG Recordings, Inc.

  2812       Tory Lanez                                          To D.R.E.A.M.                                               SR0000779313                                UMG Recordings, Inc.

  2813       Trick Trick                                         Welcome 2 Detroit                                           SR0000384860                                UMG Recordings, Inc.

  2814       Trick Trick ft. Eminem, Proof                       No More To Say                                              SR0000381563                                UMG Recordings, Inc.

  2815       Trouble, Mike WiLL Made-It ft. The Weeknd           Come Thru                                                   SR0000833749                                UMG Recordings, Inc.

  2816       Troye Sivan                                         BITE                                                        SR0000773815                                UMG Recordings, Inc.

  2817       Troye Sivan                                         COOL                                                        SR0000776036                                UMG Recordings, Inc.

  2818       Troye Sivan                                         DKLA                                                        SR0000773815                                UMG Recordings, Inc.

  2819       Troye Sivan                                         for him.                                                    SR0000776036                                UMG Recordings, Inc.

  2820       Troye Sivan                                         HEAVEN                                                      SR0000776036                                UMG Recordings, Inc.

  2821       Troye Sivan                                         LOST BOY                                                    SR0000776036                                UMG Recordings, Inc.

  2822       Troye Sivan                                         SUBURBIA                                                    SR0000776036                                UMG Recordings, Inc.

  2823       Troye Sivan                                         THE QUIET                                                   SR0000773815                                UMG Recordings, Inc.

  2824       Troye Sivan                                         TOO GOOD                                                    SR0000776036                                UMG Recordings, Inc.

  2825       Troye Sivan                                         WILD                                                        SR0000773815                                UMG Recordings, Inc.

  2826       Troye Sivan                                         YOUTH                                                       SR0000776037                                UMG Recordings, Inc.

  2827       Troye Sivan ft. Broods                              EASE                                                        SR0000773815                                UMG Recordings, Inc.

  2828       Tyga                                                Dad's Letter                                                SR0000721551                                UMG Recordings, Inc.

  2829       Tyga                                                Diss Song                                                   SR0000721551                                UMG Recordings, Inc.

  2830       Tyga                                                Don't Hate Tha Playa                                        SR0000721551                                UMG Recordings, Inc.

  2831       Tyga                                                Drive Fast, Live Young                                      SR0000721551                                UMG Recordings, Inc.

  2832       Tyga                                                Enemies                                                     SR0000721551                                UMG Recordings, Inc.

  2833       Tyga                                                Get Loose                                                   SR0000721551                                UMG Recordings, Inc.

  2834       Tyga                                                Get Rich                                                    SR0000721551                                UMG Recordings, Inc.

  2835       Tyga                                                Palm Trees                                                  SR0000721551                                UMG Recordings, Inc.

  2836       Tyga ft. 2 Chainz                                   Hijack                                                      SR0000721551                                UMG Recordings, Inc.

  2837       Tyga ft. Cedric Gervais, Wiz Khalifa, Mally Mall    Molly                                                       SR0000721552                                UMG Recordings, Inc.

  2838       Tyga ft. Chris Brown                                For The Road                                                SR0000721551                                UMG Recordings, Inc.

  2839       Tyga ft. Future                                     Show You                                                    SR0000721551                                UMG Recordings, Inc.

  2840       Tyga ft. Game                                       It Neva Rains                                               SR0000721551                                UMG Recordings, Inc.

  2841       Tyga ft. Game                                       Switch Lanes                                                SR0000721551                                UMG Recordings, Inc.

  2842       Tyga ft. Jadakiss                                   Hit'em Up                                                   SR0000721551                                UMG Recordings, Inc.

  2843       Tyga ft. Lil Wayne                                  500 Degrees                                                 SR0000721551                                UMG Recordings, Inc.

  2844       Tyga ft. Rick Ross                                  Dope                                                        SR0000721551                                UMG Recordings, Inc.

  2845       Tyga ft. Wiz Khalifa                                M.O.E.                                                      SR0000721551                                UMG Recordings, Inc.

  2846       U2                                                  40                                                          SR0000042944                                UMG Recordings, Inc.

  2847       U2                                                  4th Of July                                                 SR0000072483                                UMG Recordings, Inc.

  2848       U2                                                  A Sort Of Homecoming                                        SR0000072483                                UMG Recordings, Inc.

  2849       U2                                                  Acrobat                                                     SR0000139599                                UMG Recordings, Inc.

  2850       U2                                                  Alex Descends Into Hell For A Bottle Of Milk / Korova I     SR0000139637                                UMG Recordings, Inc.

  2851       U2                                                  Angels Too Tied To The Ground                               SR0000614009                                UMG Recordings, Inc.

  2852       U2                                                  Babyface                                                    SR0000168310                                UMG Recordings, Inc.

  2853       U2                                                  Bad                                                         SR0000072483                                UMG Recordings, Inc.

  2854       U2                                                  Blow Your House Down                                        SR0000704316                                UMG Recordings, Inc.

  2855       U2                                                  Breathe                                                     SR0000636812                                UMG Recordings, Inc.

  2856       U2                                                  Cedars Of Lebanon                                           SR0000636812                                UMG Recordings, Inc.

  2857       U2                                                  Dirty Day                                                   SR0000168310                                UMG Recordings, Inc.

  2858       U2                                                  Drowning Man                                                SR0000042944                                UMG Recordings, Inc.

  2859       U2                                                  Elvis Presley And America                                   SR0000072483                                UMG Recordings, Inc.

  2860       U2                                                  Endless Deep                                                SR0000045401                                UMG Recordings, Inc.

  2861       U2                                                  Even Better Than The Real Thing                             SR0000139599                                UMG Recordings, Inc.

  2862       U2                                                  FEZ / Being Born                                            SR0000636812                                UMG Recordings, Inc.

  2863       U2                                                  Fire                                                        SR0000030452                                UMG Recordings, Inc.

  2864       U2                                                  Fortunate Son                                               SR0000149209                                UMG Recordings, Inc.

  2865       U2                                                  Get On Your Boots                                           SR0000636814                                UMG Recordings, Inc.

  2866       U2                                                  Heaven And Hell                                             SR0000704316                                UMG Recordings, Inc.

  2867       U2                                                  I'll Go Crazy If I Don't Go Crazy Tonight                   SR0000636812                                UMG Recordings, Inc.

  2868       U2                                                  Indian Summer Sky                                           SR0000072483                                UMG Recordings, Inc.

  2869       U2                                                  Lady With The Spinning Head                                 SR0000704316                                UMG Recordings, Inc.

  2870       U2                                                  Lemon                                                       SR0000168310                                UMG Recordings, Inc.

  2871       U2                                                  Like A Song...                                              SR0000042944                                UMG Recordings, Inc.

  2872       U2                                                  Love Is Blindness                                           SR0000139599                                UMG Recordings, Inc.

  2873       U2                                                  Magnificent                                                 SR0000636812                                UMG Recordings, Inc.

  2874       U2                                                  Moment Of Surrender                                         SR0000636812                                UMG Recordings, Inc.

  2875       U2                                                  Mysterious Ways                                             SR0000139599                                UMG Recordings, Inc.

  2876       U2                                                  Near The Island (Instrumental)                              SR0000704316                                UMG Recordings, Inc.

  2877       U2                                                  No Line On The Horizon                                      SR0000636812                                UMG Recordings, Inc.

  2878       U2                                                  Numb                                                        SR0000168310                                UMG Recordings, Inc.

  2879       U2                                                  One                                                         SR0000139599                                UMG Recordings, Inc.

  2880       U2                                                  Paint It Black                                              SR0000149209                                UMG Recordings, Inc.

  2881       U2                                                  Promenade                                                   SR0000072483                                UMG Recordings, Inc.

  2882       U2                                                  Red Light                                                   SR0000042944                                UMG Recordings, Inc.

  2883       U2                                                  Salomé                                                      SR0000704316                                UMG Recordings, Inc.

  2884       U2                                                  Satellite Of Love                                           SR0000704316                                UMG Recordings, Inc.

  2885       U2                                                  Seconds                                                     SR0000042944                                UMG Recordings, Inc.

  2886       U2                                                  So Cruel                                                    SR0000139599                                UMG Recordings, Inc.

  2887       U2                                                  Some Days Are Better Than Others                            SR0000168310                                UMG Recordings, Inc.

  2888       U2                                                  Stand Up Comedy                                             SR0000636812                                UMG Recordings, Inc.

  2889       U2                                                  Stay (Faraway, So Close!)                                   SR0000168310                                UMG Recordings, Inc.

  2890       U2                                                  Surrender                                                   SR0000042944                                UMG Recordings, Inc.

  2891       U2                                                  The First Time                                              SR0000168310                                UMG Recordings, Inc.

  2892       U2                                                  The Fly                                                     SR0000139599                                UMG Recordings, Inc.

  2893       U2                                                  The Lounge Fly Mix                                          SR0000139637                                UMG Recordings, Inc.

  2894       U2                                                  The Refugee                                                 SR0000042944                                UMG Recordings, Inc.

  2895       U2                                                  The Unforgettable Fire                                      SR0000072483                                UMG Recordings, Inc.

  2896       U2                                                  Treasure (Whatever Happened To Pete The Chop)               SR0000042525                                UMG Recordings, Inc.

  2897       U2                                                  Tryin' To Throw Your Arms Around The World                  SR0000139599                                UMG Recordings, Inc.

  2898       U2                                                  Two Hearts Beat As One                                      SR0000042944                                UMG Recordings, Inc.

  2899       U2                                                  Ultra Violet (Light My Way)                                 SR0000139599                                UMG Recordings, Inc.

  2900       U2                                                  Unknown Caller                                              SR0000636812                                UMG Recordings, Inc.

  2901       U2                                                  Until The End Of The World                                  SR0000139599                                UMG Recordings, Inc.

  2902       U2                                                  Where Did It All Go Wrong?                                  SR0000704316                                UMG Recordings, Inc.

  2903       U2                                                  White As Snow                                               SR0000636812                                UMG Recordings, Inc.

  2904       U2                                                  Who's Gonna Ride Your Wild Horses                           SR0000139599                                UMG Recordings, Inc.

  2905       U2                                                  Wire                                                        SR0000072483                                UMG Recordings, Inc.

  2906       U2                                                  Zoo Station                                                 SR0000139599                                UMG Recordings, Inc.

  2907       U2                                                  Zooropa                                                     SR0000168310                                UMG Recordings, Inc.

  2908       U2 ft. Johnny Cash                                  The Wanderer                                                SR0000168310                                UMG Recordings, Inc.

  2909       Vado                                                Black Ghost                                                 SR0000735440                                UMG Recordings, Inc.




                                                                                                                                                         Page 29 of 60
Ex. Number                            20-22476-rdd    Artist                                       Doc 1888-1           Track                        Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                                           Registration Number                                 Proof of Claim Claimant   Exhibit A -
  2910

  2911
             Vado ft. Jeremih

             X Ambassadors ft. Imagine Dragons
                                                                                    Take That Off

                                                                                    Fear
                                                                                                                                                    Proof of Claim Pg 49 of 107
                                                                                                                                                      SR0000735440

                                                                                                                                                      SR0000769149
                                                                                                                                                                                                        UMG Recordings, Inc.

                                                                                                                                                                                                        UMG Recordings, Inc.

  2912       Yelawolf                                                               American You (Explicit)                                           SR0000768227                                      UMG Recordings, Inc.

  2913       Yelawolf                                                               Ball And Chain                                                    SR0000768229                                      UMG Recordings, Inc.

  2914       Yelawolf                                                               Box Chevy V (Explicit)                                            SR0000738239                                      UMG Recordings, Inc.

  2915       Yelawolf                                                               Change                                                            SR0000768229                                      UMG Recordings, Inc.

  2916       Yelawolf                                                               Devil In My Veins                                                 SR0000768229                                      UMG Recordings, Inc.

  2917       Yelawolf                                                               Disappear                                                         SR0000768229                                      UMG Recordings, Inc.

  2918       Yelawolf                                                               Empty Bottles                                                     SR0000768229                                      UMG Recordings, Inc.

  2919       Yelawolf                                                               Fiddle Me This                                                    SR0000768229                                      UMG Recordings, Inc.

  2920       Yelawolf                                                               Have A Great Flight                                               SR0000768229                                      UMG Recordings, Inc.

  2921       Yelawolf                                                               Heartbreak                                                        SR0000768229                                      UMG Recordings, Inc.

  2922       Yelawolf                                                               Johnny Cash                                                       SR0000768229                                      UMG Recordings, Inc.

  2923       Yelawolf                                                               Love Story                                                        SR0000768229                                      UMG Recordings, Inc.

  2924       Yelawolf                                                               Outer Space                                                       SR0000768229                                      UMG Recordings, Inc.

  2925       Yelawolf                                                               Sky’s The Limit                                                   SR0000768229                                      UMG Recordings, Inc.

  2926       Yelawolf                                                               Tennessee Love                                                    SR0000768229                                      UMG Recordings, Inc.

  2927       Yelawolf                                                               Till It’s Gone                                                    SR0000750133                                      UMG Recordings, Inc.

  2928       Yelawolf                                                               Whiskey In A Bottle                                               SR0000759684                                      UMG Recordings, Inc.

  2929       Yelawolf ft. Eminem                                                    Best Friend                                                       SR0000768228                                      UMG Recordings, Inc.

  2930       Yelawolf ft. Gangsta Boo, Eminem                                       Throw It Up                                                       SR0000768229                                      UMG Recordings, Inc.

  2931       Yoko Ono                                                               Every Man Has A Woman Who Loves Him                               SR0000022756                                      UMG Recordings, Inc.

  2932       Yoko Ono                                                               Give Me Something                                                 SR0000022756                                      UMG Recordings, Inc.

  2933       Young Buck                                                             Bang Bang                                                         SR0000361656                                      UMG Recordings, Inc.

  2934       Young Buck                                                             Black Gloves                                                      SR0000361656                                      UMG Recordings, Inc.

  2935       Young Buck                                                             Bonafide Hustler                                                  SR0000361656                                      UMG Recordings, Inc.

  2936       Young Buck                                                             Do It Like Me                                                     SR0000361656                                      UMG Recordings, Inc.

  2937       Young Buck                                                             I'm a Soldier                                                     SR0000361656                                      UMG Recordings, Inc.

  2938       Young Buck                                                             Let Me In                                                         SR0000361656                                      UMG Recordings, Inc.

  2939       Young Buck                                                             Look At Me Now                                                    SR0000361656                                      UMG Recordings, Inc.

  2940       Young Buck                                                             Prices On My Head                                                 SR0000361656                                      UMG Recordings, Inc.

  2941       Young Buck                                                             Shorty Wanna Ride                                                 SR0000361656                                      UMG Recordings, Inc.

  2942       Young Buck                                                             Stomp                                                             SR0000361656                                      UMG Recordings, Inc.

  2943       Young Buck                                                             Taking Hits                                                       SR0000361656                                      UMG Recordings, Inc.

  2944       Young Buck                                                             Thou Shall                                                        SR0000361656                                      UMG Recordings, Inc.

  2945       Young Buck                                                             Walk With Me                                                      SR0000361656                                      UMG Recordings, Inc.

  2946       Young Buck                                                             Welcome To The South                                              SR0000361656                                      UMG Recordings, Inc.

  2947       Young Jeezy                                                            Amazin'                                                           SR0000616586                                      UMG Recordings, Inc.

  2948       Young Jeezy                                                            By The Way                                                        SR0000616586                                      UMG Recordings, Inc.

  2949       Young Jeezy                                                            Circulate                                                         SR0000616586                                      UMG Recordings, Inc.

  2950       Young Jeezy                                                            Crazy World                                                       SR0000616586                                      UMG Recordings, Inc.

  2951       Young Jeezy                                                            Don't Do It                                                       SR0000616586                                      UMG Recordings, Inc.

  2952       Young Jeezy                                                            Don't You Know                                                    SR0000616586                                      UMG Recordings, Inc.

  2953       Young Jeezy                                                            Get Allot                                                         SR0000616586                                      UMG Recordings, Inc.

  2954       Young Jeezy                                                            Hustlaz Ambition                                                  SR0000616586                                      UMG Recordings, Inc.

  2955       Young Jeezy                                                            Vacation                                                          SR0000616586                                      UMG Recordings, Inc.

  2956       Young Jeezy                                                            Welcome Back                                                      SR0000616586                                      UMG Recordings, Inc.

  2957       Young Jeezy                                                            What They Want                                                    SR0000616586                                      UMG Recordings, Inc.

  2958       Young Jeezy                                                            Who Dat                                                           SR0000616586                                      UMG Recordings, Inc.

  2959       Young Jeezy                                                            Word Play                                                         SR0000616586                                      UMG Recordings, Inc.

  2960       Young Jeezy feat. Nas                                                  My President                                                      SR0000616586                                      UMG Recordings, Inc.

  2961       Young Jeezy ft. Anthony Hamilton, Lil Boosie                           Everything                                                        SR0000616586                                      UMG Recordings, Inc.

  2962       Young Jeezy ft. Kanye West                                             Put On                                                            SR0000615616                                      UMG Recordings, Inc.

  2963       Young Jeezy ft. Trey Songz                                             Takin' It There                                                   SR0000616586                                      UMG Recordings, Inc.

  2964       Eric Clapton                                                           Hello Old Friend                                                  RE0000908776; N00000040224                        UMG Recordings, Inc.

  2965       Fall Out Boy                                                           American Beauty/American Psycho                                   SR0000766295                                      UMG Recordings, Inc.

  2966       Fall Out Boy                                                           Fourth Of July                                                    SR0000766550                                      UMG Recordings, Inc.

  2967       Fall Out Boy                                                           Irresistible                                                      SR0000766550                                      UMG Recordings, Inc.

  2968       Fall Out Boy                                                           Jet Pack Blues                                                    SR0000766550                                      UMG Recordings, Inc.

  2969       Fall Out Boy                                                           Novocaine                                                         SR0000766550                                      UMG Recordings, Inc.

  2970       Fall Out Boy                                                           Uma Thurman                                                       SR0000766286                                      UMG Recordings, Inc.

  2971       Far East Movement                                                      So What?                                                          SR0000664587                                      UMG Recordings, Inc.

  2972       Far East Movement ft. Kayla Kai                                        White Flag                                                        SR0000664587                                      UMG Recordings, Inc.

  2973       Far East Movement ft. Mohombi                                          She Owns The Night                                                SR0000664587                                      UMG Recordings, Inc.

  2974       Far East Movement ft. Snoop Dogg                                       If I Was You (OMG)                                                SR0000664587                                      UMG Recordings, Inc.

  2975       Far East Movement ft. Stereotypes                                      Girls On the Dance Floor                                          SR0000658305                                      UMG Recordings, Inc.

  2976       Far East Movement ft. The Cataracs, DEV                                Like A G6                                                         SR0000658290                                      UMG Recordings, Inc.

  2977       Far East Movement ft. Vincent Frank                                    Fighting For Air                                                  SR0000664587                                      UMG Recordings, Inc.

  2978       Fat Joe                                                                Lean Back (Remix) [feat. Lil Jon, Eminem, Mase & Remy Martin]     SR0000357409                                      UMG Recordings, Inc.

  2979       French Montana                                                         Ain't Worried About Nothin                                        SR0000722499                                      UMG Recordings, Inc.

  2980       French Montana                                                         Bust It Open                                                      SR0000722499                                      UMG Recordings, Inc.

  2981       French Montana                                                         Hey My Guy                                                        SR0000722499                                      UMG Recordings, Inc.

  2982       French Montana                                                         I Told Em (Explicit)                                              SR0000722499                                      UMG Recordings, Inc.

  2983       French Montana                                                         If I Die                                                          SR0000723779                                      UMG Recordings, Inc.

  2984       French Montana                                                         When I Want                                                       SR0000722499                                      UMG Recordings, Inc.

  2985       French Montana ft. Birdman, Rick Ross                                  Trap House                                                        SR0000722499                                      UMG Recordings, Inc.

  2986       French Montana ft. Chinx Drugz                                         Throw It In The Bag                                               SR0000722499                                      UMG Recordings, Inc.

  2987       French Montana ft. DJ Khaled, Mavado, Ace Hood, Snoop Dogg, Scarface   Fuck What Happens Tonight                                         SR0000722499                                      UMG Recordings, Inc.

  2988       French Montana ft. Jeremih, Diddy                                      Ballin Out                                                        SR0000722499                                      UMG Recordings, Inc.

  2989       French Montana ft. Mavado                                              Ghetto Prayer                                                     SR0000722499                                      UMG Recordings, Inc.

  2990       French Montana ft. Max B                                               Once In A While                                                   SR0000722499                                      UMG Recordings, Inc.

  2991       French Montana ft. MGK, King Los, Red Cafe, Diddy                      Ocho Cinco                                                        SR0000722499                                      UMG Recordings, Inc.

  2992       French Montana ft. Ne-Yo, Raekwon                                      We Go Where Ever We Want                                          SR0000722499                                      UMG Recordings, Inc.

  2993       French Montana ft. Nicki Minaj                                         Freaks                                                            SR0000718983                                      UMG Recordings, Inc.

  2994       French Montana ft. Rick Ross, Drake, Lil Wayne                         Pop That                                                          SR0000702917                                      UMG Recordings, Inc.

  2995       French Montana ft. Rick Ross, Lil Wayne, 2 Chainz                      Marble Floors                                                     SR0000713053                                      UMG Recordings, Inc.

  2996       French Montana ft. Rico Love                                           Drink Freely                                                      SR0000722499                                      UMG Recordings, Inc.

  2997       Funkmaster Flex, Big Kap ft. Eminem, Dr. Dre                           If I Get Locked Up                                                SR0000277987                                      UMG Recordings, Inc.

  2998       G-Unit                                                                 Baby You Got                                                      SR0000337759                                      UMG Recordings, Inc.

  2999       G-Unit                                                                 Beg For Mercy                                                     SR0000337759                                      UMG Recordings, Inc.

  3000       G-Unit                                                                 Betta Ask Somebody                                                SR0000337759                                      UMG Recordings, Inc.

  3001       G-Unit                                                                 Eye For Eye                                                       SR0000337759                                      UMG Recordings, Inc.

  3002       G-Unit                                                                 Footprints                                                        SR0000337759                                      UMG Recordings, Inc.

  3003       G-Unit                                                                 G-Unit                                                            SR0000337759                                      UMG Recordings, Inc.

  3004       G-Unit                                                                 Gangsta Shit                                                      SR0000337759                                      UMG Recordings, Inc.

  3005       G-Unit                                                                 Groupie Love                                                      SR0000337759                                      UMG Recordings, Inc.

  3006       G-Unit                                                                 I Smell Pussy                                                     SR0000337759                                      UMG Recordings, Inc.

  3007       G-Unit                                                                 I'm So Hood                                                       SR0000337759                                      UMG Recordings, Inc.

  3008       G-Unit                                                                 Lay You Down                                                      SR0000337759                                      UMG Recordings, Inc.

  3009       G-Unit                                                                 My Buddy                                                          SR0000337759                                      UMG Recordings, Inc.

  3010       G-Unit                                                                 Salute U                                                          SR0000337759                                      UMG Recordings, Inc.




                                                                                                                                                                                        Page 30 of 60
Ex. Number                              20-22476-rdd  Artist                 Doc 1888-1      Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                      Registration Number                                 Proof of Claim Claimant   Exhibit A -
  3011

  3012
             G-Unit

             G-Unit ft. Joe
                                                               Smile

                                                               Wanna Get To Know You
                                                                                                     Proof of Claim Pg 50 of 107
                                                                                                       SR0000337759

                                                                                                       SR0000337759
                                                                                                                                                   UMG Recordings, Inc.

                                                                                                                                                   UMG Recordings, Inc.

  3013       Game                                              All I Know                              SR0000685461                                UMG Recordings, Inc.

  3014       Game                                              California Dream                        SR0000685461                                UMG Recordings, Inc.


  3015       Game                                              Pot Of Gold                             SR0000685459                                UMG Recordings, Inc.

  3016       Game                                              Ricky                                   SR0000685461                                UMG Recordings, Inc.

  3017       Game                                              The City                                SR0000685461                                UMG Recordings, Inc.

  3018       Game                                              The Good, The Bad, The Ugly             SR0000685461                                UMG Recordings, Inc.

  3019       Game ft. Big Boi, E-40                            Speakers On Blast                       SR0000685461                                UMG Recordings, Inc.

  3020       Game ft. Drake                                    Good Girls Go Bad                       SR0000685461                                UMG Recordings, Inc.

  3021       Game ft. Lil Wayne                                Red Nation                              SR0000677257                                UMG Recordings, Inc.

  3022       Game ft. Lil Wayne, Tyler, The Creator            Martians Vs Goblins                     SR0000685461                                UMG Recordings, Inc.

  3023       Game ft. Mario, Wale                              All The Way Gone                        SR0000685461                                UMG Recordings, Inc.

  3024       Game ft. Rick Ross, Beanie Sigel                  Heavy Artillery                         SR0000685461                                UMG Recordings, Inc.

  3025       Game ft. Young Jeezy                              Paramedics                              SR0000685461                                UMG Recordings, Inc.

  3026       Ghostface Killah                                  Pimpin' Chipp                           SR0000647699                                UMG Recordings, Inc.

  3027       Ghostface Killah, Method Man                      It's That Wu Shit                       SR0000647699                                UMG Recordings, Inc.

  3028       Ghostface Killah, Solomon, Trife                  Smooth Sailing                          SR0000647699                                UMG Recordings, Inc.

  3029       Ghostface Killah, Trife, Sheek, Bully             Youngstown Heist                        SR0000647699                                UMG Recordings, Inc.


  3030       Godsmack                                          1000hp                                  SR0000755615                                UMG Recordings, Inc.

  3031       Godsmack                                          Asleep                                  SR0000351054                                UMG Recordings, Inc.

  3032       Godsmack                                          Awake                                   SR0000293376                                UMG Recordings, Inc.

  3033       Godsmack                                          Bad Magick                              SR0000293376                                UMG Recordings, Inc.

  3034       Godsmack                                          Bad Religion                            SR0000616341                                UMG Recordings, Inc.

  3035       Godsmack                                          Bleeding Me                             SR0000387181                                UMG Recordings, Inc.

  3036       Godsmack                                          Changes                                 SR0000329097                                UMG Recordings, Inc.

  3037       Godsmack                                          Come Together                           SR0000702215                                UMG Recordings, Inc.


  3038       Godsmack                                          Cryin' Like A Bitch!!                   SR0000649498                                UMG Recordings, Inc.

  3039       Godsmack                                          Dead And Broken                         SR0000329097                                UMG Recordings, Inc.


  3040       Godsmack                                          Devils Swing                            SR0000668958                                UMG Recordings, Inc.

  3041       Godsmack                                          Faceless                                SR0000329097                                UMG Recordings, Inc.

  3042       Godsmack                                          FML                                     SR0000755619                                UMG Recordings, Inc.


  3043       Godsmack                                          Forever Shamed                          SR0000668958                                UMG Recordings, Inc.

  3044       Godsmack                                          Forgive Me                              SR0000293376                                UMG Recordings, Inc.

  3045       Godsmack                                          Generation Day                          SR0000755618                                UMG Recordings, Inc.

  3046       Godsmack                                          Get Up, Get Out!                        SR0000616341                                UMG Recordings, Inc.

  3047       Godsmack                                          Goin' Down                              SR0000293376                                UMG Recordings, Inc.

  3048       Godsmack                                          Good Times, Bad Times                   SR0000628426                                UMG Recordings, Inc.

  3049       Godsmack                                          Greed                                   SR0000293376                                UMG Recordings, Inc.

  3050       Godsmack                                          Hollow                                  SR0000387181                                UMG Recordings, Inc.

  3051       Godsmack                                          I Am                                    SR0000329097                                UMG Recordings, Inc.

  3052       Godsmack                                          I Don't Belong                          SR0000755619                                UMG Recordings, Inc.

  3053       Godsmack                                          I F*cking Hate You                      SR0000329097                                UMG Recordings, Inc.

  3054       Godsmack                                          Immune                                  SR0000616341                                UMG Recordings, Inc.

  3055       Godsmack                                          Living In The Gray                      SR0000755619                                UMG Recordings, Inc.

  3056       Godsmack                                          Locked & Loaded                         SR0000755619                                UMG Recordings, Inc.

  3057       Godsmack                                          Love-Hate-Sex-Pain                      SR0000650871                                UMG Recordings, Inc.

  3058       Godsmack                                          Make Me Believe                         SR0000329097                                UMG Recordings, Inc.

  3059       Godsmack                                          Mama                                    SR0000387181                                UMG Recordings, Inc.

  3060       Godsmack                                          Mistakes                                SR0000293376                                UMG Recordings, Inc.

  3061       Godsmack                                          Moon Baby                               SR0000616341                                UMG Recordings, Inc.

  3062       Godsmack                                          No Rest For The Wicked                  SR0000387181                                UMG Recordings, Inc.

  3063       Godsmack                                          Nothing Comes Easy                      SR0000755619                                UMG Recordings, Inc.

  3064       Godsmack                                          Nothing Else Matters                    SR0000702215                                UMG Recordings, Inc.

  3065       Godsmack                                          Now Or Never                            SR0000616341                                UMG Recordings, Inc.

  3066       Godsmack                                          One Rainy Day                           SR0000387181                                UMG Recordings, Inc.

  3067       Godsmack                                          Re-Align                                SR0000329097                                UMG Recordings, Inc.

  3068       Godsmack                                          Realign                                 SR0000329097                                UMG Recordings, Inc.

  3069       Godsmack                                          Releasing The Demons                    SR0000329097                                UMG Recordings, Inc.

  3070       Godsmack                                          Rocky Mountain Way                      SR0000702214                                UMG Recordings, Inc.

  3071       Godsmack                                          Running Blind                           SR0000351054                                UMG Recordings, Inc.

  3072       Godsmack                                          Serenity                                SR0000329097                                UMG Recordings, Inc.


  3073       Godsmack                                          Shadow Of A Soul                        SR0000668958                                UMG Recordings, Inc.

  3074       Godsmack                                          Shine Down                              SR0000387181                                UMG Recordings, Inc.

  3075       Godsmack                                          Sick Of Life                            SR0000293376                                UMG Recordings, Inc.

  3076       Godsmack                                          Situation                               SR0000616341                                UMG Recordings, Inc.

  3077       Godsmack                                          Someone In London                       SR0000241879                                UMG Recordings, Inc.

  3078       Godsmack                                          Speak                                   SR0000387181                                UMG Recordings, Inc.

  3079       Godsmack                                          Spiral                                  SR0000351054                                UMG Recordings, Inc.

  3080       Godsmack                                          Straight Out Of Line                    SR0000329097                                UMG Recordings, Inc.

  3081       Godsmack                                          Straight Outta Line                     SR0000329097                                UMG Recordings, Inc.

  3082       Godsmack                                          Stress                                  SR0000616341                                UMG Recordings, Inc.

  3083       Godsmack                                          Temptation                              SR0000387181                                UMG Recordings, Inc.

  3084       Godsmack                                          The Awakening                           SR0000329097                                UMG Recordings, Inc.

  3085       Godsmack                                          The Enemy                               SR0000387181                                UMG Recordings, Inc.


  3086       Godsmack                                          The Oracle                              SR0000668958                                UMG Recordings, Inc.

  3087       Godsmack                                          Time                                    SR0000702215                                UMG Recordings, Inc.

  3088       Godsmack                                          Time Bomb                               SR0000616341                                UMG Recordings, Inc.

  3089       Godsmack                                          Turning To Stone                        SR0000755619                                UMG Recordings, Inc.

  3090       Guns N' Roses                                     Heartbreak Hotel                        SR0000862150                                UMG Recordings, Inc.

  3091       Guns N' Roses                                     I.R.S.                                  SR0000622777                                UMG Recordings, Inc.

  3092       Guns N' Roses                                     If The World                            SR0000622777                                UMG Recordings, Inc.

  3093       Guns N' Roses                                     Jumpin' Jack Flash                      SR0000862150                                UMG Recordings, Inc.

  3094       Guns N' Roses                                     Madagascar                              SR0000622777                                UMG Recordings, Inc.

  3095       Guns N' Roses                                     Mama Kin                                SR0000101117                                UMG Recordings, Inc.

  3096       Guns N' Roses                                     New Work Tune                           SR0000862150                                UMG Recordings, Inc.

  3097       Guns N' Roses                                     Nice Boys                               SR0000101117                                UMG Recordings, Inc.

  3098       Guns N' Roses                                     Paradise City                           SR0000085358                                UMG Recordings, Inc.

  3099       Guns N' Roses                                     Prostitute                              SR0000622777                                UMG Recordings, Inc.

  3100       Guns N' Roses                                     Reckless Life                           SR0000101117                                UMG Recordings, Inc.

  3101       Guns N' Roses                                     Riad N' The Bedouins                    SR0000622777                                UMG Recordings, Inc.

  3102       Guns N' Roses                                     Scraped                                 SR0000622777                                UMG Recordings, Inc.

  3103       Guns N' Roses                                     Shackler's Revenge                      SR0000622777                                UMG Recordings, Inc.

  3104       Guns N' Roses                                     Shadow Of Your Love                     SR0000859562                                UMG Recordings, Inc.

  3105       Guns N' Roses                                     Sorry                                   SR0000622777                                UMG Recordings, Inc.

  3106       Guns N' Roses                                     The Plague                              SR0000862150                                UMG Recordings, Inc.

  3107       Guns N' Roses                                     There Was A Time                        SR0000622777                                UMG Recordings, Inc.

  3108       Guns N' Roses                                     This I Love                             SR0000622777                                UMG Recordings, Inc.

  3109       Guns N' Roses                                     Used To Love Her                        SR0000101117                                UMG Recordings, Inc.




                                                                                                                                   Page 31 of 60
Ex. Number                            20-22476-rdd    Artist                  Doc 1888-1                 Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                          Registration Number                                 Proof of Claim Claimant   Exhibit A -
  3110

  3111
             Guns N' Roses

             Gwen Stefani
                                                                 Whole Lotta Rosie

                                                                 4 In The Morning
                                                                                                                 Proof of Claim Pg 51 of 107
                                                                                                                   SR0000862150

                                                                                                                   SR0000400614
                                                                                                                                                                       UMG Recordings, Inc.

                                                                                                                                                                       UMG Recordings, Inc.

  3112       Gwen Stefani                                        Cool                                              SR0000364759                                        UMG Recordings, Inc.

  3113       Gwen Stefani                                        Harajuku Girls                                    SR0000364759                                        UMG Recordings, Inc.

  3114       Gwen Stefani                                        Hollaback Girl                                    SR0000364759                                        UMG Recordings, Inc.

  3115       Gwen Stefani                                        Now That You Got It                               SR0000400614                                        UMG Recordings, Inc.

  3116       Gwen Stefani                                        The Sweet Escape                                  SR0000400614                                        UMG Recordings, Inc.

  3117       Gwen Stefani                                        What You Waiting For?                             SR0000364759                                        UMG Recordings, Inc.

  3118       Gwen Stefani                                        Wind It Up                                        SR0000400613                                        UMG Recordings, Inc.

  3119       Gwen Stefani ft. Eve                                Rich Girl                                         SR0000364759                                        UMG Recordings, Inc.

  3120       Gwen Stefani, André 3000                            Long Way To Go                                    SR0000364759                                        UMG Recordings, Inc.

  3121       Imagine Dragons                                     Battle Cry                                        SR0000745068                                        UMG Recordings, Inc.

  3122       Imagine Dragons                                     Cha-Ching (Till We Grow Older)                    SR0000706681                                        UMG Recordings, Inc.

  3123       Imagine Dragons                                     Cover Up                                          SR0000717800                                        UMG Recordings, Inc.

  3124       Imagine Dragons                                     I Don’t Know Why                                  SR0000805264                                        UMG Recordings, Inc.

  3125       Imagine Dragons                                     I Was Me                                          SR0000776257                                        UMG Recordings, Inc.

  3126       Imagine Dragons                                     I’ll Make It Up To You                            SR0000805264                                        UMG Recordings, Inc.

  3127       Imagine Dragons                                     Monster                                           SR0000730378                                        UMG Recordings, Inc.

  3128       Imagine Dragons                                     Rocks                                             SR0000707482                                        UMG Recordings, Inc.

  3129       Imagine Dragons                                     Roots                                             SR0000773046                                        UMG Recordings, Inc.

  3130       Imagine Dragons                                     The Fall                                          SR0000791028                                        UMG Recordings, Inc.

  3131       Imagine Dragons                                     Tokyo                                             SR0000707482                                        UMG Recordings, Inc.

  3132       Imagine Dragons                                     Who We Are                                        SR0000743413                                        UMG Recordings, Inc.

  3133       Imagine Dragons, Kaskade                            Believer                                          SR0000804147                                        UMG Recordings, Inc.

  3134       India.Arie                                          6th Avenue                                        SR0000711899                                        UMG Recordings, Inc.

  3135       India.Arie                                          A Beautiful Day                                   SR0000625716                                        UMG Recordings, Inc.

  3136       Alicia Keys                                         Fallin'                                           PA0001328763                                        Arista Music

  3137       Alicia Keys                                         If I Ain't Got You                                SR0000346869                                        Arista Music

  3138       Alicia Keys                                         Karma                                             SR0000346869                                        Arista Music

  3139       Alicia Keys                                         Like You'll Never See Me Again                    SR0000627148                                        Arista Music

  3140       Alicia Keys                                         No One                                            SR0000627148                                        Arista Music

  3141       Celine Dion                                         Dance With My Father                              SR0000376032                                        Arista Music

  3142       Goodie Mob                                          What It Ain't                                     SR0000353031                                        Arista Music

  3143       Jefferson Starship                                  Jane                                              SR0000014668                                        Arista Music

  3144       Jefferson Starship                                  No Way Out                                        SR0000058222                                        Arista Music

  3145       Jefferson Starship                                  Stranger                                          SR0000026534                                        Arista Music

  3146       John Denver                                         Annie's Song                                      SR0000046358                                        Arista Music

  3147       John Denver                                         Back Home Again                                   SR0000046358                                        Arista Music

  3148       John Denver                                         Bet on the Blues                                  RE0000919850                                        Arista Music

  3149       John Denver                                         Calypso                                           RE0000918692                                        Arista Music

  3150       John Denver                                         Darcy Farrow                                      RE0000919266                                        Arista Music

  3151       John Denver                                         I Guess He'd Rather Be In Colorado                PRE-1972 Sound Recording                            Arista Music

  3152       John Denver                                         Poems, Prayers and Promises                       PRE-1972 Sound Recording                            Arista Music

  3153       John Denver                                         Rocky Mountain High                               RE0000919266                                        Arista Music

  3154       John Denver                                         Shanghai Breezes                                  SR0000039874                                        Arista Music

  3155       John Denver                                         Wild Montana Skies                                SR0000049211                                        Arista Music

  3156       Kings Of Leon                                       Arizona                                           SR0000609656                                        Arista Music

  3157       Kings Of Leon                                       Black Thumbnail                                   SR0000609656                                        Arista Music

  3158       Kings Of Leon                                       California Waiting                                SR0000330401                                        Arista Music

  3159       Kings Of Leon                                       Camaro                                            SR0000609656                                        Arista Music

  3160       Kings Of Leon                                       Charmer                                           SR0000609656                                        Arista Music

  3161       Kings Of Leon                                       Fans                                              SR0000609656                                        Arista Music

  3162       Kings Of Leon                                       Four Kicks                                        SR0000368962                                        Arista Music

  3163       Kings Of Leon                                       Holy Roller Novocaine                             SR0000330401                                        Arista Music

  3164       Kings Of Leon                                       King Of The Rodeo                                 SR0000368962                                        Arista Music

  3165       Kings Of Leon                                       Knocked Up                                        SR0000609656                                        Arista Music

  3166       Kings Of Leon                                       McFearless                                        SR0000609656                                        Arista Music

  3167       Kings Of Leon                                       Molly's Chambers                                  SR0000330401                                        Arista Music

  3168       Kings Of Leon                                       My Party                                          SR0000609656                                        Arista Music

  3169       Kings Of Leon                                       Ragoo                                             SR0000609656                                        Arista Music

  3170       Kings Of Leon                                       The Bucket                                        SR0000368962                                        Arista Music

  3171       Kings Of Leon                                       The Runner                                        SR0000609656                                        Arista Music

  3172       Kings Of Leon                                       True Love Way                                     SR0000609656                                        Arista Music

  3173       Kings Of Leon                                       Trunk                                             SR0000609656                                        Arista Music

  3174       Kings Of Leon                                       Wasted Time                                       SR0000330401                                        Arista Music

  3175       Kings Of Leon                                       Where Nobody Knows                                SR0000368962                                        Arista Music

  3176       Kings Of Leon                                       Wicker Chair                                      SR0000330401                                        Arista Music

  3177       Sam Cooke                                           (I Love You) for Sentimental Reasons              PRE-1972 Sound Recording                            Arista Music

  3178       Sam Cooke                                           Another Saturday Night (Alternate Take)           PRE-1972 Sound Recording                            Arista Music

  3179       Sam Cooke                                           Bring It on Home to Me                            PRE-1972 Sound Recording                            Arista Music

  3180       Sam Cooke                                           Chain Gang                                        PRE-1972 Sound Recording                            Arista Music

  3181       Sam Cooke                                           Cupid                                             PRE-1972 Sound Recording                            Arista Music

  3182       Sam Cooke                                           Everybody Loves To Cha Cha Cha                    PRE-1972 Sound Recording                            Arista Music

  3183       Sam Cooke                                           Having A Party                                    PRE-1972 Sound Recording                            Arista Music

  3184       Sam Cooke                                           Little Red Rooster                                PRE-1972 Sound Recording                            Arista Music

  3185       Sam Cooke                                           Nothing Can Change This Love                      PRE-1972 Sound Recording                            Arista Music

  3186       Sam Cooke                                           Only Sixteen                                      PRE-1972 Sound Recording                            Arista Music

  3187       Sam Cooke                                           Sad Mood                                          PRE-1972 Sound Recording                            Arista Music

  3188       Sam Cooke                                           Sugar Dumpling                                    PRE-1972 Sound Recording                            Arista Music

  3189       Sam Cooke                                           Summertime                                        PRE-1972 Sound Recording                            Arista Music

  3190       Sam Cooke                                           Twistin' the Night Away (From 'Animal House')     PRE-1972 Sound Recording                            Arista Music

  3191       Sam Cooke                                           Win Your Love For Me                              PRE-1972 Sound Recording                            Arista Music

  3192       Sam Cooke                                           Wonderful World                                   PRE-1972 Sound Recording                            Arista Music

  3193       Sam Cooke                                           You Send Me                                       PRE-1972 Sound Recording                            Arista Music

  3194       Sam Cooke                                           You Were Made For Me                              PRE-1972 Sound Recording                            Arista Music

  3195       Starship                                            Hearts Of The World (Will Understand)             SR0000065899                                        Arista Music

  3196       Starship                                            It's Not Enough                                   SR0000107373                                        Arista Music

  3197       Starship                                            Rock Myself To Sleep                              SR0000065899                                        Arista Music

  3198       Starship                                            Sara                                              SR0000065899                                        Arista Music

  3199       Starship                                            We Built This City                                SR0000065899                                        Arista Music

  3200       TLC Featuring Lil' Jon & Sean Paul of YoungBloodZ   Come Get Some                                     SR0000353013                                        Arista Music

  3201       Dolly Parton                                        9 to 5                                            SR0000028922                                        Arista Music

  3202       Dolly Parton                                        Applejack                                         SR0000170911                                        Arista Music

  3203       Dolly Parton                                        Baby I'm Burnin'                                  SR0000013850                                        Arista Music

  3204       Dolly Parton                                        I Will Always Love You                            RE0000920009                                        Arista Music

  3205       Dolly Parton                                        Islands In the Stream                             SR0000049409                                        Arista Music

  3206       Dolly Parton                                        Jolene                                            RE0000920009                                        Arista Music

  3207       Dolly Parton                                        Sacred Memories                                   RE0000918789                                        Arista Music

  3208       Dolly Parton                                        Two Doors Down                                    SR0000018243                                        Arista Music

  3209       Ace Of Base                                         Adventures In Paradise                            SR0000189302                                        Arista Records LLC

  3210       Jennifer Hudson                                     If This Isn't Love                                SR0000618088                                        Arista Records LLC




                                                                                                                                                       Page 32 of 60
Ex. Number                           20-22476-rdd   Artist                 Doc 1888-1                    Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                  Registration Number                               Proof of Claim Claimant   Exhibit A -
  3211

  3212
             Monica featuring OutKast

             OutKast
                                                             Gone Be Fine

                                                             A Life In The Day of Benjamin Andre (Incomplete)
                                                                                                                 Proof of Claim Pg 52 of 107
                                                                                                                   SR0000263982

                                                                                                                   SR0000340520
                                                                                                                                                               Arista Records LLC

                                                                                                                                                               Arista Records LLC

  3213       OutKast                                         Ain't No Thang                                        SR0000816938                                Arista Records LLC

  3214       OutKast                                         Aquemini                                              SR0000264092                                Arista Records LLC

  3215       OutKast                                         Bamboo                                                SR0000340520                                Arista Records LLC

  3216       OutKast                                         Behold a Lady                                         SR0000340520                                Arista Records LLC

  3217       OutKast                                         Bust (Explicit)                                       SR0000340520                                Arista Records LLC

  3218       OutKast                                         Call of da Wild (Explicit)                            SR0000816938                                Arista Records LLC

  3219       OutKast                                         Chonkyfire                                            SR0000264092                                Arista Records LLC

  3220       OutKast                                         Church                                                SR0000340520                                Arista Records LLC

  3221       OutKast                                         Claimin' True                                         SR0000816938                                Arista Records LLC

  3222       OutKast                                         Crumblin' Erb                                         SR0000816938                                Arista Records LLC

  3223       OutKast                                         D.E.E.P.                                              SR0000816938                                Arista Records LLC

  3224       OutKast                                         Da Art Of Storytellin' (Part 1)                       SR0000264092                                Arista Records LLC

  3225       OutKast                                         Da Art of Storytellin' (Pt. 2) (Explicit)             SR0000264092                                Arista Records LLC

  3226       OutKast                                         Dracula's Wedding                                     SR0000340520                                Arista Records LLC

  3227       OutKast                                         Flim Flam (Interlude)                                 SR0000816938                                Arista Records LLC

  3228       OutKast                                         Funky Ride                                            SR0000816938                                Arista Records LLC

  3229       OutKast                                         GhettoMusick                                          SR0000340520                                Arista Records LLC

  3230       OutKast                                         Git Up, Git Out                                       SR0000816938                                Arista Records LLC

  3231       OutKast                                         God (Interlude)                                       SR0000340520                                Arista Records LLC

  3232       OutKast                                         Good Day, Good Sir (Interlude)                        SR0000340520                                Arista Records LLC

  3233       OutKast                                         Happy Valentine's Day                                 SR0000340520                                Arista Records LLC

  3234       Outkast                                         Hey Ya                                                SR0000340520                                Arista Records LLC

  3235       OutKast                                         Hey Ya!                                               SR0000340520                                Arista Records LLC

  3236       OutKast                                         Hold On, Be Strong (Explicit)                         SR0000264092                                Arista Records LLC

  3237       OutKast                                         Hootie Hoo                                            SR0000816938                                Arista Records LLC

  3238       OutKast                                         Interlude                                             SR0000340520                                Arista Records LLC

  3239       OutKast                                         Knowing                                               SR0000340520                                Arista Records LLC

  3240       OutKast                                         Last Call (Explicit)                                  SR0000340520                                Arista Records LLC

  3241       OutKast                                         Liberation                                            SR0000264092                                Arista Records LLC

  3242       OutKast                                         Love Hater                                            SR0000340520                                Arista Records LLC

  3243       OutKast                                         Love In War                                           SR0000340520                                Arista Records LLC

  3244       OutKast                                         Mamacita                                              SR0000264092                                Arista Records LLC

  3245       OutKast                                         Myintrotoletuknow                                     SR0000816938                                Arista Records LLC

  3246       OutKast                                         Pink & Blue                                           SR0000340520                                Arista Records LLC

  3247       OutKast                                         Player's Ball                                         SR0000816938                                Arista Records LLC

  3248       OutKast                                         Prototype                                             SR0000340520                                Arista Records LLC

  3249       OutKast                                         Reset                                                 SR0000340520                                Arista Records LLC

  3250       OutKast                                         Return Of The "G"                                     SR0000264092                                Arista Records LLC

  3251       OutKast                                         Rosa Parks                                            SR0000264092                                Arista Records LLC

  3252       OutKast                                         Roses                                                 SR0000340520                                Arista Records LLC

  3253       OutKast                                         She Lives in My Lap                                   SR0000340520                                Arista Records LLC

  3254       OutKast                                         She's Alive                                           SR0000340520                                Arista Records LLC

  3255       OutKast                                         Slump                                                 SR0000264092                                Arista Records LLC

  3256       OutKast                                         Southernplayalisticadillacmuzik                       SR0000816938                                Arista Records LLC

  3257       OutKast                                         SpottieOttieDopaliscious                              SR0000264092                                Arista Records LLC

  3258       OutKast                                         Spread                                                SR0000340520                                Arista Records LLC

  3259       OutKast                                         Take Off Your Cool                                    SR0000340520                                Arista Records LLC

  3260       OutKast                                         The Love Below (Intro)                                SR0000340520                                Arista Records LLC

  3261       OutKast                                         The Rooster                                           SR0000340520                                Arista Records LLC

  3262       OutKast                                         Tomb of the Boom                                      SR0000340520                                Arista Records LLC

  3263       OutKast                                         True Dat (Interlude)                                  SR0000816938                                Arista Records LLC

  3264       OutKast                                         Unhappy                                               SR0000340520                                Arista Records LLC

  3265       OutKast                                         Vibrate                                               SR0000340520                                Arista Records LLC

  3266       OutKast                                         War                                                   SR0000340520                                Arista Records LLC

  3267       OutKast                                         West Savannah                                         SR0000264092                                Arista Records LLC

  3268       OutKast                                         Where Are My Panties                                  SR0000340520                                Arista Records LLC

  3269       OutKast                                         Y'All Scared                                          SR0000264092                                Arista Records LLC

  3270       OutKast featuring George Clinton                Synthesizer                                           SR0000264092                                Arista Records LLC

  3271       OutKast featuring Raekwon                       Skew It On The Bar-B                                  SR0000264092                                Arista Records LLC

  3272       OutKast Featuring Sleepy Brown & Jazze Pha      Bowtie                                                SR0000340520                                Arista Records LLC

  3273       P!nk                                            18 Wheeler                                            SR0000326672                                Arista Records LLC

  3274       P!nk                                            Dear Diary                                            SR0000326672                                Arista Records LLC

  3275       P!nk                                            Don't Let Me Get Me                                   SR0000326672                                Arista Records LLC

  3276       P!nk                                            Eventually                                            SR0000326672                                Arista Records LLC

  3277       P!nk                                            Get The Party Started                                 SR0000326672                                Arista Records LLC

  3278       P!nk                                            God Is A DJ                                           SR0000345431                                Arista Records LLC

  3279       P!nk                                            Gone To California                                    SR0000326672                                Arista Records LLC

  3280       P!nk                                            Just Like a Pill                                      SR0000326672                                Arista Records LLC

  3281       P!nk                                            Last To Know                                          SR0000345431                                Arista Records LLC

  3282       P!nk                                            M!ssundaztood                                         SR0000326672                                Arista Records LLC

  3283       P!nk                                            My Vietnam                                            SR0000326672                                Arista Records LLC

  3284       P!nk                                            Numb                                                  SR0000326672                                Arista Records LLC

  3285       P!nk                                            Save My Life                                          SR0000345431                                Arista Records LLC

  3286       P!nk                                            Tonight's The Night                                   SR0000345431                                Arista Records LLC

  3287       P!nk                                            Trouble                                               SR0000345431                                Arista Records LLC

  3288       P!nk                                            Walk Away                                             SR0000345431                                Arista Records LLC

  3289       Run D.M.C.                                      It's Tricky                                           SR0000124846                                Arista Records LLC

  3290       RUN DMC                                         Dumb Girl                                             SR0000124846                                Arista Records LLC

  3291       RUN DMC                                         Is It Live                                            SR0000124846                                Arista Records LLC

  3292       RUN DMC                                         My Adidas                                             SR0000124846                                Arista Records LLC

  3293       RUN DMC                                         Perfection                                            SR0000124846                                Arista Records LLC

  3294       RUN DMC                                         Proud to Be Black                                     SR0000124846                                Arista Records LLC

  3295       RUN DMC                                         Raising Hell                                          SR0000124846                                Arista Records LLC

  3296       RUN DMC                                         Walk This Way                                         SR0000124846                                Arista Records LLC

  3297       RUN-DMC                                         Hit It Run                                            SR0000124846                                Arista Records LLC

  3298       RUN-DMC                                         Peter Piper                                           SR0000124846                                Arista Records LLC

  3299       RUN-DMC                                         You Be Illin'                                         SR0000124846                                Arista Records LLC

  3300       The Church                                      City                                                  SR0000120467                                Arista Records LLC

  3301       The Church                                      Desert                                                SR0000128992                                Arista Records LLC

  3302       The Church                                      Disappointment                                        SR0000120467                                Arista Records LLC

  3303       The Church                                      Essence                                               SR0000120467                                Arista Records LLC

  3304       The Church                                      Fading Away                                           SR0000120467                                Arista Records LLC

  3305       The Church                                      Grind                                                 SR0000120467                                Arista Records LLC

  3306       The Church                                      Hunter                                                SR0000128992                                Arista Records LLC

  3307       The Church                                      Metropolis                                            SR0000120467                                Arista Records LLC

  3308       The Church                                      Pharaoh                                               SR0000120467                                Arista Records LLC

  3309       The Church                                      Ride Into The Sunset                                  SR0000128992                                Arista Records LLC

  3310       The Church                                      Russian Autumn Heart                                  SR0000120467                                Arista Records LLC

  3311       The Church                                      Terra Nova Cain                                       SR0000120467                                Arista Records LLC




                                                                                                                                               Page 33 of 60
Ex. Number                          20-22476-rdd  Artist                                           Doc 1888-1                Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                      Registration Number                               Proof of Claim Claimant   Exhibit A -
  3312

  3313
             The Church

             The Church
                                                                                    Transient

                                                                                    You're Still Beautiful
                                                                                                                                     Proof of Claim Pg 53 of 107
                                                                                                                                       SR0000120467

                                                                                                                                       SR0000120467
                                                                                                                                                                                   Arista Records LLC

                                                                                                                                                                                   Arista Records LLC

  3314       TLC                                                                    3D Intro                                           SR0000321502                                Arista Records LLC

  3315       TLC                                                                    Damaged                                            SR0000321502                                Arista Records LLC

  3316       TLC                                                                    Dirty, Dirty                                       SR0000321502                                Arista Records LLC

  3317       TLC                                                                    Girl Talk                                          SR0000321502                                Arista Records LLC

  3318       TLC                                                                    Give It To Me While It's Hot                       SR0000321502                                Arista Records LLC

  3319       TLC                                                                    Hands Up                                           SR0000321502                                Arista Records LLC

  3320       TLC                                                                    Hey Hey Hey Hey                                    SR0000321502                                Arista Records LLC

  3321       TLC                                                                    In Your Arms Tonight                               SR0000321502                                Arista Records LLC

  3322       TLC                                                                    Over Me                                            SR0000321502                                Arista Records LLC

  3323       TLC                                                                    Quickie                                            SR0000321502                                Arista Records LLC

  3324       TLC                                                                    So So Dumb                                         SR0000321502                                Arista Records LLC

  3325       Westlife                                                               Flying Without Wings                               SR0000284151                                Arista Records LLC

  3326       Westlife                                                               Fool Again                                         SR0000284150                                Arista Records LLC

  3327       Westlife                                                               I Need You                                         SR0000284150                                Arista Records LLC

  3328       Westlife                                                               If I Let You Go                                    SR0000284150                                Arista Records LLC

  3329       Westlife                                                               Miss You                                           SR0000284150                                Arista Records LLC

  3330       Westlife                                                               More than Words                                    SR0000284150                                Arista Records LLC

  3331       Westlife                                                               No No                                              SR0000284150                                Arista Records LLC

  3332       Westlife                                                               Swear It Again                                     SR0000284151                                Arista Records LLC

  3333       Westlife                                                               We Are One                                         SR0000284150                                Arista Records LLC

  3334       Whitney Houston                                                        I Have Nothing                                     SR0000152583                                Arista Records LLC

  3335       Whitney Houston                                                        I Will Always Love You                             SR0000152583                                Arista Records LLC

  3336       Whitney Houston                                                        I'm Every Woman                                    SR0000152583                                Arista Records LLC

  3337       Whitney Houston                                                        Jesus Loves Me                                     SR0000152583                                Arista Records LLC

  3338       Whitney Houston                                                        Queen of the Night                                 SR0000152583                                Arista Records LLC

  3339       Whitney Houston                                                        Run to You                                         SR0000152583                                Arista Records LLC

  3340       OutKast                                                                ? (Explicit)                                       SR0000306741                                LaFace Records LLC

  3341       OutKast                                                                13th Floor/Growing Old                             SR0000233296                                LaFace Records LLC

  3342       OutKast                                                                A Bad Note                                         SR0000395944                                LaFace Records LLC

  3343       OutKast                                                                ATLiens                                            SR0000233296                                LaFace Records LLC

  3344       OutKast                                                                B.O.B.                                             SR0000306741                                LaFace Records LLC

  3345       OutKast                                                                Babylon                                            SR0000233296                                LaFace Records LLC

  3346       OutKast                                                                BuggFace                                           SR0000395944                                LaFace Records LLC

  3347       OutKast                                                                Call The Law                                       SR0000395944                                LaFace Records LLC

  3348       OutKast                                                                Chronomentrophobia                                 SR0000395944                                LaFace Records LLC

  3349       OutKast                                                                Decatur Psalm                                      SR0000233296                                LaFace Records LLC

  3350       OutKast                                                                Dyin' To Live                                      SR0000395944                                LaFace Records LLC

  3351       OutKast                                                                E.T. (Extraterrestrial)                            SR0000233296                                LaFace Records LLC

  3352       OutKast                                                                Elevators                                          SR0000233296                                LaFace Records LLC

  3353       OutKast                                                                Funkin' Around                                     SR0000326671                                LaFace Records LLC

  3354       OutKast                                                                Gasoline Dreams (Explicit)                         SR0000306741                                LaFace Records LLC

  3355       OutKast                                                                Greatest Show On Earth                             SR0000395944                                LaFace Records LLC

  3356       OutKast                                                                In Your Dreams (Explicit)                          SR0000395944                                LaFace Records LLC

  3357       OutKast                                                                Infatuation (Interlude)                            SR0000395944                                LaFace Records LLC

  3358       OutKast                                                                Intro                                              SR0000306741                                LaFace Records LLC

  3359       OutKast                                                                Jazzy Belle                                        SR0000233296                                LaFace Records LLC

  3360       OutKast                                                                Kim & Cookie (Interlude) (Explicit)                SR0000306741                                LaFace Records LLC

  3361       OutKast                                                                Life Is Like A Musical                             SR0000395944                                LaFace Records LLC

  3362       OutKast                                                                Mainstream                                         SR0000233296                                LaFace Records LLC

  3363       OutKast                                                                Millennium                                         SR0000233296                                LaFace Records LLC

  3364       OutKast                                                                Morris Brown                                       SR0000395944                                LaFace Records LLC

  3365       OutKast                                                                Movin' Cool (The After Party)                      SR0000326671                                LaFace Records LLC

  3366       OutKast                                                                Ms. Jackson                                        SR0000306741                                LaFace Records LLC

  3367       OutKast                                                                Mutron Angel                                       SR0000395944                                LaFace Records LLC

  3368       OutKast                                                                N2U                                                SR0000395944                                LaFace Records LLC

  3369       OutKast                                                                No Bootleg DVDs (Interlude) (Explicit)             SR0000395944                                LaFace Records LLC

  3370       OutKast                                                                Ova Da Wudz                                        SR0000233296                                LaFace Records LLC

  3371       OutKast                                                                Peaches                                            SR0000395944                                LaFace Records LLC

  3372       OutKast                                                                PJ & Rooster                                       SR0000395944                                LaFace Records LLC

  3373       OutKast                                                                Red Velvet                                         SR0000306741                                LaFace Records LLC

  3374       OutKast                                                                Slum Beautiful (Explicit)                          SR0000306741                                LaFace Records LLC

  3375       OutKast                                                                Snappin' & Trappin' (Explicit)                     SR0000306741                                LaFace Records LLC

  3376       OutKast                                                                So Fresh, So Clean                                 SR0000306741                                LaFace Records LLC

  3377       OutKast                                                                Spaghetti Junction (Explicit)                      SR0000306741                                LaFace Records LLC

  3378       OutKast                                                                Stankonia (Stanklove)                              SR0000306741                                LaFace Records LLC

  3379       OutKast                                                                The Train (Explicit)                               SR0000395944                                LaFace Records LLC

  3380       OutKast                                                                The Whole World (Explicit)                         SR0000309898                                LaFace Records LLC

  3381       OutKast                                                                Toilet Tisha (Explicit)                            SR0000306741                                LaFace Records LLC

  3382       OutKast                                                                Two Dope Boyz (In A Cadillac)                      SR0000233296                                LaFace Records LLC

  3383       OutKast                                                                Wailin'                                            SR0000233296                                LaFace Records LLC

  3384       OutKast                                                                We Luv Deez Hoes (Explicit)                        SR0000306741                                LaFace Records LLC

  3385       OutKast                                                                Wheelz of Steel                                    SR0000233296                                LaFace Records LLC

  3386       OutKast                                                                Xplosion (Explicit)                                SR0000306741                                LaFace Records LLC

  3387       OutKast                                                                You May Die (Intro)                                SR0000233296                                LaFace Records LLC

  3388       Outkast featuring Slimm Calhoun,C-Bone & T-Mo Goodie from Goodie Mob   Gangsta Sh*t                                       SR0000306741                                LaFace Records LLC

  3389       Outkast with Erykah Badu                                               Humble Mumble                                      SR0000306741                                LaFace Records LLC

  3390       Outkast with Gangsta Boo & Eco                                         I'll Call B4 I Cum                                 SR0000306741                                LaFace Records LLC

  3391       P!nk                                                                   'Cuz I Can                                         SR0000403184                                LaFace Records LLC

  3392       P!nk                                                                   Bad Influence                                      SR0000619959                                LaFace Records LLC

  3393       P!nk                                                                   Can't Take Me Home                                 SR0000279958                                LaFace Records LLC

  3394       P!nk                                                                   Conversations With My 13 Year Old Self             SR0000403184                                LaFace Records LLC

  3395       P!nk                                                                   Dear Mr. President Featuring Indigo Girls          SR0000403184                                LaFace Records LLC

  3396       P!nk                                                                   Do What U Do                                       SR0000279958                                LaFace Records LLC

  3397       P!nk                                                                   Funhouse                                           SR0000619959                                LaFace Records LLC

  3398       P!nk                                                                   Heartbreaker                                       PA0001602010                                LaFace Records LLC

  3399       P!nk                                                                   Hell Wit Ya                                        SR0000279958                                LaFace Records LLC

  3400       P!nk                                                                   Hiccup                                             SR0000279958                                LaFace Records LLC

  3401       P!nk                                                                   I Don't Believe You                                SR0000619959                                LaFace Records LLC

  3402       P!nk                                                                   I Got Money Now                                    SR0000403184                                LaFace Records LLC

  3403       P!nk                                                                   I'm Not Dead                                       SR0000403184                                LaFace Records LLC

  3404       P!nk                                                                   Is It Love                                         SR0000279958                                LaFace Records LLC

  3405       P!nk                                                                   Leave Me Alone (I'm Lonely) (Explicit)             SR0000403184                                LaFace Records LLC

  3406       P!nk                                                                   Let Me Let You Know                                SR0000279958                                LaFace Records LLC

  3407       P!nk                                                                   Long Way to Happy                                  SR0000403184                                LaFace Records LLC

  3408       P!nk                                                                   Love Is Such A Crazy Thing                         SR0000279958                                LaFace Records LLC

  3409       P!nk                                                                   Most Girls                                         SR0000279958                                LaFace Records LLC

  3410       P!nk                                                                   Nobody Knows                                       SR0000403184                                LaFace Records LLC

  3411       P!nk                                                                   Please Don't Leave Me                              SR0000619959                                LaFace Records LLC

  3412       P!nk                                                                   Private Show                                       SR0000279958                                LaFace Records LLC




                                                                                                                                                                   Page 34 of 60
Ex. Number                        20-22476-rdd
                                     Artist                   Doc 1888-1            Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                    Registration Number                                     Proof of Claim Claimant   Exhibit A -
  3413

  3414
             P!nk

             P!nk
                                                 Runaway

                                                 Sober
                                                                                            Proof of Claim Pg 54 of 107
                                                                                              SR0000403184

                                                                                              SR0000619959
                                                                                                                                                 LaFace Records LLC

                                                                                                                                                 LaFace Records LLC

  3415       P!nk                                Split Personality                            SR0000279958                                       LaFace Records LLC

  3416       P!nk                                Stop Falling                                 SR0000279958                                       LaFace Records LLC

  3417       P!nk                                The One That Got Away                        SR0000403184                                       LaFace Records LLC

  3418       P!nk                                U + Ur Hand                                  SR0000403184                                       LaFace Records LLC

  3419       P!nk                                Who Knew                                     SR0000403184                                       LaFace Records LLC

  3420       P!nk                                You Make Me Sick                             SR0000279958                                       LaFace Records LLC

  3421       TLC                                 Ain't 2 Proud 2 Beg                          SR0000143726 / SR0000195583                        LaFace Records LLC

  3422       TLC                                 Automatic                                    SR0000298454                                       LaFace Records LLC

  3423       TLC                                 Baby-Baby-Baby                               SR0000143726 / SR0000195583                        LaFace Records LLC

  3424       TLC                                 Can I Get a Witness-Interlude                SR0000198743                                       LaFace Records LLC

  3425       TLC                                 Case Of The Fake People                      SR0000198743                                       LaFace Records LLC

  3426       TLC                                 Come On Down                                 SR0000298454                                       LaFace Records LLC

  3427       TLC                                 Communicate                                  SR0000298454                                       LaFace Records LLC

  3428       TLC                                 CrazySexyCool-Interlude                      SR0000198743                                       LaFace Records LLC

  3429       TLC                                 Creep                                        SR0000198743                                       LaFace Records LLC

  3430       TLC                                 Dear Lie                                     SR0000298454                                       LaFace Records LLC

  3431       TLC                                 Diggin' On You                               SR0000198743                                       LaFace Records LLC

  3432       TLC                                 Don't Pull Out On Me Yet                     SR0000298454                                       LaFace Records LLC

  3433       TLC                                 FanMail                                      SR0000298454                                       LaFace Records LLC

  3434       TLC                                 Hat 2 Da Back                                SR0000143726 / SR0000195583                        LaFace Records LLC

  3435       TLC                                 His Story                                    SR0000143726 / SR0000195583                        LaFace Records LLC

  3436       TLC                                 I Miss You So Much                           SR0000298454                                       LaFace Records LLC

  3437       TLC                                 I'm Good at Being Bad (Explicit)             SR0000298454                                       LaFace Records LLC

  3438       TLC                                 If I Was Your Girlfriend                     SR0000198743                                       LaFace Records LLC

  3439       TLC                                 If They Knew                                 SR0000298454                                       LaFace Records LLC

  3440       TLC                                 Intro-Iude                                   SR0000198743                                       LaFace Records LLC

  3441       TLC                                 Kick Your Game                               SR0000198743                                       LaFace Records LLC

  3442       TLC                                 Let's Do it Again                            SR0000198743                                       LaFace Records LLC

  3443       TLC                                 My Life                                      SR0000298454                                       LaFace Records LLC

  3444       TLC                                 No Scrubs                                    SR0000298454                                       LaFace Records LLC

  3445       TLC                                 Red Light Special                            SR0000198743                                       LaFace Records LLC

  3446       TLC                                 Sexy-Interlude                               SR0000198743                                       LaFace Records LLC

  3447       TLC                                 Shout                                        SR0000298454                                       LaFace Records LLC

  3448       TLC                                 Silly Ho                                     SR0000298454                                       LaFace Records LLC

  3449       TLC                                 Sumthin' Wicked This Way Comes               SR0000198743                                       LaFace Records LLC

  3450       TLC                                 Switch                                       SR0000198743                                       LaFace Records LLC

  3451       TLC                                 Take Our Time                                SR0000198743                                       LaFace Records LLC

  3452       TLC                                 This Is How It Should Be Done                SR0000143726 / SR0000195583                        LaFace Records LLC

  3453       TLC                                 Unpretty                                     SR0000298454                                       LaFace Records LLC

  3454       TLC                                 Waterfalls                                   SR0000198743                                       LaFace Records LLC

  3455       TLC                                 What About Your Friends                      SR0000143726 / SR0000195583                        LaFace Records LLC

  3456       TLC                                 Whispering Playa                             SR0000298454                                       LaFace Records LLC

  3457       Usher                               Bedtime                                      SR0000257730                                       LaFace Records LLC

  3458       Usher                               Come Back                                    SR0000257730                                       LaFace Records LLC

  3459       Usher                               Here I Stand                                 SR0000620940                                       LaFace Records LLC

  3460       Usher                               I Will                                       SR0000257730                                       LaFace Records LLC

  3461       Usher                               Just Like Me                                 SR0000257730                                       LaFace Records LLC

  3462       Usher                               Moving Mountains                             SR0000620940                                       LaFace Records LLC

  3463       Usher                               My Way                                       SR0000257730                                       LaFace Records LLC

  3464       Usher                               Nice & Slow                                  SR0000257730                                       LaFace Records LLC

  3465       Usher                               One Day You'll Be Mine                       SR0000257730                                       LaFace Records LLC

  3466       Usher                               Trading Places                               SR0000620940                                       LaFace Records LLC

  3467       Usher                               What's A Man To Do                           SR0000620940                                       LaFace Records LLC

  3468       Usher                               You Make Me Wanna...                         SR0000257730                                       LaFace Records LLC

  3469       Usher feat. Monica                  Slow Jam                                     SR0000257730                                       LaFace Records LLC

  3470       311                                 Get Down                                     SR0000649067                                       Sony Music Entertainment

  3471       311                                 Hey You                                      SR0000649067                                       Sony Music Entertainment

  3472       311                                 I Like the Way                               SR0000649067                                       Sony Music Entertainment

  3473       Alicia Keys                         101                                          SR0000731107                                       Sony Music Entertainment

  3474       Alicia Keys                         Brand New Me                                 SR0000731107                                       Sony Music Entertainment

  3475       Alicia Keys                         De Novo Adagio (Intro)                       SR0000731107                                       Sony Music Entertainment

  3476       Alicia Keys                         Distance and Time                            SR0000752593                                       Sony Music Entertainment

  3477       Alicia Keys                         Doesn't Mean Anything                        SR0000752585                                       Sony Music Entertainment

  3478       Alicia Keys                         Fire We Make                                 SR0000731107                                       Sony Music Entertainment

  3479       Alicia Keys                         How It Feels To Fly                          SR0000752593                                       Sony Music Entertainment

  3480       Alicia Keys                         Like the Sea                                 SR0000752593                                       Sony Music Entertainment

  3481       Alicia Keys                         Limitedless                                  SR0000731107                                       Sony Music Entertainment

  3482       Alicia Keys                         Listen to Your Heart                         SR0000731107                                       Sony Music Entertainment

  3483       Alicia Keys                         New Day                                      SR0000731107                                       Sony Music Entertainment

  3484       Alicia Keys                         Not Even the King                            SR0000731107                                       Sony Music Entertainment

  3485       Alicia Keys                         One Thing                                    SR0000731107                                       Sony Music Entertainment

  3486       Alicia Keys                         Put It In a Love Song                        SR0000752593                                       Sony Music Entertainment

  3487       Alicia Keys                         Tears Always Win                             SR0000731107                                       Sony Music Entertainment

  3488       Alicia Keys                         That's How Strong My Love Is                 SR0000752593                                       Sony Music Entertainment

  3489       Alicia Keys                         That's When I Knew                           SR0000731107                                       Sony Music Entertainment

  3490       Alicia Keys                         Try Sleeping with a Broken Heart             SR0000752584                                       Sony Music Entertainment

  3491       Alicia Keys                         When It's All Over                           SR0000731107                                       Sony Music Entertainment

  3492       Anthony Hamilton                    Baby Girl                                    SR0000697948                                       Sony Music Entertainment

  3493       Anthony Hamilton                    Back To Love                                 SR0000697948                                       Sony Music Entertainment

  3494       Anthony Hamilton                    Best of Me                                   SR0000697948                                       Sony Music Entertainment

  3495       Anthony Hamilton                    I'll Wait (To Fall In Love)                  SR0000697948                                       Sony Music Entertainment

  3496       Anthony Hamilton                    Life Has A Way                               SR0000697948                                       Sony Music Entertainment

  3497       Anthony Hamilton                    Mad                                          SR0000697948                                       Sony Music Entertainment

  3498       Anthony Hamilton                    Never Let Go                                 SR0000697948                                       Sony Music Entertainment

  3499       Anthony Hamilton                    Pray For Me                                  SR0000697948                                       Sony Music Entertainment

  3500       Anthony Hamilton                    Sucka For You                                SR0000697948                                       Sony Music Entertainment

  3501       Anthony Hamilton                    Who's Loving You                             SR0000697948                                       Sony Music Entertainment

  3502       Anthony Hamilton                    Woo                                          SR0000697948                                       Sony Music Entertainment

  3503       Anthony Hamilton                    Writing On The Wall                          SR0000697948                                       Sony Music Entertainment

  3504       Barbra Streisand                    Guilty                                       SR0000021789                                       Sony Music Entertainment

  3505       Barbra Streisand                    Tell Him (Duet with Celine Dion)             SR0000817019                                       Sony Music Entertainment

  3506       Beyoncé                             1+1                                          SR0000683948                                       Sony Music Entertainment

  3507       Beyoncé                             6 Inch                                       PA0002044523                                       Sony Music Entertainment

  3508       Beyoncé                             All Night                                    PA0002044523                                       Sony Music Entertainment

  3509       Beyoncé                             Best Thing I Never Had                       SR0000683948                                       Sony Music Entertainment

  3510       Beyoncé                             Broken-Hearted Girl                          SR0000623449                                       Sony Music Entertainment

  3511       Beyoncé                             Countdown                                    SR0000683948                                       Sony Music Entertainment

  3512       Beyoncé                             Daddy Lessons                                PA0002044523                                       Sony Music Entertainment

  3513       Beyoncé                             Dance for You                                SR0000709270                                       Sony Music Entertainment




                                                                                                                                 Page 35 of 60
Ex. Number                          20-22476-rdd Artist                Doc 1888-1            Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                              Registration Number                                     Proof of Claim Claimant   Exhibit A -
  3514

  3515
             Beyoncé

             Beyoncé
                                                          Diva

                                                          Don't Hurt Yourself
                                                                                                     Proof of Claim Pg 55 of 107
                                                                                                       SR0000623449

                                                                                                       PA0002044523
                                                                                                                                                           Sony Music Entertainment

                                                                                                                                                           Sony Music Entertainment

  3516       Beyoncé                                      Drunk in Love (Explicit)                     SR0000747291                                        Sony Music Entertainment

  3517       Beyoncé                                      Ego                                          SR0000623449                                        Sony Music Entertainment

  3518       Beyoncé                                      End of Time                                  SR0000683948                                        Sony Music Entertainment

  3519       Beyoncé                                      Formation                                    PA0002044523                                        Sony Music Entertainment

  3520       Beyoncé                                      Forward                                      PA0002044523                                        Sony Music Entertainment

  3521       Beyoncé                                      Freedom                                      PA0002044523                                        Sony Music Entertainment

  3522       Beyoncé                                      Halo                                         SR0000623449                                        Sony Music Entertainment

  3523       Beyoncé                                      Hold Up                                      PA0002044523                                        Sony Music Entertainment

  3524       Beyoncé                                      If I Were a Boy                              SR0000718926                                        Sony Music Entertainment

  3525       Beyoncé                                      Love Drought                                 PA0002044523                                        Sony Music Entertainment

  3526       Beyoncé                                      Love On Top                                  SR0000683948                                        Sony Music Entertainment

  3527       Beyoncé                                      Mic And A Light                              PA0001779348                                        Sony Music Entertainment

  3528       Beyoncé                                      Party                                        SR0000683948                                        Sony Music Entertainment

  3529       Beyoncé                                      Pray You Catch Me                            PA0002044523                                        Sony Music Entertainment

  3530       Beyoncé                                      Radio                                        SR0000623449                                        Sony Music Entertainment

  3531       Beyoncé                                      Run the World (Girls)                        SR0000683948                                        Sony Music Entertainment

  3532       Beyoncé                                      Sandcastles                                  PA0002044523                                        Sony Music Entertainment

  3533       Beyoncé                                      Schoolin' Life                               SR0000709270                                        Sony Music Entertainment

  3534       Beyoncé                                      Single Ladies (Put a Ring On It)             SR0000723765                                        Sony Music Entertainment

  3535       Beyoncé                                      Sorry                                        PA0002044523                                        Sony Music Entertainment

  3536       Big Brother & The Holding Company            All Is Loneliness                            PRE-1972 Sound Recording                            Sony Music Entertainment

  3537       Big Brother & The Holding Company            Blindman                                     PRE-1972 Sound Recording                            Sony Music Entertainment

  3538       Big Brother & The Holding Company            Bye, Bye Baby                                PRE-1972 Sound Recording                            Sony Music Entertainment

  3539       Big Brother & The Holding Company            Call On Me                                   PRE-1972 Sound Recording                            Sony Music Entertainment

  3540       Big Brother & The Holding Company            Catch Me Daddy                               PRE-1972 Sound Recording                            Sony Music Entertainment

  3541       Big Brother & The Holding Company            Combination of the Two                       PRE-1972 Sound Recording                            Sony Music Entertainment

  3542       Big Brother & The Holding Company            Coo Coo                                      PRE-1972 Sound Recording                            Sony Music Entertainment

  3543       Big Brother & The Holding Company            Down On Me                                   PRE-1972 Sound Recording                            Sony Music Entertainment

  3544       Big Brother & The Holding Company            Easy Rider                                   PRE-1972 Sound Recording                            Sony Music Entertainment

  3545       Big Brother & The Holding Company            Farewell Song                                PRE-1972 Sound Recording                            Sony Music Entertainment

  3546       Big Brother & The Holding Company            I Need a Man to Love                         PRE-1972 Sound Recording                            Sony Music Entertainment

  3547       Big Brother & The Holding Company            Intruder                                     PRE-1972 Sound Recording                            Sony Music Entertainment

  3548       Big Brother & The Holding Company            Light Is Faster Than Sound                   PRE-1972 Sound Recording                            Sony Music Entertainment

  3549       Big Brother & The Holding Company            Misery 'N                                    PRE-1972 Sound Recording                            Sony Music Entertainment

  3550       Big Brother & The Holding Company            The Last Time                                PRE-1972 Sound Recording                            Sony Music Entertainment

  3551       Big Brother & The Holding Company            Turtle Blues                                 PRE-1972 Sound Recording                            Sony Music Entertainment

  3552       Big Brother & The Holding Company            Women Is Losers                              PRE-1972 Sound Recording                            Sony Music Entertainment

  3553       Boston                                       A Man I'll Never Be                          SR0000004079                                        Sony Music Entertainment

  3554       Boston                                       Didn't Mean to Fall in Love                  SR0000335400                                        Sony Music Entertainment

  3555       Boston                                       Don't Look Back                              SR0000003614                                        Sony Music Entertainment

  3556       Boston                                       Foreplay / Long Time                         RE0000905510                                        Sony Music Entertainment

  3557       Boston                                       Hitch A Ride                                 RE0000905510                                        Sony Music Entertainment

  3558       Boston                                       Livin' For You                               SR0000335400                                        Sony Music Entertainment

  3559       Boston                                       More Than a Feeling                          N36238                                              Sony Music Entertainment

  3560       Boston                                       Party                                        SR0000004079                                        Sony Music Entertainment

  3561       Boston                                       Peace of Mind                                RE0000905510                                        Sony Music Entertainment

  3562       Boston                                       Rock & Roll Band                             RE0000905510                                        Sony Music Entertainment

  3563       Boston                                       Someone (2.0)                                SR0000335400                                        Sony Music Entertainment

  3564       Boston                                       Something About You                          RE0000905510                                        Sony Music Entertainment

  3565       Boston                                       You Gave up on Love (2.0)                    SR0000335400                                        Sony Music Entertainment

  3566       Britney Spears                               Alien                                        SR0000738040                                        Sony Music Entertainment

  3567       Britney Spears                               Body Ache                                    SR0000738040                                        Sony Music Entertainment

  3568       Britney Spears                               Chillin' With You                            SR0000738040                                        Sony Music Entertainment

  3569       Britney Spears                               Don't Cry                                    SR0000738040                                        Sony Music Entertainment

  3570       Britney Spears                               It Should Be Easy                            SR0000738040                                        Sony Music Entertainment

  3571       Britney Spears                               Passenger                                    SR0000738040                                        Sony Music Entertainment

  3572       Britney Spears                               Perfume                                      SR0000738038                                        Sony Music Entertainment

  3573       Britney Spears                               Tik Tik Boom                                 SR0000738040                                        Sony Music Entertainment

  3574       Britney Spears                               Til It's Gone                                SR0000738040                                        Sony Music Entertainment

  3575       Britney Spears                               Work B**ch                                   SR0000738039                                        Sony Music Entertainment

  3576       Broken Bells                                 After the Disco                              SR0000767352                                        Sony Music Entertainment

  3577       Broken Bells                                 Control                                      SR0000767354                                        Sony Music Entertainment

  3578       Broken Bells                                 Holding on for Life                          SR0000767353                                        Sony Music Entertainment

  3579       Broken Bells                                 Leave It Alone                               SR0000767354                                        Sony Music Entertainment

  3580       Bruce Springsteen                            Better Days                                  SR0000141676                                        Sony Music Entertainment

  3581       Bryson Tiller                                502 Come Up                                  SR0000773803                                        Sony Music Entertainment

  3582       Bryson Tiller                                Been That Way                                SR0000773802                                        Sony Music Entertainment

  3583       Bryson Tiller                                Don't (Explicit)                             SR0000773804                                        Sony Music Entertainment

  3584       Bryson Tiller                                Exchange                                     SR0000773803                                        Sony Music Entertainment

  3585       Bryson Tiller                                For However Long                             SR0000773803                                        Sony Music Entertainment

  3586       Bryson Tiller                                Intro (Difference)                           SR0000773803                                        Sony Music Entertainment

  3587       Bryson Tiller                                Let Em' Know                                 SR0000773803                                        Sony Music Entertainment

  3588       Bryson Tiller                                Open Interlude                               SR0000773803                                        Sony Music Entertainment

  3589       Bryson Tiller                                Overtime                                     SR0000773803                                        Sony Music Entertainment

  3590       Bryson Tiller                                Rambo                                        SR0000773803                                        Sony Music Entertainment

  3591       Bryson Tiller                                Right My Wrongs                              SR0000773803                                        Sony Music Entertainment

  3592       Bryson Tiller                                Sorry Not Sorry                              SR0000773807                                        Sony Music Entertainment

  3593       Bryson Tiller                                Ten Nine Fourteen                            SR0000773803                                        Sony Music Entertainment

  3594       Bryson Tiller                                The Sequence                                 SR0000773803                                        Sony Music Entertainment

  3595       Calvin Harris                                Sweet Nothing                                SR0000710757                                        Sony Music Entertainment

  3596       Céline Dion                                  A New Day Has Come                           SR0000311366                                        Sony Music Entertainment

  3597       Céline Dion                                  All By Myself                                SR0000224159                                        Sony Music Entertainment

  3598       Céline Dion                                  Alone                                        SR0000640988                                        Sony Music Entertainment

  3599       Céline Dion                                  Because You Loved Me                         SR0000224159                                        Sony Music Entertainment

  3600       Céline Dion                                  Call the Man                                 SR0000224159                                        Sony Music Entertainment

  3601       Céline Dion                                  Eyes on Me                                   SR0000640988                                        Sony Music Entertainment

  3602       Céline Dion                                  Falling Into You                             SR0000224159                                        Sony Music Entertainment

  3603       Céline Dion                                  Goodbye's (The Saddest Word)                 SR0000311366                                        Sony Music Entertainment

  3604       Céline Dion                                  I Drove All Night                            SR0000331435                                        Sony Music Entertainment

  3605       Céline Dion                                  I'm Alive                                    SR0000311366                                        Sony Music Entertainment

  3606       Céline Dion                                  Immortality                                  SR0000248109                                        Sony Music Entertainment

  3607       Céline Dion                                  Introduction / Love Can Move Mountains       SR0000144117                                        Sony Music Entertainment

  3608       Céline Dion                                  It's All Coming Back to Me Now               SR0000224159                                        Sony Music Entertainment

  3609       Céline Dion                                  Misled                                       SR0000191558                                        Sony Music Entertainment

  3610       Céline Dion                                  My Heart Will Go On                          SR0000248109                                        Sony Music Entertainment

  3611       Céline Dion                                  One Heart                                    SR0000331435                                        Sony Music Entertainment

  3612       Céline Dion                                  Only One Road                                SR0000191558                                        Sony Music Entertainment

  3613       Céline Dion                                  Pour que tu m'aimes encore                   SR0000211677                                        Sony Music Entertainment

  3614       Céline Dion                                  Seduces Me                                   SR0000224159                                        Sony Music Entertainment




                                                                                                                                           Page 36 of 60
Ex. Number                 20-22476-rdd
                              Artist                   Doc 1888-1               Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                         Registration Number                                     Proof of Claim Claimant   Exhibit A -
  3615

  3616
             Céline Dion

             Céline Dion
                                          That's the Way It Is

                                          The First Time Ever I Saw Your Face
                                                                                        Proof of Claim Pg 56 of 107
                                                                                          SR0000311601

                                                                                          SR0000311601
                                                                                                                                      Sony Music Entertainment

                                                                                                                                      Sony Music Entertainment

  3617       Céline Dion                  The Power Of Love                               SR0000191558                                Sony Music Entertainment

  3618       Céline Dion                  The Prayer                                      SR0000264445                                Sony Music Entertainment

  3619       Céline Dion                  The Reason                                      SR0000248109                                Sony Music Entertainment

  3620       Céline Dion                  There Comes a Time                              SR0000621415                                Sony Music Entertainment

  3621       Céline Dion                  Think Twice                                     SR0000191558                                Sony Music Entertainment

  3622       Céline Dion                  To Love You More                                SR0000248109                                Sony Music Entertainment

  3623       Céline Dion                  You And I                                       SR0000361341                                Sony Music Entertainment

  3624       Chipmunk                     Champion (Explicit)                             SR0000751658                                Sony Music Entertainment

  3625       Chris Brown                  All I Want (Explicit)                           SR0000855498                                Sony Music Entertainment

  3626       Chris Brown                  All On Me                                       SR0000855498                                Sony Music Entertainment

  3627       Chris Brown                  Ayo                                             SR0000767464                                Sony Music Entertainment

  3628       Chris Brown                  Back To Love                                    SR0000844642                                Sony Music Entertainment

  3629       Chris Brown                  Back To Sleep (Explicit)                        SR0000776591                                Sony Music Entertainment

  3630       Chris Brown                  Banjo (Explicit)                                SR0000767464                                Sony Music Entertainment

  3631       Chris Brown                  Better                                          SR0000767464                                Sony Music Entertainment

  3632       Chris Brown                  Bitches N Marijuana (Explicit)                  SR0000767464                                Sony Music Entertainment

  3633       Chris Brown                  Bite My Tongue                                  SR0000818379                                Sony Music Entertainment

  3634       Chris Brown                  Body Shots (Explicit)                           SR0000760911                                Sony Music Entertainment

  3635       Chris Brown                  BP / No Judgement (Explicit)                    SR0000855498                                Sony Music Entertainment

  3636       Chris Brown                  Bunkin'                                         SR0000767464                                Sony Music Entertainment

  3637       Chris Brown                  Cheetah                                         SR0000855498                                Sony Music Entertainment

  3638       Chris Brown                  Come Together                                   SR0000855498                                Sony Music Entertainment

  3639       Chris Brown                  Confidence                                      SR0000805522                                Sony Music Entertainment

  3640       Chris Brown                  Covered In You                                  SR0000818379                                Sony Music Entertainment

  3641       Chris Brown                  Crawl                                           SR0000747286                                Sony Music Entertainment

  3642       Chris Brown                  D.G.I.F.U. (Explicit)                           SR0000767464                                Sony Music Entertainment

  3643       Chris Brown                  Day One (Explicit)                              SR0000766939                                Sony Music Entertainment

  3644       Chris Brown                  Dear God                                        SR0000855498                                Sony Music Entertainment

  3645       Chris Brown                  Do Better (Explicit)                            SR0000760911                                Sony Music Entertainment

  3646       Chris Brown                  Don't Check On Me                               SR0000855498                                Sony Music Entertainment

  3647       Chris Brown                  Early 2K (Explicit)                             SR0000855498                                Sony Music Entertainment

  3648       Chris Brown                  Emerald / Burgundy (Explicit)                   SR0000855498                                Sony Music Entertainment

  3649       Chris Brown                  Emotions                                        SR0000818379                                Sony Music Entertainment

  3650       Chris Brown                  Enemy                                           SR0000818379                                Sony Music Entertainment

  3651       Chris Brown                  Even                                            SR0000818379                                Sony Music Entertainment

  3652       Chris Brown                  Everybody Knows (Explicit)                      SR0000818379                                Sony Music Entertainment

  3653       Chris Brown                  Frustrated                                      SR0000818379                                Sony Music Entertainment

  3654       Chris Brown                  Girl Of My Dreams                               SR0000855498                                Sony Music Entertainment

  3655       Chris Brown                  Girl You Loud                                   SR0000767464                                Sony Music Entertainment

  3656       Chris Brown                  Grass Ain't Greener                             SR0000790387                                Sony Music Entertainment

  3657       Chris Brown                  Handle It (Explicit)                            SR0000818379                                Sony Music Entertainment

  3658       Chris Brown                  Hangover (Explicit)                             SR0000818379                                Sony Music Entertainment

  3659       Chris Brown                  Heartbreak on a Full Moon                       SR0000818379                                Sony Music Entertainment

  3660       Chris Brown                  Heat (Explicit)                                 SR0000855499                                Sony Music Entertainment

  3661       Chris Brown                  High End                                        SR0000804044                                Sony Music Entertainment

  3662       Chris Brown                  Hope You Do                                     SR0000818379                                Sony Music Entertainment

  3663       Chris Brown                  Hurt The Same                                   SR0000818379                                Sony Music Entertainment

  3664       Chris Brown                  I Bet                                           SR0000767464                                Sony Music Entertainment

  3665       Chris Brown                  I Can Transform Ya                              SR0000747284                                Sony Music Entertainment

  3666       Chris Brown                  I Love Her (Explicit)                           SR0000818379                                Sony Music Entertainment

  3667       Chris Brown                  If You're Down                                  SR0000818379                                Sony Music Entertainment

  3668       Chris Brown                  Indigo (Explicit)                               SR0000855498                                Sony Music Entertainment

  3669       Chris Brown                  It's Yo S**t                                    SR0000767464                                Sony Music Entertainment

  3670       Chris Brown                  Juice (Explicit)                                SR0000855498                                Sony Music Entertainment

  3671       Chris Brown                  Juicy Booty                                     SR0000818379                                Sony Music Entertainment

  3672       Chris Brown                  KAE (Explicit)                                  SR0000766939                                Sony Music Entertainment

  3673       Chris Brown                  Lady In A Glass Dress (Interlude)               SR0000760911                                Sony Music Entertainment

  3674       Chris Brown                  Lights Out                                      SR0000767464                                Sony Music Entertainment

  3675       Chris Brown                  Liquor (Explicit)                               SR0000776589                                Sony Music Entertainment

  3676       Chris Brown                  Little Bit (Explicit)                           SR0000766939                                Sony Music Entertainment

  3677       Chris Brown                  Lost & Found                                    SR0000818379                                Sony Music Entertainment

  3678       Chris Brown                  Lurkin' (Explicit)                              SR0000855498                                Sony Music Entertainment

  3679       Chris Brown                  Natural Disaster / Aura (Explicit)              SR0000855498                                Sony Music Entertainment

  3680       Chris Brown                  Need A Stack (Explicit)                         SR0000855498                                Sony Music Entertainment

  3681       Chris Brown                  No Exit                                         SR0000818379                                Sony Music Entertainment

  3682       Chris Brown                  No Guidance (Explicit)                          SR0000849072                                Sony Music Entertainment

  3683       Chris Brown                  Nothin' Like Me                                 SR0000767464                                Sony Music Entertainment

  3684       Chris Brown                  Nowhere                                         SR0000818379                                Sony Music Entertainment

  3685       Chris Brown                  On Me (Explicit)                                SR0000818379                                Sony Music Entertainment

  3686       Chris Brown                  Only 4 Me                                       SR0000805494                                Sony Music Entertainment

  3687       Chris Brown                  Otha N***as                                     SR0000818379                                Sony Music Entertainment

  3688       Chris Brown                  Paradise                                        SR0000818379                                Sony Music Entertainment

  3689       Chris Brown                  Part Of The Plan (Explicit)                     SR0000855498                                Sony Music Entertainment

  3690       Chris Brown                  Party                                           SR0000804106                                Sony Music Entertainment

  3691       Chris Brown                  Picture Me Rollin' (Explicit)                   SR0000766939                                Sony Music Entertainment

  3692       Chris Brown                  Pills & Automobiles                             SR0000805595                                Sony Music Entertainment

  3693       Chris Brown                  Play Catch Up (Explicit)                        SR0000855498                                Sony Music Entertainment

  3694       Chris Brown                  Privacy                                         SR0000804107                                Sony Music Entertainment

  3695       Chris Brown                  Pull Up (Explicit)                              SR0000805668                                Sony Music Entertainment

  3696       Chris Brown                  Questions                                       SR0000804618                                Sony Music Entertainment

  3697       Chris Brown                  Real One                                        SR0000767464                                Sony Music Entertainment

  3698       Chris Brown                  Red (Explicit)                                  SR0000855498                                Sony Music Entertainment

  3699       Chris Brown                  Reddi Wip (Explicit)                            SR0000818379                                Sony Music Entertainment

  3700       Chris Brown                  Remember Me                                     SR0000767464                                Sony Music Entertainment

  3701       Chris Brown                  Rock Your Body                                  SR0000818379                                Sony Music Entertainment

  3702       Chris Brown                  Roses                                           SR0000818379                                Sony Music Entertainment

  3703       Chris Brown                  Run Away                                        SR0000818379                                Sony Music Entertainment

  3704       Chris Brown                  Sensei                                          SR0000818379                                Sony Music Entertainment

  3705       Chris Brown                  Sexy (Explicit)                                 SR0000855498                                Sony Music Entertainment

  3706       Chris Brown                  She Ain't You                                   SR0000679366                                Sony Music Entertainment

  3707       Chris Brown                  She Goin' Up                                    SR0000767464                                Sony Music Entertainment

  3708       Chris Brown                  Side Nigga (Explicit)                           SR0000855498                                Sony Music Entertainment

  3709       Chris Brown                  Sip                                             SR0000818379                                Sony Music Entertainment

  3710       Chris Brown                  Sorry Enough (Explicit)                         SR0000855498                                Sony Music Entertainment

  3711       Chris Brown                  Summer Breeze                                   SR0000818379                                Sony Music Entertainment

  3712       Chris Brown                  Take A Risk (Explicit)                          SR0000855498                                Sony Music Entertainment

  3713       Chris Brown                  Tell Me What To Do                              SR0000818379                                Sony Music Entertainment

  3714       Chris Brown                  Tempo                                           SR0000805493                                Sony Music Entertainment

  3715       Chris Brown                  Temporary Lover (Explicit)                      SR0000855498                                Sony Music Entertainment




                                                                                                                      Page 37 of 60
Ex. Number                            20-22476-rdd
                                            Artist                 Doc 1888-1                Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                              Registration Number                                     Proof of Claim Claimant   Exhibit A -
  3716

  3717
             Chris Brown

             Chris Brown
                                                     This Ain't

                                                     This Way
                                                                                                     Proof of Claim Pg 57 of 107
                                                                                                       SR0000818379

                                                                                                       SR0000818379
                                                                                                                                                           Sony Music Entertainment

                                                                                                                                                           Sony Music Entertainment

  3718       Chris Brown                             Throw It Back (Explicit)                          SR0000855498                                        Sony Music Entertainment

  3719       Chris Brown                             To My Bed                                         SR0000818379                                        Sony Music Entertainment

  3720       Chris Brown                             Tough Love                                        SR0000818379                                        Sony Music Entertainment

  3721       Chris Brown                             Troubled Waters                                   SR0000855498                                        Sony Music Entertainment

  3722       Chris Brown                             Trust Issues / Act In (Explicit)                  SR0000855498                                        Sony Music Entertainment

  3723       Chris Brown                             Undecided                                         SR0000834868                                        Sony Music Entertainment

  3724       Chris Brown                             Westside                                          SR0000767464                                        Sony Music Entertainment

  3725       Chris Brown                             Wobble Up (Explicit)                              SR0000855498                                        Sony Music Entertainment

  3726       Chris Brown                             Wrist (Explicit)                                  SR0000776584                                        Sony Music Entertainment

  3727       Chris Brown                             Wrong In The Right Way                            SR0000767464                                        Sony Music Entertainment

  3728       Chris Brown                             Yeah 3x (Explicit)                                SR0000679366                                        Sony Music Entertainment

  3729       Chris Brown                             Yellow Tape (Explicit)                            SR0000818379                                        Sony Music Entertainment

  3730       Chris Brown                             You Like (Explicit)                               SR0000818379                                        Sony Music Entertainment

  3731       Chris Brown                             You Like That                                     SR0000855498                                        Sony Music Entertainment

  3732       Chris Brown                             Zero (Explicit)                                   SR0000776582                                        Sony Music Entertainment

  3733       Chris Brown feat. Tayla Parx            Anyway                                            PA0001970115                                        Sony Music Entertainment

  3734       Christina Aguilera                      Army of Me                                        SR0000714003                                        Sony Music Entertainment

  3735       Christina Aguilera                      Around The World                                  SR0000714003                                        Sony Music Entertainment

  3736       Christina Aguilera                      Best Of Me                                        SR0000714003                                        Sony Music Entertainment

  3737       Christina Aguilera                      Blank Page                                        SR0000714003                                        Sony Music Entertainment

  3738       Christina Aguilera                      Cease Fire                                        SR0000714003                                        Sony Music Entertainment

  3739       Christina Aguilera                      Circles (Explicit)                                SR0000714003                                        Sony Music Entertainment

  3740       Christina Aguilera                      Empty Words                                       SR0000714003                                        Sony Music Entertainment

  3741       Christina Aguilera                      Just A Fool                                       SR0000714003                                        Sony Music Entertainment

  3742       Christina Aguilera                      Let There Be Love                                 SR0000714003                                        Sony Music Entertainment

  3743       Christina Aguilera                      Light Up The Sky                                  SR0000714003                                        Sony Music Entertainment

  3744       Christina Aguilera                      Lotus Intro                                       SR0000714003                                        Sony Music Entertainment

  3745       Christina Aguilera                      Make The World Move                               SR0000714003                                        Sony Music Entertainment

  3746       Christina Aguilera                      Red Hot Kinda Love                                SR0000714003                                        Sony Music Entertainment

  3747       Christina Aguilera                      Shut Up                                           SR0000714003                                        Sony Music Entertainment

  3748       Christina Aguilera                      Sing For Me                                       SR0000714003                                        Sony Music Entertainment

  3749       Christina Aguilera                      Your Body                                         SR0000714867                                        Sony Music Entertainment

  3750       Cindy Lauper                            True Colors                                       SR0000827508                                        Sony Music Entertainment

  3751       Cyndi Lauper                            All Through the Night                             SR0000050827                                        Sony Music Entertainment

  3752       Cyndi Lauper                            Boy Blue                                          SR0000072315                                        Sony Music Entertainment

  3753       Cyndi Lauper                            Change of Heart                                   SR0000072315                                        Sony Music Entertainment

  3754       Cyndi Lauper                            Come On Home (Single Version)                     SR0000232970                                        Sony Music Entertainment

  3755       Cyndi Lauper                            Girls Just Want To Have Fun                       SR0000050827                                        Sony Music Entertainment

  3756       Cyndi Lauper                            Heading West                                      SR0000103951                                        Sony Music Entertainment

  3757       Cyndi Lauper                            I Drove All Night                                 SR0000105504                                        Sony Music Entertainment

  3758       Cyndi Lauper                            Money Changes Everything                          SR0000050827                                        Sony Music Entertainment

  3759       Cyndi Lauper                            My First Night Without You                        SR0000103951                                        Sony Music Entertainment

  3760       Cyndi Lauper                            She Bop                                           SR0000050827                                        Sony Music Entertainment

  3761       Cyndi Lauper                            Time After Time                                   SR0000050827                                        Sony Music Entertainment

  3762       Cyndi Lauper                            WHAT'S GOING ON                                   SR0000072315                                        Sony Music Entertainment

  3763       Cyndi Lauper                            When You Were Mine                                SR0000050827                                        Sony Music Entertainment

  3764       Cyndi Lauper                            Who Let In The Rain                               SR0000170342                                        Sony Music Entertainment

  3765       Daft Punk                               Around The World                                  SR0000725802                                        Sony Music Entertainment

  3766       Daft Punk                               Get Lucky                                         SR0000725802                                        Sony Music Entertainment

  3767       Daft Punk                               Horizon                                           SR0000755761                                        Sony Music Entertainment

  3768       DJ Khaled                               I Ride                                            SR0000780339                                        Sony Music Entertainment

  3769       DJ Khaled                               I Swear I Never Tell Another Soul (Explicit)      SR0000780343                                        Sony Music Entertainment

  3770       DJ Khaled                               Most High (Explicit)                              SR0000780304                                        Sony Music Entertainment

  3771       DJ Khaled                               They Dont Love You No More                        SR0000780324                                        Sony Music Entertainment

  3772       DJ Khaled                               You Mine (Explicit)                               SR0000798414                                        Sony Music Entertainment

  3773       Dolly Parton                            Banks of the Ohio                                 SR0000769095                                        Sony Music Entertainment

  3774       Dolly Parton                            Blue Smoke                                        SR0000769097                                        Sony Music Entertainment

  3775       Dolly Parton                            Don't Think Twice                                 SR0000769095                                        Sony Music Entertainment

  3776       Dolly Parton                            Home (Audio)                                      SR0000769095                                        Sony Music Entertainment

  3777       Dolly Parton                            If I Had Wings                                    SR0000769095                                        Sony Music Entertainment

  3778       Dolly Parton                            Try                                               SR0000769095                                        Sony Music Entertainment

  3779       Dolly Parton                            Unlikely Angel                                    SR0000769095                                        Sony Music Entertainment

  3780       Elvis Presley                           Memories                                          PRE-1972 Sound Recording                            Sony Music Entertainment

  3781       Foo Fighters                            All My Life                                       SR0000325862                                        Sony Music Entertainment

  3782       Foo Fighters                            Best Of You                                       SR0000734391                                        Sony Music Entertainment

  3783       Foo Fighters                            Breakout                                          SR0000285034                                        Sony Music Entertainment

  3784       Foo Fighters                            Everlong                                          SR0000297253                                        Sony Music Entertainment

  3785       Foo Fighters                            Learn To Fly                                      SR0000285034                                        Sony Music Entertainment

  3786       Foo Fighters                            Monkey Wrench                                     SR0000297253                                        Sony Music Entertainment

  3787       Foo Fighters                            My Hero                                           SR0000297253                                        Sony Music Entertainment

  3788       Foo Fighters                            Skin And Bones                                    SR0000396409                                        Sony Music Entertainment

  3789       Foo Fighters                            The Pretender                                     SR0000748786                                        Sony Music Entertainment

  3790       Foo Fighters                            Times Like These                                  SR0000325862                                        Sony Music Entertainment

  3791       Foo Fighters                            Wheels                                            SR0000636262                                        Sony Music Entertainment

  3792       French Montana                          A Lie                                             SR0000813804                                        Sony Music Entertainment

  3793       Future                                  31 DAYS (Explicit)                                SR0000824697                                        Sony Music Entertainment

  3794       Future                                  Blood On the Money (Explicit)                     SR0000769842                                        Sony Music Entertainment

  3795       Future                                  Blow a Bag (Explicit)                             SR0000769847                                        Sony Music Entertainment

  3796       Future                                  Colossal                                          SR0000769842                                        Sony Music Entertainment

  3797       Future                                  Comin Out Strong (Explicit)                       SR0000804403                                        Sony Music Entertainment

  3798       Future                                  CUDDLE MY WRIST (Explicit)                        SR0000824697                                        Sony Music Entertainment

  3799       Future                                  DOH DOH (Explicit)                                SR0000824697                                        Sony Music Entertainment

  3800       Future                                  Freak Hoe                                         SR0000769842                                        Sony Music Entertainment

  3801       Future                                  Groupies                                          SR0000769842                                        Sony Music Entertainment

  3802       Future                                  HATE THE REAL ME (Explicit)                       SR0000824697                                        Sony Music Entertainment

  3803       Future                                  I Serve the Base                                  SR0000769842                                        Sony Music Entertainment

  3804       Future                                  Kno The Meaning                                   SR0000769842                                        Sony Music Entertainment

  3805       Future                                  Lil One                                           SR0000769842                                        Sony Music Entertainment

  3806       Future                                  RACKS BLUE (Explicit)                             SR0000824697                                        Sony Music Entertainment

  3807       Future                                  Real Sisters (Explicit)                           SR0000769855                                        Sony Music Entertainment

  3808       Future                                  RED LIGHT (Explicit)                              SR0000824697                                        Sony Music Entertainment

  3809       Future                                  Rich $ex (Explicit)                               SR0000769842                                        Sony Music Entertainment

  3810       Future                                  Rotation                                          SR0000769842                                        Sony Music Entertainment

  3811       Future                                  Slave Master (Explicit)                           SR0000769842                                        Sony Music Entertainment

  3812       Future                                  SOME MORE (Explicit)                              SR0000824697                                        Sony Music Entertainment

  3813       Future                                  Stick Talk (Explicit)                             SR0000769842                                        Sony Music Entertainment

  3814       Future                                  The Percocet & Stripper Joint (Explicit)          SR0000769842                                        Sony Music Entertainment

  3815       Future                                  Thought It Was a Drought                          SR0000769842                                        Sony Music Entertainment

  3816       Future                                  Trap                                              SR0000769842                                        Sony Music Entertainment




                                                                                                                                           Page 38 of 60
Ex. Number                     20-22476-rdd
                                  Artist                   Doc 1888-1               Track        Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                         Registration Number                                     Proof of Claim Claimant   Exhibit A -
  3817

  3818
             Future

             Future
                                              WHEN I THINK ABOUT IT (Explicit)

                                              Where Ya At (Explicit)
                                                                                                Proof of Claim Pg 58 of 107
                                                                                                  SR0000824697

                                                                                                  SR0000769842
                                                                                                                                                      Sony Music Entertainment

                                                                                                                                                      Sony Music Entertainment

  3819       Future                           WIFI LIT (Explicit)                                 SR0000824697                                        Sony Music Entertainment

  3820       George Ezra                      Barcelona                                           SR0000761237                                        Sony Music Entertainment

  3821       George Ezra                      Blame It on Me                                      SR0000761237                                        Sony Music Entertainment

  3822       George Ezra                      Breakaway                                           SR0000761237                                        Sony Music Entertainment

  3823       George Ezra                      Budapest                                            SR0000761237                                        Sony Music Entertainment

  3824       George Ezra                      Cassy O' (Explicit)                                 SR0000761235                                        Sony Music Entertainment

  3825       George Ezra                      Did You Hear the Rain?                              SR0000761237                                        Sony Music Entertainment

  3826       George Ezra                      Drawing Board                                       SR0000761237                                        Sony Music Entertainment

  3827       George Ezra                      Leaving It Up to You                                SR0000761236                                        Sony Music Entertainment

  3828       George Ezra                      Listen to the Man                                   SR0000761237                                        Sony Music Entertainment

  3829       George Ezra                      Over the Creek                                      SR0000761237                                        Sony Music Entertainment

  3830       George Ezra                      Spectacular Rival                                   SR0000761237                                        Sony Music Entertainment

  3831       George Ezra                      Stand by Your Gun                                   SR0000761237                                        Sony Music Entertainment

  3832       George Michael                   A Different Corner                                  SR0000071701                                        Sony Music Entertainment

  3833       George Michael                   Careless Whisper                                    SR0000068616                                        Sony Music Entertainment

  3834       George Michael                   Cowboys and Angels                                  SR0000133600                                        Sony Music Entertainment

  3835       George Michael                   Faith                                               SR0000799379                                        Sony Music Entertainment

  3836       George Michael                   Father Figure                                       SR0000092432                                        Sony Music Entertainment

  3837       George Michael                   Hand to Mouth                                       SR0000092432                                        Sony Music Entertainment

  3838       George Michael                   Heal the Pain                                       SR0000133600                                        Sony Music Entertainment

  3839       George Michael                   I Want Your Sex (Explicit)                          SR0000092432                                        Sony Music Entertainment

  3840       George Michael                   If You Were There                                   SR0000068616                                        Sony Music Entertainment

  3841       George Michael                   Kissing a Fool                                      SR0000092432                                        Sony Music Entertainment

  3842       George Michael                   Look at Your Hands                                  SR0000092432                                        Sony Music Entertainment

  3843       George Michael                   Love's in Need of Love Today                        SR0000098744                                        Sony Music Entertainment

  3844       George Michael                   Monkey                                              SR0000092432                                        Sony Music Entertainment

  3845       George Michael                   One More Try                                        SR0000092432                                        Sony Music Entertainment

  3846       George Michael                   Praying for Time                                    SR0000133600                                        Sony Music Entertainment

  3847       George Michael                   Waiting For That Day                                SR0000133600                                        Sony Music Entertainment

  3848       Haim                             Days Are Gone                                       SR0000732621                                        Sony Music Entertainment

  3849       Haim                             Don't Save Me                                       SR0000745826                                        Sony Music Entertainment

  3850       HAIM                             Falling                                             SR0000732623                                        Sony Music Entertainment

  3851       HAIM                             Forever                                             SR0000732621                                        Sony Music Entertainment

  3852       Haim                             Go Slow                                             SR0000732621                                        Sony Music Entertainment

  3853       HAIM                             Honey & I                                           SR0000732621                                        Sony Music Entertainment

  3854       Haim                             If I Could Change Your Mind                         SR0000732621                                        Sony Music Entertainment

  3855       Haim                             My Song 5                                           SR0000732621                                        Sony Music Entertainment

  3856       HAIM                             Send Me Down                                        SR0000745826                                        Sony Music Entertainment

  3857       HAIM                             The Wire                                            SR0000732622                                        Sony Music Entertainment

  3858       Jake Owen                        Alone With You                                      SR0000697851                                        Sony Music Entertainment

  3859       Jake Owen                        Anywhere with You (Summer Mix)                      SR0000697851                                        Sony Music Entertainment

  3860       Jake Owen                        Barefoot Blue Jean Night                            SR0000697851                                        Sony Music Entertainment

  3861       Jake Owen                        The One That Got Away                               SR0000697851                                        Sony Music Entertainment

  3862       Janis Joplin                     A Woman Left Lonely                                 PRE-1972 Sound Recording                            Sony Music Entertainment

  3863       Janis Joplin                     As Good As You've Been To This World (2019 Mix)     PRE-1972 Sound Recording                            Sony Music Entertainment

  3864       Janis Joplin                     Ball & Chain                                        PRE-1972 Sound Recording                            Sony Music Entertainment

  3865       Janis Joplin                     Cry Baby                                            PRE-1972 Sound Recording                            Sony Music Entertainment

  3866       Janis Joplin                     Get It While You Can                                PRE-1972 Sound Recording                            Sony Music Entertainment

  3867       Janis Joplin                     Half Moon                                           PRE-1972 Sound Recording                            Sony Music Entertainment

  3868       Janis Joplin                     Kozmic Blues                                        PRE-1972 Sound Recording                            Sony Music Entertainment

  3869       Janis Joplin                     Maybe                                               PRE-1972 Sound Recording                            Sony Music Entertainment

  3870       Janis Joplin                     Me And Bobby McGee                                  PRE-1972 Sound Recording                            Sony Music Entertainment

  3871       Janis Joplin                     Mercedes Benz                                       PRE-1972 Sound Recording                            Sony Music Entertainment

  3872       Janis Joplin                     Move Over                                           PRE-1972 Sound Recording                            Sony Music Entertainment

  3873       Janis Joplin                     One Good Man                                        PRE-1972 Sound Recording                            Sony Music Entertainment

  3874       Janis Joplin                     Overheard In The Studio...                          PRE-1972 Sound Recording                            Sony Music Entertainment

  3875       Janis Joplin                     Piece of My Heart                                   PRE-1972 Sound Recording                            Sony Music Entertainment

  3876       Janis Joplin                     Raise Your Hand (2019 Mix)                          PRE-1972 Sound Recording                            Sony Music Entertainment

  3877       Janis Joplin                     Summertime (2019 Mix)                               PRE-1972 Sound Recording                            Sony Music Entertainment

  3878       Janis Joplin                     Tell Mama                                           PRE-1972 Sound Recording                            Sony Music Entertainment

  3879       Janis Joplin                     To Love Somebody                                    PRE-1972 Sound Recording                            Sony Music Entertainment

  3880       Janis Joplin                     Try                                                 PRE-1972 Sound Recording                            Sony Music Entertainment

  3881       Janis Joplin                     Turtle Blues (From a Audition 1965)                 PRE-1972 Sound Recording                            Sony Music Entertainment

  3882       Janis Joplin                     Work Me, Lord                                       PRE-1972 Sound Recording                            Sony Music Entertainment

  3883       Jennifer Hudson                  And I Am Telling You I'm Not Going                  SR0000823920                                        Sony Music Entertainment

  3884       Jennifer Hudson                  Angel                                               SR0000674220                                        Sony Music Entertainment

  3885       Jennifer Hudson                  Believe                                             SR0000674220                                        Sony Music Entertainment

  3886       Jennifer Hudson                  Dangerous                                           SR0000757908                                        Sony Music Entertainment

  3887       Jennifer Hudson                  Don't Look Down                                     SR0000674220                                        Sony Music Entertainment

  3888       Jennifer Hudson                  Everybody Needs Love                                SR0000674220                                        Sony Music Entertainment

  3889       Jennifer Hudson                  Feeling Good                                        SR0000674220                                        Sony Music Entertainment

  3890       Jennifer Hudson                  Gone                                                SR0000674220                                        Sony Music Entertainment

  3891       Jennifer Hudson                  I Can't Describe (The Way I Feel)                   SR0000757907                                        Sony Music Entertainment

  3892       Jennifer Hudson                  I Got This                                          SR0000674220                                        Sony Music Entertainment

  3893       Jennifer Hudson                  I Remember Me                                       SR0000674220                                        Sony Music Entertainment

  3894       Jennifer Hudson                  I Still Love You                                    SR0000757895                                        Sony Music Entertainment

  3895       Jennifer Hudson                  It's Your World                                     SR0000757906                                        Sony Music Entertainment

  3896       Jennifer Hudson                  Moan                                                SR0000757895                                        Sony Music Entertainment

  3897       Jennifer Hudson                  No One Gonna Love You                               SR0000674220                                        Sony Music Entertainment

  3898       Jennifer Hudson                  Say It                                              SR0000757895                                        Sony Music Entertainment

  3899       Jennifer Hudson                  Spotlight                                           SR0000723772                                        Sony Music Entertainment

  3900       Jennifer Hudson                  Still Here                                          SR0000674220                                        Sony Music Entertainment

  3901       Jennifer Hudson                  The Star-Spangled Banner                            SR0000674220                                        Sony Music Entertainment

  3902       Jennifer Hudson                  Walk It Out                                         SR0000757896                                        Sony Music Entertainment

  3903       Jennifer Hudson                  Where You At                                        SR0000674220                                        Sony Music Entertainment

  3904       Jennifer Hudson                  Why Is It So Hard                                   SR0000674220                                        Sony Music Entertainment

  3905       Jermaine Dupri                   Money Ain't a Thang (Explicit)                      SR0000263698                                        Sony Music Entertainment

  3906       Jimi Hendrix                     Bleeding Heart                                      PRE-1972 Sound Recording                            Sony Music Entertainment

  3907       Jimi Hendrix                     Crying Blue Rain                                    PRE-1972 Sound Recording                            Sony Music Entertainment

  3908       Jimi Hendrix                     Fire                                                PRE-1972 Sound Recording                            Sony Music Entertainment

  3909       Jimi Hendrix                     Hear My Train A Comin'                              PRE-1972 Sound Recording                            Sony Music Entertainment

  3910       Jimi Hendrix                     Lover Man                                           PRE-1972 Sound Recording                            Sony Music Entertainment

  3911       Jimi Hendrix                     Lullaby For The Summer                              PRE-1972 Sound Recording                            Sony Music Entertainment

  3912       Jimi Hendrix                     Mr. Bad Luck                                        PRE-1972 Sound Recording                            Sony Music Entertainment

  3913       Jimi Hendrix                     Red House                                           PRE-1972 Sound Recording                            Sony Music Entertainment

  3914       Jimi Hendrix                     Ships Passing Through The Night                     PRE-1972 Sound Recording                            Sony Music Entertainment

  3915       Jimi Hendrix                     Stone Free                                          PRE-1972 Sound Recording                            Sony Music Entertainment

  3916       Jimi Hendrix                     Sunshine Of Your Love                               PRE-1972 Sound Recording                            Sony Music Entertainment

  3917       Jimi Hendrix                     Valleys of Neptune                                  PRE-1972 Sound Recording                            Sony Music Entertainment




                                                                                                                                      Page 39 of 60
Ex. Number                       20-22476-rdd
                                    Artist                   Doc 1888-1             Track       Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                        Registration Number                                     Proof of Claim Claimant   Exhibit A -
  3918

  3919
             John Denver

             John Legend
                                                Medley: Leaving On A Jet Plane/Goodbye Again

                                                Aim High
                                                                                               Proof of Claim Pg 59 of 107
                                                                                                 SR0000168888

                                                                                                 SR0000732352
                                                                                                                                                     Sony Music Entertainment

                                                                                                                                                     Sony Music Entertainment

  3920       John Legend                        All of Me                                        SR0000732356                                        Sony Music Entertainment

  3921       John Legend                        Angel (Interlude)                                SR0000732352                                        Sony Music Entertainment

  3922       John Legend                        Asylum                                           SR0000732352                                        Sony Music Entertainment

  3923       John Legend                        Caught Up                                        SR0000732352                                        Sony Music Entertainment

  3924       John Legend                        Dreams                                           SR0000732352                                        Sony Music Entertainment

  3925       John Legend                        For the First Time                               SR0000732352                                        Sony Music Entertainment

  3926       John Legend                        Hold On Longer                                   SR0000732352                                        Sony Music Entertainment

  3927       John Legend                        Made To Love                                     SR0000732354                                        Sony Music Entertainment

  3928       John Legend                        Open Your Eyes                                   SR0000732352                                        Sony Music Entertainment

  3929       John Legend                        Save The Night                                   SR0000732352                                        Sony Music Entertainment

  3930       John Legend                        So Gone                                          SR0000732352                                        Sony Music Entertainment

  3931       John Legend                        The Beginning...                                 SR0000732357                                        Sony Music Entertainment

  3932       John Legend                        Tomorrow                                         SR0000732352                                        Sony Music Entertainment

  3933       John Legend                        Wanna Be Loved                                   SR0000732352                                        Sony Music Entertainment

  3934       John Legend                        We Loved It                                      SR0000732352                                        Sony Music Entertainment

  3935       John Legend                        What If I Told You? (Interlude)                  SR0000732352                                        Sony Music Entertainment

  3936       John Legend                        Who Do We Think We Are (Explicit)                SR0000732358                                        Sony Music Entertainment

  3937       John Legend                        You&I (Nobody in the Word)                       SR0000732352                                        Sony Music Entertainment

  3938       Johnny Cash                        As Long As The Grass Shall Grow                  PRE-1972 Sound Recording                            Sony Music Entertainment

  3939       Judas Priest                       (Take These) Chains                              SR0000037202                                        Sony Music Entertainment

  3940       Judas Priest                       Bloodstone                                       SR0000037202                                        Sony Music Entertainment

  3941       Judas Priest                       Devil's Child                                    SR0000037202                                        Sony Music Entertainment

  3942       Judas Priest                       Electric Eye                                     SR0000037202                                        Sony Music Entertainment

  3943       Judas Priest                       Fever                                            SR0000037202                                        Sony Music Entertainment

  3944       Judas Priest                       Pain and Pleasure                                SR0000037202                                        Sony Music Entertainment

  3945       Judas Priest                       Screaming for Vengeance                          SR0000037202                                        Sony Music Entertainment

  3946       Judas Priest                       You've Got Another Thing Coming                  SR0000037202                                        Sony Music Entertainment

  3947       Justin Timberlake                  Blue Ocean Floor                                 SR0000717770                                        Sony Music Entertainment

  3948       Justin Timberlake                  Don't Hold the Wall                              SR0000717770                                        Sony Music Entertainment

  3949       Justin Timberlake                  Mirrors                                          SR0000723769                                        Sony Music Entertainment

  3950       Justin Timberlake                  Strawberry Bubblegum                             SR0000717770                                        Sony Music Entertainment

  3951       Justin Timberlake                  Suit & Tie featuring JAY Z                       SR0000714855                                        Sony Music Entertainment

  3952       Justin Timberlake                  Tunnel Vision (Explicit)                         SR0000717770                                        Sony Music Entertainment

  3953       Kat Dahlia                         Clocks                                           SR0000766275                                        Sony Music Entertainment

  3954       Kat Dahlia                         Crazy                                            SR0000766272                                        Sony Music Entertainment

  3955       Kat Dahlia                         Gangsta                                          SR0000719006                                        Sony Music Entertainment

  3956       Kat Dahlia                         Just Another Dude                                SR0000766274                                        Sony Music Entertainment

  3957       Kat Dahlia                         Mirror                                           SR0000719006                                        Sony Music Entertainment

  3958       Kat Dahlia                         My Garden                                        SR0000766274                                        Sony Music Entertainment

  3959       Kat Dahlia                         Saturday Sunday                                  SR0000766274                                        Sony Music Entertainment

  3960       Kat Dahlia                         Tumbao                                           SR0000766274                                        Sony Music Entertainment

  3961       Kat Dahlia                         Walk On Water                                    SR0000766274                                        Sony Music Entertainment

  3962       Kings Of Leon                      Back Down South                                  SR0000666972                                        Sony Music Entertainment

  3963       Kings Of Leon                      Beautiful War                                    SR0000734388                                        Sony Music Entertainment

  3964       Kings Of Leon                      Comeback Story                                   SR0000734388                                        Sony Music Entertainment

  3965       Kings Of Leon                      Coming Back Again                                SR0000734388                                        Sony Music Entertainment

  3966       Kings Of Leon                      Crawl                                            SR0000723763                                        Sony Music Entertainment

  3967       Kings Of Leon                      Don't Matter                                     SR0000734388                                        Sony Music Entertainment

  3968       Kings Of Leon                      Dusty                                            SR0000849701                                        Sony Music Entertainment

  3969       Kings Of Leon                      Family Tree                                      SR0000734388                                        Sony Music Entertainment

  3970       Kings Of Leon                      Genius                                           SR0000849701                                        Sony Music Entertainment

  3971       Kings Of Leon                      Happy Alone                                      SR0000849701                                        Sony Music Entertainment

  3972       Kings Of Leon                      Joe's Head                                       SR0000849701                                        Sony Music Entertainment

  3973       Kings Of Leon                      Last Mile Home                                   SR0000734388                                        Sony Music Entertainment

  3974       Kings Of Leon                      Notion                                           SR0000617761                                        Sony Music Entertainment

  3975       Kings Of Leon                      On Call                                          SR0000723759                                        Sony Music Entertainment

  3976       Kings Of Leon                      On the Chin                                      SR0000734388                                        Sony Music Entertainment

  3977       Kings Of Leon                      Pyro                                             SR0000666972                                        Sony Music Entertainment

  3978       Kings Of Leon                      Radioactive                                      SR0000666972                                        Sony Music Entertainment

  3979       Kings Of Leon                      Red Morning Light                                SR0000849701                                        Sony Music Entertainment

  3980       Kings Of Leon                      Rock City                                        SR0000734388                                        Sony Music Entertainment

  3981       Kings Of Leon                      Sex on Fire                                      SR0000617761                                        Sony Music Entertainment

  3982       Kings Of Leon                      Spiral Staircase                                 SR0000849701                                        Sony Music Entertainment

  3983       Kings Of Leon                      Supersoaker                                      SR0000726617                                        Sony Music Entertainment

  3984       Kings Of Leon                      Temple                                           SR0000734388                                        Sony Music Entertainment

  3985       Kings Of Leon                      Tonight                                          SR0000734388                                        Sony Music Entertainment

  3986       Kings Of Leon                      Trani                                            SR0000849701                                        Sony Music Entertainment

  3987       Kings Of Leon                      Use Somebody                                     SR0000617761                                        Sony Music Entertainment

  3988       Kings Of Leon                      Wait for Me                                      SR0000734389                                        Sony Music Entertainment

  3989       Kings Of Leon                      Work On Me                                       SR0000734388                                        Sony Music Entertainment

  3990       Korn                               Alone I Break (Explicit)                         SR0000319388                                        Sony Music Entertainment

  3991       Korn                               Hollow Life (Explicit)                           SR0000319388                                        Sony Music Entertainment

  3992       Kygo                               Carry Me                                         SR0000781672                                        Sony Music Entertainment

  3993       Kygo                               Fiction                                          SR0000781672                                        Sony Music Entertainment

  3994       Kygo                               Firestone                                        SR0000781672                                        Sony Music Entertainment

  3995       Kygo                               For What It's Worth                              SR0000781672                                        Sony Music Entertainment

  3996       Kygo                               Fragile                                          SR0000781672                                        Sony Music Entertainment

  3997       Kygo                               Happy Birthday                                   SR0000781672                                        Sony Music Entertainment

  3998       Kygo                               I'm in Love                                      SR0000781672                                        Sony Music Entertainment

  3999       Kygo                               Intro                                            SR0000781672                                        Sony Music Entertainment

  4000       Kygo                               Not Alone                                        SR0000781672                                        Sony Music Entertainment

  4001       Kygo                               Nothing Left                                     SR0000781672                                        Sony Music Entertainment

  4002       Kygo                               Oasis                                            SR0000781672                                        Sony Music Entertainment

  4003       Kygo                               Raging                                           SR0000781672                                        Sony Music Entertainment

  4004       Kygo                               Serious                                          SR0000781672                                        Sony Music Entertainment

  4005       Kygo                               Stay                                             SR0000781672                                        Sony Music Entertainment

  4006       Kygo                               Stole the Show                                   SR0000781672                                        Sony Music Entertainment

  4007       Michael Jackson                    Beautiful Girl                                   SR0000385428                                        Sony Music Entertainment

  4008       Michael Jackson                    Cheater                                          SR0000385428                                        Sony Music Entertainment

  4009       Michael Jackson                    Fall Again                                       SR0000385428                                        Sony Music Entertainment

  4010       Michael Jackson                    In the Back                                      SR0000385428                                        Sony Music Entertainment

  4011       Michael Jackson                    Monkey Business                                  SR0000385428                                        Sony Music Entertainment

  4012       Michael Jackson                    One More Chance                                  SR0000343627                                        Sony Music Entertainment

  4013       Michael Jackson                    Scared of the Moon                               SR0000385428                                        Sony Music Entertainment

  4014       Michael Jackson                    Scream Louder                                    SR0000236181                                        Sony Music Entertainment

  4015       Michael Jackson                    Sunset Driver                                    SR0000385428                                        Sony Music Entertainment

  4016       Michael Jackson                    Thriller                                         SR0000041965                                        Sony Music Entertainment

  4017       Michael Jackson                    Wanna Be Startin' Somethin' 2008 with Akon       SR0000613501                                        Sony Music Entertainment

  4018       Michael Jackson                    We Are the World                                 SR0000385428                                        Sony Music Entertainment




                                                                                                                                     Page 40 of 60
Ex. Number                            20-22476-rdd
                                             Artist                  Doc 1888-1          Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                          Registration Number                                     Proof of Claim Claimant   Exhibit A -
  4019

  4020
             Miguel

             Miguel
                                                      Adorn

                                                      All I Want Is You
                                                                                                 Proof of Claim Pg 60 of 107
                                                                                                   SR0000709268

                                                                                                   SR0000673073
                                                                                                                                                       Sony Music Entertainment

                                                                                                                                                       Sony Music Entertainment

  4021       Miguel                                   Girl With The Tattoo Enter.lewd              SR0000673073                                        Sony Music Entertainment

  4022       Miguel                                   Girls Like You                               SR0000673073                                        Sony Music Entertainment

  4023       Miguel                                   Quickie                                      SR0000673073                                        Sony Music Entertainment

  4024       Miguel                                   Sure Thing                                   SR0000673073                                        Sony Music Entertainment

  4025       Miles Davis and John Coltrane            Fran Dance (Alternate Take)                  PRE-1972 Sound Recording                            Sony Music Entertainment

  4026       Miley Cyrus                              #GETITRIGHT                                  SR0000735242                                        Sony Music Entertainment

  4027       Miley Cyrus                              4x4                                          SR0000735242                                        Sony Music Entertainment

  4028       Miley Cyrus                              Adore You                                    SR0000735242                                        Sony Music Entertainment

  4029       Miley Cyrus                              Do My Thang                                  SR0000735242                                        Sony Music Entertainment

  4030       Miley Cyrus                              FU (Explicit)                                SR0000735242                                        Sony Music Entertainment

  4031       Miley Cyrus                              Love Money Party                             SR0000735242                                        Sony Music Entertainment

  4032       Miley Cyrus                              Maybe You're Right                           SR0000735242                                        Sony Music Entertainment

  4033       Miley Cyrus                              My Darlin'                                   SR0000735242                                        Sony Music Entertainment

  4034       Miley Cyrus                              On My Own                                    SR0000735242                                        Sony Music Entertainment

  4035       Miley Cyrus                              Rooting for My Baby                          SR0000735242                                        Sony Music Entertainment

  4036       Miley Cyrus                              SMS (Bangerz)                                SR0000735242                                        Sony Music Entertainment

  4037       Miley Cyrus                              Someone Else                                 SR0000735242                                        Sony Music Entertainment

  4038       Miley Cyrus                              Wrecking Ball                                SR0000735241                                        Sony Music Entertainment

  4039       Nas                                      The Flyest                                   SR0000305698                                        Sony Music Entertainment

  4040       One Direction                            Alive                                        SR0000740363                                        Sony Music Entertainment

  4041       One Direction                            Best Song Ever                               SR0000737314                                        Sony Music Entertainment

  4042       One Direction                            Better Than Words                            SR0000740363                                        Sony Music Entertainment

  4043       One Direction                            Diana                                        SR0000740363                                        Sony Music Entertainment

  4044       One Direction                            Does He Know?                                SR0000740363                                        Sony Music Entertainment

  4045       One Direction                            Don't Forget Where You Belong                SR0000740363                                        Sony Music Entertainment

  4046       One Direction                            Drag Me Down                                 SR0000774070                                        Sony Music Entertainment

  4047       One Direction                            Half a Heart                                 SR0000740363                                        Sony Music Entertainment

  4048       One Direction                            Happily                                      SR0000740363                                        Sony Music Entertainment

  4049       One Direction                            History                                      SR0000773463                                        Sony Music Entertainment

  4050       One Direction                            Little Black Dress                           SR0000740363                                        Sony Music Entertainment

  4051       One Direction                            Little White Lies                            SR0000740363                                        Sony Music Entertainment

  4052       One Direction                            Perfect                                      SR0000773464                                        Sony Music Entertainment

  4053       One Direction                            Right Now                                    SR0000740363                                        Sony Music Entertainment

  4054       One Direction                            Something Great                              SR0000740363                                        Sony Music Entertainment

  4055       One Direction                            Story of My Life                             SR0000740364                                        Sony Music Entertainment

  4056       One Direction                            Strong                                       SR0000740363                                        Sony Music Entertainment

  4057       One Direction                            Through the Dark                             SR0000740363                                        Sony Music Entertainment

  4058       One Direction                            Why Don't We Go There                        SR0000740363                                        Sony Music Entertainment

  4059       One Direction                            You & I                                      SR0000740363                                        Sony Music Entertainment

  4060       Outkast                                  Idlewild Blues                               SR0000747302                                        Sony Music Entertainment

  4061       OutKast                                  Mighty "O"                                   SR0000747300                                        Sony Music Entertainment

  4062       Ozzy Osbourne                            A.V.H.                                       SR0000135019                                        Sony Music Entertainment

  4063       Ozzy Osbourne                            Believer                                     SR0000034167                                        Sony Music Entertainment

  4064       Ozzy Osbourne                            Crazy Train                                  SR0000028652                                        Sony Music Entertainment

  4065       Ozzy Osbourne                            Dee                                          SR0000028652                                        Sony Music Entertainment

  4066       Ozzy Osbourne                            Desire                                       SR0000135019                                        Sony Music Entertainment

  4067       Ozzy Osbourne                            Diary Of A Madman                            SR0000034167                                        Sony Music Entertainment

  4068       Ozzy Osbourne                            Flying High Again                            SR0000034162                                        Sony Music Entertainment

  4069       Ozzy Osbourne                            Goodbye to Romance                           SR0000028652                                        Sony Music Entertainment

  4070       Ozzy Osbourne                            Hellraiser                                   SR0000135019                                        Sony Music Entertainment

  4071       Ozzy Osbourne                            I Don't Know                                 SR0000028652                                        Sony Music Entertainment

  4072       Ozzy Osbourne                            I Don't Want to Change the World             SR0000135019                                        Sony Music Entertainment

  4073       Ozzy Osbourne                            I Just Want You                              SR0000171292                                        Sony Music Entertainment

  4074       Ozzy Osbourne                            Little Dolls                                 SR0000034167                                        Sony Music Entertainment

  4075       Ozzy Osbourne                            Mama, I'm Coming Home                        SR0000135019                                        Sony Music Entertainment

  4076       Ozzy Osbourne                            Mr. Tinkertrain                              SR0000135019                                        Sony Music Entertainment

  4077       Ozzy Osbourne                            No Bone Movies                               SR0000028652                                        Sony Music Entertainment

  4078       Ozzy Osbourne                            No More Tears                                SR0000135019                                        Sony Music Entertainment

  4079       Ozzy Osbourne                            Over The Mountain                            SR0000034167                                        Sony Music Entertainment

  4080       Ozzy Osbourne                            Party with the Animals                       SR0000847873                                        Sony Music Entertainment

  4081       Ozzy Osbourne                            Perry Mason                                  SR0000171292                                        Sony Music Entertainment

  4082       Ozzy Osbourne                            Revelation (Mother Earth)                    SR0000028652                                        Sony Music Entertainment

  4083       Ozzy Osbourne                            Road To Nowhere                              SR0000135019                                        Sony Music Entertainment

  4084       Ozzy Osbourne                            S.A.T.O.                                     SR0000034167                                        Sony Music Entertainment

  4085       Ozzy Osbourne                            See You on the Other Side                    SR0000171292                                        Sony Music Entertainment

  4086       Ozzy Osbourne                            Steal Away (The Night)                       SR0000028652                                        Sony Music Entertainment

  4087       Ozzy Osbourne                            Suicide Solution                             SR0000028652                                        Sony Music Entertainment

  4088       Ozzy Osbourne                            Thunder Underground                          SR0000171292                                        Sony Music Entertainment

  4089       Ozzy Osbourne                            Time After Time                              SR0000135019                                        Sony Music Entertainment

  4090       Ozzy Osbourne                            Tonight                                      SR0000034167                                        Sony Music Entertainment

  4091       Ozzy Osbourne                            Won't Be Coming Home (S.I.N.)                SR0000135019                                        Sony Music Entertainment

  4092       Ozzy Osbourne                            You Can't Kill Rock and Roll                 SR0000034167                                        Sony Music Entertainment

  4093       Ozzy Osbourne                            Zombie Stomp                                 SR0000135019                                        Sony Music Entertainment

  4094       P!nk                                     Are We All We Are                            SR0000709056                                        Sony Music Entertainment

  4095       P!nk                                     Barbies                                      SR0000812235                                        Sony Music Entertainment

  4096       P!nk                                     Beam Me Up                                   SR0000709056                                        Sony Music Entertainment

  4097       P!nk                                     Beautiful Trauma                             SR0000804617                                        Sony Music Entertainment

  4098       P!nk                                     Better Life (Explicit)                       SR0000812235                                        Sony Music Entertainment

  4099       P!nk                                     But We Lost It                               SR0000812235                                        Sony Music Entertainment

  4100       P!nk                                     Chaos & Piss (Explicit)                      SR0000709377                                        Sony Music Entertainment

  4101       P!nk                                     F**kin' Perfect (Explicit)                   SR0000671699                                        Sony Music Entertainment

  4102       P!nk                                     Feel Good Time                               PA0001242238                                        Sony Music Entertainment

  4103       P!nk                                     For Now (Explicit)                           SR0000812235                                        Sony Music Entertainment

  4104       P!nk                                     Good Old Days                                SR0000709056                                        Sony Music Entertainment

  4105       P!nk                                     Here Comes The Weekend                       SR0000709056                                        Sony Music Entertainment

  4106       P!nk                                     How Come You're Not Here                     SR0000709056                                        Sony Music Entertainment

  4107       P!nk                                     I Am Here (Explicit)                         SR0000812235                                        Sony Music Entertainment

  4108       P!nk                                     Is This Thing On?                            SR0000709056                                        Sony Music Entertainment

  4109       P!nk                                     My Signature Move                            SR0000709056                                        Sony Music Entertainment

  4110       P!nk                                     Raise Your Glass (Explicit)                  SR0000671699                                        Sony Music Entertainment

  4111       P!nk                                     Revenge (Explicit)                           SR0000812235                                        Sony Music Entertainment

  4112       P!nk                                     Run                                          SR0000709056                                        Sony Music Entertainment

  4113       P!nk                                     Secrets                                      SR0000812235                                        Sony Music Entertainment

  4114       P!nk                                     Slut Like You                                SR0000709056                                        Sony Music Entertainment

  4115       P!nk                                     So what                                      SR0000719121                                        Sony Music Entertainment

  4116       P!nk                                     The Great Escape                             SR0000709056                                        Sony Music Entertainment

  4117       P!nk                                     The Truth About Love                         SR0000709056                                        Sony Music Entertainment

  4118       P!nk                                     True Love                                    SR0000709056                                        Sony Music Entertainment

  4119       P!nk                                     Try                                          SR0000709056                                        Sony Music Entertainment




                                                                                                                                       Page 41 of 60
Ex. Number                     20-22476-rdd
                                  Artist                    Doc 1888-1              Track         Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                         Registration Number                                     Proof of Claim Claimant   Exhibit A -
  4120

  4121
             P!nk

             P!nk
                                              Walk of Shame

                                              What About Us
                                                                                                 Proof of Claim Pg 61 of 107
                                                                                                   SR0000709056

                                                                                                   SR0000804165
                                                                                                                                                      Sony Music Entertainment

                                                                                                                                                      Sony Music Entertainment

  4122       P!nk                             Whatever You Want                                    SR0000812236                                       Sony Music Entertainment

  4123       P!nk                             Where Did the Beat Go?                               SR0000709056                                       Sony Music Entertainment

  4124       P!nk                             Where We Go                                          SR0000812235                                       Sony Music Entertainment

  4125       P!nk                             Wild Hearts Can't Be Broken                          SR0000812235                                       Sony Music Entertainment

  4126       P!nk                             You Get My Love                                      SR0000812235                                       Sony Music Entertainment

  4127       Paul Simon                       All Around The World Or The Myth Of Fingerprints     SR0000076792 / SR000079610                         Sony Music Entertainment

  4128       Paul Simon                       Crazy Love, Vol. II                                  SR0000076792 / SR000079610                         Sony Music Entertainment

  4129       Paul Simon                       Diamonds on the Soles of Her Shoes                   SR0000076792 / SR000079610                         Sony Music Entertainment

  4130       Paul Simon                       Graceland                                            SR0000076792 / SR000079610                         Sony Music Entertainment

  4131       Paul Simon                       Gumboots                                             SR0000077450                                       Sony Music Entertainment

  4132       Paul Simon                       Homeless (with Ladysmith Black Mambazo)              SR0000076792 / SR000079610                         Sony Music Entertainment

  4133       Paul Simon                       I Know What I Know                                   SR0000076792 / SR000079610                         Sony Music Entertainment

  4134       Paul Simon                       Me And Julio Down By The Schoolyard                  RE0000923092; N5664                                Sony Music Entertainment

  4135       Paul Simon                       Mother And Child Reunion                             RE0000923092; N5664                                Sony Music Entertainment

  4136       Paul Simon                       That Was Your Mother                                 SR0000076792 / SR000079610                         Sony Music Entertainment

  4137       Paul Simon                       The Boy In The Bubble                                SR0000076792 / SR000079610                         Sony Music Entertainment

  4138       Paul Simon                       The Obvious Child                                    SR0000123638                                       Sony Music Entertainment

  4139       Paul Simon                       Under African Skies                                  SR0000076792 / SR000079610                         Sony Music Entertainment

  4140       Paul Simon                       You Can Call Me Al                                   SR0000077450                                       Sony Music Entertainment

  4141       Pearl Jam                        Alive                                                SR0000137787                                       Sony Music Entertainment

  4142       Pearl Jam                        Better Man                                           SR0000206558                                       Sony Music Entertainment

  4143       Pearl Jam                        Black                                                SR0000137787                                       Sony Music Entertainment

  4144       Pearl Jam                        Black, Red, Yellow                                   SR0000363498                                       Sony Music Entertainment

  4145       Pearl Jam                        Corduroy                                             SR0000206558                                       Sony Music Entertainment

  4146       Pearl Jam                        Crazy Mary                                           SR0000193060                                       Sony Music Entertainment

  4147       Pearl Jam                        Elderly Woman Behind The Counter In A Small Town     SR0000207219                                       Sony Music Entertainment

  4148       Pearl Jam                        Given To Fly                                         SR0000255869                                       Sony Music Entertainment

  4149       Pearl Jam                        Go                                                   SR0000207219                                       Sony Music Entertainment

  4150       Pearl Jam                        Inside Job                                           SR0000654748                                       Sony Music Entertainment

  4151       Pearl Jam                        Jeremy                                               SR0000137787                                       Sony Music Entertainment

  4152       Pearl Jam                        Last Exit                                            SR0000206558                                       Sony Music Entertainment

  4153       Pearl Jam                        Lightning Bolt                                       SR0000737815                                       Sony Music Entertainment

  4154       Pearl Jam                        Release                                              SR0000137787                                       Sony Music Entertainment

  4155       Peter Tosh                       Legalize It                                          RE0000905475                                       Sony Music Entertainment

  4156       Pink Floyd                       Another Brick In The Wall, Pt. 2                     SR0000760973                                       Sony Music Entertainment

  4157       Pink Floyd                       Backs To The Wall                                    SR0000760973                                       Sony Music Entertainment

  4158       Pink Floyd                       Hey You                                              SR0000760973                                       Sony Music Entertainment

  4159       Pink Floyd                       Prelude                                              SR0000760973                                       Sony Music Entertainment

  4160       Pink Floyd                       Sexual Revolution                                    SR0000760973                                       Sony Music Entertainment

  4161       Pink Floyd                       Teacher, Teacher                                     SR0000760973                                       Sony Music Entertainment

  4162       Pink Floyd                       The Happiest Days Of Our Lives                       SR0000760973                                       Sony Music Entertainment

  4163       Pitbull                          All the Things                                       SR0000737323                                       Sony Music Entertainment

  4164       Pitbull                          Do It                                                SR0000737323                                       Sony Music Entertainment

  4165       Pitbull                          Drinks for You                                       SR0000714643                                       Sony Music Entertainment

  4166       Pitbull                          Feel This Moment                                     SR0000714643                                       Sony Music Entertainment

  4167       Pitbull                          Global Warming                                       SR0000714643                                       Sony Music Entertainment

  4168       Pitbull                          Have Some Fun                                        SR0000714643                                       Sony Music Entertainment

  4169       Pitbull                          Hey Baby (Drop It to the Floor)                      SR0000681904                                       Sony Music Entertainment

  4170       Pitbull                          Hope We Meet Again                                   SR0000714643                                       Sony Music Entertainment

  4171       Pitbull                          Hotel Room Service                                   SR0000641804                                       Sony Music Entertainment

  4172       Pitbull                          I Know You Want Me (Calle Ocho)                      SR0000641804                                       Sony Music Entertainment

  4173       Pitbull                          I'm Off That                                         SR0000714643                                       Sony Music Entertainment

  4174       Pitbull                          International Love                                   SR0000681904                                       Sony Music Entertainment

  4175       Pitbull                          Jungle                                               SR0000818359                                       Sony Music Entertainment

  4176       Pitbull                          Last Night                                           SR0000714643                                       Sony Music Entertainment

  4177       Pitbull                          Locas                                                SR0000818359                                       Sony Music Entertainment

  4178       Pitbull                          Outta Nowhere                                        SR0000714643                                       Sony Music Entertainment

  4179       Pitbull                          Party Ain't Over                                     SR0000714643                                       Sony Music Entertainment

  4180       Pitbull                          Rain Over Me BTS                                     SR0000681904                                       Sony Music Entertainment

  4181       Pitbull                          Sun in California                                    SR0000737323                                       Sony Music Entertainment

  4182       Pitbull                          Tchu Tchu Tcha                                       SR0000714643                                       Sony Music Entertainment

  4183       Pitbull                          That High                                            SR0000737323                                       Sony Music Entertainment

  4184       Pitbull                          Timber                                               SR0000737323                                       Sony Music Entertainment

  4185       Pitbull                          Time of Our Lives (BTS)                              SR0000763598                                       Sony Music Entertainment

  4186       Pitbull ft. TJR                  Don't Stop The Party                                 SR0000714736                                       Sony Music Entertainment

  4187       R. Kelly                         All the Way                                          SR0000737848                                       Sony Music Entertainment

  4188       R. Kelly                         Cookie (Explicit)                                    SR0000737848                                       Sony Music Entertainment

  4189       R. Kelly                         Crazy Sex                                            SR0000737848                                       Sony Music Entertainment

  4190       R. Kelly                         Every Position                                       SR0000737848                                       Sony Music Entertainment

  4191       R. Kelly                         Genius                                               SR0000737850                                       Sony Music Entertainment

  4192       R. Kelly                         Legs Shakin'                                         SR0000737848                                       Sony Music Entertainment

  4193       R. Kelly                         Marry The P***y (Explicit)                           SR0000737848                                       Sony Music Entertainment

  4194       R. Kelly                         My Story                                             SR0000726953                                       Sony Music Entertainment

  4195       R. Kelly                         Physical (Explicit)                                  SR0000737848                                       Sony Music Entertainment

  4196       R. Kelly                         Prelude                                              SR0000737848                                       Sony Music Entertainment

  4197       R. Kelly                         Right Back                                           SR0000737848                                       Sony Music Entertainment

  4198       R. Kelly                         Show Ya P***y (Explicit)                             SR0000737848                                       Sony Music Entertainment

  4199       R. Kelly                         Shut Up                                              SR0000737848                                       Sony Music Entertainment

  4200       R. Kelly                         Spend That                                           SR0000737848                                       Sony Music Entertainment

  4201       R. Kelly                         Tear It Up (Explicit)                                SR0000737848                                       Sony Music Entertainment

  4202       R. Kelly                         Throw This Money On You                              SR0000737848                                       Sony Music Entertainment

  4203       R. Kelly                         You Deserve Better (Explicit)                        SR0000737848                                       Sony Music Entertainment

  4204       Raphael Saadiq                   Day Dreams                                           SR0000677734                                       Sony Music Entertainment

  4205       Raphael Saadiq                   Good Man                                             SR0000677734                                       Sony Music Entertainment

  4206       Raphael Saadiq                   Movin' Down the Line                                 SR0000677734                                       Sony Music Entertainment

  4207       Raphael Saadiq                   Radio                                                SR0000677734                                       Sony Music Entertainment

  4208       Raphael Saadiq                   Stone Rollin'                                        SR0000677734                                       Sony Music Entertainment

  4209       REO Speedwagon                   Don't Let Him Go                                     SR0000024298                                       Sony Music Entertainment

  4210       REO Speedwagon                   Follow My Heart                                      SR0000025255                                       Sony Music Entertainment

  4211       REO Speedwagon                   I Wish You Were There                                SR0000024298                                       Sony Music Entertainment

  4212       REO Speedwagon                   In Your Letter                                       SR0000024298                                       Sony Music Entertainment

  4213       REO Speedwagon                   Out Of Season                                        SR0000024298                                       Sony Music Entertainment

  4214       REO Speedwagon                   Shakin' It Loose                                     SR0000024298                                       Sony Music Entertainment

  4215       REO Speedwagon                   Someone Tonight                                      SR0000024298                                       Sony Music Entertainment

  4216       REO Speedwagon                   Take It On the Run                                   SR0000024298                                       Sony Music Entertainment

  4217       REO Speedwagon                   Tough Guys                                           SR0000024298                                       Sony Music Entertainment

  4218       Romeo Santos                     7 Días                                               SR0000757356                                       Sony Music Entertainment

  4219       Romeo Santos                     All Aboard                                           SR0000697846                                       Sony Music Entertainment

  4220       Romeo Santos                     Amigo                                                SR0000757356                                       Sony Music Entertainment




                                                                                                                                      Page 42 of 60
Ex. Number                       20-22476-rdd
                                    Artist                   Doc 1888-1              Track                          Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                       Registration Number                                     Proof of Claim Claimant   Exhibit A -
  4221

  4222
             Romeo Santos

             Romeo Santos
                                                Animales

                                                Cancioncitas de Amor
                                                                                                                   Proof of Claim Pg 62 of 107
                                                                                                                                SR0000757356

                                                                                                                                SR0000757356
                                                                                                                                                                                    Sony Music Entertainment

                                                                                                                                                                                    Sony Music Entertainment

  4223       Romeo Santos                       Debate De 4                                                                     SR0000697846                                        Sony Music Entertainment

  4224       Romeo Santos                       Fui a Jamaica                                                                   SR0000757356                                        Sony Music Entertainment

  4225       Romeo Santos                       Hilito                                                                          SR0000757356                                        Sony Music Entertainment

  4226       Romeo Santos                       Inocente                                                                        SR0000757356                                        Sony Music Entertainment

  4227       Romeo Santos                       Intro - Vol. 2                                                                  SR0000757356                                        Sony Music Entertainment

  4228       Romeo Santos                       Intro (Fórmula)                                                                 SR0000697846                                        Sony Music Entertainment

  4229       Romeo Santos                       La Bella Y La Bestia                                                            SR0000697846                                        Sony Music Entertainment

  4230       Romeo Santos                       La Diabla                                                                       SR0000697846                                        Sony Music Entertainment

  4231       Romeo Santos                       Llévame Contigo                                                                 SR0000697846                                        Sony Music Entertainment

  4232       Romeo Santos                       Magia Negra                                                                     SR0000697846                                        Sony Music Entertainment

  4233       Romeo Santos                       Mi Santa                                                                        SR0000697846                                        Sony Music Entertainment

  4234       Romeo Santos                       Necio                                                                           SR0000757356                                        Sony Music Entertainment

  4235       Romeo Santos                       No Tiene la Culpa                                                               SR0000757356                                        Sony Music Entertainment

  4236       Romeo Santos                       Obra Maestra                                                                    SR0000757356                                        Sony Music Entertainment

  4237       Romeo Santos                       Odio                                                                            SR0000757352                                        Sony Music Entertainment

  4238       Romeo Santos                       Outro                                                                           SR0000697846                                        Sony Music Entertainment

  4239       Romeo Santos                       Promise                                                                         SR0000697846                                        Sony Music Entertainment

  4240       Romeo Santos                       Propuesta Indecente                                                             SR0000757348                                        Sony Music Entertainment

  4241       Romeo Santos                       Rival                                                                           SR0000697846                                        Sony Music Entertainment

  4242       Romeo Santos                       Si Yo Muero (Explicit)                                                          SR0000757356                                        Sony Music Entertainment

  4243       Romeo Santos                       Skit (La Discusión)                                                             SR0000697846                                        Sony Music Entertainment

  4244       Romeo Santos                       Soberbio                                                                        SR0000697846                                        Sony Music Entertainment

  4245       Romeo Santos                       Yo También                                                                      SR0000757356                                        Sony Music Entertainment

  4246       Romeo Santos                       You                                                                             SR0000697846                                        Sony Music Entertainment

  4247       Roy Orbison                        Blue Bayou                                                                      PRE-1972 Sound Recording                            Sony Music Entertainment

  4248       Roy Orbison                        Falling                                                                         PRE-1972 Sound Recording                            Sony Music Entertainment

  4249       Roy Orbison                        The Crowd                                                                       PRE-1972 Sound Recording                            Sony Music Entertainment

  4250       Roy Orbison                        The Great Pretender                                                             PRE-1972 Sound Recording                            Sony Music Entertainment

  4251       Roy Orbison                        Too Soon to Know                                                                PRE-1972 Sound Recording                            Sony Music Entertainment

  4252       Sara Bareilles                     Brave                                                                           SR0000727192                                        Sony Music Entertainment

  4253       Sara Bareilles                     Breathe Again                                                                   SR0000661968                                        Sony Music Entertainment

  4254       Sara Bareilles                     Cassiopeia                                                                      SR0000727195                                        Sony Music Entertainment

  4255       Sara Bareilles                     Gonna Get Over You                                                              SR0000661968                                        Sony Music Entertainment

  4256       Sara Bareilles                     King of Anything                                                                SR0000661968                                        Sony Music Entertainment

  4257       Sara Bareilles                     Uncharted                                                                       SR0000661968                                        Sony Music Entertainment

  4258       Shakira                            Addicted To You                                                                 SR0000669191                                        Sony Music Entertainment

  4259       Shakira                            Hips Don't Lie                                                                  SR0000402672                                        Sony Music Entertainment

  4260       Shakira                            La Tortura                                                                      PA0001319375                                        Sony Music Entertainment

  4261       Shakira                            Loca                                                                            SR0000669191                                        Sony Music Entertainment

  4262       Shakira                            Me Enamoré                                                                      SR0000818384                                        Sony Music Entertainment

  4263       Shakira                            Nada                                                                            SR0000818385                                        Sony Music Entertainment

  4264       Shakira                            Rabiosa                                                                         SR0000669191                                        Sony Music Entertainment

  4265       Shakira                            Underneath Your Clothes                                                         SR0000306496                                        Sony Music Entertainment

  4266       Shakira                            Waka Waka (This Time for Africa) (The Official 2010 FIFA World Cup (TM) Song)   SR0000669191                                        Sony Music Entertainment

  4267       Shakira                            Whenever, Wherever                                                              SR0000826600                                        Sony Music Entertainment

  4268       Simon & Garfunkel                  Bridge Over Troubled Water Track By Track: Bridge Over Troubled Water           N5326                                               Sony Music Entertainment

  4269       Simon & Garfunkel                  Cecilia                                                                         N5326                                               Sony Music Entertainment

  4270       Simon & Garfunkel                  Mrs Robinson                                                                    PRE-1972 Sound Recording                            Sony Music Entertainment

  4271       Simon & Garfunkel                  The Boxer                                                                       N5326                                               Sony Music Entertainment

  4272       Simon & Garfunkel                  The Only Living Boy in New York                                                 N5326                                               Sony Music Entertainment

  4273       Simon & Garfunkel                  The Sound of Silence                                                            PRE-1972 Sound Recording                            Sony Music Entertainment

  4274       System Of A Down                   B.Y.O.B.                                                                        SR0000718994                                        Sony Music Entertainment

  4275       System Of A Down                   Boom!                                                                           SR0000309129                                        Sony Music Entertainment

  4276       System Of A Down                   Dreaming                                                                        SR0000388170                                        Sony Music Entertainment

  4277       System Of A Down                   Hypnotize                                                                       SR0000748788                                        Sony Music Entertainment

  4278       System Of A Down                   Lonely Day                                                                      SR0000388170                                        Sony Music Entertainment

  4279       System Of A Down                   Question!                                                                       SR0000372792                                        Sony Music Entertainment

  4280       System Of A Down                   Soldier Side                                                                    SR0000372792                                        Sony Music Entertainment

  4281       System Of A Down                   Spiders                                                                         SR0000264130                                        Sony Music Entertainment

  4282       System Of A Down                   Stealing Society                                                                SR0000388170                                        Sony Music Entertainment

  4283       System Of A Down                   Streamline                                                                      SR0000309129                                        Sony Music Entertainment

  4284       System Of A Down                   Sugar                                                                           SR0000264130                                        Sony Music Entertainment

  4285       System Of A Down                   Tentative                                                                       SR0000388170                                        Sony Music Entertainment

  4286       System Of A Down                   U - Fig                                                                         SR0000388170                                        Sony Music Entertainment

  4287       Tamar Braxton                      All the Way Home                                                                SR0000732348                                        Sony Music Entertainment

  4288       Tamar Braxton                      Hot Sugar                                                                       SR0000732348                                        Sony Music Entertainment

  4289       Tamar Braxton                      Love and War                                                                    SR0000732342                                        Sony Music Entertainment

  4290       Tamar Braxton                      One on One Fun                                                                  SR0000732348                                        Sony Music Entertainment

  4291       Tamar Braxton                      Pieces                                                                          SR0000732348                                        Sony Music Entertainment

  4292       Tamar Braxton                      Prettiest Girl                                                                  SR0000732348                                        Sony Music Entertainment

  4293       Tamar Braxton                      She Did That                                                                    SR0000732348                                        Sony Music Entertainment

  4294       Tamar Braxton                      Sound of Love                                                                   SR0000732348                                        Sony Music Entertainment

  4295       Tamar Braxton                      Stay and Fight                                                                  SR0000732348                                        Sony Music Entertainment

  4296       Tamar Braxton                      Thank You Lord                                                                  SR0000732348                                        Sony Music Entertainment

  4297       Tamar Braxton                      The One                                                                         SR0000732343                                        Sony Music Entertainment

  4298       Tamar Braxton                      Tip Toe                                                                         SR0000732348                                        Sony Music Entertainment

  4299       Tamar Braxton                      Where It Hurts                                                                  SR0000732348                                        Sony Music Entertainment

  4300       Tamar Braxton                      White Candle                                                                    SR0000732348                                        Sony Music Entertainment

  4301       The Clash                          Brand New Cadillac                                                              SR0000016270                                        Sony Music Entertainment

  4302       The Clash                          Car Jamming                                                                     SR0000034959                                        Sony Music Entertainment

  4303       The Clash                          Clampdown                                                                       SR0000016270                                        Sony Music Entertainment

  4304       The Clash                          Death or Glory                                                                  SR0000016270                                        Sony Music Entertainment

  4305       The Clash                          Four Horsemen                                                                   SR0000016270                                        Sony Music Entertainment

  4306       The Clash                          Ghetto Defendant                                                                SR0000034959                                        Sony Music Entertainment

  4307       The Clash                          Hateful                                                                         SR0000016270                                        Sony Music Entertainment

  4308       The Clash                          I'm Not Down                                                                    SR0000016270                                        Sony Music Entertainment

  4309       The Clash                          Jimmy Jazz                                                                      SR0000016270                                        Sony Music Entertainment

  4310       The Clash                          Know Your Rights                                                                SR0000034959                                        Sony Music Entertainment

  4311       The Clash                          Koka Kola                                                                       SR0000016270                                        Sony Music Entertainment

  4312       The Clash                          London Calling                                                                  SR0000016270                                        Sony Music Entertainment

  4313       The Clash                          Lost in the Supermarket                                                         SR0000016270                                        Sony Music Entertainment

  4314       The Clash                          Lover's Rock                                                                    SR0000016270                                        Sony Music Entertainment

  4315       The Clash                          Red Angel Dragnet                                                               SR0000034959                                        Sony Music Entertainment

  4316       The Clash                          Revolution Rock                                                                 SR0000016270                                        Sony Music Entertainment

  4317       The Clash                          Rock the Casbah                                                                 SR0000034959                                        Sony Music Entertainment

  4318       The Clash                          Rudie Can't Fail                                                                SR0000016270                                        Sony Music Entertainment

  4319       The Clash                          Sean Flynn                                                                      SR0000034959                                        Sony Music Entertainment

  4320       The Clash                          Should I Stay or Should I Go                                                    SR0000034959                                        Sony Music Entertainment

  4321       The Clash                          Spanish Bombs                                                                   SR0000016270                                        Sony Music Entertainment




                                                                                                                                                                    Page 43 of 60
Ex. Number                        20-22476-rdd
                                     Artist                    Doc 1888-1               Track               Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                    Registration Number                                     Proof of Claim Claimant   Exhibit A -
  4322

  4323
             The Clash

             The Clash
                                                 Straight to Hell

                                                 The Card Cheat
                                                                                                           Proof of Claim Pg 63 of 107
                                                                                                             SR0000034959

                                                                                                             SR0000016270
                                                                                                                                                                 Sony Music Entertainment

                                                                                                                                                                 Sony Music Entertainment

  4324       The Clash                           The Guns of Brixton                                         SR0000016270                                        Sony Music Entertainment

  4325       The Clash                           The Right Profile                                           SR0000016270                                        Sony Music Entertainment

  4326       The Clash                           Train in Vain                                               SR0000293426                                        Sony Music Entertainment

  4327       The Clash                           Wrong 'Em Boyo                                              SR0000016270                                        Sony Music Entertainment

  4328       The Fray                            All At Once                                                 SR0000387952                                        Sony Music Entertainment

  4329       The Fray                            How To Save A Life                                          SR0000387952                                        Sony Music Entertainment

  4330       The Fray                            Look After You                                              SR0000387952                                        Sony Music Entertainment

  4331       The Fray                            Over My Head (Cable Car)                                    SR0000742201                                        Sony Music Entertainment

  4332       The Isley Brothers                  Don't Let Me Be Lonely Tonight                              SR0000295299                                        Sony Music Entertainment

  4333       The Isley Brothers                  If You Were There                                           SR0000295299                                        Sony Music Entertainment

  4334       The Isley Brothers                  Listen to the Music                                         SR0000295299                                        Sony Music Entertainment

  4335       The Isley Brothers                  Summer Breeze                                               SR0000295299                                        Sony Music Entertainment

  4336       The Isley Brothers                  That Lady                                                   SR0000295299                                        Sony Music Entertainment

  4337       The Isley Brothers                  The Highways of My Life                                     SR0000295299                                        Sony Music Entertainment

  4338       The Jacksons                        Blame It on the Boogie                                      SR0000003615                                        Sony Music Entertainment

  4339       The Jacksons                        Body                                                        SR0000060092                                        Sony Music Entertainment

  4340       The Jacksons                        Can You Feel It                                             SR0000021787                                        Sony Music Entertainment

  4341       The Jacksons                        Different Kind Of Lady                                      RE0000927176                                        Sony Music Entertainment

  4342       The Jacksons                        Do What You Wanna                                           RE0000927176                                        Sony Music Entertainment

  4343       The Jacksons                        Enjoy Yourself                                              N37221                                              Sony Music Entertainment

  4344       The Jacksons                        Even Though You're Gone                                     RE0000927176                                        Sony Music Entertainment

  4345       The Jacksons                        Everybody                                                   SR0000021787                                        Sony Music Entertainment

  4346       The Jacksons                        Find Me A Girl                                              RE0000927176                                        Sony Music Entertainment

  4347       The Jacksons                        Goin' Places                                                RE0000927176                                        Sony Music Entertainment

  4348       The Jacksons                        Heaven Knows I love You, Girl                               RE0000927176                                        Sony Music Entertainment

  4349       The Jacksons                        Jump For Joy                                                RE0000927176                                        Sony Music Entertainment

  4350       The Jacksons                        Lovely One                                                  SR0000021783                                        Sony Music Entertainment

  4351       The Jacksons                        Man Of War                                                  RE0000927176                                        Sony Music Entertainment

  4352       The Jacksons                        Shake Your Body (Down to the Ground)                        SR0000004940                                        Sony Music Entertainment

  4353       The Jacksons                        Show You the Way to Go                                      RE0000905344                                        Sony Music Entertainment

  4354       The Jacksons                        State Of Shock                                              SR0000059830                                        Sony Music Entertainment

  4355       The Jacksons                        Time Waits For No One                                       SR0000021787                                        Sony Music Entertainment

  4356       The Jacksons                        Torture                                                     SR0000060092                                        Sony Music Entertainment

  4357       The Jacksons                        Wondering Who                                               SR0000021787                                        Sony Music Entertainment

  4358       The McCoys                          Don't Worry Mother, Your Son's Heart Is Pure - Original     PRE-1972 Sound Recording                            Sony Music Entertainment

  4359       The McCoys                          Hang on Sloopy                                              PRE-1972 Sound Recording                            Sony Music Entertainment

  4360       The McCoys                          Meet the McCoys                                             PRE-1972 Sound Recording                            Sony Music Entertainment

  4361       The McCoys                          Sorrow                                                      PRE-1972 Sound Recording                            Sony Music Entertainment

  4362       The Romantics                       One In A Million                                            SR0000052168                                        Sony Music Entertainment

  4363       The Romantics                       Rock You Up                                                 SR0000052168                                        Sony Music Entertainment

  4364       The Romantics                       Talking In Your Sleep                                       SR0000051163                                        Sony Music Entertainment

  4365       The Script                          Army of Angels                                              SR0000767861                                        Sony Music Entertainment

  4366       The Script                          Flares                                                      SR0000767861                                        Sony Music Entertainment

  4367       The Script                          Hail Rain or Sunshine                                       SR0000767861                                        Sony Music Entertainment

  4368       The Script                          It's Not Right for You                                      SR0000767861                                        Sony Music Entertainment

  4369       The Script                          Man on a Wire                                               SR0000767861                                        Sony Music Entertainment

  4370       The Script                          Never Seen Anything "Quite Like You"                        SR0000767861                                        Sony Music Entertainment

  4371       The Script                          No Good in Goodbye                                          SR0000767861                                        Sony Music Entertainment

  4372       The Script                          Paint the Town Green                                        SR0000767861                                        Sony Music Entertainment

  4373       The Script                          Superheroes                                                 SR0000764114                                        Sony Music Entertainment

  4374       The Script                          The Energy Never Dies                                       SR0000767861                                        Sony Music Entertainment

  4375       The Shins                           40 Mark Strasse                                             SR0000700158                                        Sony Music Entertainment

  4376       The Shins                           Bait And Switch                                             SR0000700158                                        Sony Music Entertainment

  4377       The Shins                           Fall Of '82                                                 SR0000700158                                        Sony Music Entertainment

  4378       The Shins                           For A Fool                                                  SR0000700158                                        Sony Music Entertainment

  4379       The Shins                           Port Of Morrow                                              SR0000700158                                        Sony Music Entertainment

  4380       The Shins                           September                                                   SR0000700158                                        Sony Music Entertainment

  4381       The Shins                           Simple Song                                                 SR0000700158                                        Sony Music Entertainment

  4382       The Shins                           Spilt Needles                                               SR0000700158                                        Sony Music Entertainment

  4383       The Shins                           The Rifle's Spiral                                          SR0000700158                                        Sony Music Entertainment

  4384       The Strokes                         Alone, Together                                             SR0000611640                                        Sony Music Entertainment

  4385       The Strokes                         Hard To Explain                                             SR0000611640                                        Sony Music Entertainment

  4386       The Strokes                         Is This It                                                  SR0000611640                                        Sony Music Entertainment

  4387       The Strokes                         New York City Cops                                          SR0000611640                                        Sony Music Entertainment

  4388       The Strokes                         Soma                                                        SR0000611640                                        Sony Music Entertainment

  4389       The Strokes                         Someday                                                     SR0000611640                                        Sony Music Entertainment

  4390       The Strokes                         Take It Or Leave It                                         SR0000611640                                        Sony Music Entertainment

  4391       The Strokes                         The Modern Age                                              SR0000379382                                        Sony Music Entertainment

  4392       The Strokes                         Trying Your Luck                                            SR0000611640                                        Sony Music Entertainment

  4393       Three Days Grace                    Animal I Have Become                                        SR0000719115                                        Sony Music Entertainment

  4394       Three Days Grace                    Break                                                       SR0000641798                                        Sony Music Entertainment

  4395       Three Days Grace                    Bully                                                       SR0000641798                                        Sony Music Entertainment

  4396       Three Days Grace                    Car Crash                                                   SR0000767301                                        Sony Music Entertainment

  4397       Three Days Grace                    Fallen Angel                                                SR0000767301                                        Sony Music Entertainment

  4398       Three Days Grace                    Human Race                                                  SR0000767300                                        Sony Music Entertainment

  4399       Three Days Grace                    I Am Machine                                                SR0000767299                                        Sony Music Entertainment

  4400       Three Days Grace                    Landmine                                                    SR0000767301                                        Sony Music Entertainment

  4401       Three Days Grace                    Last To Know                                                SR0000641798                                        Sony Music Entertainment

  4402       Three Days Grace                    Lost in You                                                 SR0000641798                                        Sony Music Entertainment

  4403       Three Days Grace                    Misery Loves My Company                                     SR0000709254                                        Sony Music Entertainment

  4404       Three Days Grace                    No More                                                     SR0000641798                                        Sony Music Entertainment

  4405       Three Days Grace                    Nothing's Fair In Love and War                              SR0000767301                                        Sony Music Entertainment

  4406       Three Days Grace                    One Too Many                                                SR0000767301                                        Sony Music Entertainment

  4407       Three Days Grace                    Painkiller                                                  SR0000767298                                        Sony Music Entertainment

  4408       Three Days Grace                    So What                                                     SR0000767301                                        Sony Music Entertainment

  4409       Three Days Grace                    Tell Me Why                                                 SR0000767301                                        Sony Music Entertainment

  4410       Three Days Grace                    The End Is Not the Answer                                   SR0000767301                                        Sony Music Entertainment

  4411       Three Days Grace                    The Good Life                                               SR0000641798                                        Sony Music Entertainment

  4412       Three Days Grace                    The Real You                                                SR0000767301                                        Sony Music Entertainment

  4413       Three Days Grace                    Without You                                                 SR0000641798                                        Sony Music Entertainment

  4414       Three Days Grace                    World So Cold                                               SR0000641798                                        Sony Music Entertainment

  4415       TLC                                 Meant to Be                                                 SR0000766027                                        Sony Music Entertainment

  4416       Train                               50 Ways to Say Goodbye                                      SR0000700152                                        Sony Music Entertainment

  4417       Train                               Bruises                                                     SR0000700152                                        Sony Music Entertainment

  4418       Train                               California 37                                               SR0000700152                                        Sony Music Entertainment

  4419       Train                               Drive By                                                    SR0000700152                                        Sony Music Entertainment

  4420       Train                               Feels Good at First                                         SR0000700152                                        Sony Music Entertainment

  4421       Train                               Mermaid                                                     SR0000700152                                        Sony Music Entertainment

  4422       Train                               Sing Together                                               SR0000700152                                        Sony Music Entertainment




                                                                                                                                                 Page 44 of 60
Ex. Number                             20-22476-rdd     Artist                                                       Doc 1888-1                  Track                   Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                                                                 Registration Number                                               Proof of Claim Claimant   Exhibit A -
  4423

  4424
             Train

             Train
                                                                                                       This'll Be My Year

                                                                                                       To Be Loved
                                                                                                                                                                        Proof of Claim Pg 64 of 107
                                                                                                                                                                          SR0000700152

                                                                                                                                                                          SR0000714927
                                                                                                                                                                                                                              Sony Music Entertainment

                                                                                                                                                                                                                              Sony Music Entertainment

  4425       Train                                                                                     We Were Made for This                                              SR0000700152                                        Sony Music Entertainment

  4426       Train                                                                                     When the Fog Rolls In                                              SR0000700152                                        Sony Music Entertainment

  4427       Train                                                                                     You Can Finally Meet My Mom                                        SR0000700152                                        Sony Music Entertainment

  4428       Travis Scott                                                                              3500                                                               SR0000770032                                        Sony Music Entertainment

  4429       Travis Scott                                                                              90210 (Explicit)                                                   SR0000770700                                        Sony Music Entertainment

  4430       Travis Scott                                                                              Antidote (Explicit)                                                SR0000770700                                        Sony Music Entertainment

  4431       Travis Scott                                                                              Piss On Your Grave (Explicit)                                      SR0000770700                                        Sony Music Entertainment

  4432       Travis Scott                                                                              Wasted (Explicit)                                                  SR0000770700                                        Sony Music Entertainment

  4433       Usher                                                                                     Love In This Club                                                  SR0000742199                                        Sony Music Entertainment

  4434       Weird Al Yankovic                                                                         Money for Nothing / Beverly Hillbillies                            SR0000708100                                        Sony Music Entertainment

  4435       Wham!                                                                                     Club Tropicana                                                     SR0000052785                                        Sony Music Entertainment

  4436       Wham!                                                                                     Everything She Wants                                               SR0000068616                                        Sony Music Entertainment

  4437       Wham!                                                                                     Last Christmas                                                     SR00000829451                                       Sony Music Entertainment

  4438       Wham!                                                                                     Like a Baby                                                        SR0000068616                                        Sony Music Entertainment

  4439       Wham!                                                                                     Wake Me Up Before You Go Go                                        SR0000057557                                        Sony Music Entertainment

  4440       Wham!                                                                                     Wham Rap! (Enjoy What You Do?)                                     SR0000043244                                        Sony Music Entertainment

  4441       Wham!                                                                                     Young Guns (Go For It!)                                            SR0000053774                                        Sony Music Entertainment

  4442       Willie Nelson                                                                             From Here to the Moon and Back                                     SR0000732667                                        Sony Music Entertainment

  4443       Xzibit                                                                                    My Name                                                            SR0000309117                                        Sony Music Entertainment

  4444       Miles Davis                                                                               All Blues                                                          PRE-1972 Sound Recording                            Sony Music Entertainment

  4445       Miles Davis                                                                               All of You (feat. John Coltrane)                                   PRE-1972 Sound Recording                            Sony Music Entertainment

  4446       Miles Davis                                                                               Bye Bye Blackbird                                                  PRE-1972 Sound Recording                            Sony Music Entertainment

  4447       Miles Davis                                                                               Dear Old Stockholm                                                 PRE-1972 Sound Recording                            Sony Music Entertainment

  4448       Miles Davis                                                                               Fran-Dance                                                         PRE-1972 Sound Recording                            Sony Music Entertainment

  4449       Miles Davis                                                                               Freddie Freeloader                                                 PRE-1972 Sound Recording                            Sony Music Entertainment

  4450       Miles Davis                                                                               Love For Sale                                                      PRE-1972 Sound Recording                            Sony Music Entertainment

  4451       Miles Davis                                                                               On Green Dolphin Street                                            PRE-1972 Sound Recording                            Sony Music Entertainment

  4452       Miles Davis                                                                               Round Midnight                                                     PRE-1972 Sound Recording                            Sony Music Entertainment

  4453       Miles Davis                                                                               Stella by Starlight                                                PRE-1972 Sound Recording                            Sony Music Entertainment

  4454       Miles Davis                                                                               Tadd's Delight                                                     PRE-1972 Sound Recording                            Sony Music Entertainment

  4455       Miles Davis                                                                               Two Bass Hit                                                       PRE-1972 Sound Recording                            Sony Music Entertainment

  4456       Miles Davis & John Coltrane                                                               Little Melonae                                                     PRE-1972 Sound Recording                            Sony Music Entertainment

  4457       Miles Davis & John Coltrane                                                               Sweet Sue, Just You                                                PRE-1972 Sound Recording                            Sony Music Entertainment

  4458       Miles Davis and John Coltrane                                                             Ah-Leu-Cha                                                         PRE-1972 Sound Recording                            Sony Music Entertainment

  4459       Miles Davis and John Coltrane                                                             Budo                                                               PRE-1972 Sound Recording                            Sony Music Entertainment
             Miles Davis feat. John Coltrane, Bill Evans, Cannonball Adderley, Wynton Kelly, Freddie
  4460       Loader, Paul Chambers, Jimmy Cobb                                                         Blue In Green Session                                              PRE-1972 Sound Recording                            Sony Music Entertainment
             Miles Davis feat. John Coltrane, Bill Evans, Cannonball Adderley, Wynton Kelly, Freddie
  4461       Loader, Paul Chambers, Jimmy Cobb                                                         Flamenco Sketches Session                                          PRE-1972 Sound Recording                            Sony Music Entertainment

  4462       Shakira                                                                                   Chantaje                                                           SR0000818383                                        Sony Music Entertainment

  4463       Shakira                                                                                   Estoy Aquí/Dónde Estás Corazón Medley                              PA0002253193                                        Sony Music Entertainment

  4464       Shakira                                                                                   La La La (Brasil 2014)/Waka Waka (This Time for Africa) Medley     PA0002253193                                        Sony Music Entertainment

  4465       Shakira                                                                                   Loca/Rabiosa Medley                                                PA0002253193                                        Sony Music Entertainment

  4466       Shakira                                                                                   Perro Fiel/El Perdón Medley                                        PA0002253193                                        Sony Music Entertainment

  4467       Shakira                                                                                   Sale El Sol                                                        SR0000669191                                        Sony Music Entertainment

  4468       Shakira                                                                                   She Wolf                                                           SR0000644417                                        Sony Music Entertainment

  4469       Shakira                                                                                   Can't Remember to Forget You                                       SR0000756301                                        Sony Music Entertainment

  4470       Shakira                                                                                   Amarillo                                                           SR0000818382                                        Sony Music Entertainment US Latin

  4471       Shakira                                                                                   Antologia                                                          SR0000254071                                        Sony Music Entertainment US Latin

  4472       Shakira                                                                                   La Bicicleta                                                       SR0000818382                                        Sony Music Entertainment US Latin

  4473       Shakira                                                                                   Toneladas                                                          SR0000818382                                        Sony Music Entertainment US Latin

  4474       Audioslave                                                                                Shadow On The Sun                                                  SR0000322103                                        UMG Recordings, Inc./ Sony Music Entertainment

  4475       DJ Khaled                                                                                 Hold You Down                                                      SR0000798416                                        UMG Recordings, Inc./ Sony Music Entertainment

  4476       Sia                                                                                       Elastic Heart                                                      SR0000743410                                        UMG Recordings, Inc./ Sony Music Entertainment

  4477       311                                                                                       All Mixed Up                                                       SR0000212293                                        Volcano Entertainment III, L.L.C.

  4478       311                                                                                       Amber                                                              SR0000301893                                        Volcano Entertainment III, L.L.C.

  4479       311                                                                                       Beautiful Disaster                                                 SR0000239430                                        Volcano Entertainment III, L.L.C.

  4480       311                                                                                       Beyond The Gray Sky                                                SR0000337262                                        Volcano Entertainment III, L.L.C.

  4481       311                                                                                       Borders                                                            SR0000239430                                        Volcano Entertainment III, L.L.C.

  4482       311                                                                                       Can't Fade Me                                                      SR0000271864                                        Volcano Entertainment III, L.L.C.

  4483       311                                                                                       Come Original                                                      SR0000271864                                        Volcano Entertainment III, L.L.C.

  4484       311                                                                                       Crack the Code                                                     SR0000337262                                        Volcano Entertainment III, L.L.C.

  4485       311                                                                                       Creatures (For A While)                                            SR0000337262                                        Volcano Entertainment III, L.L.C.

  4486       311                                                                                       Do You Right                                                       SR0000149193                                        Volcano Entertainment III, L.L.C.

  4487       311                                                                                       Don't Stay Home                                                    SR0000212293                                        Volcano Entertainment III, L.L.C.

  4488       311                                                                                       Down                                                               SR0000212293                                        Volcano Entertainment III, L.L.C.

  4489       311                                                                                       Flowing                                                            SR0000271864                                        Volcano Entertainment III, L.L.C.

  4490       311                                                                                       Freak Out                                                          SR0000149193                                        Volcano Entertainment III, L.L.C.

  4491       311                                                                                       Freeze Time                                                        SR0000271864                                        Volcano Entertainment III, L.L.C.

  4492       311                                                                                       Frolic Room                                                        SR0000378222                                        Volcano Entertainment III, L.L.C.

  4493       311                                                                                       Galaxy                                                             SR0000239430                                        Volcano Entertainment III, L.L.C.

  4494       311                                                                                       Getting Through To Her+C24                                         SR0000378222                                        Volcano Entertainment III, L.L.C.

  4495       311                                                                                       Guns (are for *******)                                             SR0000212293                                        Volcano Entertainment III, L.L.C.

  4496       311                                                                                       Homebrew                                                           SR0000212300                                        Volcano Entertainment III, L.L.C.

  4497       311                                                                                       I'll Be Here Awhile                                                SR0000301893                                        Volcano Entertainment III, L.L.C.

  4498       311                                                                                       Large In The Margin                                                SR0000271864                                        Volcano Entertainment III, L.L.C.

  4499       311                                                                                       Mindspin                                                           SR0000271864                                        Volcano Entertainment III, L.L.C.

  4500       311                                                                                       Nutsymptom                                                         SR0000212300                                        Volcano Entertainment III, L.L.C.

  4501       311                                                                                       Omaha Stylee                                                       SR0000212300                                        Volcano Entertainment III, L.L.C.

  4502       311                                                                                       Other Side of Things                                               SR0000337262                                        Volcano Entertainment III, L.L.C.

  4503       311                                                                                       Prisoner                                                           SR0000239430                                        Volcano Entertainment III, L.L.C.

  4504       311                                                                                       Reconsider Everything                                              SR0000337262                                        Volcano Entertainment III, L.L.C.

  4505       311                                                                                       Rub a Dub                                                          SR0000239430                                        Volcano Entertainment III, L.L.C.

  4506       311                                                                                       Running                                                            SR0000239430                                        Volcano Entertainment III, L.L.C.

  4507       311                                                                                       Seems Uncertain                                                    SR0000337262                                        Volcano Entertainment III, L.L.C.

  4508       311                                                                                       Sever                                                              SR0000271864                                        Volcano Entertainment III, L.L.C.

  4509       311                                                                                       Six                                                                SR0000212300                                        Volcano Entertainment III, L.L.C.

  4510       311                                                                                       Stealing Happy Hours                                               SR0000239430                                        Volcano Entertainment III, L.L.C.

  4511       311                                                                                       Strangers                                                          SR0000239430                                        Volcano Entertainment III, L.L.C.

  4512       311                                                                                       Taiyed                                                             SR0000212300                                        Volcano Entertainment III, L.L.C.

  4513       311                                                                                       The Continuous Life                                                SR0000239430                                        Volcano Entertainment III, L.L.C.

  4514       311                                                                                       There's Always An Excuse                                           SR0000378222                                        Volcano Entertainment III, L.L.C.

  4515       311                                                                                       Tune In                                                            SR0000239430                                        Volcano Entertainment III, L.L.C.

  4516       311                                                                                       Use of Time                                                        SR0000239430                                        Volcano Entertainment III, L.L.C.

  4517       311                                                                                       Waiting                                                            SR0000378222                                        Volcano Entertainment III, L.L.C.

  4518       311                                                                                       What Was I Thinking                                                SR0000239430                                        Volcano Entertainment III, L.L.C.

  4519       311                                                                                       Whiskey And Wine                                                   SR0000378222                                        Volcano Entertainment III, L.L.C.

  4520       311                                                                                       You Wouldn't Believe                                               SR0000301893                                        Volcano Entertainment III, L.L.C.

  4521       Cake                                                                                      Daria                                                              SR0000299025                                        Volcano Entertainment III, L.L.C.

  4522       Cake                                                                                      Frank Sinatra                                                      SR0000299025                                        Volcano Entertainment III, L.L.C.




                                                                                                                                                                                                              Page 45 of 60
Ex. Number                            20-22476-rdd  Artist                          Doc 1888-1              Track                      Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                       Registration Number                                              Proof of Claim Claimant   Exhibit A -
  4523

  4524
             Cake

             Cake
                                                                     Friend Is A Four Letter Word

                                                                     I Will Survive
                                                                                                                                      Proof of Claim Pg 65 of 107
                                                                                                                                        SR0000299025

                                                                                                                                        SR0000299025
                                                                                                                                                                                    Volcano Entertainment III, L.L.C.

                                                                                                                                                                                    Volcano Entertainment III, L.L.C.

  4525       Cake                                                    Italian Leather Sofa                                               SR0000299025                                Volcano Entertainment III, L.L.C.

  4526       Cake                                                    Nugget                                                             SR0000299025                                Volcano Entertainment III, L.L.C.

  4527       Cake                                                    Open Book                                                          SR0000299025                                Volcano Entertainment III, L.L.C.

  4528       Cake                                                    Perhaps, Perhaps, Perhaps                                          SR0000299025                                Volcano Entertainment III, L.L.C.

  4529       Cake                                                    Sad Songs And Waltzes                                              SR0000299025                                Volcano Entertainment III, L.L.C.

  4530       Cake                                                    Stickshifts And Safetybelts                                        SR0000299025                                Volcano Entertainment III, L.L.C.

  4531       Cake                                                    The Distance                                                       SR0000299025                                Volcano Entertainment III, L.L.C.

  4532       Chris Brown                                             Ain't No Way (You Won't Love Me)                                   SR0000382648                                Zomba Recording LLC

  4533       Chris Brown                                             Damage                                                             SR0000630132                                Zomba Recording LLC

  4534       Chris Brown                                             Down                                                               SR0000630132                                Zomba Recording LLC

  4535       Chris Brown                                             Forever                                                            SR0000613921                                Zomba Recording LLC

  4536       Chris Brown                                             Gimme Whatcha Got                                                  SR0000630132                                Zomba Recording LLC

  4537       Chris Brown                                             Help Me                                                            SR0000630132                                Zomba Recording LLC

  4538       Chris Brown                                             Hold Up                                                            SR0000630132                                Zomba Recording LLC

  4539       Chris Brown                                             I Wanna Be                                                         SR0000630132                                Zomba Recording LLC

  4540       Chris Brown                                             I'll Call Ya                                                       SR0000630132                                Zomba Recording LLC

  4541       Chris Brown                                             Is This Love                                                       SR0000382648                                Zomba Recording LLC

  4542       Chris Brown                                             Lottery                                                            SR0000630132                                Zomba Recording LLC

  4543       Chris Brown                                             Nice                                                               SR0000630132                                Zomba Recording LLC

  4544       Chris Brown                                             Picture Perfect                                                    SR0000630132                                Zomba Recording LLC

  4545       Chris Brown                                             Poppin'                                                            SR0000382648                                Zomba Recording LLC

  4546       Chris Brown                                             Run It!                                                            SR0000382648                                Zomba Recording LLC

  4547       Chris Brown                                             Run It! Remix                                                      SR0000382648                                Zomba Recording LLC

  4548       Chris Brown                                             Say Goodbye                                                        SR0000382648                                Zomba Recording LLC

  4549       Chris Brown                                             Take You Down                                                      SR0000630132                                Zomba Recording LLC

  4550       Chris Brown                                             Throwed                                                            SR0000630132                                Zomba Recording LLC

  4551       Chris Brown                                             Wall to Wall                                                       PA0001634637                                Zomba Recording LLC

  4552       Chris Brown                                             With You                                                           SR0000630132                                Zomba Recording LLC

  4553       Chris Brown                                             Yo (Excuse Me Miss)                                                SR0000382648                                Zomba Recording LLC

  4554       Chris Brown                                             You                                                                SR0000630132                                Zomba Recording LLC

  4555       Chris Brown ft. T-Pain                                  Kiss Kiss                                                          SR0000630132                                Zomba Recording LLC

  4556       Christopher Brown                                       Just Fine                                                          SR0000382648                                Zomba Recording LLC

  4557       Christopher Brown                                       Thank You                                                          SR0000382648                                Zomba Recording LLC

  4558       Christopher Brown                                       Winner                                                             SR0000382648                                Zomba Recording LLC

  4559       Christopher Brown                                       Ya Man Ain't Me                                                    SR0000382648                                Zomba Recording LLC

  4560       Christopher Brown                                       Young Love                                                         SR0000382648                                Zomba Recording LLC

  4561       Justin Timberlake                                       (Another Song) All Over Again                                      SR0000395943                                Zomba Recording LLC

  4562       Justin Timberlake                                       Damn Girl (Explicit)                                               SR0000395943                                Zomba Recording LLC

  4563       Justin Timberlake                                       FutureSex/LoveSound                                                SR0000395943                                Zomba Recording LLC

  4564       Justin Timberlake                                       Losing My Way                                                      SR0000395943                                Zomba Recording LLC

  4565       Justin Timberlake                                       LoveStoned/I Think She Knows Interlude                             SR0000395943                                Zomba Recording LLC

  4566       Justin Timberlake                                       Medley: Let Me Talk to You / My Love                               SR0000395943                                Zomba Recording LLC

  4567       Justin Timberlake                                       Set the Mood Prelude / Until the End of Time                       SR0000654711                                Zomba Recording LLC

  4568       Justin Timberlake                                       Sexy Ladies                                                        SR0000395943                                Zomba Recording LLC

  4569       Justin Timberlake featuring Timbaland & Three-6 Mafia   Chop Me Up                                                         SR0000395943                                Zomba Recording LLC

  4570       R. Kelly                                                I'm Your Angel                                                     SR0000204533                                Zomba Recording LLC

  4571       Three Days Grace                                        Born Like This                                                     SR0000338429                                Zomba Recording LLC

  4572       Three Days Grace                                        Burn                                                               SR0000338429                                Zomba Recording LLC

  4573       Three Days Grace                                        Drown                                                              SR0000338429                                Zomba Recording LLC

  4574       Three Days Grace                                        Get Out Alive                                                      SR0000397604                                Zomba Recording LLC

  4575       Three Days Grace                                        Gone Forever                                                       SR0000397604                                Zomba Recording LLC

  4576       Three Days Grace                                        Home                                                               SR0000338429                                Zomba Recording LLC

  4577       Three Days Grace                                        I Hate Everything About You                                        SR0000338429                                Zomba Recording LLC

  4578       Three Days Grace                                        It's All Over                                                      SR0000397604                                Zomba Recording LLC

  4579       Three Days Grace                                        Just Like You                                                      SR0000338429                                Zomba Recording LLC

  4580       Three Days Grace                                        Let It Die                                                         SR0000397604                                Zomba Recording LLC

  4581       Three Days Grace                                        Let You Down                                                       SR0000338429                                Zomba Recording LLC

  4582       Three Days Grace                                        Never Too Late                                                     SR0000397604                                Zomba Recording LLC

  4583       Three Days Grace                                        Now or Never                                                       SR0000338429                                Zomba Recording LLC

  4584       Three Days Grace                                        On My Own                                                          SR0000397604                                Zomba Recording LLC

  4585       Three Days Grace                                        Over and Over                                                      SR0000397604                                Zomba Recording LLC

  4586       Three Days Grace                                        Overrated                                                          SR0000338429                                Zomba Recording LLC

  4587       Three Days Grace                                        Pain                                                               SR0000397604                                Zomba Recording LLC

  4588       Three Days Grace                                        Riot                                                               SR0000397604                                Zomba Recording LLC

  4589       Three Days Grace                                        Scared                                                             SR0000338429                                Zomba Recording LLC

  4590       Three Days Grace                                        Take Me Under                                                      SR0000338429                                Zomba Recording LLC

  4591       Three Days Grace                                        Time Of Dying                                                      SR0000397604                                Zomba Recording LLC

  4592       Three Days Grace                                        Wake Up                                                            SR0000338429                                Zomba Recording LLC
                                                                     Airplanes, Part II (feat Eminem & Hayley Williams of Paramore)     SR0000704831
  4593       B.o.B                                                                                                                                                                  Atlantic Recording Corporation
                                                                     It's Not Worth It                                                  SR0000345858
  4594       Brandy                                                                                                                                                                 Atlantic Recording Corporation
                                                                     Bodak Yellow (feat. Kodak Black)                                   SR0000828903
  4595       Cardi B                                                                                                                                                                Atlantic Recording Corporation
                                                                     Bronx Season                                                       SR0000828904
  4596       Cardi B                                                                                                                                                                Atlantic Recording Corporation
                                                                     I Won't Tell a Soul                                                SR0000773389
  4597       Charlie Puth                                                                                                                                                           Atlantic Recording Corporation
                                                                     Marvin Gaye (feat. Meghan Trainor)                                 SR0000773389
  4598       Charlie Puth                                                                                                                                                           Atlantic Recording Corporation
                                                                     Some Type of Love                                                  SR0000773389
  4599       Charlie Puth                                                                                                                                                           Atlantic Recording Corporation
                                                                     Suffer                                                             SR0000773389
  4600       Charlie Puth                                                                                                                                                           Atlantic Recording Corporation
                                                                     arms                                                               SR0000704080
  4601       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     backwards                                                          SR0000705202
  4602       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     bang bang bang                                                     SR0000704080
  4603       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     black + blue                                                       SR0000705202
  4604       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     bluebird                                                           SR0000704080
  4605       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     distance                                                           SR0000704080
  4606       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     interlude                                                          SR0000704080
  4607       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     Jar Of Hearts                                                      SR0000704080
  4608       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     miles                                                              SR0000704080
  4609       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     mine                                                               SR0000704080
  4610       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     my eyes                                                            SR0000705202
  4611       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     penguin                                                            SR0000704080
  4612       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     sad song                                                           SR0000704080
  4613       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     the lonely                                                         SR0000704080
  4614       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     tragedy                                                            SR0000704080
  4615       christina perri                                                                                                                                                        Atlantic Recording Corporation
                                                                     Jealous (I Ain't With It)                                          SR0000766372
  4616       Chromeo                                                                                                                                                                Atlantic Recording Corporation
                                                                     Pon De River, Pon De Bank                                          SR0000355493
  4617       Elephant Man                                                                                                                                                           Atlantic Recording Corporation
                                                                     Counting Out Time                                                  N19639
  4618       Genesis                                                                                                                                                                Atlantic Recording Corporation
                                                                     Dancing with the Moonlit Knight                                    N10834
  4619       Genesis                                                                                                                                                                Atlantic Recording Corporation
                                                                     Follow You Follow Me                                               SR0000000650
  4620       Genesis                                                                                                                                                                Atlantic Recording Corporation
                                                                     Hold on My Heart                                                   SR0000172581
  4621       Genesis                                                                                                                                                                Atlantic Recording Corporation
                                                                     I Can't Dance                                                      SR0000172581
  4622       Genesis                                                                                                                                                                Atlantic Recording Corporation
                                                                     In Too Deep                                                        SR0000073982
  4623       Genesis                                                                                                                                                                Atlantic Recording Corporation




                                                                                                                                                                    Page 46 of 60
Ex. Number                             20-22476-rdd     Artist                Doc 1888-1                Track                   Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                                Registration Number                                           Proof of Claim Claimant   Exhibit A -
  4624

  4625
             Genesis

             Genesis
                                                                 Invisible Touch

                                                                 Jesus He Knows Me
                                                                                                                               Proof of Claim Pg 66 of 107
                                                                                                                                 SR0000073871

                                                                                                                                 SR0000172581
                                                                                                                                                                             Atlantic Recording Corporation

                                                                                                                                                                             Atlantic Recording Corporation
                                                                 Land of Confusion                                               SR0000073982
  4626       Genesis                                                                                                                                                         Atlantic Recording Corporation
                                                                 Mama                                                            SR0000047558
  4627       Genesis                                                                                                                                                         Atlantic Recording Corporation
                                                                 No Son of Mine                                                  SR0000172581
  4628       Genesis                                                                                                                                                         Atlantic Recording Corporation
                                                                 That's All                                                      SR0000049248
  4629       Genesis                                                                                                                                                         Atlantic Recording Corporation
                                                                 Throwing It All Away                                            SR0000073982
  4630       Genesis                                                                                                                                                         Atlantic Recording Corporation
                                                                 Curve (feat. The Weeknd)                                        SR0000814909
  4631       Gucci Mane                                                                                                                                                      Atlantic Recording Corporation
                                                                 A Beautiful Mess                                                SR0000623312
  4632       Jason Mraz                                                                                                                                                      Atlantic Recording Corporation
                                                                 Butterfly                                                       SR0000623312
  4633       Jason Mraz                                                                                                                                                      Atlantic Recording Corporation
                                                                 Coyotes                                                         SR0000623312
  4634       Jason Mraz                                                                                                                                                      Atlantic Recording Corporation
                                                                 Details in the Fabric (feat. James Morrison)                    SR0000623312
  4635       Jason Mraz                                                                                                                                                      Atlantic Recording Corporation
                                                                 I Won't Give Up                                                 SR0000704463
  4636       Jason Mraz                                                                                                                                                      Atlantic Recording Corporation
                                                                 I'm Yours                                                       SR0000623312
  4637       Jason Mraz                                                                                                                                                      Atlantic Recording Corporation
                                                                 If It Kills Me                                                  SR0000623312
  4638       Jason Mraz                                                                                                                                                      Atlantic Recording Corporation
                                                                 Live High                                                       SR0000623312
  4639       Jason Mraz                                                                                                                                                      Atlantic Recording Corporation
                                                                 Love for a Child                                                SR0000623312
  4640       Jason Mraz                                                                                                                                                      Atlantic Recording Corporation
                                                                 Only Human                                                      SR0000623312
  4641       Jason Mraz                                                                                                                                                      Atlantic Recording Corporation
                                                                 The Dynamo of Volition                                          SR0000623312
  4642       Jason Mraz                                                                                                                                                      Atlantic Recording Corporation
                                                                 Lucky                                                           SR0000623312
  4643       Jason Mraz & Colbie Caillat                                                                                                                                     Atlantic Recording Corporation
                                                                 Turn Me On                                                      SR0000368171
  4644       Kevin Lyttle                                                                                                                                                    Atlantic Recording Corporation
                                                                 Bawitdaba                                                       SR0000204532
  4645       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 Black Chick, White Guy / I Am the Bullgod                       SR0000204532
  4646       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 Cowboy                                                          SR0000204532
  4647       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 Devil Without a Cause                                           SR0000204532
  4648       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 Fist of Rage                                                    SR0000204532
  4649       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 Fuck Off                                                        SR0000204532
  4650       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 I Got One for Ya'                                               SR0000204532
  4651       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 Only God Knows Why                                              SR0000204532
  4652       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 Roving Gangster (Rollin')                                       SR0000204532
  4653       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 Somebody's Gotta Feel This                                      SR0000204532
  4654       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 Wasting Time                                                    SR0000204532
  4655       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 Welcome 2 the Party (Ode 2 the Old School)                      SR0000204532
  4656       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 Where U at Rock                                                 SR0000204532
  4657       Kid Rock                                                                                                                                                        Atlantic Recording Corporation
                                                                 UnFazed (feat. The Weeknd)                                      SR0000819329
  4658       Lil Uzi Vert                                                                                                                                                    Atlantic Recording Corporation
                                                                 Sucker for Pain (with Logic, Ty Dolla $ign & X Ambassadors)     SR0000788562
  4659       Lil Wayne, Wiz Khalifa & Imagine Dragons                                                                                                                        Atlantic Recording Corporation
                                                                 Baba Says Cool for Thought                                      SR0000639320
  4660       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Dumb It Down (feat. GemStones & Graham Burris)                  SR0000639320
  4661       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Fighters (feat. Matthew Santos)                                 SR0000639320
  4662       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Free Chilly (feat. Sarah Green & GemStones) [Interlude]         SR0000639320
  4663       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Go Baby (feat. GemStones)                                       SR0000639320
  4664       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Go Go Gadget Flow                                               SR0000639320
  4665       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Gotta Eat                                                       SR0000639320
  4666       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Hello/Goodbye (Uncool) [feat. Unkle]                            SR0000639320
  4667       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Hip-Hop Saved My Life (feat. Nikki Jean)                        SR0000639320
  4668       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Intruder Alert (feat. Sarah Green)                              SR0000639320
  4669       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Paris, Tokyo                                                    SR0000639320
  4670       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Put You on Game                                                 SR0000639320
  4671       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 Streets on Fire                                                 SR0000639320
  4672       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 The Coolest                                                     SR0000639320
  4673       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 The Die (feat. GemStones)                                       SR0000639320
  4674       Lupe Fiasco                                                                                                                                                     Atlantic Recording Corporation
                                                                 3AM                                                             SR0000227755
  4675       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 All I Need                                                      SR0000345857
  4676       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 All Your Reasons                                                SR0000633456
  4677       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Angry                                                           SR0000305708
  4678       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Argue                                                           SR0000227755
  4679       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Back 2 Good                                                     SR0000227755
  4680       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Bed of Lies                                                     SR0000305708
  4681       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Bent                                                            SR0000305708
  4682       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Black & White People                                            SR0000305708
  4683       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Bright Lights                                                   SR0000345857
  4684       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Busted                                                          SR0000227755
  4685       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Can't Let You Go                                                SR0000633456
  4686       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Cold                                                            SR0000345857
  4687       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Could I Be You                                                  SR0000345857
  4688       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Crutch                                                          SR0000305708
  4689       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Damn                                                            SR0000227755
  4690       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Disease                                                         SR0000345857
  4691       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Downfall                                                        SR0000345857
  4692       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Feel                                                            SR0000345857
  4693       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Girl Like That                                                  SR0000227755
  4694       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Hang                                                            SR0000227755
  4695       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 How Far We've Come                                              SR0000633456
  4696       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 I'll Believe You When                                           SR0000633456
  4697       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 If I Fall                                                       SR0000633456
  4698       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 If You're Gone                                                  SR0000305708
  4699       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Kody                                                            SR0000227755
  4700       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Last Beautiful Girl                                             SR0000305708
  4701       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Leave                                                           SR0000305708
  4702       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Long Day                                                        SR0000227755
  4703       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Mad Season                                                      SR0000305708
  4704       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Push                                                            SR0000227755
  4705       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Real World                                                      SR0000227755
  4706       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Rest Stop                                                       SR0000305708
  4707       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Shame                                                           SR0000227755
  4708       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Soul                                                            SR0000345857
  4709       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Stop                                                            SR0000305708
  4710       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 The Burn                                                        SR0000305708
  4711       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 The Difference                                                  SR0000345857
  4712       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 These Hard Times                                                SR0000633456
  4713       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Unwell                                                          SR0000345857
  4714       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 You Won't Be Mine                                               SR0000305708
  4715       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 You're so Real                                                  SR0000345857
  4716       Matchbox Twenty                                                                                                                                                 Atlantic Recording Corporation
                                                                 Pullin Up (feat. The Weeknd)                                    SR0000772873
  4717       Meek Mill                                                                                                                                                       Atlantic Recording Corporation
                                                                 All I Wanted                                                    SR0000657157
  4718       Paramore                                                                                                                                                        Atlantic Recording Corporation
                                                                 Born for This                                                   SR0000631909
  4719       Paramore                                                                                                                                                        Atlantic Recording Corporation
                                                                 Brick by Boring Brick                                           SR0000657157
  4720       Paramore                                                                                                                                                        Atlantic Recording Corporation
                                                                 Careful                                                         SR0000657157
  4721       Paramore                                                                                                                                                        Atlantic Recording Corporation
                                                                 crushcrushcrush                                                 SR0000631909
  4722       Paramore                                                                                                                                                        Atlantic Recording Corporation
                                                                 Decode                                                          SR0000648833
  4723       Paramore                                                                                                                                                        Atlantic Recording Corporation
                                                                 Feeling Sorry                                                   SR0000657157
  4724       Paramore                                                                                                                                                        Atlantic Recording Corporation




                                                                                                                                                             Page 47 of 60
Ex. Number                    20-22476-rdd
                                 Artist                    Doc 1888-1                 Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                      Registration Number                                           Proof of Claim Claimant   Exhibit A -
  4725

  4726
             Paramore

             Paramore
                                             Fences

                                             For a Pessimist, I'm Pretty Optimistic
                                                                                              Proof of Claim Pg 67 of 107
                                                                                                SR0000631909

                                                                                                SR0000631909
                                                                                                                                                   Atlantic Recording Corporation

                                                                                                                                                   Atlantic Recording Corporation
                                             Hallelujah                                         SR0000631909
  4727       Paramore                                                                                                                              Atlantic Recording Corporation
                                             Ignorance                                          SR0000657157
  4728       Paramore                                                                                                                              Atlantic Recording Corporation
                                             Let the Flames Begin                               SR0000631909
  4729       Paramore                                                                                                                              Atlantic Recording Corporation
                                             Looking Up                                         SR0000657157
  4730       Paramore                                                                                                                              Atlantic Recording Corporation
                                             Miracle                                            SR0000631909
  4731       Paramore                                                                                                                              Atlantic Recording Corporation
                                             Misery Business                                    SR0000631909
  4732       Paramore                                                                                                                              Atlantic Recording Corporation
                                             Misguided Ghosts                                   SR0000657157
  4733       Paramore                                                                                                                              Atlantic Recording Corporation
                                             Playing God                                        SR0000657157
  4734       Paramore                                                                                                                              Atlantic Recording Corporation
                                             That's What You Get                                SR0000631909
  4735       Paramore                                                                                                                              Atlantic Recording Corporation
                                             The Only Exception                                 SR0000657157
  4736       Paramore                                                                                                                              Atlantic Recording Corporation
                                             Turn It Off                                        SR0000657157
  4737       Paramore                                                                                                                              Atlantic Recording Corporation
                                             We Are Broken                                      SR0000631909
  4738       Paramore                                                                                                                              Atlantic Recording Corporation
                                             When It Rains                                      SR0000631909
  4739       Paramore                                                                                                                              Atlantic Recording Corporation
                                             Where the Lines Overlap                            SR0000657157
  4740       Paramore                                                                                                                              Atlantic Recording Corporation
                                             Against All Odds (Take a Look at Me Now)           SR0000052717
  4741       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             Both Sides of the Story                            SR0000182699
  4742       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             Dance into the Light                               SR0000230126
  4743       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             Doesn't Anybody Stay Together Anymore              SR0000060788
  4744       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             Don't Lose My Number                               SR0000060788
  4745       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             I Don't Wanna Know                                 SR0000060788
  4746       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             I Wish It Would Rain Down                          SR0000110770
  4747       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             In the Air Tonight                                 SR0000024682
  4748       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             Inside Out                                         SR0000060788
  4749       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             Long Long Way to Go                                SR0000060788
  4750       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             One More Night                                     SR0000060139
  4751       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             Only You Know and I Know                           SR0000060788
  4752       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             Something Happened on the Way to Heaven            SR0000110770
  4753       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             Sussudio                                           SR0000060788
  4754       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             Take Me Home                                       SR0000060788
  4755       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             We Said Hello Goodbye                              SR0000064250
  4756       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             Who Said I Would                                   SR0000060788
  4757       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             You Can't Hurry Love                               SR0000040198
  4758       Phil Collins                                                                                                                          Atlantic Recording Corporation
                                             All That I Am                                      SR0000373876
  4759       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Cradlesong                                         SR0000703654
  4760       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Ever the Same                                      SR0000373876
  4761       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Fallin' to Pieces                                  SR0000373876
  4762       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Fire on the Mountain                               SR0000703654
  4763       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Gasoline                                           SR0000703654
  4764       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Give Me the Meltdown                               SR0000703654
  4765       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Hard on You                                        SR0000703654
  4766       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Her Diamonds                                       SR0000703654
  4767       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             I Am an Illusion                                   SR0000373876
  4768       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Lonely No More                                     SR0000373876
  4769       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Mockingbird                                        SR0000703654
  4770       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             My My My                                           SR0000373876
  4771       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Now Comes the Night                                SR0000373876
  4772       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Problem Girl                                       SR0000373876
  4773       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Real World '09                                     SR0000703654
  4774       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Snowblind                                          SR0000703654
  4775       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Someday                                            SR0000703654
  4776       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Something to Be                                    SR0000373876
  4777       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             This Is How a Heart Breaks                         SR0000373876
  4778       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             When the Heartache Ends                            SR0000373876
  4779       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Wonderful                                          SR0000703654
  4780       Rob Thomas                                                                                                                            Atlantic Recording Corporation
                                             Animate                                            SR0000182687
  4781       Rush                                                                                                                                  Atlantic Recording Corporation
                                             Far Cry                                            SR0000405536
  4782       Rush                                                                                                                                  Atlantic Recording Corporation
                                             How It Is                                          SR0000357689
  4783       Rush                                                                                                                                  Atlantic Recording Corporation
                                             One Little Victory                                 SR0000357689
  4784       Rush                                                                                                                                  Atlantic Recording Corporation
                                             Roll the Bones                                     SR0000134582
  4785       Rush                                                                                                                                  Atlantic Recording Corporation
                                             The Main Monkey Business                           SR0000405536
  4786       Rush                                                                                                                                  Atlantic Recording Corporation
                                             Get Busy                                           SR0000352634
  4787       Sean Paul                                                                                                                             Atlantic Recording Corporation
                                             Gimme the Light                                    SR0000352634
  4788       Sean Paul                                                                                                                             Atlantic Recording Corporation
                                             B.A.N.S.                                           SR0000767221 / SR0000753665
  4789       Sevyn Streeter                                                                                                                        Atlantic Recording Corporation
                                             Call Me Crazy                                      SR0000767221 / SR0000753665
  4790       Sevyn Streeter                                                                                                                        Atlantic Recording Corporation
                                             Come on Over                                       SR0000767221 / SR0000753665
  4791       Sevyn Streeter                                                                                                                        Atlantic Recording Corporation
                                             It Won't Stop (feat. Chris Brown)                  SR0000767221 / SR0000753665
  4792       Sevyn Streeter                                                                                                                        Atlantic Recording Corporation
                                             Sex on the Ceiling                                 SR0000767221 / SR0000753665
  4793       Sevyn Streeter                                                                                                                        Atlantic Recording Corporation
                                             Shattered                                          SR0000767221 / SR0000753665
  4794       Sevyn Streeter                                                                                                                        Atlantic Recording Corporation
                                             Breaking Inside                                    SR0000687789
  4795       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             Call Me                                            SR0000687789
  4796       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             Cry for Help                                       SR0000687789
  4797       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             Cyanide Sweet Tooth Suicide                        SR0000687789
  4798       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             Devour                                             SR0000687789
  4799       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             I Own You                                          SR0000673788
  4800       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             If You Only Knew                                   SR0000687789
  4801       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             Second Chance                                      SR0000687789
  4802       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             Sin with a Grin                                    SR0000687789
  4803       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             Son of Sam                                         SR0000673788
  4804       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             Sound of Madness                                   SR0000687789
  4805       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             The Crow & the Butterfly                           SR0000687789
  4806       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             The Energy                                         SR0000673788
  4807       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             What a Shame                                       SR0000687789
  4808       Shinedown                                                                                                                             Atlantic Recording Corporation
                                             18 and Life                                        SR0000103783
  4809       Skid Row                                                                                                                              Atlantic Recording Corporation
                                             Big Guns                                           SR0000103783
  4810       Skid Row                                                                                                                              Atlantic Recording Corporation
                                             Can't Stand the Heartache                          SR0000103783
  4811       Skid Row                                                                                                                              Atlantic Recording Corporation
                                             Here I Am                                          SR0000103783
  4812       Skid Row                                                                                                                              Atlantic Recording Corporation
                                             I Remember You                                     SR0000103783
  4813       Skid Row                                                                                                                              Atlantic Recording Corporation
                                             Makin' a Mess                                      SR0000103783
  4814       Skid Row                                                                                                                              Atlantic Recording Corporation
                                             Midnight / Tornado                                 SR0000103783
  4815       Skid Row                                                                                                                              Atlantic Recording Corporation
                                             Piece of Me                                        SR0000103783
  4816       Skid Row                                                                                                                              Atlantic Recording Corporation
                                             Rattlesnake Shake                                  SR0000103783
  4817       Skid Row                                                                                                                              Atlantic Recording Corporation
                                             Sweet Little Sister                                SR0000103783
  4818       Skid Row                                                                                                                              Atlantic Recording Corporation
                                             Youth Gone Wild                                    SR0000103783
  4819       Skid Row                                                                                                                              Atlantic Recording Corporation
                                             Battle Cry                                         SR0000751232
  4820       Skillet                                                                                                                               Atlantic Recording Corporation
                                             Everything Goes Black                              SR0000751232
  4821       Skillet                                                                                                                               Atlantic Recording Corporation
                                             Freakshow                                          SR0000751232
  4822       Skillet                                                                                                                               Atlantic Recording Corporation
                                             Burn Out                                           SR0000756111
  4823       TGT                                                                                                                                   Atlantic Recording Corporation
                                             Explode                                            SR0000756111
  4824       TGT                                                                                                                                   Atlantic Recording Corporation
                                             FYH                                                SR0000756111
  4825       TGT                                                                                                                                   Atlantic Recording Corporation




                                                                                                                                   Page 48 of 60
Ex. Number                20-22476-rdd
                             Artist                    Doc 1888-1              Track         Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                    Registration Number                                           Proof of Claim Claimant   Exhibit A -
  4826

  4827
             TGT

             TGT
                                         Hurry

                                         I Need
                                                                                            Proof of Claim Pg 68 of 107
                                                                                              SR0000756111

                                                                                              SR0000756111
                                                                                                                                                 Atlantic Recording Corporation

                                                                                                                                                 Atlantic Recording Corporation
                                         Interlude                                            SR0000756111
  4828       TGT                                                                                                                                 Atlantic Recording Corporation
                                         Lessons in Love                                      SR0000756111
  4829       TGT                                                                                                                                 Atlantic Recording Corporation
                                         Next Time Around                                     SR0000756111
  4830       TGT                                                                                                                                 Atlantic Recording Corporation
                                         No Fun (feat. Problem)                               SR0000756111
  4831       TGT                                                                                                                                 Atlantic Recording Corporation
                                         OMG                                                  SR0000756111
  4832       TGT                                                                                                                                 Atlantic Recording Corporation
                                         Our House                                            SR0000756111
  4833       TGT                                                                                                                                 Atlantic Recording Corporation
                                         Running Back                                         SR0000756111
  4834       TGT                                                                                                                                 Atlantic Recording Corporation
                                         Sex Never Felt Better                                SR0000756111
  4835       TGT                                                                                                                                 Atlantic Recording Corporation
                                         Take It Wrong (feat. Black-Ty)                       SR0000756111
  4836       TGT                                                                                                                                 Atlantic Recording Corporation
                                         Weekend Love                                         SR0000756111
  4837       TGT                                                                                                                                 Atlantic Recording Corporation
                                         2 Reasons (feat. T.I.)                               SR0000715080
  4838       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         About You                                            SR0000781231
  4839       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         All We Do                                            SR0000766386 / SR0000780907
  4840       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Alone                                                SR0000671697 / SR0000715069
  4841       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Already Taken                                        SR0000670976
  4842       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Bad Decisions                                        SR0000715080
  4843       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Be Where You Are                                     SR0000797222
  4844       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Black Roses                                          SR0000797222
  4845       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Blind                                                SR0000671697 / SR0000715069
  4846       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Bottoms Up (feat. Nicki Minaj)                       SR0000671697 / SR0000715069
  4847       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Brand New                                            SR0000797222
  4848       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Cake                                                 SR0000766386 / SR0000780907
  4849       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Can't Be Friends                                     SR0000671697 / SR0000715069
  4850       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Can't Help but Wait                                  SR0000623270 / SR0000715047
  4851       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Change Your Mind                                     SR0000766386 / SR0000780907
  4852       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Chapter V                                            SR0000715080
  4853       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Cheat on You                                         SR0000401966
  4854       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Check Me Out (feat. Diddy & Meek Mill)               SR0000715080
  4855       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Comin' for You                                       SR0000401966
  4856       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Dead Wrong (feat. Ty Dolla $ign)                     SR0000766386 / SR0000780907
  4857       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Disrespectful (feat. Mila J)                         SR0000766386 / SR0000780907
  4858       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Dive In                                              SR0000715080
  4859       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Does He Do It                                        SR0000797222
  4860       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Don't Be Scared (feat. Rick Ross)                    SR0000715080
  4861       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Doorbell                                             SR0000671697 / SR0000715069
  4862       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Fly Together (feat. Jim Jones)                       SR0000623270 / SR0000715047
  4863       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Foreign                                              SR0000766386 / SR0000780907
  4864       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Foreign Remix (feat. Justin Bieber)                  SR0000766386 / SR0000780907
  4865       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Forever Yours                                        SR0000715080
  4866       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         From a Woman's Hand                                  SR0000401966
  4867       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Fumble                                               SR0000715080
  4868       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Gotta Go                                             SR0000401966
  4869       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Gotta Make It                                        SR0000401966
  4870       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Grub On                                              SR0000623270 / SR0000715047
  4871       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Hatin Love                                           SR0000401966
  4872       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Heart Attack                                         SR0000715080
  4873       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Holla If Ya Need Me                                  SR0000797222
  4874       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Hollalude                                            SR0000797222
  4875       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         I Do                                                 SR0000701279
  4876       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         I Know (Can't Get Back)                              SR0000766386 / SR0000780907
  4877       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         I Need a Girl                                        SR0000797222
  4878       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         In the Middle                                        SR0000401966
  4879       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Inside Interlewd                                     SR0000715080
  4880       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Interlude4U                                          SR0000715080
  4881       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Jupiter Love                                         SR0000797222
  4882       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Kinda Lovin                                          SR0000401966
  4883       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Last Time                                            SR0000623270 / SR0000715047
  4884       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Late Night (feat. Juicy J)                           SR0000766386 / SR0000780907
  4885       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         LOL :-) (feat. Gucci Mane & Soulja Boy Tell 'Em)     SR0000797222
  4886       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Long Gone Missin'                                    SR0000623270 / SR0000715047
  4887       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Love Around the World                                SR0000766386 / SR0000780907
  4888       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Love Faces                                           SR0000671697 / SR0000715069
  4889       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Love Lost                                            SR0000797222
  4890       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Love Me Better                                       SR0000893950
  4891       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Loving You (feat. Ty Dolla $ign)                     SR0000781231
  4892       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Made to Be Together                                  SR0000671697 / SR0000715069
  4893       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Massage                                              SR0000671697 / SR0000715069
  4894       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Missin' You                                          SR0000623270 / SR0000715047
  4895       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Mr. Steal Your Girl                                  SR0000766386 / SR0000780907
  4896       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Na Na                                                SR0000766386 / SR0000780907
  4897       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Neighbors Know My Name                               SR0000797222
  4898       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Never Again                                          SR0000715080
  4899       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         No Clothes On                                        SR0000623270 / SR0000715047
  4900       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         One Love                                             SR0000797222
  4901       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Ooo                                                  SR0000401966
  4902       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Outside (Pt. 1)                                      SR0000701279
  4903       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Pain (Interlude)                                     SR0000671697 / SR0000715069
  4904       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Panty Droppa (Intro)                                 SR0000797222
  4905       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Panty Wetter                                         SR0000715080
  4906       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Passion (Interlude)                                  SR0000671697 / SR0000715069
  4907       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Playin' Hard                                         SR0000715080
  4908       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Please Return My Call                                SR0000671697 / SR0000715069
  4909       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Pleasure (Interlude)                                 SR0000671697 / SR0000715069
  4910       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Pretty Girl's Lie                                    SR0000715080
  4911       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Ready to Make Luv                                    SR0000797222
  4912       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Red Lipstick                                         SR0000671697 / SR0000715069
  4913       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Role Play                                            SR0000623270 / SR0000715047
  4914       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Scratchin' Me Up                                     SR0000797222
  4915       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Serve It Up                                          SR0000781231
  4916       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Sex Ain't Better Than Love                           SR0000701279
  4917       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Sex for Yo Stereo                                    SR0000623270 / SR0000715047
  4918       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Simply Amazing                                       SR0000715080
  4919       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Slow Motion                                          SR0000781231
  4920       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         SmartPhones                                          SR0000766386 / SR0000780907
  4921       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Store Run                                            SR0000623270 / SR0000715047
  4922       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Top of the World                                     SR0000701279
  4923       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Touchin, Lovin (feat. Nicki Minaj)                   SR0000766386 / SR0000780907
  4924       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Unfortunate                                          SR0000671697 / SR0000715069
  4925       Trey Songz                                                                                                                          Atlantic Recording Corporation
                                         Unusual (feat. Drake)                                SR0000671697 / SR0000715069
  4926       Trey Songz                                                                                                                          Atlantic Recording Corporation




                                                                                                                                 Page 49 of 60
Ex. Number                           20-22476-rdd
                                        Artist                    Doc 1888-1              Track                         Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                               Registration Number                                             Proof of Claim Claimant   Exhibit A -
  4927

  4928
             Trey Songz

             Trey Songz
                                                    We Should Be

                                                    What I Be On (feat. Fabolous)
                                                                                                                       Proof of Claim Pg 69 of 107
                                                                                                                         SR0000623270 / SR0000715047

                                                                                                                         SR0000701279
                                                                                                                                                                            Atlantic Recording Corporation

                                                                                                                                                                            Atlantic Recording Corporation
                                                    What's Best for You                                                  SR0000766386 / SR0000780907
  4929       Trey Songz                                                                                                                                                     Atlantic Recording Corporation
                                                    Without a Woman                                                      SR0000715080
  4930       Trey Songz                                                                                                                                                     Atlantic Recording Corporation
                                                    Wonder Woman                                                         SR0000623270 / SR0000715047
  4931       Trey Songz                                                                                                                                                     Atlantic Recording Corporation
                                                    Y.A.S.                                                               SR0000766386 / SR0000780907
  4932       Trey Songz                                                                                                                                                     Atlantic Recording Corporation
                                                    Yes, No, Maybe                                                       SR0000766386 / SR0000780907
  4933       Trey Songz                                                                                                                                                     Atlantic Recording Corporation
                                                    Yo Side of the Bed                                                   SR0000797222
  4934       Trey Songz                                                                                                                                                     Atlantic Recording Corporation
                                                    You Belong to Me                                                     SR0000797222
  4935       Trey Songz                                                                                                                                                     Atlantic Recording Corporation
                                                    You Just Need Me                                                     SR0000671697 / SR0000715069
  4936       Trey Songz                                                                                                                                                     Atlantic Recording Corporation
                                                    Slow Jamz (feat. Kanye West & Jamie Foxx)                            SR0000360486
  4937       Twista                                                                                                                                                         Atlantic Recording Corporation
                                                    Or Nah (feat. The Weeknd, Wiz Khalifa & DJ Mustard) [Remix]          SR0000743306
  4938       Ty Dolla $ign                                                                                                                                                  Atlantic Recording Corporation
                                                    All I Ever Wanted                                                    SR0000772675
  4939       Vance Joy                                                                                                                                                      Atlantic Recording Corporation
                                                    Best That I Can                                                      SR0000772675
  4940       Vance Joy                                                                                                                                                      Atlantic Recording Corporation
                                                    First Time                                                           SR0000772675
  4941       Vance Joy                                                                                                                                                      Atlantic Recording Corporation
                                                    Georgia                                                              SR0000772675
  4942       Vance Joy                                                                                                                                                      Atlantic Recording Corporation
                                                    Mess Is Mine                                                         SR0000772675
  4943       Vance Joy                                                                                                                                                      Atlantic Recording Corporation
                                                    My Kind of Man                                                       SR0000772675
  4944       Vance Joy                                                                                                                                                      Atlantic Recording Corporation
                                                    Red Eye                                                              SR0000772675
  4945       Vance Joy                                                                                                                                                      Atlantic Recording Corporation
                                                    Wasted Time                                                          SR0000772675
  4946       Vance Joy                                                                                                                                                      Atlantic Recording Corporation
                                                    We All Die Trying to Get It Right                                    SR0000772675
  4947       Vance Joy                                                                                                                                                      Atlantic Recording Corporation
                                                    Who Am I                                                             SR0000772675
  4948       Vance Joy                                                                                                                                                      Atlantic Recording Corporation
                                                    Winds of Change                                                      SR0000772675
  4949       Vance Joy                                                                                                                                                      Atlantic Recording Corporation
                                                    No Letting Go                                                        SR0000351076
  4950       Wayne Wonder                                                                                                                                                   Atlantic Recording Corporation
                                                    As She's Walking Away (feat. Alan Jackson)                           SR0000677414
  4951       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Chicken Fried                                                        SR0000726687
  4952       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Colder Weather                                                       SR0000677414
  4953       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Different Kind of Fine                                               SR0000726687
  4954       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Free                                                                 SR0000726687
  4955       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Goodbye in Her Eyes                                                  SR0000726685
  4956       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Highway 20 Ride                                                      SR0000726687
  4957       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    It's Not OK                                                          SR0000726687
  4958       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Jolene                                                               SR0000726687
  4959       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Jump Right In                                                        SR0000726685
  4960       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Keep Me in Mind                                                      SR0000677414
  4961       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Knee Deep (feat. Jimmy Buffett)                                      SR0000677414
  4962       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Mary                                                                 SR0000726687
  4963       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    No Hurry                                                             SR0000677414
  4964       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Sic 'Em on a Chicken                                                 SR0000726687
  4965       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Sweet Annie                                                          SR0000726685
  4966       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    The Wind                                                             SR0000726685
  4967       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Toes                                                                 SR0000726687
  4968       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Violin Intro to Free                                                 SR0000726687
  4969       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Whatever It Is                                                       SR0000726687
  4970       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    Where the Boat Leaves From                                           SR0000726687
  4971       Zac Brown Band                                                                                                                                                 Atlantic Recording Corporation
                                                    As You Are (feat. Shy Carter)                                        SR0000780292
  4972       Charlie Puth                                                                                                                                                   Atlantic Records Group LLC
                                                    Dangerously                                                          SR0000780292
  4973       Charlie Puth                                                                                                                                                   Atlantic Records Group LLC
                                                    Left Right Left                                                      SR0000780292
  4974       Charlie Puth                                                                                                                                                   Atlantic Records Group LLC
                                                    Losing My Mind                                                       SR0000780292
  4975       Charlie Puth                                                                                                                                                   Atlantic Records Group LLC
                                                    My Gospel                                                            SR0000780292
  4976       Charlie Puth                                                                                                                                                   Atlantic Records Group LLC
                                                    Then There's You                                                     SR0000780292
  4977       Charlie Puth                                                                                                                                                   Atlantic Records Group LLC
                                                    Up All Night                                                         SR0000780292
  4978       Charlie Puth                                                                                                                                                   Atlantic Records Group LLC
                                                    We Don't Talk Anymore (feat. Selena Gomez) [Mr. Collipark Remix]     SR0000780292
  4979       Charlie Puth                                                                                                                                                   Atlantic Records Group LLC
                                                    Dead Wrong                                                           SR0000330247 / SR0000332455
  4980       The Notorious B.I.G.                                                                                                                                           Bad Boy Records LLC
                                                    It Has Been Said (feat. P. Diddy, Eminem & Obie Trice)               SR0000392275
  4981       The Notorious B.I.G.                                                                                                                                           Bad Boy Records LLC
                                                    You Don't Love Me (No, No, No)                                       SR0000193892
  4982       Dawn Penn                                                                                                                                                      Big Beat Records Inc.
                                                    Big Momma Thang                                                      SR0000230639
  4983       Lil' Kim                                                                                                                                                       Big Beat Records Inc.
                                                    Crush On You (feat. Lil' Cease)                                      SR0000230639
  4984       Lil' Kim                                                                                                                                                       Big Beat Records Inc.
                                                    Dreams                                                               SR0000230639
  4985       Lil' Kim                                                                                                                                                       Big Beat Records Inc.
                                                    Drugs                                                                SR0000230639
  4986       Lil' Kim                                                                                                                                                       Big Beat Records Inc.
                                                    Fuck You                                                             SR0000230639
  4987       Lil' Kim                                                                                                                                                       Big Beat Records Inc.
                                                    M.A.F.I.A. Land                                                      SR0000230639
  4988       Lil' Kim                                                                                                                                                       Big Beat Records Inc.
                                                    No Time                                                              SR0000230639
  4989       Lil' Kim                                                                                                                                                       Big Beat Records Inc.
                                                    Not Tonight                                                          SR0000230639
  4990       Lil' Kim                                                                                                                                                       Big Beat Records Inc.
                                                    Queen B@#$H                                                          SR0000230639
  4991       Lil' Kim                                                                                                                                                       Big Beat Records Inc.
                                                    Spend a Little Doe                                                   SR0000230639
  4992       Lil' Kim                                                                                                                                                       Big Beat Records Inc.
                                                    We Don't Need It                                                     SR0000230639
  4993       Lil' Kim                                                                                                                                                       Big Beat Records Inc.
                                                    Lay It All on Me (feat. Ed Sheeran)                                  SR0000773251
  4994       Rudimental                                                                                                                                                     Big Beat Records Inc.
                                                    All Is Fair in Love snd Brostep                                      SR0000743328
  4995       Skrillex                                                                                                                                                       Big Beat Records Inc.
                                                    Coast Is Clear                                                       SR0000743328
  4996       Skrillex                                                                                                                                                       Big Beat Records Inc.
                                                    Dirty Vibe                                                           SR0000743328
  4997       Skrillex                                                                                                                                                       Big Beat Records Inc.
                                                    Doompy Poomp                                                         SR0000743328
  4998       Skrillex                                                                                                                                                       Big Beat Records Inc.
                                                    Ease My Mind (feat. Niki and the Dove) [GTA Remix]                   SR0000743328
  4999       Skrillex                                                                                                                                                       Big Beat Records Inc.
                                                    Fire Away                                                            SR0000743328
  5000       Skrillex                                                                                                                                                       Big Beat Records Inc.
                                                    Fuck That                                                            SR0000743328
  5001       Skrillex                                                                                                                                                       Big Beat Records Inc.
                                                    Ragga Bomb                                                           SR0000743328
  5002       Skrillex                                                                                                                                                       Big Beat Records Inc.
                                                    Recess                                                               SR0000743328
  5003       Skrillex                                                                                                                                                       Big Beat Records Inc.
                                                    Stranger                                                             SR0000743328
  5004       Skrillex                                                                                                                                                       Big Beat Records Inc.
                                                    Try It Out (Neon Mix)                                                SR0000743328
  5005       Skrillex & Alvin Risk                                                                                                                                          Big Beat Records Inc.
                                                    Count on Me                                                          SR0000671062                                       Elektra Entertainment Group Inc.
  5006       Bruno Mars
                                                    Liquor Store Blues (feat. Damian Marley)                             SR0000671062                                       Elektra Entertainment Group Inc.
  5007       Bruno Mars
                                                    Marry You                                                            SR0000671062                                       Elektra Entertainment Group Inc.
  5008       Bruno Mars
                                                    Our First Time                                                       SR0000671062                                       Elektra Entertainment Group Inc.
  5009       Bruno Mars
                                                    Talking to the Moon                                                  SR0000671062                                       Elektra Entertainment Group Inc.
  5010       Bruno Mars
                                                    The Lazy Song                                                        SR0000671062                                       Elektra Entertainment Group Inc.
  5011       Bruno Mars
                                                    The Other Side (feat. CeeLo Green and B.o.B)                         SR0000671062                                       Elektra Entertainment Group Inc.
  5012       Bruno Mars
                                                    Busa Rhyme (feat. Eminem)                                            SR0000179190                                       Elektra Entertainment Group Inc.
  5013       Missy Elliott
                                                    You're the One                                                       SR0000334821                                       Elektra Entertainment Group Inc.
  5014       Tracy Chapman
                                                    Always                                                               SR0000704464
  5015       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Casual Affair                                                        SR0000744982 / SR0000751802
  5016       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Collar Full                                                          SR0000744982 / SR0000751802
  5017       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Far Too Young to Die                                                 SR0000744982 / SR0000751802
  5018       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Girl That You Love                                                   SR0000744982 / SR0000751802
  5019       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Girls / Girls / Boys                                                 SR0000744982 / SR0000751802
  5020       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Hurricane                                                            SR0000704464
  5021       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Let's Kill Tonight                                                   SR0000704464
  5022       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Memories                                                             SR0000704464
  5023       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Miss Jackson (feat. LOLO)                                            SR0000744982 / SR0000751802
  5024       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Nearly Witches (Ever Since We Met...)                                SR0000704464
  5025       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Nicotine                                                             SR0000744982 / SR0000751802
  5026       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC
                                                    Ready to Go (Get Me Out of My Mind)                                  SR0000704464
  5027       Panic! At The Disco                                                                                                                                            Fueled by Ramen LLC




                                                                                                                                                            Page 50 of 60
Ex. Number                         20-22476-rdd
                                      Artist                     Doc 1888-1               Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                          Registration Number                                        Proof of Claim Claimant   Exhibit A -
  5028

  5029
             Panic! At The Disco

             Panic! At The Disco
                                                  Sarah Smiles

                                                  The Ballad of Mona Lisa
                                                                                                  Proof of Claim Pg 70 of 107
                                                                                                    SR0000704464

                                                                                                    SR0000704464
                                                                                                                                                       Fueled by Ramen LLC

                                                                                                                                                       Fueled by Ramen LLC
                                                  The Calendar                                      SR0000704464
  5030       Panic! At The Disco                                                                                                                       Fueled by Ramen LLC
                                                  The End of All Things                             SR0000744982 / SR0000751802
  5031       Panic! At The Disco                                                                                                                       Fueled by Ramen LLC
                                                  This Is Gospel                                    SR0000744982 / SR0000751802
  5032       Panic! At The Disco                                                                                                                       Fueled by Ramen LLC
                                                  Trade Mistakes                                    SR0000704464
  5033       Panic! At The Disco                                                                                                                       Fueled by Ramen LLC
                                                  Vegas Lights                                      SR0000744982 / SR0000751802
  5034       Panic! At The Disco                                                                                                                       Fueled by Ramen LLC
                                                  Beautiful Stranger                                SR0000274173                                       Maverick Recording Company
  5035       Madonna
                                                  10 Lovers                                         SR0000757078                                       Nonesuch Records Inc.
  5036       The Black Keys
                                                  All You Ever Wanted                               SR0000644154                                       Nonesuch Records Inc.
  5037       The Black Keys
                                                  Black Mud                                         SR0000669071                                       Nonesuch Records Inc.
  5038       The Black Keys
                                                  Bullet in the Brain                               SR0000757078                                       Nonesuch Records Inc.
  5039       The Black Keys
                                                  Dead and Gone                                     SR0000733194                                       Nonesuch Records Inc.
  5040       The Black Keys
                                                  Everlasting Light                                 SR0000669071                                       Nonesuch Records Inc.
  5041       The Black Keys
                                                  Fever                                             SR0000757078                                       Nonesuch Records Inc.
  5042       The Black Keys
                                                  Gold on the Ceiling                               SR0000733194                                       Nonesuch Records Inc.
  5043       The Black Keys
                                                  Gotta Get Away                                    SR0000757078                                       Nonesuch Records Inc.
  5044       The Black Keys
                                                  Hell of a Season                                  SR0000733194                                       Nonesuch Records Inc.
  5045       The Black Keys
                                                  Howlin' for You                                   SR0000669071                                       Nonesuch Records Inc.
  5046       The Black Keys
                                                  I Got Mine                                        SR0000644154                                       Nonesuch Records Inc.
  5047       The Black Keys
                                                  In Our Prime                                      SR0000757078                                       Nonesuch Records Inc.
  5048       The Black Keys
                                                  In Time                                           SR0000757078                                       Nonesuch Records Inc.
  5049       The Black Keys
                                                  It's Up to You Now                                SR0000757078                                       Nonesuch Records Inc.
  5050       The Black Keys
                                                  Lies                                              SR0000644154                                       Nonesuch Records Inc.
  5051       The Black Keys
                                                  Little Black Submarines                           SR0000733194                                       Nonesuch Records Inc.
  5052       The Black Keys
                                                  Lonely Boy                                        SR0000733194                                       Nonesuch Records Inc.
  5053       The Black Keys
                                                  Mind Eraser                                       SR0000733194                                       Nonesuch Records Inc.
  5054       The Black Keys
                                                  Money Maker                                       SR0000733194                                       Nonesuch Records Inc.
  5055       The Black Keys
                                                  Never Gonna Give You Up                           SR0000669071                                       Nonesuch Records Inc.
  5056       The Black Keys
                                                  Next Girl                                         SR0000669071                                       Nonesuch Records Inc.
  5057       The Black Keys
                                                  Nova Baby                                         SR0000733194                                       Nonesuch Records Inc.
  5058       The Black Keys
                                                  Oceans & Streams                                  SR0000644154                                       Nonesuch Records Inc.
  5059       The Black Keys
                                                  Psychotic Girl                                    SR0000644154                                       Nonesuch Records Inc.
  5060       The Black Keys
                                                  Remember When                                     SR0000644154                                       Nonesuch Records Inc.
  5061       The Black Keys
                                                  Run Right Back                                    SR0000733194                                       Nonesuch Records Inc.
  5062       The Black Keys
                                                  Same Old Thing                                    SR0000644154                                       Nonesuch Records Inc.
  5063       The Black Keys
                                                  Sinister Kid                                      SR0000669071                                       Nonesuch Records Inc.
  5064       The Black Keys
                                                  Sister                                            SR0000733194                                       Nonesuch Records Inc.
  5065       The Black Keys
                                                  So He Won't Break                                 SR0000644154                                       Nonesuch Records Inc.
  5066       The Black Keys
                                                  Stop Stop                                         SR0000733194                                       Nonesuch Records Inc.
  5067       The Black Keys
                                                  Strange Times                                     SR0000644154                                       Nonesuch Records Inc.
  5068       The Black Keys
                                                  Ten Cent Pistol                                   SR0000669071                                       Nonesuch Records Inc.
  5069       The Black Keys
                                                  The Go Getter                                     SR0000669071                                       Nonesuch Records Inc.
  5070       The Black Keys
                                                  The Only One                                      SR0000669071                                       Nonesuch Records Inc.
  5071       The Black Keys
                                                  These Days                                        SR0000669071                                       Nonesuch Records Inc.
  5072       The Black Keys
                                                  Things Ain't Like They Used to Be                 SR0000644154                                       Nonesuch Records Inc.
  5073       The Black Keys
                                                  Tighten Up                                        SR0000669071                                       Nonesuch Records Inc.
  5074       The Black Keys
                                                  Turn Blue                                         SR0000757078
  5075       The Black Keys                                                                                                                            Nonesuch Records Inc.
                                                  Unknown Brother                                   SR0000669071                                       Nonesuch Records Inc.
  5076       The Black Keys
                                                  Waiting on Words                                  SR0000757078                                       Nonesuch Records Inc.
  5077       The Black Keys
                                                  Weight of Love                                    SR0000757078                                       Nonesuch Records Inc.
  5078       The Black Keys
                                                  Year in Review                                    SR0000757078                                       Nonesuch Records Inc.
  5079       The Black Keys
                                                  A Pain That I'm Used To (Telex Remix)             SR0000382595                                       Rhino Entertainment Company
  5080       Depeche Mode
                                                  Damaged People                                    SR0000382595                                       Rhino Entertainment Company
  5081       Depeche Mode
                                                  I Want It All                                     SR0000382595                                       Rhino Entertainment Company
  5082       Depeche Mode
                                                  Introspectre                                      SR0000382595                                       Rhino Entertainment Company
  5083       Depeche Mode
                                                  John The Revelator                                SR0000382595                                       Rhino Entertainment Company
  5084       Depeche Mode
                                                  Lilian                                            SR0000382595                                       Rhino Entertainment Company
  5085       Depeche Mode
                                                  Macro                                             SR0000382595                                       Rhino Entertainment Company
  5086       Depeche Mode
                                                  Nothing's Impossible                              SR0000382595                                       Rhino Entertainment Company
  5087       Depeche Mode
                                                  Precious (Remastered Version)                     SR0000382596                                       Rhino Entertainment Company
  5088       Depeche Mode
                                                  Suffer Well                                       SR0000382595                                       Rhino Entertainment Company
  5089       Depeche Mode
                                                  The Darkest Star                                  SR0000382595                                       Rhino Entertainment Company
  5090       Depeche Mode
                                                  The Sinner in Me                                  SR0000382595                                       Rhino Entertainment Company
  5091       Depeche Mode
                                                  Find Your Way Back                                SR0000026534
  5092       Jefferson Starship                                                                                                                        Rhino Entertainment Company
                                                  Layin' It on the Line                             SR0000058222
  5093       Jefferson Starship                                                                                                                        Rhino Entertainment Company
                                                  Nothing's Gonna Stop Us Now                       SR0000080234
  5094       Starship                                                                                                                                  Rhino Entertainment Company
                                                  Angel of Mercy                                    SR0000010174
  5095       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Brothers in Arms                                  SR0000063040
  5096       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Calling Elvis                                     SR0000136154
  5097       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Communiqué                                        SR0000010174
  5098       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Down to the Waterline                             SR0000004348
  5099       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Expresso Love                                     SR0000022010
  5100       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Fade to Black                                     SR0000136196
  5101       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Follow Me Home                                    SR0000010174
  5102       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Hand in Hand                                      SR0000022010
  5103       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Heavy Fuel                                        SR0000136196
  5104       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  How Long                                          SR0000136196
  5105       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  In the Gallery                                    SR0000004348
  5106       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Industrial Disease                                SR0000039266
  5107       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Iron Hand                                         SR0000136196
  5108       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Kingdom Come                                      SR0000137888
  5109       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Lady Writer                                       SR0000010174
  5110       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Les Boys                                          SR0000022010
  5111       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Lions                                             SR0000004348
  5112       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Love Over Gold                                    SR0000039266
  5113       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Millionaire Blues                                 SR0000136154
  5114       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Money for Nothing                                 SR0000063040
  5115       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  My Parties                                        SR0000136196
  5116       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  News                                              SR0000010174
  5117       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  On Every Street                                   SR0000136196
  5118       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Once Upon a Time in the West                      SR0000010174
  5119       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  One World                                         SR0000063031
  5120       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Planet of New Orleans                             SR0000136196
  5121       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Portobello Belle                                  SR0000010174
  5122       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Private Investigations                            SR0000039266
  5123       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Ride Across the River                             SR0000063040
  5124       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Romeo and Juliet                                  SR0000022010
  5125       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Setting Me Up                                     SR0000004348
  5126       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Single-Handed Sailor                              SR0000010174
  5127       Dire Straits                                                                                                                              Rhino Entertainment LLC
                                                  Six Blade Knife                                   SR0000004348
  5128       Dire Straits                                                                                                                              Rhino Entertainment LLC




                                                                                                                                       Page 51 of 60
Ex. Number                   20-22476-rdd
                                Artist                    Doc 1888-1              Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                   Registration Number                                    Proof of Claim Claimant   Exhibit A -
  5129

  5130
             Dire Straits

             Dire Straits
                                            Skateaway

                                            So Far Away
                                                                                          Proof of Claim Pg 71 of 107
                                                                                            SR0000022010

                                                                                            SR0000063040
                                                                                                                                                Rhino Entertainment LLC

                                                                                                                                                Rhino Entertainment LLC
                                            Solid Rock                                      SR0000022010
  5131       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Southbound Again                                SR0000004348
  5132       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Sultans of Swing                                SR0000004348
  5133       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Telegraph Road                                  SR0000039266
  5134       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            The Bug                                         SR0000136196
  5135       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            The Man's Too Strong                            SR0000063040
  5136       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Ticket to Heaven                                SR0000136196
  5137       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Tunnel of Love (Intro: The Carousel Waltz)      SR0000022010
  5138       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Walk of Life                                    SR0000063031
  5139       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Water of Love                                   SR0000004348
  5140       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            When It Comes to You                            SR0000136196
  5141       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Where Do You Think You're Going?                SR0000010174
  5142       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Why Worry                                       SR0000063040
  5143       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Wild West End                                   SR0000004348
  5144       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            You and Your Friend                             SR0000136196
  5145       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Your Latest Trick                               SR0000063040
  5146       Dire Straits                                                                                                                       Rhino Entertainment LLC
                                            Desperado                                       N6183
  5147       Eagles                                                                                                                             Rhino Entertainment LLC
                                            Affairs of the Heart                            SR0000115742
  5148       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Angel                                           SR0000012873
  5149       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Beautiful Child                                 SR0000012873
  5150       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Brown Eyes                                      SR0000012873
  5151       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Come a Little Bit Closer                        N19678
  5152       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Coming Home                                     N19678
  5153       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Crystal                                         N25633
  5154       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Emerald Eyes                                    N23118
  5155       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Eyes of the World                               SR0000036102
  5156       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Go Your Own Way                                 SR0000024154
  5157       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            I Don't Want to Know                            N39857
  5158       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            In the Back of My Mind                          SR0000115742
  5159       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Lay It All Down
  5160       Fleetwood Mac                                                                  PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                            Love in Store                                   SR0000036910
  5161       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Monday Morning                                  N25633
  5162       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Save Me a Place                                 SR0000012873
  5163       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Seven Wonders                                   SR0000080985
  5164       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Station Man
  5165       Fleetwood Mac                                                                  PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                            That's All for Everyone                         SR0000012873
  5166       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Think About Me                                  SR0000012873
  5167       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Walk a Thin Line                                SR0000012873
  5168       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Warm Ways                                       N25633
  5169       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            Why                                             N23118
  5170       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            World Turning                                   N25633
  5171       Fleetwood Mac                                                                                                                      Rhino Entertainment LLC
                                            At War with the World                           N40353
  5172       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Blinded by Science                              SR0000014217
  5173       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Blue Morning, Blue Day                          SR0000002223
  5174       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Break It Up                                     SR0000027769
  5175       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Can't Wait                                      SR0000087335
  5176       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Cold as Ice                                     N40353
  5177       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Counting Every Minute                           SR0000087335
  5178       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Dirty White Boy                                 SR0000012810
  5179       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Do What You Like                                SR0000014217
  5180       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Don't Let Go                                    SR0000027769
  5181       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Double Vision                                   SR0000002223
  5182       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Down on Love                                    SR0000061316
  5183       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Feels like the First Time                       N40353
  5184       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Fool for You Anyway                             N40353
  5185       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Growing up the Hard Way                         SR0000061316
  5186       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Head Games                                      SR0000014217
  5187       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Headknocker                                     N40353
  5188       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Heart Turns to Stone                            SR0000087335
  5189       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Hot Blooded                                     SR0000002223
  5190       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            I Don't Want to Live Without You                SR0000087335
  5191       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            I Have Waited so Long                           SR0000002223
  5192       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            I Need You                                      N40353
  5193       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            I Want to Know What Love Is                     SR0000058550
  5194       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            I'll Fight for You                              SR0000133194
  5195       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            I'll Get Even with You                          SR0000014217
  5196       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Inside Information                              SR0000087335
  5197       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Juke Box Hero                                   SR0000027769
  5198       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Long, Long Way from Home                        N40353
  5199       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Love on the Telephone                           SR0000014217
  5200       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Lowdown and Dirty                               SR0000133194
  5201       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Luanne                                          SR0000027769
  5202       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Night Life                                      SR0000027769
  5203       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Only Heaven Knows                               SR0000133194
  5204       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Out of the Blue                                 SR0000087335
  5205       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Reaction to Action                              SR0000061316
  5206       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Seventeen                                       SR0000014217
  5207       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            She's Too Tough                                 SR0000061316
  5208       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Starrider                                       N40353
  5209       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Stranger in My Own House                        SR0000061316
  5210       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            That Was Yesterday                              SR0000061316
  5211       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            The Damage Is Done                              N40353
  5212       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            The Modern Day                                  SR0000014217
  5213       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Tooth and Nail                                  SR0000061316
  5214       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Tramontane (Instrumental)                       SR0000002223
  5215       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Two Different Worlds                            SR0000061316
  5216       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Waiting for a Girl like You                     SR0000027769
  5217       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Woman in Black                                  SR0000027769
  5218       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Woman Oh Woman                                  N40353
  5219       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Women                                           SR0000014217
  5220       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            You're All I Am                                 SR0000002223
  5221       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Girl On The Moon                                SR0000027781
  5222       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Urgent                                          SR0000027781
  5223       Foreigner                                                                                                                          Rhino Entertainment LLC
                                            Achilles Last Stand                             N31545
  5224       Led Zeppelin                                                                                                                       Rhino Entertainment LLC
                                            All My Love                                     SR0000013105
  5225       Led Zeppelin                                                                                                                       Rhino Entertainment LLC
                                            Babe I'm Gonna Leave You
  5226       Led Zeppelin                                                                   PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                            Black Country Woman                             N21799
  5227       Led Zeppelin                                                                                                                       Rhino Entertainment LLC
                                            Black Mountain Side
  5228       Led Zeppelin                                                                   PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                            Bonzo's Montreux                                SR0000041044
  5229       Led Zeppelin                                                                                                                       Rhino Entertainment LLC




                                                                                                                                Page 52 of 60
Ex. Number                  20-22476-rdd
                               Artist                     Doc 1888-1             Track        Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                      Registration Number                                    Proof of Claim Claimant   Exhibit A -
  5230

  5231
             Led Zeppelin

             Led Zeppelin
                                           Bron-Yr-Aur

                                           Candy Store Rock
                                                                                             Proof of Claim Pg 72 of 107
                                                                                               N21799

                                                                                               N31545
                                                                                                                                                   Rhino Entertainment LLC

                                                                                                                                                   Rhino Entertainment LLC
                                           Carouselambra                                       SR0000013105
  5232       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Celebration Day
  5233       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           Communication Breakdown
  5234       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           Darlene                                             SR0000041044
  5235       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Dazed and Confused
  5236       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           Fool in the Rain                                    SR0000013105
  5237       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           For Your Life                                       N31545
  5238       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Four Sticks
  5239       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           Gallows Pole
  5240       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           Good Times Bad Times
  5241       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           Heartbreaker
  5242       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           Hot Dog                                             SR0000013105
  5243       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Hots on for Nowhere                                 N31545
  5244       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Houses of the Holy                                  N21799
  5245       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           How Many More Times
  5246       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           I Can't Quit You Baby
  5247       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           I'm Gonna Crawl                                     SR0000013105
  5248       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           In My Time of Dying                                 N21799
  5249       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           In the Evening                                      SR0000013105
  5250       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           In the Light                                        N21799
  5251       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Misty Mountain Hop
  5252       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           No Quarter                                          N5660
  5253       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Nobody's Fault but Mine                             N31545
  5254       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Ozone Baby                                          SR0000041044
  5255       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Poor Tom                                            SR0000041044
  5256       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Ramble On
  5257       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           Rock and Roll
  5258       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           Royal Orleans                                       N31545
  5259       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Sick Again                                          N21799
  5260       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           South Bound Saurez                                  SR0000013105
  5261       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Stairway to Heaven
  5262       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           Tea for One                                         N31545
  5263       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Ten Years Gone                                      N21799
  5264       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Thank You
  5265       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           The Battle of Evermore
  5266       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           The Ocean                                           N5660
  5267       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           The Wanton Song                                     N21799
  5268       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Walter's Walk                                       SR0000041044
  5269       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           We're Gonna Groove                                  SR0000041044
  5270       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           Wearing and Tearing                                 SR0000041044
  5271       Led Zeppelin                                                                                                                          Rhino Entertainment LLC
                                           You Shook Me
  5272       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           Your Time Is Gonna Come
  5273       Led Zeppelin                                                                      PRE-1972 Sound Recording                            Rhino Entertainment LLC
                                           4 Minutes (feat. Justin Timberlake & Timbaland)     SR0000761202
  5274       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Act of Contrition                                   SR0000106808
  5275       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Amazing                                             SR0000286415
  5276       Madonna                                                                                                                               Rhino Entertainment LLC
                                           American Life                                       SR0000330200
  5277       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Angel                                               SR0000059442
  5278       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Bad Girl                                            SR0000149428
  5279       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Beat Goes On (feat. Kanye West)                     SR0000761202
  5280       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Bedtime Story                                       SR0000200082
  5281       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Borderline                                          SR0000046877
  5282       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Burning Up                                          SR0000045780
  5283       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Bye Bye Baby                                        SR0000149428
  5284       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Candy Perfume Girl                                  SR0000252818
  5285       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Candy Shop                                          SR0000761202
  5286       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Cherish                                             SR0000106808
  5287       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Dance 2night                                        SR0000761202
  5288       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Dear Jessie                                         SR0000106808
  5289       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Deeper and Deeper                                   SR0000149428
  5290       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Devil Wouldn't Recognize You                        SR0000761202
  5291       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Did You Do It?                                      SR0000149428
  5292       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Die Another Day                                     SR0000314662
  5293       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Don't Cry for Me Argentina                          SR0000229813
  5294       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Don't Stop                                          SR0000200082
  5295       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Don't Tell Me                                       SR0000285828
  5296       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Dress You Up                                        SR0000059442
  5297       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Drowned World / Substitute for Love                 SR0000252818
  5298       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Easy Ride                                           SR0000330200
  5299       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Erotica                                             SR0000149428
  5300       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Everybody                                           SR0000041519
  5301       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Express Yourself                                    SR0000106808
  5302       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Fever                                               SR0000149428
  5303       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Forbidden Love                                      SR0000200082
  5304       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Frozen                                              SR0000252818
  5305       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Future Lovers                                       SR0000375278
  5306       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Get Together                                        SR0000375278
  5307       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Give It 2 Me                                        SR0000761202
  5308       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Gone                                                SR0000285828
  5309       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Hanky Panky                                         SR0000117849
  5310       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Heartbeat                                           SR0000761202
  5311       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Holiday                                             SR0000046877
  5312       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Hollywood                                           SR0000330200
  5313       Madonna                                                                                                                               Rhino Entertainment LLC
                                           How High                                            SR0000375278
  5314       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Human Nature                                        SR0000200082
  5315       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Hung Up                                             SR0000375278
  5316       Madonna                                                                                                                               Rhino Entertainment LLC
                                           I Deserve It                                        SR0000285828
  5317       Madonna                                                                                                                               Rhino Entertainment LLC
                                           I Know It                                           SR0000046877
  5318       Madonna                                                                                                                               Rhino Entertainment LLC
                                           I Love New York                                     SR0000375278
  5319       Madonna                                                                                                                               Rhino Entertainment LLC
                                           I'd Rather Be Your Lover                            SR0000200082
  5320       Madonna                                                                                                                               Rhino Entertainment LLC
                                           I'm so Stupid                                       SR0000330200
  5321       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Impressive Instant                                  SR0000285828
  5322       Madonna                                                                                                                               Rhino Entertainment LLC
                                           In This Life                                        SR0000149428
  5323       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Incredible                                          SR0000761202
  5324       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Inside of Me                                        SR0000200082
  5325       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Intervention                                        SR0000330200
  5326       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Isaac                                               SR0000375278
  5327       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Jimmy Jimmy                                         SR0000076979
  5328       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Jump                                                SR0000375278
  5329       Madonna                                                                                                                               Rhino Entertainment LLC
                                           Justify My Love                                     SR0000128799
  5330       Madonna                                                                                                                               Rhino Entertainment LLC




                                                                                                                                   Page 53 of 60
Ex. Number                 20-22476-rdd
                              Artist                    Doc 1888-1                 Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                            Registration Number                                    Proof of Claim Claimant   Exhibit A -
  5331

  5332
             Madonna

             Madonna
                                          Keep It Together

                                          La Isla Bonita
                                                                                           Proof of Claim Pg 73 of 107
                                                                                             SR0000106808

                                                                                             SR0000076979
                                                                                                                                         Rhino Entertainment LLC

                                                                                                                                         Rhino Entertainment LLC
                                          Let It Will Be                                     SR0000375278
  5333       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Like a Prayer                                      SRu000148149
  5334       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Like It or Not                                     SR0000375278
  5335       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Little Star                                        SR0000252818
  5336       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Love Makes the World Go Round                      SR0000076979
  5337       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Love Profusion                                     SR0000330200
  5338       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Love Song                                          SR0000106808
  5339       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Love Tried to Welcome Me                           SR0000200082
  5340       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Lucky Star                                         SR0000046877
  5341       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Mer Girl                                           SR0000252818
  5342       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Miles Away                                         SR0000761202
  5343       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Mother and Father                                  SR0000330200
  5344       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Music                                              SR0000286415
  5345       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Nobody Knows Me                                    SR0000330200
  5346       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Nobody's Perfect                                   SR0000285828
  5347       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Nothing Fails                                      SR0000330200
  5348       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Nothing Really Matters                             SR0000252818
  5349       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Oh Father                                          SR0000106808
  5350       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Open Your Heart                                    SR0000076979
  5351       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Over and Over                                      SR0000059442
  5352       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Papa Don't Preach                                  SR0000076152
  5353       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Paradise (Not for Me)                              SR0000285828
  5354       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Physical Attraction                                SR0000045780
  5355       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Pray for Spanish Eyes                              SR0000106808
  5356       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Pretender                                          SR0000059442
  5357       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Promise to Try                                     SR0000106808
  5358       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Push                                               SR0000375278
  5359       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Rain                                               SR0000149428
  5360       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Ray of Light                                       SR0000252818
  5361       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Rescue Me                                          SR0000128799
  5362       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Runaway Lover                                      SR0000285828
  5363       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Sanctuary                                          SR0000200082
  5364       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Secret                                             SR0000200123
  5365       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Secret Garden                                      SR0000149428
  5366       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Shanti / Ashtangi                                  SR0000252818
  5367       Madonna                                                                                                                     Rhino Entertainment LLC
                                          She's Not Me                                       SR0000761202
  5368       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Skin                                               SR0000252818
  5369       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Sky Fits Heaven                                    SR0000252818
  5370       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Something to Remember                              SR0000117849
  5371       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Sorry                                              SR0000375278
  5372       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Spanish Lesson                                     SR0000761202
  5373       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Survival                                           SR0000200082
  5374       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Swim                                               SR0000252818
  5375       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Take a Bow                                         SR0000200082
  5376       Madonna                                                                                                                     Rhino Entertainment LLC
                                          The Power of Good-Bye                              SR0000252818
  5377       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Thief of Hearts                                    SR0000149428
  5378       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Think of Me                                        SR0000046877
  5379       Madonna                                                                                                                     Rhino Entertainment LLC
                                          This Used to Be My Playground                      SR0000144552
  5380       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Till Death Do Us Part                              SR0000106808
  5381       Madonna                                                                                                                     Rhino Entertainment LLC
                                          To Have and Not to Hold                            SR0000252818
  5382       Madonna                                                                                                                     Rhino Entertainment LLC
                                          True Blue                                          SR0000076979
  5383       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Vogue                                              SR0000115751
  5384       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Voices                                             SR0000761202
  5385       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Waiting                                            SR0000149428
  5386       Madonna                                                                                                                     Rhino Entertainment LLC
                                          What It Feels like for a Girl                      SR0000285828
  5387       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Where Life Begins                                  SR0000149428
  5388       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Where's the Party                                  SR0000076979
  5389       Madonna                                                                                                                     Rhino Entertainment LLC
                                          White Heat                                         SR0000076979
  5390       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Who's That Girl                                    SR0000083687
  5391       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Why's It so Hard                                   SR0000149428
  5392       Madonna                                                                                                                     Rhino Entertainment LLC
                                          Words                                              SR0000149428
  5393       Madonna                                                                                                                     Rhino Entertainment LLC
                                          X-Static Process                                   SR0000330200
  5394       Madonna                                                                                                                     Rhino Entertainment LLC
                                          You'll See                                         SR0000217496
  5395       Madonna                                                                                                                     Rhino Entertainment LLC
                                          All in the Name of Rock 'n' Roll                   N26684
  5396       Rod Stewart                                                                                                                 Rhino Entertainment LLC
                                          Alright for an Hour                                N26684
  5397       Rod Stewart                                                                                                                 Rhino Entertainment LLC
                                          Drift Away                                         N26684
  5398       Rod Stewart                                                                                                                 Rhino Entertainment LLC
                                          I Don't Want to Talk About It                      N26684
  5399       Rod Stewart                                                                                                                 Rhino Entertainment LLC
                                          It's Not the Spotlight                             N26684
  5400       Rod Stewart                                                                                                                 Rhino Entertainment LLC
                                          Sailing                                            N26684
  5401       Rod Stewart                                                                                                                 Rhino Entertainment LLC
                                          Still Love You                                     N26684
  5402       Rod Stewart                                                                                                                 Rhino Entertainment LLC
                                          Stone Cold Sober                                   N26684
  5403       Rod Stewart                                                                                                                 Rhino Entertainment LLC
                                          This Old Heart of Mine                             N26684
  5404       Rod Stewart                                                                                                                 Rhino Entertainment LLC
                                          Three Time Loser                                   N26684
  5405       Rod Stewart                                                                                                                 Rhino Entertainment LLC
                                          39                                                 SR0000267229
  5406       The Cure                                                                                                                    Rhino Entertainment LLC
                                          A Forest                                           SR0000030247
  5407       The Cure                                                                                                                    Rhino Entertainment LLC
                                          A Reflection                                       SR0000030247
  5408       The Cure                                                                                                                    Rhino Entertainment LLC
                                          A Short Term Effect                                SR0000036019
  5409       The Cure                                                                                                                    Rhino Entertainment LLC
                                          A Strange Day                                      SR0000036019
  5410       The Cure                                                                                                                    Rhino Entertainment LLC
                                                                                             SR0000030247
  5411       The Cure                     All Cats Are Grey (Remastered Version)                                                         Rhino Entertainment LLC
                                          All I Want                                         SR0000082714
  5412       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Apart                                              SR0000148543
  5413       The Cure                                                                                                                    Rhino Entertainment LLC
                                          At Night                                           SR0000030247
  5414       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Bananafishbones                                    SR0000054339
  5415       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Bare                                               SR0000225699
  5416       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Birdmad Girl                                       SR0000054339
  5417       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Bloodflowers                                       SR0000267229
  5418       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Closedown                                          SR0000104305
  5419       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Club America                                       SR0000225699
  5420       The Cure                                                                                                                    Rhino Entertainment LLC
                                                                                             SR0000036019
  5421       The Cure                     Cold (Remastered Version)                                                                      Rhino Entertainment LLC
                                          Cut                                                SR0000148543
  5422       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Disintegration                                     SR0000104305
  5423       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Doubt (Remastered Version)                         SR0000030247
  5424       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Dressing Up                                        SR0000054339
  5425       The Cure                                                                                                                    Rhino Entertainment LLC
                                          End                                                SR0000148543
  5426       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Faith (Remastered Version)                         SR0000030247
  5427       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Fight                                              SR0000082714
  5428       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Friday I'm in Love                                 SR0000148543
  5429       The Cure                                                                                                                    Rhino Entertainment LLC
                                          From the Edge of the Deep Green Sea                SR0000148543
  5430       The Cure                                                                                                                    Rhino Entertainment LLC
                                          Give Me It                                         SR0000054339
  5431       The Cure                                                                                                                    Rhino Entertainment LLC




                                                                                                                         Page 54 of 60
Ex. Number               20-22476-rdd
                            Artist                   Doc 1888-1                  Track    Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                 Registration Number                                     Proof of Claim Claimant   Exhibit A -
  5432

  5433
             The Cure

             The Cure
                                        Gone! (Radio Mix)

                                        Hey You!!!
                                                                                         Proof of Claim Pg 74 of 107
                                                                                           SR0000225699

                                                                                           SR0000082714
                                                                                                                                              Rhino Entertainment LLC

                                                                                                                                              Rhino Entertainment LLC
                                        Icing Sugar                                        SR0000082714
  5434       The Cure                                                                                                                         Rhino Entertainment LLC
                                        If Only Tonight We Could Sleep                     SR0000082714
  5435       The Cure                                                                                                                         Rhino Entertainment LLC
                                        In Your House                                      SR0000030247
  5436       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Jupiter Crash                                      SR0000225699
  5437       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Killing an Arab                                    SR0000072371
  5438       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Like Cockatoos                                     SR0000082714
  5439       The Cure                                                                                                                         Rhino Entertainment LLC
                                        M (Remastered LP Version)                          SR0000030247
  5440       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Numb                                               SR0000225699
  5441       The Cure                                                                                                                         Rhino Entertainment LLC
                                        One Hundred Years                                  SR0000036019
  5442       The Cure                                                                                                                         Rhino Entertainment LLC
                                        One More Time                                      SR0000082714
  5443       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Open                                               SR0000148543
  5444       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Other Voices (Remastered Version)                  SR0000030247
  5445       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Pictures of You                                    SR0000104305
  5446       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Piggy in the Mirror                                SR0000054339
  5447       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Plainsong                                          SR0000104305
  5448       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Play for Today                                     SR0000030247
  5449       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Pornography                                        SR0000036019
  5450       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Prayers for Rain                                   SR0000104305
  5451       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Primary (Remastered Version)                       SR0000030247
  5452       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Return                                             SR0000225699
  5453       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Round & Round & Round                              SR0000225699
  5454       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Screw                                              SR0000065872
  5455       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Secrets (2006 Remaster)                            SR0000030247
  5456       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Seventeen Seconds                                  SR0000030247
  5457       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Shake Dog Shake                                    SR0000054339
  5458       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Shiver and Shake                                   SR0000082714
  5459       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Siamese Twins                                      SR0000036019
  5460       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Sinking                                            SR0000065872
  5461       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Six Different Ways                                 SR0000065872
  5462       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Strange Attraction                                 SR0000225699
  5463       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The 13th                                           SR0000225699
  5464       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Baby Screams                                   SR0000065872
  5465       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Blood                                          SR0000065872
  5466       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Drowning Man (Remastered Version)              SR0000030247
  5467       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Empty World                                    SR0000054339
  5468       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Figurehead                                     SR0000036019
  5469       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Final Sound (2006 Remaster)                    SR0000030247
  5470       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Funeral Party (Remastered Version)             SR0000030247
  5471       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Hanging Garden (Remastered Version)            SR0000036019
  5472       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Holy Hour (Remastered Version)                 SR0000030247
  5473       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Kiss                                           SR0000082714
  5474       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Last Day of Summer                             SR0000267229
  5475       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Loudest Sound                                  SR0000267229
  5476       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Perfect Girl                                   SR0000082714
  5477       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Same Deep Water as You                         SR0000104305
  5478       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Snakepit                                       SR0000082714
  5479       The Cure                                                                                                                         Rhino Entertainment LLC
                                        The Top                                            SR0000054339
  5480       The Cure                                                                                                                         Rhino Entertainment LLC
                                        There Is No If…                                    SR0000267229
  5481       The Cure                                                                                                                         Rhino Entertainment LLC
                                        This Is a Lie                                      SR0000225699
  5482       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Three                                              SR0000030247
  5483       The Cure                                                                                                                         Rhino Entertainment LLC
                                        To Wish Impossible Things                          SR0000148543
  5484       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Torture                                            SR0000082714
  5485       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Trap                                               SR0000225699
  5486       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Treasure                                           SR0000225699
  5487       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Trust                                              SR0000148543
  5488       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Untitled                                           SR0000104305
  5489       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Wailing Wall                                       SR0000054339
  5490       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Want                                               SR0000225699
  5491       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Watching Me Fall                                   SR0000267229
  5492       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Wendy Time                                         SR0000148543
  5493       The Cure                                                                                                                         Rhino Entertainment LLC
                                        Where the Birds Always Sing                        SR0000267229
  5494       The Cure                                                                                                                         Rhino Entertainment LLC
                                        316                                                SR0000132417
  5495       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        (Oh) Pretty Woman                                  SR0000033151
  5496       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Ain't Talkin' 'Bout Love                           SR0000000239
  5497       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        And The Cradle Will Rock...                        SR0000016856
  5498       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Beautiful Girls                                    SR0000008281
  5499       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Best of Both Worlds                                SR0000070522
  5500       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Black and Blue                                     SR0000093099
  5501       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Can't Stop Lovin' You                              SR0000206396
  5502       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Dance the Night Away                               SR0000008281
  5503       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Dancing in the Street                              SR0000035155
  5504       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Dreams                                             SR0000070522
  5505       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Eruption                                           SR0000000239
  5506       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Everybody Wants Some!!                             SR0000016856
  5507       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Feels so Good                                      SR0000093099
  5508       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Finish What Ya Started                             SR0000093099
  5509       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Hot for Teacher                                    SR0000052319 / SR0000054482
  5510       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        I'll Wait                                          SR0000052319 / SR0000054482
  5511       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        In 'n' Out                                         SR0000132417
  5512       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Jamie's Cryin'                                     SR0000000239
  5513       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Judgement Day                                      SR0000132417
  5514       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Jump (Live)                                        SR0000149162
  5515       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Love Walks In                                      SR0000070522
  5516       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Man on a Mission                                   SR0000132417
  5517       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Panama                                             SR0000052319 / SR0000054482
  5518       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Pleasure Dome                                      SR0000132417
  5519       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Poundcake                                          SR0000132417
  5520       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Right Now                                          SR0000132417
  5521       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Runaround                                          SR0000132417
  5522       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Runnin' with the Devil                             SR0000000239
  5523       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Spanked                                            SR0000132417
  5524       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Strung Out                                         SR0000206396
  5525       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        The Dream Is Over                                  SR0000132417
  5526       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Top of the World                                   SR0000132417
  5527       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Unchained                                          SR0000026568
  5528       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        Why Can't This Be Love                             SR0000070634
  5529       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        You Really Got Me                                  SR0000000273
  5530       Van Halen                                                                                                                        Rhino Entertainment LLC
                                        A Different World (feat. Corey Taylor)             SR0000804866 / SR0000804889
  5531       Korn                                                                                                                             Roadrunner Records, Inc.
                                        Black Is the Soul                                  SR0000804866 / SR0000804889
  5532       Korn                                                                                                                             Roadrunner Records, Inc.




                                                                                                                              Page 55 of 60
Ex. Number                         20-22476-rdd
                                      Artist                   Doc 1888-1                   Track      Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                              Registration Number                                                 Proof of Claim Claimant   Exhibit A -
  5533

  5534
             Korn

             Korn
                                                  Die yet Another Night

                                                  Everything Falls Apart
                                                                                                      Proof of Claim Pg 75 of 107
                                                                                                        SR0000804866 / SR0000804889

                                                                                                        SR0000804866 / SR0000804889
                                                                                                                                                           Roadrunner Records, Inc.

                                                                                                                                                           Roadrunner Records, Inc.
                                                  Insane                                                SR0000804866 / SR0000804889
  5535       Korn                                                                                                                                          Roadrunner Records, Inc.
                                                  Next in Line                                          SR0000804866 / SR0000804889
  5536       Korn                                                                                                                                          Roadrunner Records, Inc.
                                                  Please Come for Me                                    SR0000804866 / SR0000804889
  5537       Korn                                                                                                                                          Roadrunner Records, Inc.
                                                  Rotting in Vain                                       SR0000804866 / SR0000804889
  5538       Korn                                                                                                                                          Roadrunner Records, Inc.
                                                  Take Me                                               SR0000804866 / SR0000804889
  5539       Korn                                                                                                                                          Roadrunner Records, Inc.
                                                  The Hating                                            SR0000804866 / SR0000804889
  5540       Korn                                                                                                                                          Roadrunner Records, Inc.
                                                  When You're Not There                                 SR0000804866 / SR0000804889
  5541       Korn                                                                                                                                          Roadrunner Records, Inc.
                                                  Animals                                               SR0000375967                                       Warner Music Inc.
  5542       Nickelback
                                                  Another Hole in the Head                              SR0000357275                                       Warner Music Inc.
  5543       Nickelback
                                                  Because of You                                        SR0000357275                                       Warner Music Inc.
  5544       Nickelback
                                                  Believe It or Not                                     SR0000357275                                       Warner Music Inc.
  5545       Nickelback
                                                  Bottoms Up                                            SR0000687916                                       Warner Music Inc.
  5546       Nickelback
                                                  Breathe                                               SR0000301097                                       Warner Music Inc.
  5547       Nickelback
                                                  Burn It to the Ground                                 SR0000651954                                       Warner Music Inc.
  5548       Nickelback
                                                  Cowboy Hat                                            SR0000301097                                       Warner Music Inc.
  5549       Nickelback
                                                  Deep                                                  SR0000301097                                       Warner Music Inc.
  5550       Nickelback
                                                  Diggin' This                                          SR0000301097                                       Warner Music Inc.
  5551       Nickelback
                                                  Do This Anymore                                       SR0000357275                                       Warner Music Inc.
  5552       Nickelback
                                                  Don't Ever Let It End                                 SR0000687916                                       Warner Music Inc.
  5553       Nickelback
                                                  Everything I Wanna Do                                 SR0000687916                                       Warner Music Inc.
  5554       Nickelback
                                                  Far Away                                              SR0000375967                                       Warner Music Inc.
  5555       Nickelback
                                                  Feelin' Way Too Damn Good                             SR0000357275                                       Warner Music Inc.
  5556       Nickelback
                                                  Figured You Out                                       SR0000357275                                       Warner Music Inc.
  5557       Nickelback
                                                  Flat On the Floor                                     SR0000357275                                       Warner Music Inc.
  5558       Nickelback
                                                  Good Times Gone                                       SR0000330446                                       Warner Music Inc.
  5559       Nickelback
                                                  Gotta Be Somebody                                     SR0000651954                                       Warner Music Inc.
  5560       Nickelback
                                                  Gotta Get Me Some                                     SR0000687916                                       Warner Music Inc.
  5561       Nickelback
                                                  Hangnail                                              SR0000330446                                       Warner Music Inc.
  5562       Nickelback
                                                  Hold Out Your Hand                                    SR0000301097                                       Warner Music Inc.
  5563       Nickelback
                                                  Holding on To Heaven                                  SR0000687916                                       Warner Music Inc.
  5564       Nickelback
                                                  Hollywood                                             SR0000330446                                       Warner Music Inc.
  5565       Nickelback
                                                  How You Remind Me                                     SR0000330446                                       Warner Music Inc.
  5566       Nickelback
                                                  I'd Come for You                                      SR0000651954                                       Warner Music Inc.
  5567       Nickelback
                                                  If Everyone Cared                                     SR0000375967                                       Warner Music Inc.
  5568       Nickelback
                                                  If Today Was Your Last Day                            SR0000651954                                       Warner Music Inc.
  5569       Nickelback
                                                  Just For                                              SR0000330446                                       Warner Music Inc.
  5570       Nickelback
                                                  Just to Get High                                      SR0000651954                                       Warner Music Inc.
  5571       Nickelback
                                                  Kiss It Goodbye                                       SR0000687916                                       Warner Music Inc.
  5572       Nickelback
                                                  Leader of Men                                         SR0000301097                                       Warner Music Inc.
  5573       Nickelback
                                                  Lullaby                                               SR0000687916                                       Warner Music Inc.
  5574       Nickelback
                                                  Midnight Queen                                        SR0000687916                                       Warner Music Inc.
  5575       Nickelback
                                                  Money Bought                                          SR0000330446                                       Warner Music Inc.
  5576       Nickelback
                                                  Never Again                                           SR0000330446                                       Warner Music Inc.
  5577       Nickelback
                                                  Never Gonna Be Alone                                  SR0000651954                                       Warner Music Inc.
  5578       Nickelback
                                                  Next Contestant                                       SR0000375967                                       Warner Music Inc.
  5579       Nickelback
                                                  Next Go Round                                         SR0000651954                                       Warner Music Inc.
  5580       Nickelback
                                                  Not Leavin' Yet                                       SR0000301097                                       Warner Music Inc.
  5581       Nickelback
                                                  Old Enough                                            SR0000301097                                       Warner Music Inc.
  5582       Nickelback
                                                  One Last Run                                          SR0000301097                                       Warner Music Inc.
  5583       Nickelback
                                                  Photograph                                            SR0000375967                                       Warner Music Inc.
  5584       Nickelback
                                                  Rockstar                                              SR0000375967                                       Warner Music Inc.
  5585       Nickelback
                                                  S.E.X.                                                SR0000651954                                       Warner Music Inc.
  5586       Nickelback
                                                  Savin' Me                                             SR0000375967                                       Warner Music Inc.
  5587       Nickelback
                                                  See You at the Show                                   SR0000357275                                       Warner Music Inc.
  5588       Nickelback
                                                  Shakin' Hands                                         SR0000651954                                       Warner Music Inc.
  5589       Nickelback
                                                  Should've Listened                                    SR0000357275                                       Warner Music Inc.
  5590       Nickelback
                                                  Someday                                               SR0000357275                                       Warner Music Inc.
  5591       Nickelback
                                                  Someone That You're With                              SR0000375967                                       Warner Music Inc.
  5592       Nickelback
                                                  Something in Your Mouth                               SR0000651954                                       Warner Music Inc.
  5593       Nickelback
                                                  This Afternoon                                        SR0000651954                                       Warner Music Inc.
  5594       Nickelback
                                                  This Means War                                        SR0000687916                                       Warner Music Inc.
  5595       Nickelback
                                                  Throw Yourself Away                                   SR0000357275                                       Warner Music Inc.
  5596       Nickelback
                                                  Too Bad                                               SR0000330446                                       Warner Music Inc.
  5597       Nickelback
                                                  Trying Not to Love You                                SR0000687916                                       Warner Music Inc.
  5598       Nickelback
                                                  When We Stand Together                                SR0000687916                                       Warner Music Inc.
  5599       Nickelback
                                                  Where Do I Hide                                       SR0000330446                                       Warner Music Inc.
  5600       Nickelback
                                                  Woke Up This Morning                                  SR0000330446                                       Warner Music Inc.
  5601       Nickelback
                                                  Worthy To Say                                         SR0000301097                                       Warner Music Inc.
  5602       Nickelback
                                                  Invisible Man                                         SR0000330435                                       Warner Music Inc.
  5603       Theory Of A Deadman
                                                  Rather Be (feat. Jess Glynne) [Robin Schulz Edit]     SR0000767823
  5604       Clean Bandit                                                                                                                                  Warner Music International Services Limited
                                                  A Sky Full of Stars (Robin Schulz Edit)               SR0000766376
  5605       Coldplay                                                                                                                                      Warner Music International Services Limited
                                                  Who’s That Chick? (feat. Rihanna)                     SR0000677456
  5606       David Guetta                                                                                                                                  Warner Music International Services Limited
                                                  Afire Love                                            SR0000766377 / SR0000411792
  5607       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  All of the Stars                                      SR0000786670
  5608       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Barcelona                                             SR0000804886
  5609       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Bibia Be Ye Ye                                        SR0000804886
  5610       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Bloodstream                                           SR0000766377 / SR0000411792
  5611       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Castle on the Hill                                    SR0000804886
  5612       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Dive                                                  SR0000804886
  5613       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Don't                                                 SR0000766377 / SR0000411792
  5614       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Eraser                                                SR0000804886
  5615       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Even My Dad Does Sometimes                            SR0000786670
  5616       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Galway Girl                                           SR0000804886
  5617       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Happier                                               SR0000804886
  5618       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Hearts Don't Break Around Here                        SR0000804886
  5619       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  How Would You Feel (Paean)                            SR0000804886
  5620       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  I See Fire                                            SR0000786670
  5621       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  I'm a Mess                                            SR0000766377 / SR0000411792
  5622       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Nancy Mulligan                                        SR0000804886
  5623       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  New Man                                               SR0000804886
  5624       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Nina                                                  SR0000766377 / SR0000411792
  5625       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  One                                                   SR0000766377 / SR0000411792
  5626       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Perfect                                               SR0000804886
  5627       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Photograph                                            SR0000766377 / SR0000411792
  5628       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Runaway                                               SR0000766377 / SR0000411792
  5629       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Save Myself                                           SR0000804886
  5630       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Shape of You                                          SR0000804886
  5631       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Shirtsleeves                                          SR0000786670
  5632       Ed Sheeran                                                                                                                                    Warner Music International Services Limited
                                                  Sing (feat. Nekfeu)                                   SR0000766377 / SR0000411792
  5633       Ed Sheeran                                                                                                                                    Warner Music International Services Limited




                                                                                                                                           Page 56 of 60
Ex. Number                   20-22476-rdd
                                Artist                    Doc 1888-1                Track          Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                           Registration Number                                                 Proof of Claim Claimant   Exhibit A -
  5634

  5635
             Ed Sheeran

             Ed Sheeran
                                            Supermarket Flowers

                                            Take It Back
                                                                                                  Proof of Claim Pg 76 of 107
                                                                                                    SR0000804886

                                                                                                    SR0000786670
                                                                                                                                                        Warner Music International Services Limited

                                                                                                                                                        Warner Music International Services Limited
                                            Tenerife Sea                                            SR0000766377 / SR0000411792
  5636       Ed Sheeran                                                                                                                                 Warner Music International Services Limited
                                            The Man                                                 SR0000766377 / SR0000411792
  5637       Ed Sheeran                                                                                                                                 Warner Music International Services Limited
                                            Thinking Out Loud                                       SR0000766377 / SR0000411792
  5638       Ed Sheeran                                                                                                                                 Warner Music International Services Limited
                                            What Do I Know?                                         SR0000804886
  5639       Ed Sheeran                                                                                                                                 Warner Music International Services Limited
                                            No Rest for the Wicked (Robin Schulz Remix Edit)        SR0000766406
  5640       Lykke Li                                                                                                                                   Warner Music International Services Limited
                                            Can't You See                                           SR0000010913
  5641       Peter Tosh                                                                                                                                 Warner Music International Services Limited
                                            A Rush and A Push and the Land Is Ours                  SR0000085370
  5642       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Ask                                                     SR0000073046
  5643       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Asleep                                                  SR0000067109
  5644       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Back to the Old House                                   SR0000055741
  5645       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Barbarism Begins at Home                                SR0000060706
  5646       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Bigmouth Strikes Again                                  SR0000075732
  5647       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Cemetry Gates                                           SR0000075732
  5648       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Death at One's Elbow                                    SR0000085370
  5649       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Death of a Disco Dancer                                 SR0000085370
  5650       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Frankly, Mr. Shankly                                    SR0000075732
  5651       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Girl Afraid                                             SR0000058565
  5652       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Girlfriend in a Coma                                    SR0000085370
  5653       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Golden Lights                                           SR0000073046
  5654       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Half a Person                                           SR0000082748
  5655       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Hand in Glove                                           SR0000053381
  5656       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Heaven Knows I'm Miserable Now                          SR0000082748
  5657       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            How Soon Is Now?                                        SR0000058565
  5658       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            I Don't Owe You Anything                                SR0000053381
  5659       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            I Know It's Over                                        SR0000075732
  5660       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            I Started Something I Couldn't Finish                   SR0000085370
  5661       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            I Want the One I Can't Have                             SR0000060706
  5662       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            I Won't Share You                                       SR0000085370
  5663       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Last Night I Dreamt That Somebody Loved Me              SR0000085370
  5664       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            London                                                  SR0000082748
  5665       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Meat Is Murder                                          SR0000060706
  5666       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Miserable Lie                                           SR0000053381
  5667       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Never Had No One Ever                                   SR0000075732
  5668       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Nowhere Fast                                            SR0000060706
  5669       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Oscillate Wildly                                        SR0000082748
  5670       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Paint a Vulgar Picture                                  SR0000085370
  5671       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Please, Please, Please, Let Me Get What I Want          SR0000082748
  5672       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Pretty Girls Make Graves                                SR0000053381
  5673       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Reel Around the Fountain                                SR0000053381
  5674       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Rubber Ring                                             SR0000067109
  5675       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Shakespeare's Sister                                    SR0000062152
  5676       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Sheila Take a Bow                                       SR0000082748
  5677       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Shoplifters of the World Unite                          SR0000082748
  5678       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Some Girls Are Bigger Than Others                       SR0000075732
  5679       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Still Ill                                               SR0000053381
  5680       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Stop Me If You Think You've Heard This One Before       SR0000085370
  5681       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Stretch out and Wait                                    SR0000082748
  5682       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Suffer Little Children                                  SR0000053381
  5683       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Sweet and Tender Hooligan                               SR0000105964
  5684       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            That Joke Isn't Funny Anymore                           SR0000060706
  5685       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            The Boy with the Thorn in His Side                      SR0000067109
  5686       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            The Hand That Rocks the Cradle                          SR0000053381
  5687       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            The Headmaster Ritual                                   SR0000060706
  5688       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            The Queen Is Dead                                       SR0000075732
  5689       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            There Is a Light That Never Goes Out                    SR0000075732
  5690       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            These Things Take Time                                  SR0000082748
  5691       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Unhappy Birthday                                        SR0000085370
  5692       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Unloveable                                              SR0000082748
  5693       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Vicar in a Tutu                                         SR0000075732
  5694       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            Well I Wonder                                           SR0000060706
  5695       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            What Difference Does It Make?                           SR0000053381
  5696       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            What She Said                                           SR0000060706
  5697       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            William, It Was Really Nothing                          SR0000082748
  5698       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            You Just Haven't Earned It Yet, Baby                    SR0000082748
  5699       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            You've Got Everything Now                               SR0000053381
  5700       The Smiths                                                                                                                                 Warner Music International Services Limited
                                            19 You + Me                                             SR0000763210                                        Warner Music Nashville LLC
  5701       Dan + Shay
                                            Nothin' Like You                                        SR0000763210                                        Warner Music Nashville LLC
  5702       Dan + Shay
                                            Show You Off                                            SR0000763210                                        Warner Music Nashville LLC
  5703       Dan + Shay
                                            You Can't Make Old Friends (Duet with Dolly Parton)     SR0000743072
  5704       Kenny Rogers                                                                                                                               Warner Music Nashville LLC
                                            Electric Funeral
  5705       Black Sabbath                                                                          PRE-1972 Sound Recording                            Warner Records Inc.
                                            Hand Of Doom
  5706       Black Sabbath                                                                          PRE-1972 Sound Recording                            Warner Records Inc.
                                            Iron Man
  5707       Black Sabbath                                                                          PRE-1972 Sound Recording                            Warner Records Inc.
                                            Jack The Stripper/Fairies Wear Boots
  5708       Black Sabbath                                                                          PRE-1972 Sound Recording                            Warner Records Inc.
                                            Paranoid
  5709       Black Sabbath                                                                          PRE-1972 Sound Recording                            Warner Records Inc.
                                            Planet Caravan
  5710       Black Sabbath                                                                          PRE-1972 Sound Recording                            Warner Records Inc.
                                            Rat Salad
  5711       Black Sabbath                                                                          PRE-1972 Sound Recording                            Warner Records Inc.
                                            War Pigs/Luke's Wall
  5712       Black Sabbath                                                                          PRE-1972 Sound Recording                            Warner Records Inc.
                                            A Welcome Burden                                        SR0000685183
  5713       Disturbed                                                                                                                                  Warner Records Inc.
                                            Conflict                                                SR0000280324
  5714       Disturbed                                                                                                                                  Warner Records Inc.
                                            Down with the Sickness                                  SR0000280324
  5715       Disturbed                                                                                                                                  Warner Records Inc.
                                            Droppin' Plates                                         SR0000280324
  5716       Disturbed                                                                                                                                  Warner Records Inc.
                                            Fear                                                    SR0000280324
  5717       Disturbed                                                                                                                                  Warner Records Inc.
                                            God of the Mind                                         SR0000685183
  5718       Disturbed                                                                                                                                  Warner Records Inc.
                                            Meaning of Life                                         SR0000280324
  5719       Disturbed                                                                                                                                  Warner Records Inc.
                                            Numb                                                    SR0000280324
  5720       Disturbed                                                                                                                                  Warner Records Inc.
                                            Shout 2000                                              SR0000280324
  5721       Disturbed                                                                                                                                  Warner Records Inc.
                                            Stupify                                                 SR0000280324
  5722       Disturbed                                                                                                                                  Warner Records Inc.
                                            The Game                                                SR0000280324
  5723       Disturbed                                                                                                                                  Warner Records Inc.
                                            Violence Fetish                                         SR0000280324
  5724       Disturbed                                                                                                                                  Warner Records Inc.
                                            Voices                                                  SR0000280324
  5725       Disturbed                                                                                                                                  Warner Records Inc.
                                            Want                                                    SR0000280324
  5726       Disturbed                                                                                                                                  Warner Records Inc.
                                            Bad Love                                                SR0000109089
  5727       Eric Clapton                                                                                                                               Warner Records Inc.
                                            Change the World                                        SR0000224718
  5728       Eric Clapton                                                                                                                               Warner Records Inc.
                                            Forever Man                                             SR0000060771
  5729       Eric Clapton                                                                                                                               Warner Records Inc.
                                            I've Got A Rock 'N' Roll Heart                          SR0000044723
  5730       Eric Clapton                                                                                                                               Warner Records Inc.
                                            If I Had Possession Over Judgement Day                  SR0000350862
  5731       Eric Clapton                                                                                                                               Warner Records Inc.
                                            It's in the Way That You Use It                         SR0000073372
  5732       Eric Clapton                                                                                                                               Warner Records Inc.
                                            Miss You                                                SR0000079801
  5733       Eric Clapton                                                                                                                               Warner Records Inc.
                                            Motherless Child                                        SR0000199841
  5734       Eric Clapton                                                                                                                               Warner Records Inc.




                                                                                                                                        Page 57 of 60
Ex. Number                              20-22476-rdd
                                           Artist                   Doc 1888-1                Track                  Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                     Registration Number                                Proof of Claim Claimant   Exhibit A -
  5735

  5736
             Eric Clapton

             Eric Clapton
                                                       My Father's Eyes

                                                       Pretending
                                                                                                                    Proof of Claim Pg 77 of 107
                                                                                                                      SR0000251629

                                                                                                                      SR0000109089
                                                                                                                                                                  Warner Records Inc.

                                                                                                                                                                  Warner Records Inc.
                                                       She's Waiting                                                  SR0000060745
  5737       Eric Clapton                                                                                                                                         Warner Records Inc.
                                                       Riding With The King                                           SR0000285808
  5738       Eric Clapton & B.B. King                                                                                                                             Warner Records Inc.
                                                       Like We Never Loved At All                                     SR0000374377
  5739       Faith Hill                                                                                                                                           Warner Records Inc.
                                                       Let's Make Love                                                SR0000276629
  5740       Faith Hill & Tim McGraw                                                                                                                              Warner Records Inc.
                                                       We Can Funk                                                    SR0000122575
  5741       George Clinton and Prince                                                                                                                            Warner Records Inc.
                                                       Longview                                                       SR0000185457
  5742       Green Day                                                                                                                                            Warner Records Inc.
                                                       She                                                            SR0000185457
  5743       Green Day                                                                                                                                            Warner Records Inc.
                                                       Ride the River                                                 SR0000399988
  5744       J.J. Cale & Eric Clapton                                                                                                                             Warner Records Inc.
                                                       Bubblegum (feat. Tyga)                                         SR0000763207
  5745       Jason Derulo                                                                                                                                         Warner Records Inc.
                                                       Kama Sutra (feat. Kid Ink)                                     SR0000763207
  5746       Jason Derulo                                                                                                                                         Warner Records Inc.
                                                       Marry Me                                                       SR0000763207
  5747       Jason Derulo                                                                                                                                         Warner Records Inc.
                                                       Stupid Love                                                    SR0000763207
  5748       Jason Derulo                                                                                                                                         Warner Records Inc.
                                                       Talk Dirty (feat. 2 Chainz)                                    SR0000763207
  5749       Jason Derulo                                                                                                                                         Warner Records Inc.
                                                       The Other Side                                                 SR0000763207
  5750       Jason Derulo                                                                                                                                         Warner Records Inc.
                                                       Trumpets                                                       SR0000763207
  5751       Jason Derulo                                                                                                                                         Warner Records Inc.
                                                       Vertigo (feat. Jordin Sparks)                                  SR0000763207
  5752       Jason Derulo                                                                                                                                         Warner Records Inc.
                                                       Wiggle (feat. Snoop Dogg)                                      SR0000763207
  5753       Jason Derulo                                                                                                                                         Warner Records Inc.
                                                       With The Lights On                                             SR0000763207
  5754       Jason Derulo                                                                                                                                         Warner Records Inc.
                                                       Zipper                                                         SR0000763207
  5755       Jason Derulo                                                                                                                                         Warner Records Inc.
                                                       Can I Stay with You                                            SR0000192766
  5756       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Don't Mess with Me                                             SR0000097318
  5757       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Here Comes the Pain Again                                      SR0000192766
  5758       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Hooked on You                                                  SR0000135311
  5759       Karyn White                                                                                                                                          Warner Records Inc.
                                                       How I Want You                                                 SR0000135311
  5760       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Hungah                                                         SR0000192766
  5761       Karyn White                                                                                                                                          Warner Records Inc.
                                                       I'd Rather Be Alone                                            SR0000192766
  5762       Karyn White                                                                                                                                          Warner Records Inc.
                                                       I'm Your Woman                                                 SR0000192766
  5763       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Love Saw It                                                    SR0000097318
  5764       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Make Him Do Right                                              SR0000192766
  5765       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Nobody but My Baby                                             SR0000192766
  5766       Karyn White                                                                                                                                          Warner Records Inc.
                                                       One Heart                                                      SR0000135311
  5767       Karyn White                                                                                                                                          Warner Records Inc.
                                                       One Minute                                                     SR0000192766
  5768       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Romantic                                                       SR0000135311
  5769       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Secret Rendezvous                                              SR0000097318
  5770       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Slow Down                                                      SR0000097318
  5771       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Superwoman                                                     SR0000097318
  5772       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Tears of Joy                                                   SR0000135311
  5773       Karyn White                                                                                                                                          Warner Records Inc.
                                                       The Way I Feel About You                                       SR0000135311
  5774       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Thinkin' 'Bout Love                                            SR0000192766
  5775       Karyn White                                                                                                                                          Warner Records Inc.
                                                       Faint                                                          SR0000346247
  5776       Linkin Park                                                                                                                                          Warner Records Inc.
                                                       Krwlng (Mike Shinoda Reanimation) [feat. Aaron Lewis]          SR0000316952
  5777       Linkin Park                                                                                                                                          Warner Records Inc.
                                                       Leave Out All The Rest                                         SR0000406841
  5778       Linkin Park                                                                                                                                          Warner Records Inc.
                                                       Pts.Of.Athrty (Jay Gordon Reanimation)                         SR0000316952
  5779       Linkin Park                                                                                                                                          Warner Records Inc.
                                                       Rnw@y (Backyard Bangers Reanimation) [feat. Phoenix Orion]     SR0000316952
  5780       Linkin Park                                                                                                                                          Warner Records Inc.
                                                       Dirt off Your Shoulder / Lying from You                        SR0000362315
  5781       Linkin Park & Jay-Z                                                                                                                                  Warner Records Inc.
                                                       Izzo / In the End                                              SR0000362314
  5782       Linkin Park & Jay-Z                                                                                                                                  Warner Records Inc.
                                                       Numb / Encore                                                  SR0000362316
  5783       Linkin Park & Jay-Z                                                                                                                                  Warner Records Inc.
                                                       Points of Authority / 99 Problems / One Step Closer            SR0000362314
  5784       Linkin Park & Jay-Z                                                                                                                                  Warner Records Inc.
                                                       7 Years                                                        SR0000829477
  5785       Lukas Graham                                                                                                                                         Warner Records Inc.
                                                       Darling Pretty                                                 SR0000214189
  5786       Mark Knopfler                                                                                                                                        Warner Records Inc.
                                                       Going Home (Theme of the Local Hero)                           SR0000049507
  5787       Mark Knopfler                                                                                                                                        Warner Records Inc.
                                                       Last Exit to Brooklyn                                          SR0000109081
  5788       Mark Knopfler                                                                                                                                        Warner Records Inc.
                                                       Sailing to Philadelphia                                        SR0000297097
  5789       Mark Knopfler                                                                                                                                        Warner Records Inc.
                                                       What It Is                                                     SR0000297097
  5790       Mark Knopfler                                                                                                                                        Warner Records Inc.
                                                       Why Aye Man                                                    SR0000335137
  5791       Mark Knopfler                                                                                                                                        Warner Records Inc.
                                                       Blood                                                          SR0000399985
  5792       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Bulletproof Heart                                              SR0000681139
  5793       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Bury Me in Black (Demo)                                        SR0000360198
  5794       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Cancer                                                         SR0000399985
  5795       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Cemetery Drive                                                 SR0000360197
  5796       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Dead!                                                          SR0000399985
  5797       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Desert Song                                                    SR0000400291
  5798       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Desolation Row                                                 SR0000657136
  5799       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       DESTROYA                                                       SR0000681139
  5800       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Disenchanted                                                   SR0000399985
  5801       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Famous Last Words                                              SR0000399985
  5802       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Give 'Em Hell, Kid                                             SR0000360197
  5803       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Goodnite, Dr. Death                                            SR0000681139
  5804       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Hang 'Em High                                                  SR0000360197
  5805       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Helena                                                         SR0000360197
  5806       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       House of Wolves                                                SR0000399985
  5807       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       I Don't Love You                                               SR0000399985
  5808       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       I Never Told You What I Do for a Living                        SR0000360197
  5809       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       I'm Not Okay (I Promise)                                       SR0000360197
  5810       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       It's Not a Fashion Statement, It's a Deathwish                 SR0000360197
  5811       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Mama                                                           SR0000399985
  5812       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Na Na Na (Na Na Na Na Na Na Na Na Na)                          SR0000681139
  5813       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Party Poison                                                   SR0000681139
  5814       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Planetary (GO!)                                                SR0000681139
  5815       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       S/C/A/R/E/C/R/O/W                                              SR0000681139
  5816       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Save Yourself, I'll Hold Them Back                             SR0000681139
  5817       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       SING                                                           SR0000681139
  5818       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Sleep                                                          SR0000399985
  5819       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Summertime                                                     SR0000681139
  5820       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Teenagers                                                      SR0000399985
  5821       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Thank You for the Venom                                        SR0000360197
  5822       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       The End.                                                       SR0000399985
  5823       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       The Ghost of You                                               SR0000360197
  5824       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       The Jetset Life Is Gonna Kill You                              SR0000360197
  5825       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       The Kids from Yesterday                                        SR0000681139
  5826       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       The Only Hope for Me Is You                                    SR0000681139
  5827       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       This Is How I Disappear                                        SR0000399985
  5828       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       To the End                                                     SR0000360197
  5829       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Vampire Money                                                  SR0000681139
  5830       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       Welcome to the Black Parade                                    SR0000399985
  5831       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       You Know What They Do to Guys Like Us in Prison                SR0000360197
  5832       My Chemical Romance                                                                                                                                  Warner Records Inc.
                                                       affirmation III                                                SR0000815950
  5833       Prince                                                                                                                                               Warner Records Inc.
                                                       Anotherloverholenyohead                                        SR0000070734
  5834       Prince                                                                                                                                               Warner Records Inc.
                                                       ART OFFICIAL CAGE                                              SR0000815950
  5835       Prince                                                                                                                                               Warner Records Inc.




                                                                                                                                                  Page 58 of 60
Ex. Number                             20-22476-rdd
                                          Artist                    Doc 1888-1           Track                   Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                 Registration Number                                Proof of Claim Claimant   Exhibit A -
  5836

  5837
             Prince

             Prince
                                                      Batdance

                                                      BREAKDOWN
                                                                                                                Proof of Claim Pg 78 of 107
                                                                                                                  SR0000112253

                                                                                                                  SR0000815950
                                                                                                                                                              Warner Records Inc.

                                                                                                                                                              Warner Records Inc.
                                                      BREAKFAST CAN WAIT                                          SR0000815950
  5838       Prince                                                                                                                                           Warner Records Inc.
                                                      Christopher Tracy's Parade                                  SR0000070734
  5839       Prince                                                                                                                                           Warner Records Inc.
                                                      CLOUDS                                                      SR0000815950
  5840       Prince                                                                                                                                           Warner Records Inc.
                                                      Electric Chair                                              SR0000108053
  5841       Prince                                                                                                                                           Warner Records Inc.
                                                      Elephants & Flowers                                         SR0000122575
  5842       Prince                                                                                                                                           Warner Records Inc.
                                                      FUNKNROLL                                                   SR0000815950
  5843       Prince                                                                                                                                           Warner Records Inc.
                                                      Graffiti Bridge                                             SR0000122575
  5844       Prince                                                                                                                                           Warner Records Inc.
                                                      I Wonder U                                                  SR0000070734
  5845       Prince                                                                                                                                           Warner Records Inc.
                                                      Joy in Repetition                                           SR0000122575
  5846       Prince                                                                                                                                           Warner Records Inc.
                                                      Life Can Be so Nice                                         SR0000070734
  5847       Prince                                                                                                                                           Warner Records Inc.
                                                      Mary Don't You Weep (Piano & A Microphone 1983 Version)     SR0000840260
  5848       Prince                                                                                                                                           Warner Records Inc.
                                                      Melody Cool                                                 SR0000122575
  5849       Prince                                                                                                                                           Warner Records Inc.
                                                      New Position                                                SR0000070734
  5850       Prince                                                                                                                                           Warner Records Inc.
                                                      New Power Generation                                        SR0000122575
  5851       Prince                                                                                                                                           Warner Records Inc.
                                                      New Power Generation (Pt.II)                                SR0000122575
  5852       Prince                                                                                                                                           Warner Records Inc.
                                                      Partyman                                                    SR0000108053
  5853       Prince                                                                                                                                           Warner Records Inc.
                                                      Scandalous                                                  SR0000108053
  5854       Prince                                                                                                                                           Warner Records Inc.
                                                      Sometimes It Snows in April                                 SR0000070734
  5855       Prince                                                                                                                                           Warner Records Inc.
                                                      Still Would Stand All Time                                  SR0000122575
  5856       Prince                                                                                                                                           Warner Records Inc.
                                                      The Arms of Orion                                           SR0000108053
  5857       Prince                                                                                                                                           Warner Records Inc.
                                                      The Future                                                  SR0000108053
  5858       Prince                                                                                                                                           Warner Records Inc.
                                                      THE GOLD STANDARD                                           SR0000815950
  5859       Prince                                                                                                                                           Warner Records Inc.
                                                      The Question Of U                                           SR0000122575
  5860       PRINCE                                                                                                                                           Warner Records Inc.
                                                      Thieves in the Temple                                       SR0000139907
  5861       Prince                                                                                                                                           Warner Records Inc.
                                                      THIS COULD BE US                                            SR0000815950
  5862       Prince                                                                                                                                           Warner Records Inc.
                                                      Tick, Tick, Bang                                            SR0000122575
  5863       Prince                                                                                                                                           Warner Records Inc.
                                                      U KNOW                                                      SR0000815950
  5864       Prince                                                                                                                                           Warner Records Inc.
                                                      Under the Cherry Moon                                       SR0000070734
  5865       Prince                                                                                                                                           Warner Records Inc.
                                                      Venus De Milo                                               SR0000070734
  5866       Prince                                                                                                                                           Warner Records Inc.
                                                      Vicki Waiting                                               SR0000108053
  5867       Prince                                                                                                                                           Warner Records Inc.
                                                      WAY BACK HOME                                               SR0000815950
  5868       Prince                                                                                                                                           Warner Records Inc.
                                                      WHAT IT FEELS LIKE                                          SR0000815950
  5869       Prince                                                                                                                                           Warner Records Inc.
                                                      ANOTHERLOVE                                                 SR0000839205
  5870       Prince & 3RDEYEGIRL                                                                                                                              Warner Records Inc.
                                                      PLECTRUMELECTRUM                                            SR0000839205
  5871       Prince & 3RDEYEGIRL                                                                                                                              Warner Records Inc.
                                                      WHITECAPS                                                   SR0000839205
  5872       Prince & 3RDEYEGIRL                                                                                                                              Warner Records Inc.
                                                      WOW                                                         SR0000839205
  5873       Prince & 3RDEYEGIRL                                                                                                                              Warner Records Inc.
                                                      Round and Round                                             SR0000122575
  5874       Prince & Tevin Campbell                                                                                                                          Warner Records Inc.
                                                      Baby I'm a Star                                             SR0000054679
  5875       Prince & The Revolution                                                                                                                          Warner Records Inc.
                                                      Computer Blue                                               SR0000054679
  5876       Prince & The Revolution                                                                                                                          Warner Records Inc.
                                                      Darling Nikki                                               SR0000054679
  5877       Prince & The Revolution                                                                                                                          Warner Records Inc.
                                                      Girls & Boys                                                SR0000070734
  5878       Prince & The Revolution                                                                                                                          Warner Records Inc.
                                                      I Would Die 4 U                                             SR0000054679
  5879       Prince & The Revolution                                                                                                                          Warner Records Inc.
                                                      Let's Go Crazy                                              SR0000054679
  5880       Prince & The Revolution                                                                                                                          Warner Records Inc.
                                                      Mountains                                                   SR0000070734
  5881       Prince & The Revolution                                                                                                                          Warner Records Inc.
                                                      Purple Rain                                                 SR0000054679
  5882       Prince & The Revolution                                                                                                                          Warner Records Inc.
                                                      Take Me with U                                              SR0000054679
  5883       Prince & The Revolution                                                                                                                          Warner Records Inc.
                                                      The Beautiful Ones                                          SR0000054679
  5884       Prince & The Revolution                                                                                                                          Warner Records Inc.
                                                      21st Century                                                SR0000390775
  5885       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Aeroplane                                                   SR0000243059
  5886       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Animal Bar                                                  SR0000390775
  5887       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Annie Wants a Baby                                          SR0000693084
  5888       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Apache Rose Peacock                                         SR0000135276
  5889       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Around the World                                            SR0000174922
  5890       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Blood Sugar Sex Magik                                       SR0000135276
  5891       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Breaking the Girl                                           SR0000135276
  5892       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Brendan's Death Song                                        SR0000693084
  5893       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      By the Way                                                  SR0000316878
  5894       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      C'mon Girl                                                  SR0000390775
  5895       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Cabron                                                      SR0000316878
  5896       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Californication                                             SR0000174922
  5897       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Can't Stop                                                  SR0000316878
  5898       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Charlie                                                     SR0000390775
  5899       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Coffee Shop                                                 SR0000243059
  5900       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Dance, Dance, Dance                                         SR0000693084
  5901       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Dani California                                             SR0000390774
  5902       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Death of a Martian                                          SR0000390775
  5903       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Deep Kick                                                   SR0000243059
  5904       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Desecration Smile                                           SR0000390775
  5905       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Did I Let You Know                                          SR0000693084
  5906       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Don't Forget Me                                             SR0000316878
  5907       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Dosed                                                       SR0000316878
  5908       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Easily                                                      SR0000174922
  5909       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Emit Remmus                                                 SR0000174922
  5910       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Especially in Michigan                                      SR0000390775
  5911       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Ethiopia                                                    SR0000693084
  5912       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Even You Brutus?                                            SR0000693084
  5913       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Factory of Faith                                            SR0000693084
  5914       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Falling into Grace                                          SR0000243059
  5915       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Funky Monks                                                 SR0000135276
  5916       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Get on Top                                                  SR0000174922
  5917       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Give It Away                                                SR0000135276
  5918       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Goodbye Hooray                                              SR0000693084
  5919       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Happiness Loves Company                                     SR0000693084
  5920       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Hard to Concentrate                                         SR0000390775
  5921       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Hey                                                         SR0000390775
  5922       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Hump de Bump                                                SR0000390775
  5923       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      I Could Die for You                                         SR0000316878
  5924       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      I Could Have Lied                                           SR0000135276
  5925       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      I Like Dirt                                                 SR0000174922
  5926       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      If                                                          SR0000390775
  5927       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      If You Have to Ask                                          SR0000135276
  5928       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Look Around                                                 SR0000693084
  5929       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Make You Feel Better                                        SR0000390775
  5930       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Meet Me at the Corner                                       SR0000693084
  5931       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Mellowship Slinky in B Major                                SR0000135276
  5932       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Midnight                                                    SR0000316878
  5933       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      Minor Thing                                                 SR0000316878
  5934       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      My Friends                                                  SR0000243059
  5935       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.
                                                      My Lovely Man                                               SR0000135276
  5936       Red Hot Chili Peppers                                                                                                                            Warner Records Inc.




                                                                                                                                              Page 59 of 60
Ex. Number                           20-22476-rdd
                                        Artist                   Doc 1888-1                  Track          Filed 06/02/21 Entered 06/02/21 17:14:53
                                                                                                                                   Registration Number                                Proof of Claim Claimant   Exhibit A -
  5937

  5938
             Red Hot Chili Peppers

             Red Hot Chili Peppers
                                                    Naked in the Rain

                                                    On Mercury
                                                                                                           Proof of Claim Pg 79 of 107
                                                                                                             SR0000135276

                                                                                                             SR0000316878
                                                                                                                                                                Warner Records Inc.

                                                                                                                                                                Warner Records Inc.
                                                    One Big Mob                                              SR0000243059
  5939       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    One Hot Minute                                           SR0000243059
  5940       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Otherside                                                SR0000174922
  5941       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Parallel Universe                                        SR0000174922
  5942       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Pea                                                      SR0000243059
  5943       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Police Station                                           SR0000693084
  5944       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Porcelain                                                SR0000174922
  5945       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Purple Stain                                             SR0000174922
  5946       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Readymade                                                SR0000390775
  5947       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Right on Time                                            SR0000174922
  5948       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Road Trippin'                                            SR0000174922
  5949       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Savior                                                   SR0000174922
  5950       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Scar Tissue                                              SR0000174922
  5951       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Shallow Be Thy Game                                      SR0000243059
  5952       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    She Looks to Me                                          SR0000390775
  5953       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    She's Only 18                                            SR0000390775
  5954       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Sir Psycho Sexy                                          SR0000135276
  5955       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Slow Cheetah                                             SR0000390775
  5956       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Snow (Hey Oh)                                            SR0000390775
  5957       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    So Much I                                                SR0000390775
  5958       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Stadium Arcadium                                         SR0000390775
  5959       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Storm in a Teacup                                        SR0000390775
  5960       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Strip My Mind                                            SR0000390775
  5961       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Suck My Kiss                                             SR0000135276
  5962       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Tear                                                     SR0000316878
  5963       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Tearjerker                                               SR0000243059
  5964       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Tell Me Baby                                             SR0000390775
  5965       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    The Greeting Song                                        SR0000135276
  5966       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    The Power of Equality                                    SR0000135276
  5967       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    The Righteous & the Wicked                               SR0000135276
  5968       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    The Zephyr Song                                          SR0000316878
  5969       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    They're Red Hot                                          SR0000135276
  5970       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    This Is the Place                                        SR0000316878
  5971       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    This Velvet Glove                                        SR0000174922
  5972       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Throw Away Your Television                               SR0000316878
  5973       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Torture Me                                               SR0000390775
  5974       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Transcending                                             SR0000243059
  5975       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Turn It Again                                            SR0000390775
  5976       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Under the Bridge                                         SR0000135276
  5977       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Universally Speaking                                     SR0000316878
  5978       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Venice Queen                                             SR0000316878
  5979       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Walkabout                                                SR0000243059
  5980       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Warlocks                                                 SR0000390775
  5981       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Warm Tape                                                SR0000316878
  5982       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Warped                                                   SR0000243059
  5983       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    We Believe                                               SR0000390775
  5984       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Wet Sand                                                 SR0000390775
  5985       Red Hot Chili Peppers                                                                                                                              Warner Records Inc.
                                                    Black Door                                               SR0000405471
  5986       The Black Keys                                                                                                                                     Warner Records Inc.
                                                    Elevator                                                 SR0000405471
  5987       The Black Keys                                                                                                                                     Warner Records Inc.
                                                    Give Your Heart Away                                     SR0000405471
  5988       The Black Keys                                                                                                                                     Warner Records Inc.
                                                    Goodbye Babylon                                          SR0000405471
  5989       The Black Keys                                                                                                                                     Warner Records Inc.
                                                    Just a Little Heat                                       SR0000405471
  5990       The Black Keys                                                                                                                                     Warner Records Inc.
                                                    Just Got to Be                                           SR0000405471
  5991       The Black Keys                                                                                                                                     Warner Records Inc.
                                                    Modern Times                                             SR0000405471
  5992       The Black Keys                                                                                                                                     Warner Records Inc.
                                                    Strange Desire                                           SR0000405471
  5993       The Black Keys                                                                                                                                     Warner Records Inc.
                                                    The Flame                                                SR0000405471
  5994       The Black Keys                                                                                                                                     Warner Records Inc.
                                                    You're the One                                           SR0000405471
  5995       The Black Keys                                                                                                                                     Warner Records Inc.
                                                    Your Touch                                               SR0000405471
  5996       The Black Keys                                                                                                                                     Warner Records Inc.
                                                    Acoustic #3                                              SR0000246538
  5997       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    All Eyes on Me                                           SR0000246538
  5998       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    Amigone                                                  SR0000246538
  5999       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    Black Balloon                                            SR0000246538
  6000       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    Broadway                                                 SR0000246538
  6001       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    Bullet Proof                                             SR0000246538
  6002       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    Dizzy                                                    SR0000246538
  6003       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    Extra Pale                                               SR0000246538
  6004       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    Full Forever                                             SR0000246538
  6005       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    Hate This Place                                          SR0000246538
  6006       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    Iris                                                     SR0000246538
  6007       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    January Friend                                           SR0000246538
  6008       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    Slide                                                    SR0000246538
  6009       The Goo Goo Dolls                                                                                                                                  Warner Records Inc.
                                                    Count the Days                                           SR0000219206
  6010       The New Power Generation                                                                                                                           Warner Records Inc.
                                                    Release It                                               SR0000122575
  6011       The Time                                                                                                                                           Warner Records Inc.
                                                    Candy Paint & Gold Teeth (feat. Ludacris & Bun B)        SR0000722631 / SR0000708268
  6012       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    Cash (feat. Wooh Da Kid)                                 SR0000722631 / SR0000708268
  6013       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    Clap                                                     SR0000722631 / SR0000708268
  6014       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    Fist Pump (feat. B.o.B)                                  SR0000722631 / SR0000708268
  6015       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    Flex (feat. Travis Porter, Slim Dunkin & D-Bo)           SR0000722631 / SR0000708268
  6016       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    Get Low (feat. Nicki Minaj, Tyga & Flo Rida)             SR0000722631 / SR0000708268
  6017       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    I Don't Really Care (feat. Trey Songz)                   SR0000722631 / SR0000708268
  6018       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    Let Dem Guns Blam (feat. Meek Mill)                      SR0000722631 / SR0000708268
  6019       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    Lurkin (feat. Plies)                                     SR0000722631 / SR0000708268
  6020       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    Power of My Pen                                          SR0000722631 / SR0000708268
  6021       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    Rooster in My Rari                                       SR0000722631 / SR0000708268
  6022       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    Triple F Intro                                           SR0000722631 / SR0000708268
  6023       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    Triple F Outro (feat. Wooh Da Kid)                       SR0000722631 / SR0000708268
  6024       Waka Flocka Flame                                                                                                                                  Warner Records Inc.
                                                    U Ain't Bout That Life (feat. Slim Thug & Alley Boy)     SR0000722631 / SR0000708268
  6025       Waka Flocka Flame                                                                                                                                  Warner Records Inc.




                                                                                                                                                Page 60 of 60
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 80 of 107




               Exhibit B
20-22476-rdd    Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                             Proof of Claim Pg 81 of 107


Date: 18 Sep 2020 12:49:52
Subject: 222180430262 Copyright Infringement
To: dmca@frontier.com
From: riaa.antipiracy@p2p.opsecsecurity.com

Frontier Communications

Notice ID: 222180430262
Notice Date: 09-18-2020


Sir or Madam:

I am contacting you on behalf of the Recording Industry Association of
America (RIAA), the trade association whose member music companies
create, manufacture, and/or distribute approximately 85% of all
legitimate music sold in the United States.

If you are an Internet Service Provider (ISP), you have received this
letter because we have identified a user on your network reproducing
and/or distributing an unauthorized copy of a copyrighted sound
recording(s). This letter constitutes notice to you that this user
may be liable for infringing activity occurring on your network.

If you are an Internet subscriber (user), you have received this
letter because your Internet account was used to illegally copy and/or
distribute copyrighted music over the Internet through a peer-to-peer
application.

Reproducing and distributing copyrighted works on a peer-to-peer
network, such as BitTorrent, without the permission of the copyright
owner, has been determined by the United States Supreme Court to be
illegal. If you are caught engaging in this activity, you could be
held liable.

To avoid legal consequences, you (if you are the user) should
immediately delete and disable access to the unauthorized music on
your computer. Learn how at the "copyright infringement notices"
section of the RIAA website, available at https://www.riaa.com/
resources-learning/copyright-notices/. That section also contains
practical information about:

  - how you were identified and why illegal downloading is not
anonymous;
  - what next steps to take; and
  - where to get music online legally.

We encourage Internet subscribers to visit the website http://
www.whymusicmatters.com/ which contains a guide to the many authorized
music sites where fans can go to listen to and/or purchase their
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 82 of 107


favorite songs.

We have attached below the details of the illegal file-sharing that
was identified on the account in question, including the time, date,
and a representative sampling of the music copied or distributed. We
assert that the information in this notice is accurate, based upon the
data available to us. We have a good faith belief that this activity
is not authorized by the copyright owner, its agent, or the law.
Under penalty of perjury, we submit that the RIAA is authorized to act
on behalf of its member companies in matters involving the
infringement of their sound recordings, including enforcing their
copyrights and common law rights on the Internet. This letter does
not constitute a waiver of any of our members' rights, and all such
rights are expressly reserved.

If you have questions about this notice or need guidance on how to
resolve this matter, feel free to contact us at (800) 656-1768 or send
an email to the address listed below. If you are able to identify and
resolve the problem yourself, please send us a response indicating the
actions you have taken. Please reference the above noted Notice ID
222180430262 in all correspondence, which should be directed to:

Email: riaa.info@ap.opsecsecurity.com


Thank you in advance for your cooperation.

Sincerely,
Debra Giddings,
OpSec Online LLC
3540 E Longwing Ln #300
Meridian, ID 83646
United States
Email: riaa.info@ap.opsecsecurity.com
Ph: (800) 656-1768


------------------------------
INFRINGEMENT DETAIL
------------------------------
Infringing Content:
Journey - When You Love a Woman
Filename: Journey - Discography
First found (UTC): 2020-09-17T06:28:42.43Z
Last found (UTC): 2020-09-18T08:53:32Z
File size: 3533557830 bytes
IP Address: 47.203.194.86
IP Port: 22875
Network: BitTorrent
Protocol: BitTorrent
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 83 of 107




<?xml version="1.0" encoding="UTF-8"?>
<Infringement xsi:schemaLocation="http://www.acns.net/ACNS http://
www.acns.net/v1.2/ACNS2v1_2.xsd" xmlns="http://www.acns.net/ACNS"
xmlns:xsi="http://www.w3.org/2001/XMLSchema-instance">      <Case>
                 <ID>222180430262</ID>
                 <Status>OPEN</Status>
                 <Severity>Normal</Severity>
                 <Ref_URL></Ref_URL>
        </Case>
        <Complainant>
                 <Entity>Recording Industry Association of America
(RIAA)</Entity>
                 <Contact>Recording Industry Association of America
(RIAA)</Contact>
                 <Address></Address>
                 <Phone></Phone>
                 <Email>riaa.antipiracy@p2p.opsecsecurity.com</Email>
        </Complainant>
        <Service_Provider>
                 <Entity>Frontier Communications</Entity>
                 <Contact></Contact>
                 <Address>Frontier Communications of America, Inc.
180 South Clinton AVE   Rochester    NY   14646   US   </Address>
                 <Phone></Phone>
                 <Email>dmca@frontier.com</Email>
        </Service_Provider>
        <Source>
                 <TimeStamp>2020-09-18T08:53:32Z</TimeStamp>
                 <IP_Address>47.203.194.86</IP_Address>
                 <Port>22875</Port>
                 <DNS_Name>47.203.194.86</DNS_Name>
                 <Type>P2P</Type>
                 <SubType BaseType="P2P" Protocol="BITTORRENT" />
                 <Number_Files>1</Number_Files>
                 <IsSource>false</IsSource>
        </Source>
        <Content>
                 <Item>
                         <TimeStamp>2020-09-18T08:53:32Z</TimeStamp>
                         <AlsoSeen Start="2020-09-18T08:50:04.85Z"
End="2020-09-18T08:50:49.70Z"></AlsoSeen>
                         <Title>When You Love a Woman</Title>
                         <Artist>Journey</Artist>
                         <FileName>Journey - Discography</FileName>
                         <FileSize>3533557830</FileSize>
                         <Type>Audio</Type>
                         <Hash
Type="SHA1">9173A1A372CE48C3597A3B80CC03FC5DA54390E1</Hash>
20-22476-rdd    Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                             Proof of Claim Pg 84 of 107


                 </Item>
        </Content>
<History></History>
<Notes></Notes><Type Retraction="false">DMCA</Type>
        <Detection>
                 <Asset>
                          <OriginalAssetName>JOURNEY - TRIAL BY FIRE -
WHEN YOU LOVE A WOMAN</OriginalAssetName>
                 </Asset>
                 <ContentMatched Audio="false" Video="false"
Text="false" Human="false"/>
                 <HashMatched>true</HashMatched>
                 <MetadataMatched>false</MetadataMatched>
                 <VerificationID>Manual and hash verification</
VerificationID>
        </Detection>
        <Verification>
                 <VerificationLevel Type="DT">3</VerificationLevel>
        </Verification>
        <TextNotice><![CDATA[Frontier Communications

Notice ID: 222180430262
Notice Date: 09-18-2020


Sir or Madam:

I am contacting you on behalf of the Recording Industry Association of
America (RIAA), the trade association whose member music companies
create, manufacture, and/or distribute approximately 85% of all
legitimate music sold in the United States.

If you are an Internet Service Provider (ISP), you have received this
letter because we have identified a user on your network reproducing
and/or distributing an unauthorized copy of a copyrighted sound
recording(s). This letter constitutes notice to you that this user
may be liable for infringing activity occurring on your network.

If you are an Internet subscriber (user), you have received this
letter because your Internet account was used to illegally copy and/or
distribute copyrighted music over the Internet through a peer-to-peer
application.

Reproducing and distributing copyrighted works on a peer-to-peer
network, such as BitTorrent, without the permission of the copyright
owner, has been determined by the United States Supreme Court to be
illegal. If you are caught engaging in this activity, you could be
held liable.

To avoid legal consequences, you (if you are the user) should
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 85 of 107


immediately delete and disable access to the unauthorized music on
your computer. Learn how at the "copyright infringement notices"
section of the RIAA website, available at https://www.riaa.com/
resources-learning/copyright-notices/. That section also contains
practical information about:

  - how you were identified and why illegal downloading is not
anonymous;
  - what next steps to take; and
  - where to get music online legally.

We encourage Internet subscribers to visit the website http://
www.whymusicmatters.com/ which contains a guide to the many authorized
music sites where fans can go to listen to and/or purchase their
favorite songs.

We have attached below the details of the illegal file-sharing that
was identified on the account in question, including the time, date,
and a representative sampling of the music copied or distributed. We
assert that the information in this notice is accurate, based upon the
data available to us. We have a good faith belief that this activity
is not authorized by the copyright owner, its agent, or the law.
Under penalty of perjury, we submit that the RIAA is authorized to act
on behalf of its member companies in matters involving the
infringement of their sound recordings, including enforcing their
copyrights and common law rights on the Internet. This letter does
not constitute a waiver of any of our members' rights, and all such
rights are expressly reserved.

If you have questions about this notice or need guidance on how to
resolve this matter, feel free to contact us at (800) 656-1768 or send
an email to the address listed below. If you are able to identify and
resolve the problem yourself, please send us a response indicating the
actions you have taken. Please reference the above noted Notice ID
222180430262 in all correspondence, which should be directed to:

Email: riaa.info@ap.opsecsecurity.com


Thank you in advance for your cooperation.

Sincerely,
Debra Giddings,
OpSec Online LLC
3540 E Longwing Ln #300
Meridian, ID 83646
United States
Email: riaa.info@ap.opsecsecurity.com
Ph: (800) 656-1768
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 86 of 107




------------------------------
INFRINGEMENT DETAIL
------------------------------
Infringing Content:
Journey - When You Love a Woman
Filename: Journey - Discography
First found (UTC): 2020-09-17T06:28:42.43Z
Last found (UTC): 2020-09-18T08:53:32Z
File size: 3533557830 bytes
IP Address: 47.203.194.86
IP Port: 22875
Network: BitTorrent
Protocol: BitTorrent
]]></TextNotice>
</Infringement>
20-22476-rdd    Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                             Proof of Claim Pg 87 of 107


Date: 02 Jul 2020 11:57:17
Subject: 222177779784 Copyright Infringement
To: dmca@frontier.com
From: riaa.antipiracy@p2p.opsecsecurity.com

Frontier Communications

Notice ID: 222177779784
Notice Date: 07-02-2020


Sir or Madam:

I am contacting you on behalf of the Recording Industry Association of
America (RIAA), the trade association whose member music companies
create, manufacture, and/or distribute approximately 85% of all
legitimate music sold in the United States.

If you are an Internet Service Provider (ISP), you have received this
letter because we have identified a user on your network reproducing
and/or distributing an unauthorized copy of a copyrighted sound
recording(s). This letter constitutes notice to you that this user
may be liable for infringing activity occurring on your network.

If you are an Internet subscriber (user), you have received this
letter because your Internet account was used to illegally copy and/or
distribute copyrighted music over the Internet through a peer-to-peer
application.

Reproducing and distributing copyrighted works on a peer-to-peer
network, such as BitTorrent, without the permission of the copyright
owner, has been determined by the United States Supreme Court to be
illegal. If you are caught engaging in this activity, you could be
held liable.

To avoid legal consequences, you (if you are the user) should
immediately delete and disable access to the unauthorized music on
your computer. Learn how at the "copyright infringement notices"
section of the RIAA website, available at https://www.riaa.com/
resources-learning/copyright-notices/. That section also contains
practical information about:

  - how you were identified and why illegal downloading is not
anonymous;
  - what next steps to take; and
  - where to get music online legally.

We encourage Internet subscribers to visit the website http://
www.whymusicmatters.com/ which contains a guide to the many authorized
music sites where fans can go to listen to and/or purchase their
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 88 of 107


favorite songs.

We have attached below the details of the illegal file-sharing that
was identified on the account in question, including the time, date,
and a representative sampling of the music copied or distributed. We
assert that the information in this notice is accurate, based upon the
data available to us. We have a good faith belief that this activity
is not authorized by the copyright owner, its agent, or the law.
Under penalty of perjury, we submit that the RIAA is authorized to act
on behalf of its member companies in matters involving the
infringement of their sound recordings, including enforcing their
copyrights and common law rights on the Internet. This letter does
not constitute a waiver of any of our members' rights, and all such
rights are expressly reserved.

If you have questions about this notice or need guidance on how to
resolve this matter, feel free to contact us at (800) 656-1768 or send
an email to the address listed below. If you are able to identify and
resolve the problem yourself, please send us a response indicating the
actions you have taken. Please reference the above noted Notice ID
222177779784 in all correspondence, which should be directed to:

Email: riaa.info@ap.opsecsecurity.com


Thank you in advance for your cooperation.

Sincerely,
Debra Giddings,
OpSec Online LLC
3540 E Longwing Ln #300
Meridian, ID 83646
United States
Email: riaa.info@ap.opsecsecurity.com
Ph: (800) 656-1768


------------------------------
INFRINGEMENT DETAIL
------------------------------
Infringing Content:
BeyoncÈ - Diva
BeyoncÈ - Halo
BeyoncÈ - If I Were a Boy
BeyoncÈ - Radio
Filename: Beyonce - I Am...Sasha Fierce [Platinum Edition]
[ChattChitto RG]
First found (UTC): 2020-07-01T16:27:16.92Z
Last found (UTC): 2020-07-01T16:37:31.03Z
File size: 188499408 bytes
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 89 of 107


IP Address: 32.210.127.66
IP Port: 58273
Network: BitTorrent
Protocol: BitTorrent


<?xml version="1.0" encoding="UTF-8"?>
<Infringement xsi:schemaLocation="http://www.acns.net/ACNS http://
www.acns.net/v1.2/ACNS2v1_2.xsd" xmlns="http://www.acns.net/ACNS"
xmlns:xsi="http://www.w3.org/2001/XMLSchema-instance">      <Case>
                 <ID>222177779784</ID>
                 <Status>OPEN</Status>
                 <Severity>Normal</Severity>
                 <Ref_URL></Ref_URL>
        </Case>
        <Complainant>
                 <Entity>Recording Industry Association of America
(RIAA)</Entity>
                 <Contact>Recording Industry Association of America
(RIAA)</Contact>
                 <Address></Address>
                 <Phone></Phone>
                 <Email>riaa.antipiracy@p2p.opsecsecurity.com</Email>
        </Complainant>
        <Service_Provider>
                 <Entity>Frontier Communications</Entity>
                 <Contact></Contact>
                 <Address>Frontier Communications of America, Inc.
180 South Clinton AVE   Rochester    NY   14646   US   </Address>
                 <Phone></Phone>
                 <Email>dmca@frontier.com</Email>
        </Service_Provider>
        <Source>
                 <TimeStamp>2020-07-01T16:37:31.03Z</TimeStamp>
                 <IP_Address>32.210.127.66</IP_Address>
                 <Port>58273</Port>
                 <DNS_Name>32.210.127.66</DNS_Name>
                 <Type>P2P</Type>
                 <SubType BaseType="P2P" Protocol="BITTORRENT" />
                 <Number_Files>1</Number_Files>
                 <IsSource>false</IsSource>
        </Source>
        <Content>
                 <Item>
                         <TimeStamp>2020-07-01T16:37:31.03Z</
TimeStamp>
                         <AlsoSeen Start="2020-07-01T16:39:38.04Z"
End="2020-07-01T16:39:40.97Z"></AlsoSeen>
                         <Title>Diva</Title>
                         <Artist>BeyoncÈ</Artist>
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 90 of 107


                         <FileName>Beyonce - I Am...Sasha Fierce
[Platinum Edition] [ChattChitto RG]</FileName>
                         <FileSize>188499408</FileSize>
                         <Type>Audio</Type>
                         <Hash
Type="SHA1">12F8EAACD80C7CFE9DA599B68EBC2E5DBC7C6137</Hash>
                 </Item>
                 <Item>
                         <TimeStamp>2020-07-01T16:37:31.03Z</
TimeStamp>
                         <AlsoSeen Start="2020-07-01T16:39:38.04Z"
End="2020-07-01T16:39:40.97Z"></AlsoSeen>
                         <Title>Halo</Title>
                         <Artist>BeyoncÈ</Artist>
                         <FileName>Beyonce - I Am...Sasha Fierce
[Platinum Edition] [ChattChitto RG]</FileName>
                         <FileSize>188499408</FileSize>
                         <Type>Audio</Type>
                         <Hash
Type="SHA1">12F8EAACD80C7CFE9DA599B68EBC2E5DBC7C6137</Hash>
                 </Item>
                 <Item>
                         <TimeStamp>2020-07-01T16:37:31.03Z</
TimeStamp>
                         <AlsoSeen Start="2020-07-01T16:39:38.04Z"
End="2020-07-01T16:39:40.97Z"></AlsoSeen>
                         <Title>If I Were a Boy</Title>
                         <Artist>BeyoncÈ</Artist>
                         <FileName>Beyonce - I Am...Sasha Fierce
[Platinum Edition] [ChattChitto RG]</FileName>
                         <FileSize>188499408</FileSize>
                         <Type>Audio</Type>
                         <Hash
Type="SHA1">12F8EAACD80C7CFE9DA599B68EBC2E5DBC7C6137</Hash>
                 </Item>
                 <Item>
                         <TimeStamp>2020-07-01T16:37:31.03Z</
TimeStamp>
                         <AlsoSeen Start="2020-07-01T16:39:38.04Z"
End="2020-07-01T16:39:40.97Z"></AlsoSeen>
                         <Title>Radio</Title>
                         <Artist>BeyoncÈ</Artist>
                         <FileName>Beyonce - I Am...Sasha Fierce
[Platinum Edition] [ChattChitto RG]</FileName>
                         <FileSize>188499408</FileSize>
                         <Type>Audio</Type>
                         <Hash
Type="SHA1">12F8EAACD80C7CFE9DA599B68EBC2E5DBC7C6137</Hash>
                 </Item>
        </Content>
20-22476-rdd    Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                             Proof of Claim Pg 91 of 107


<History></History>
<Notes></Notes><Type Retraction="false">DMCA</Type>
        <Detection>
                 <Asset>
                          <OriginalAssetName>BEYONCE - I AM... SASHA
FIERCE</OriginalAssetName>
                 </Asset>
                 <ContentMatched Audio="false" Video="false"
Text="false" Human="false"/>
                 <HashMatched>true</HashMatched>
                 <MetadataMatched>false</MetadataMatched>
                 <VerificationID>Manual and hash verification</
VerificationID>
        </Detection>
        <Verification>
                 <VerificationLevel Type="DT">3</VerificationLevel>
        </Verification>
        <TextNotice><![CDATA[Frontier Communications

Notice ID: 222177779784
Notice Date: 07-02-2020


Sir or Madam:

I am contacting you on behalf of the Recording Industry Association of
America (RIAA), the trade association whose member music companies
create, manufacture, and/or distribute approximately 85% of all
legitimate music sold in the United States.

If you are an Internet Service Provider (ISP), you have received this
letter because we have identified a user on your network reproducing
and/or distributing an unauthorized copy of a copyrighted sound
recording(s). This letter constitutes notice to you that this user
may be liable for infringing activity occurring on your network.

If you are an Internet subscriber (user), you have received this
letter because your Internet account was used to illegally copy and/or
distribute copyrighted music over the Internet through a peer-to-peer
application.

Reproducing and distributing copyrighted works on a peer-to-peer
network, such as BitTorrent, without the permission of the copyright
owner, has been determined by the United States Supreme Court to be
illegal. If you are caught engaging in this activity, you could be
held liable.

To avoid legal consequences, you (if you are the user) should
immediately delete and disable access to the unauthorized music on
your computer. Learn how at the "copyright infringement notices"
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 92 of 107


section of the RIAA website, available at https://www.riaa.com/
resources-learning/copyright-notices/. That section also contains
practical information about:

  - how you were identified and why illegal downloading is not
anonymous;
  - what next steps to take; and
  - where to get music online legally.

We encourage Internet subscribers to visit the website http://
www.whymusicmatters.com/ which contains a guide to the many authorized
music sites where fans can go to listen to and/or purchase their
favorite songs.

We have attached below the details of the illegal file-sharing that
was identified on the account in question, including the time, date,
and a representative sampling of the music copied or distributed. We
assert that the information in this notice is accurate, based upon the
data available to us. We have a good faith belief that this activity
is not authorized by the copyright owner, its agent, or the law.
Under penalty of perjury, we submit that the RIAA is authorized to act
on behalf of its member companies in matters involving the
infringement of their sound recordings, including enforcing their
copyrights and common law rights on the Internet. This letter does
not constitute a waiver of any of our members' rights, and all such
rights are expressly reserved.

If you have questions about this notice or need guidance on how to
resolve this matter, feel free to contact us at (800) 656-1768 or send
an email to the address listed below. If you are able to identify and
resolve the problem yourself, please send us a response indicating the
actions you have taken. Please reference the above noted Notice ID
222177779784 in all correspondence, which should be directed to:

Email: riaa.info@ap.opsecsecurity.com


Thank you in advance for your cooperation.

Sincerely,
Debra Giddings,
OpSec Online LLC
3540 E Longwing Ln #300
Meridian, ID 83646
United States
Email: riaa.info@ap.opsecsecurity.com
Ph: (800) 656-1768


------------------------------
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 93 of 107


INFRINGEMENT DETAIL
------------------------------
Infringing Content:
BeyoncÈ - Diva
BeyoncÈ - Halo
BeyoncÈ - If I Were a Boy
BeyoncÈ - Radio
Filename: Beyonce - I Am...Sasha Fierce [Platinum Edition]
[ChattChitto RG]
First found (UTC): 2020-07-01T16:27:16.92Z
Last found (UTC): 2020-07-01T16:37:31.03Z
File size: 188499408 bytes
IP Address: 32.210.127.66
IP Port: 58273
Network: BitTorrent
Protocol: BitTorrent
]]></TextNotice>
</Infringement>
20-22476-rdd    Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                             Proof of Claim Pg 94 of 107


Date: 18 Apr 2020 12:26:07
Subject: 222175333862 Copyright Infringement
To: dmca@frontier.com
From: riaa.antipiracy@p2p.markmonitor.com

Frontier Communications

Notice ID: 222175333862
Notice Date: 04-18-2020


Sir or Madam:

I am contacting you on behalf of the Recording Industry Association of
America (RIAA), the trade association whose member music companies
create, manufacture, and/or distribute approximately 85% of all
legitimate music sold in the United States.

If you are an Internet Service Provider (ISP), you have received this
letter because we have identified a user on your network reproducing
and/or distributing an unauthorized copy of a copyrighted sound
recording(s). This letter constitutes notice to you that this user
may be liable for infringing activity occurring on your network.

If you are an Internet subscriber (user), you have received this
letter because your Internet account was used to illegally copy and/or
distribute copyrighted music over the Internet through a peer-to-peer
application.

Reproducing and distributing copyrighted works on a peer-to-peer
network, such as BitTorrent, without the permission of the copyright
owner, has been determined by the United States Supreme Court to be
illegal. If you are caught engaging in this activity, you could be
held liable.

To avoid legal consequences, you (if you are the user) should
immediately delete and disable access to the unauthorized music on
your computer. Learn how at the "copyright infringement notices"
section of the RIAA website, available at https://www.riaa.com/
resources-learning/copyright-notices/. That section also contains
practical information about:

  - how you were identified and why illegal downloading is not
anonymous;
  - what next steps to take; and
  - where to get music online legally.

We encourage Internet subscribers to visit the website http://
www.whymusicmatters.com/ which contains a guide to the many authorized
music sites where fans can go to listen to and/or purchase their
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 95 of 107


favorite songs.

We have attached below the details of the illegal file-sharing that
was identified on the account in question, including the time, date,
and a representative sampling of the music copied or distributed. We
assert that the information in this notice is accurate, based upon the
data available to us. We have a good faith belief that this activity
is not authorized by the copyright owner, its agent, or the law.
Under penalty of perjury, we submit that the RIAA is authorized to act
on behalf of its member companies in matters involving the
infringement of their sound recordings, including enforcing their
copyrights and common law rights on the Internet. This letter does
not constitute a waiver of any of our members' rights, and all such
rights are expressly reserved.

If you have questions about this notice or need guidance on how to
resolve this matter, feel free to contact us at (800) 656-1768 or send
an email to the address listed below. If you are able to identify and
resolve the problem yourself, please send us a response indicating the
actions you have taken. Please reference the above noted Notice ID
222175333862 in all correspondence, which should be directed to:

Email: riaa.info@ap.markmonitor.com


Thank you in advance for your cooperation.

Sincerely,
Debra Giddings,
OpSec Online LLC
3540 E Longwing Ln #300
Meridian, ID 83646
United States
Email: riaa.info@ap.markmonitor.com
Ph: (800) 656-1768


------------------------------
INFRINGEMENT DETAIL
------------------------------
Infringing Content:
Daft Punk - Beyond
Daft Punk - Instant Crush
Daft Punk - Touch
Filename: Daft Punk - Random Access Memories         320kbps
First found (UTC): 2020-04-18T03:32:55.75Z
Last found (UTC): 2020-04-18T03:32:57.53Z
File size: 179744462 bytes
IP Address: 47.197.129.19
IP Port: 59531
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 96 of 107


Network: BitTorrent
Protocol: BitTorrent


<?xml version="1.0" encoding="UTF-8"?>
<Infringement xsi:schemaLocation="http://www.acns.net/ACNS http://
www.acns.net/v1.2/ACNS2v1_2.xsd" xmlns="http://www.acns.net/ACNS"
xmlns:xsi="http://www.w3.org/2001/XMLSchema-instance">      <Case>
                 <ID>222175333862</ID>
                 <Status>OPEN</Status>
                 <Severity>Normal</Severity>
                 <Ref_URL></Ref_URL>
        </Case>
        <Complainant>
                 <Entity>Recording Industry Association of America
(RIAA)</Entity>
                 <Contact>Recording Industry Association of America
(RIAA)</Contact>
                 <Address></Address>
                 <Phone></Phone>
                 <Email>riaa.antipiracy@p2p.markmonitor.com</Email>
        </Complainant>
        <Service_Provider>
                 <Entity>Frontier Communications</Entity>
                 <Contact></Contact>
                 <Address>Frontier Communications of America, Inc.
180 South Clinton AVE   Rochester    NY   14646   US   </Address>
                 <Phone></Phone>
                 <Email>dmca@frontier.com</Email>
        </Service_Provider>
        <Source>
                 <TimeStamp>2020-04-18T03:32:57.53Z</TimeStamp>
                 <IP_Address>47.197.129.19</IP_Address>
                 <Port>59531</Port>
                 <DNS_Name>47-197-129-19.tamp.fl.frontiernet.net</
DNS_Name>
                 <Type>P2P</Type>
                 <SubType BaseType="P2P" Protocol="BITTORRENT" />
                 <Number_Files>1</Number_Files>
                 <IsSource>false</IsSource>
        </Source>
        <Content>
                 <Item>
                         <TimeStamp>2020-04-18T03:32:57.53Z</
TimeStamp>
                         <AlsoSeen Start="2020-04-18T03:31:56.21Z"
End="2020-04-18T03:33:05.96Z"></AlsoSeen>
                         <Title>Beyond</Title>
                         <Artist>Daft Punk</Artist>
                         <FileName>Daft Punk - Random Access Memories
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 97 of 107


320kbps</FileName>
                          <FileSize>179744462</FileSize>
                          <Type>Audio</Type>
                          <Hash
Type="SHA1">522A7AE5DE9B200AEBB20D3221193FEEE7A3AC7E</Hash>
                 </Item>
                 <Item>
                          <TimeStamp>2020-04-18T03:32:57.53Z</
TimeStamp>
                          <AlsoSeen Start="2020-04-18T03:31:56.21Z"
End="2020-04-18T03:33:05.96Z"></AlsoSeen>
                          <Title>Instant Crush</Title>
                          <Artist>Daft Punk</Artist>
                          <FileName>Daft Punk - Random Access Memories
320kbps</FileName>
                          <FileSize>179744462</FileSize>
                          <Type>Audio</Type>
                          <Hash
Type="SHA1">522A7AE5DE9B200AEBB20D3221193FEEE7A3AC7E</Hash>
                 </Item>
                 <Item>
                          <TimeStamp>2020-04-18T03:32:57.53Z</
TimeStamp>
                          <AlsoSeen Start="2020-04-18T03:31:56.21Z"
End="2020-04-18T03:33:05.96Z"></AlsoSeen>
                          <Title>Touch</Title>
                          <Artist>Daft Punk</Artist>
                          <FileName>Daft Punk - Random Access Memories
320kbps</FileName>
                          <FileSize>179744462</FileSize>
                          <Type>Audio</Type>
                          <Hash
Type="SHA1">522A7AE5DE9B200AEBB20D3221193FEEE7A3AC7E</Hash>
                 </Item>
        </Content>
<History></History>
<Notes></Notes><Type Retraction="false">DMCA</Type>
        <Detection>
                 <Asset>
                          <OriginalAssetName>DAFT PUNK - RANDOM ACCESS
MEMORIES</OriginalAssetName>
                 </Asset>
                 <ContentMatched Audio="false" Video="false"
Text="false" Human="false"/>
                 <HashMatched>true</HashMatched>
                 <MetadataMatched>false</MetadataMatched>
                 <VerificationID>Manual and hash verification</
VerificationID>
        </Detection>
        <Verification>
20-22476-rdd    Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                             Proof of Claim Pg 98 of 107


                 <VerificationLevel Type="DT">3</VerificationLevel>
         </Verification>
         <TextNotice><![CDATA[Frontier Communications

Notice ID: 222175333862
Notice Date: 04-18-2020


Sir or Madam:

I am contacting you on behalf of the Recording Industry Association of
America (RIAA), the trade association whose member music companies
create, manufacture, and/or distribute approximately 85% of all
legitimate music sold in the United States.

If you are an Internet Service Provider (ISP), you have received this
letter because we have identified a user on your network reproducing
and/or distributing an unauthorized copy of a copyrighted sound
recording(s). This letter constitutes notice to you that this user
may be liable for infringing activity occurring on your network.

If you are an Internet subscriber (user), you have received this
letter because your Internet account was used to illegally copy and/or
distribute copyrighted music over the Internet through a peer-to-peer
application.

Reproducing and distributing copyrighted works on a peer-to-peer
network, such as BitTorrent, without the permission of the copyright
owner, has been determined by the United States Supreme Court to be
illegal. If you are caught engaging in this activity, you could be
held liable.

To avoid legal consequences, you (if you are the user) should
immediately delete and disable access to the unauthorized music on
your computer. Learn how at the "copyright infringement notices"
section of the RIAA website, available at https://www.riaa.com/
resources-learning/copyright-notices/. That section also contains
practical information about:

  - how you were identified and why illegal downloading is not
anonymous;
  - what next steps to take; and
  - where to get music online legally.

We encourage Internet subscribers to visit the website http://
www.whymusicmatters.com/ which contains a guide to the many authorized
music sites where fans can go to listen to and/or purchase their
favorite songs.

We have attached below the details of the illegal file-sharing that
20-22476-rdd   Doc 1888-1    Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 99 of 107


was identified on the account in question, including the time, date,
and a representative sampling of the music copied or distributed. We
assert that the information in this notice is accurate, based upon the
data available to us. We have a good faith belief that this activity
is not authorized by the copyright owner, its agent, or the law.
Under penalty of perjury, we submit that the RIAA is authorized to act
on behalf of its member companies in matters involving the
infringement of their sound recordings, including enforcing their
copyrights and common law rights on the Internet. This letter does
not constitute a waiver of any of our members' rights, and all such
rights are expressly reserved.

If you have questions about this notice or need guidance on how to
resolve this matter, feel free to contact us at (800) 656-1768 or send
an email to the address listed below. If you are able to identify and
resolve the problem yourself, please send us a response indicating the
actions you have taken. Please reference the above noted Notice ID
222175333862 in all correspondence, which should be directed to:

Email: riaa.info@ap.markmonitor.com


Thank you in advance for your cooperation.

Sincerely,
Debra Giddings,
OpSec Online LLC
3540 E Longwing Ln #300
Meridian, ID 83646
United States
Email: riaa.info@ap.markmonitor.com
Ph: (800) 656-1768


------------------------------
INFRINGEMENT DETAIL
------------------------------
Infringing Content:
Daft Punk - Beyond
Daft Punk - Instant Crush
Daft Punk - Touch
Filename: Daft Punk - Random Access Memories         320kbps
First found (UTC): 2020-04-18T03:32:55.75Z
Last found (UTC): 2020-04-18T03:32:57.53Z
File size: 179744462 bytes
IP Address: 47.197.129.19
IP Port: 59531
Network: BitTorrent
Protocol: BitTorrent
]]></TextNotice>
20-22476-rdd   Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 100 of 107


</Infringement>
20-22476-rdd   Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53   Exhibit A -
                            Proof of Claim Pg 101 of 107




               Exhibit C
20-22476-rdd     Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53        Exhibit A -
                              Proof of Claim Pg 102 of 107



                                                                                Frontier.com


Resident ial Int er net A ccept able Use Policy
Cust omer underst ands t hat t he follow ing rest rict ions are applied t o t he service.
If violat ed, t he service w ill be t erminat ed w it hout not ice.

Gener al
Our cust omers may not use our net w ork, machines, or services in any manner
w hich:

   •   Violat es any applicable law , regulat ion, t reat y, or t ariff.
   •   Violat es t he accept able use policies of any net w orks, machines, or services
       w hich are accessed t hrough our net w ork.
   •   Infringes on t he int ellect ual propert y right s of ot hers.

Prohibit ed act ivit y includes but is not limit ed t o unaut horized use (or at t empt ed
unaut horized use) of any machines or net w orks, denial of service at t acks,
falsifying header informat ion or user ident ificat ion informat ion, monit oring or
scanning t he net w orks of ot hers w it hout permission, sending unsolicit ed bulk
email, maint aining an open mail relay, collect ing email addresses from t he
Int ernet for t he purpose of sending unsolicit ed bulk email or t o provide collect ed
addresses t o ot hers f or t hat purpose, and t ransmit t ing or receiving copyright
infringing or obscene mat erial. Repeat ed copyright infringement s are grounds
for t erminat ion of service.

Dialup Connect ions
Cust omers may not run programs or configure machines in such a w ay as t o
keep a dialup connect ion act ive w hen not in use or ot herw ise bypass aut omat ic
disconnect ion for inact ivit y. Our users may not have mult iple simult aneous
connect ions w it h a single dialup account . W e reserve t he right t o impose
rest rict ions on or t erminat e account s deemed t o be in violat ion of t hese
condit ions.

High Speed Int er net A ccess Ser vice
Cust omers may not resell High Speed Int ernet Access Service ("Service") w it hout
a legal and w rit t en agency agreement w it h Front ier. Cust omers may not
ret ransmit t he Service or make t he Service available t o anyone out side t he

                                             1
20-22476-rdd     Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53       Exhibit A -
                              Proof of Claim Pg 103 of 107



                                                                               Frontier.com


premises (i.e. w i- fi or ot her met hods of net w orking). Cust omers may not use t he
Service t o host any t ype of commercial server. Cust omers must comply w it h all
Front ier net w ork, bandw idt h, dat a st orage and usage guidelines. Front ier, at it s
sole discret ion, may suspend, t erminat e or apply addit ional charges t o t he
Service if Service usage by t he Cust omer is det ermined, by t he Company, t o be
excessive or abusive in any manner.

Remot e A ccess
Alt hough Front ier encourages it s cust omers t o use Remot e Access Dialup w hen
t raveling, Front ier may suspend or t erminat e service if such usage exceeds a
reasonable amount of usage t hat w ould normally be expect ed from a person
occasionally t raveling aw ay from home. Remot e Access Dialup usage is defined
as Int ernet dat a calls t o local access numbers beyond Front ier's local exchange
t elephone company t errit ory.

Commer cial Use Pr ohibit ed
Front ier's resident ial Int ernet access services are provided for resident ial usage
only. Commercial or business use of resident ial services is prohibit ed. In t he event
of such usage Front ier at it s opt ion may suspend or t erminat e service or may
move t he cust omer t o a commercial Int ernet access service, in w hich case higher
charges may apply.

Email
Sending unsolicit ed bulk email is prohibit ed. Sending unsolicit ed bulk email from
anot her provider advert ising or implicat ing, direct ly or indirect ly, t he use of any
service host ed or provided by us, including w it hout limit at ion, email, W eb, FTP,
and DNS services, is prohibit ed and is grounds for t erminat ion of t hose services
t o cust omers or users w ho engage in t he pract ice. Users w ho send unsolicit ed
bulk email from our account s w ill be charged t he cost of labor t o respond t o
complaint s, w it h a minimum charge of $ 2 0 0 . Cust omers or users w ho send bulk
email t o "opt - in" list s must have a met hod of confirmat ion or verificat ion of
subscript ions and be able t o show evidence of subscript ion for users w ho
complain about receiving unsolicit ed email. Cont inuing t o send someone email
aft er being asked t o st op is considered harassment and is prohibit ed. Using
email t o disrupt (e.g., mail bombing, "flashing," et c.) is prohibit ed. Sending email

                                            2
20-22476-rdd     Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53       Exhibit A -
                              Proof of Claim Pg 104 of 107



                                                                               Frontier.com


w it h f alsified header informat ion is prohibit ed. Chain let t ers, pyramid schemes,
and hoaxes are prohibit ed.

Email A ddr ess Har vest ing
Cust omers and users may not use programs t o harvest email addresses from
t he Int ernet for t he purpose of sending unsolicit ed email or selling t he addresses
t o ot hers for t hat purpose. Usenet new sgroups W e place no cont ent rest rict ions
on new sgroup post ings by it s users except t hat (a) no illegal cont ent , including
pyramid/ Ponzi schemes, is permit t ed and (b) all post ings should conform t o t he
various convent ions, guidelines and local cult ure found in each respect ive
new sgroup and Usenet as a w hole.

Post ing 2 0 or more copies of t he same art icle in a 45 - day period ("spamming")
or cont inued post ing of off- t opic art icles aft er being w arned is prohibit ed. Users
w ho engage in spamming using our account s w ill be charged t he cost of labor t o
issue cancellat ions and respond t o complaint s, w it h a minimum charge of $ 2 0 0 .
Users w ho engage in spamming from anot her provider advert ising or implicat ing,
direct ly or indirect ly, t he use of any service host ed or provided by us, including
w it hout limit at ion em ail, w eb, FTP, and DNS services, is prohibit ed and is grounds
for t erminat ion of t hose services t o t hose users.

Excessive crosspost ing (Breidbart Index of 2 0 or great er in a 45 - day period) is
prohibit ed. The Breidbart Index (BI) is calculat ed by t aking t he sum of t he square
root s of t he number of new sgroups each copy of an art icle is crosspost ed t o. If
t w o art icles are post ed, one crosspost ed t o 9 new sgroups and t he ot her
crosspost ed t o 16 new sgroups, t he BI = sqrt (9 )+sqrt (16 )=3 +4=7. Crosspost ing
art icles t o new sgroups w here t hey are off - t opic is prohibit ed; a good rule of
t humb is t hat if you are crosspost ing t o more t han five new sgroups, it 's likely t o
be off- t opic on at least one of t hem. Commercial advert ising is t ypically off- t opic
and/ or a violat ion of chart er in most Usenet new sgroups.

Post ing art icles w it h falsified header informat ion is prohibit ed. "Munging" header
informat ion t o foil email address harvest ing by "spammers" is accept able
provided t hat a reasonable means of replying t o t he message originat or is given.
Use of anonymous remailers is accept able, so long as t he use is not ot herw ise a
violat ion of t his policy. Users may not issue cancellat ions for post ings except
t hose w hich t hey have post ed t hemselves, t hose w hich have headers falsified so

                                            3
20-22476-rdd      Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53           Exhibit A -
                               Proof of Claim Pg 105 of 107



                                                                                    Frontier.com


as t o appear t o come from t hem, or in new sgroups w here t hey are t he official
moderat or. Users are urged t o familiarize yourself w it h t he w orkings of Usenet
by reading FAQs regarding Usenet before becoming act ive part icipant s.

The W or ld W ide W eb and FTP
The w eb space and public FTP space included w it h a dialup or DSL account m ay
not be resold or used for adult - orient ed mat erial. W e reserve t he right t o require
t hat sit es using such W eb or FTP space w hich receive high am ount s of t raffic be
moved t o ot her servers. W eb pages and FTP files may not cont ain any mat erial,
t ext , or images, w het her host ed on our servers or "t ransclusioned" (images from
anot her sit e displayed on t he page) w hich violat e or infringe any copyright ,
t rademark, pat ent , st at ut ory, common law , or propriet ary right s of ot hers. W eb
pages and FTP files may not cont ain links t hat init iat e dow nloads of copyright -
infringing or ot her illegal mat erial. Those w ho believe users of our services are
infringing t heir copyright s must submit t heir complaint s in w rit ing t o our
Designat ed Agent t o Receive Not ificat ions of Claimed Infringement , Mark
Nielsen, dmca@front ier.com , Front ier Communicat ions Corporat ion, 40 1 Merrit t
7, Norw alk, CT 0 6 8 5 1, 1.2 0 3 .6 14.5 6 0 0 .

Ser ver s, Pr oxies, and Net w or ks
Users may not run any program w hich m akes a service or resource available t o
ot hers, including but not limit ed t o port redirect ors, proxy servers, chat servers,
MUDs, file servers, and IRC bot s. Users may not run such programs on t heir ow n
machines t o make such services or resources available t o ot hers t hrough one of
our dialup or DSL account s; a dedicat ed access account is required for such
purposes. Cust omers are responsible for t he securit y of t heir ow n net w orks and
machines. W e w ill assume neit her responsibilit y nor account abilit y for failures or
breach of cust omer- imposed prot ect ive measures, w het her implied or act ual.
Abuse t hat occurs as a result of a compromised cust omer's syst em or account
may result in suspension of services or account access.

St or ing Files
The st orage of any program, ut ilit y or f ile on our servers t he use of w hich w ould
const it ut e a violat ion of t his policy is prohibit ed. For example, it is a violat ion t o
st ore hacker script s, IRC bot s, or spamming soft w are on our servers. Front ier

                                               4
20-22476-rdd      Doc 1888-1     Filed 06/02/21 Entered 06/02/21 17:14:53          Exhibit A -
                               Proof of Claim Pg 106 of 107



                                                                                   Frontier.com


Communicat ions reserves t he right t o modify t his policy at any t ime. Cust omers
w ill receive prompt not ificat ion of all modificat ions.

Syst em Not if icat ions
In t he event of syst em upgrades, Front ier may need t o cont act you via email w it h
addit ional informat ion and inst ruct ions. You are responsible for any follow - up
act ions defined w it hin t he email not ificat ion. If t he inst ruct ions are unclear,
please cont act t he Int ernet Help Desk at 1.8 0 0 .5 8 4.3 3 8 4. W e w ill only dist ribut e
syst em not ificat ions via email w hen absolut ely necessary. Cust omers may not
opt out of Email Syst em Not ificat ions at t his t ime. In order t o prot ect t he int egrit y
and securit y of t he net w ork in an emergency, Front ier reserves t he right t o
implement net w ork changes w it hout prior not ificat ion.

CHILD PORNOGRA PHY PROHIBITED
Cust omers may not use our net w ork in any fashion for t he t ransmission or
disseminat ion of images cont aining child pornography. Complaint s and report s
of child pornography may be made t o abuse- child@front iernet .net . If
circumst ances indicat e t hat child pornography is apparent , Front ier w ill report
t he circumst ances t o appropriat e aut horit ies, including but not limit ed t o
subscriber informat ion relat ing t o any person w ho has uploaded, t ransmit t ed,
dist ribut ed or ot herw ise promot ed t he image t hat is t he basis for t he complaint .
Front ier may w it hout furt her not ice remove, block or cease dist ribut ion of t he
cont ent t hat is t he subject of t he complaint .

Ter minat ion of Ser vice
Front ier reserves t he right t o discont inue service at any t ime, f or any reason,
w it hout prior not ificat ion. Cust omers may t erminat e t heir account by cont act ing
Front ier by t elephone. No email cancellat ions w ill be accept ed.

Last Updat e: November 2 0 , 2 0 15




                                               5
        20-22476-rdd        Doc 1888-1         Filed 06/02/21 Entered 06/02/21 17:14:53       Exhibit A -
                                             Proof of Claim Pg 107 of 107

Electronic Proof of Claim_YF@CY28819[[CSA#
7450#CF]]
Final Audit Report                                                            2021-06-02

  Created:             2021-06-02

  By:                  Prime Clerk (epoc@primeclerk.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAANfimQJsPhsf0z44RZ9nB7EWx9YfQr_vX




"Electronic Proof of Claim_YF@CY28819[[CSA#7450#CF]]" Hist
ory
    Web Form created by Prime Clerk (epoc@primeclerk.com)
    2021-06-02 - 3:39:30 AM GMT


    Matthew J. Oppenheim (matt@oandzlaw.com) uploaded the following supporting documents:
       Attachment
    2021-06-02 - 3:44:12 AM GMT


    Web Form filled in by Matthew J. Oppenheim (matt@oandzlaw.com)
    2021-06-02 - 3:44:12 AM GMT- IP address: 69.243.94.244


    (User email address provided through API User-Agent: Mozilla/5.0 (Macintosh; Intel Mac OS X 10_14_6)
    AppleWebKit/537.36 (KHTML, like Gecko) Chrome/91.0.4472.77 Safari/537.36)
    2021-06-02 - 3:44:14 AM GMT- IP address: 69.243.94.244


    Agreement completed.
    2021-06-02 - 3:44:14 AM GMT
